Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, I speak on yesterday's Minutes and something which is not in them. Yesterday evening I raised two points. One was on the success of Euro 2000. The second one was on whether or not Mr Helmer joined with me in congratulating Her Majesty Queen Elizabeth II on welcoming the introduction of the euro into the UK. I do not see that minuted. Could you change that please?
Mr President, there was a very large number of MEPs who could not be here yesterday because we were let down by the flight connections. I can inform you that 25 Scandinavian MEPs and interpreters took between 10 and 20 hours to arrive here in Strasbourg. I hope you will convey this to our French President and tell her that our having to meet here in Strasbourg is almost intolerable and a constant strain. I would also ask the President to contact Air France, which is about to take over the carrier which cancelled its flight to Strasbourg yesterday. I would ask her to urge Air France to retain the route and to operate it punctually so that we might avoid these constant problems in connection with our meetings. It would be best, of course, if we did not have to come to Strasbourg at all, but that is an entirely different matter.
Mr Haarder, I shall of course take note of your comments. I think that in most of your cases you must also have seen that a survey is being carried out by the French Government, specifically asking you to say what problems you have in getting to Strasbourg by air.
I am aware that many Members of Parliament had problems yesterday, but let me point out that when I am in the chair I am no longer French but European.
Mr President, I would like to take up this issue. Many people were unable to get here on time because of air traffic problems. I actually managed to, but I did not even find a list to sign, so I hope that this will be recorded in today' s Minutes.
Mr President, I was on the flight concerned yesterday. It took me 12 hours to get to Strasbourg. What is more, I also had problems obtaining a seat at all on a flight to Strasbourg. It is quite unacceptable for MEPs to have to spend time which should be devoted to political work or to their electorate at home on wondering how they will manage to get to their place of work and also on working out where they are going to spend the night. MEPs who are not so lucky as to win the lottery here in Strasbourg and to have permanent hotel rooms have, on each occasion, to ponder such matters as where they are going to sleep and how they are going to get a room at their hotel in town. We need some orderly arrangements if this Parliament is to continue. I address you as a Frenchman - even though I appreciate that your nationality has nothing to do with your role as President - for the EU has a French Presidency now, of course, and, as far as I know, it is in France' s interests for the Parliament to remain in Strasbourg. I would request that the President of France be informed of the impossible working conditions to which we are exposed because Parliament meets in Strasbourg.
Mr President, I just want to say that, after 11 years as an MEP, I am familiar with the French airline concerned. For that reason, I chose another and arrived on time.
Mr President, I understand our Danish colleagues' concern about this air traffic problem. Yesterday was quite catastrophic, but I would remind you all at the same time that when the Danes' problems started, I myself had already been travelling for five hours on my way to Strasbourg. I took the shortest route possible from a European capital to Strasbourg via another European capital, and the journey took fourteen hours. I have always cast my vote in favour of Strasbourg' s special status, including on Friday. But things cannot go on like this. I am gradually coming round to the opinion that we must assemble in Brussels, which does not take fourteen hours to reach.
Ladies and gentlemen, your comments are completely justified, and will be passed on to the relevant departments.
I can see the requests to speak piling up on my desk. I hope your points are not just to do with problems of air travel to Strasbourg, as we have a lot of work on this morning.
Mr President, this is nothing to do with aeroplanes, although I could speak about flights if you wished me to.
I want to refer partly to a point of order and partly to yesterday's Minutes. As you will recall, the first thirteen items of yesterday's agenda took the best part of an hour to get through. We then had the privilege of the Prime Minister of Portugal speaking. At the moment the Prime Minister spoke about half the Chamber got up to walk out. This may have been because they had other meetings, or whatever, but it is a gross discourtesy for people to walk out when the Prime Minister is speaking. I would ask you to ask the political groups and Parliament to try to ensure that when there are heads of state or prime ministers speaking in this Parliament there are not other meetings happening at the same time, which give people the opportunity to walk out.
Your comments will be passed on to the leaders of the political groups and we will have an opportunity, in a few moments' time, to see if the message has been received.
Mr President, I wanted to briefly draw your attention to the admission procedure for visitors in Brussels. I can inform you that, when we receive visitors in Brussels at the moment, they are admitted and then required to identify themselves. Subsequently, however, their identity cards are collected at reception. I must admit, I find this rather an odd procedure. Why should someone who comes to visit us, one of our citizens, hand over their identity cards? The cards are then thrown into a box and when they want to leave the Parliament building, they have to wait for fifteen minutes before they get their identity cards back. I would like to ask you what the reason is behind this procedure. If someone has identified themselves, surely that is sufficient? Surely there is then no need to seize their identity cards or driving licences? I would like to ask you, Mr President, to change the admission procedure in Brussels back to how it used to be: you identify yourself, a badge is made and you are admitted.
Mrs Plooij-Van Gorsel, the simplest way of dealing with the problem you raise is to refer the matter to the quaestors directly. I shall, of course, ensure that this is done.
Mr President, I should like briefly to draw the House's attention to current developments in Cyprus. The Turkish checkpoint has been moved into the buffer zone, thereby hampering the movements of the United Nations forces and cutting off a Greek village. Turkey is a candidate country and should show more willing, through Turkish Cypriots, as regards the commitments which it entered into in Helsinki. The situation could spiral out of control and I would like the support of the House on this and, more especially, of the British Government, which has a special responsibility in Cyprus.
I too wish to raise exactly the same issue: as you know, the third round of talks between the two communities is about to start. Despite the fact that the Greek-Cypriot side has no intention of boycotting the third round of talks, the Turkish side has invaded the buffer zone, creating problems for the United Nations Organisation. I should like to ask the European Parliament, through its President, to write to the Secretary-General of the United Nations, Mr Kofi Annan, on this matter and to draw attention to Turkey, a candidate country which, in essence, is inciting the Turkish-Cypriot side to take certain measures or is tolerating the measures being taken.
Turkey cannot behave in this way and continue on its path towards Europe and the European Parliament should make that clear.
Mr President, I wish to raise the same issue and to condemn the provocative action by the occupying forces in Cyprus. Turkey is obviously feeling daring as the result of the policy applied to it by the European Union, a policy which, in the final analysis, rewards its provocative actions. Turkey has also been encouraged by recent statements by Mr Verheugen in connection with the role of the Cypriot forces and the way in which G7 is dealing with the Cyprus problem. Under these circumstances, the future of Cyprus should give us serious cause for concern.
Mr President, I merely wished to inform you in this connection that Turkish forces have proceeded 300 metres into the buffer zone alongside the British base in Cyprus and that they did so with the blessing of the British. What my fellow member Mr Ályssandrakis said is true; this is the outcome of several events which have encouraged Mr Denktash and the Turkish Government, such as the Helsinki conclusions, which, to all intents and purposes, recognise the invasion and occupation of 38% of Cyprus in that they state that the Cyprus question need not be resolved in order for Cyprus to join the European Union, the declaration by G7, which has abandoned action under the UN resolutions in order to resolve the Cyprus question - and G7 includes Member States of the European Union - and the Verheugen statements, which basically recognise the occupation and the partition of Cyprus in that Mr Verheugen has stated that there is no problem and that the free part of Cyprus will be able to join the European Union.
The question, is this: what is the European Parliament doing in order to get the Turkish forces to withdraw immediately from the 300 metres which they have occupied, thereby extending the territory which they occupy and, more to the point, what is the European Parliament doing to free Cyprus from the occupying forces?
Mr President, I am taking the floor regarding the issue of Cyprus and the situation there because I do not think that it should only be our Greek colleagues who alert us to the problem which has now existed since 1974. It is unacceptable that a country seeking membership of the European Union and with which negotiations to accord it pre-accession status have now been going on for 27 years can occupy an area covering 40% of Cyprus. I think it is crucial for Parliament to make known its position on this problem and for us to make it clear to Turkey that the continued abuses - the green line has been overstepped - will lead to the immediate cessation of all negotiations with Turkey concerning the latter' s membership of the Union.
Thank you, Mr Camre. If I might be permitted to make an observation, when chairing a sitting one is forced to note that every time the Minutes are adopted there are some Members who want to embark upon a political debate, and as soon as the political debate gets under way, the Members leave the Chamber. I think that one day we shall have to rethink the way in which these debates are conducted here in this Chamber.
(The Minutes were approved)
1998 discharge
The next item is the joint debate on:
the report (A5-0190/2000) by Mrs Stauner, on behalf of the Committee on Budgetary Control, on giving discharge to the Commission in respect of implementation of the general budget of the European Union for the 1998 financial year (SEC(1999) 412 - C5-0006/1999 - 1999/2050(DEC))
the report (A5-0167/2000) by Mrs Rühle, on behalf of the Committee on Budgetary Control, on giving discharge to the Commission in respect of the financial management of the sixth, seventh and eighth European Development Funds for the 1998 financial year (COM(1999) 227 - C5-0003/1999 - 1999/2004(DEC))
the report (A5-0189/2000) by Mr Kuhne, on behalf of the Committee on Budgetary Control, on giving discharge in respect of the implementation of the general budget of the European Communities for the 1998 financial year (Section I - European Parliament/Ombudsman Annex) (SEC(1999) 414 - C5-0008/1999 - 1999/2051(DEC)).
Mr President, Commissioner, ladies and gentlemen, on 6 July, this House will decide whether to grant discharge to the Commission in respect of the general budget for the 1998 financial year. As it is almost a year since the new Prodi Commission took up its duties, with the lofty promise of pursuing a policy of zero-tolerance towards fraud in dealings with the European tax-payer' s money, this budgetary discharge has special significance.
This is the new Commission' s first opportunity to show how seriously it is taking this fresh start. On 13 April, Parliament postponed the decision on granting discharge for the 1998 financial year, at the same time citing 17 conditions that the Commission was to fulfil by 15 May. These conditions corresponded in large measure to the demands contained in the report by the Court of Auditors, such as the commitment to ultimately arrive at a positive statement of assurance.
The Court of Auditors declined, for the fifth time in succession, to provide an assurance that the Commission' s handling of the finances for the 1998 financial year had been careful and economical. In addition, they demanded measures for dealing with the unfinished business of the three notorious fraud cases concerning Fléchard, ECHO and MED, and for issuing penalties in respect of them. The Commission was criticised for being slow to produce documents and information, and likewise, there was criticism of the lack of transparency and independence as regards disciplinary procedures. Since the Commission had at least fulfilled some of the conditions within the period stipulated, and the appointment of a new Secretary-General of the Commission had signalled a fresh start on the personnel front, I moved in my follow-up report that discharge be granted, or at least I recommended that the Commission recover the funds from the Fléchard and ECHO cases, which are estimated to total approximately 17 million ecus, for the EU' s coffers.
Furthermore, the Fléchard case should be kept open since a new state of affairs came about at the end of May, due, in particular, to the stand taken by the Court of Auditors. On 27 June 2000, a majority of the Committee on Budgetary Control rejected the call for the money to be recovered. If the House fails to bring about a change of heart here - and I would urge the honourable members to give me their backing - then this money will be lost to EU coffers.
I believe these comments alone ought to be enough to inspire the Commission to take action on its own account to recoup the funds. What is more, it would be extremely easy in the Fléchard case, for this firm appears to still do good business with the Commission. The Commissioner for the Budget informed us on 15 June that up until 1996, a further three contracts were concluded with Fléchard. My more probing question as to how much the Fléchard firm received in Community subsidies for exports to third countries has failed so far to elicit a response from the Commissioner for the Budget.
I would therefore ask you once again, Madam Commissioner, whether it is true that the Fléchard firm received around FF 29 million for export reimbursements in 1996 alone, around FF 105 million in 1997, and FF 72 million in 1998? Why did you not provide us with this information earlier? Are you unwilling to cooperate or did your own colleagues leave you in the dark? I read in the Frankfurter Allgemeine Zeitung this morning that you wrote to Mr Schmidhuber, the former Commissioner for the Budget. I am certain you will be hearing from him shortly.
But Mrs Schreyer, I would very much like to have heard from you, rather than the press, as to when you are actually going to respond to my questions. When are you going to provide us with the figures that you promised more than a month ago to the Committee on Budgetary Control? Do you still stand by your statement that at the time, there were no grounds for involving the Fléchard firm, even though Commissioner Schmidhuber had raised the same question? Have you ever asked your fellow Commissioner Mr Lamy why none of Mr Schmidhuber' s representatives were invited to the meeting on 7 January 1994 in his office? I have also put this question to Mr Lamy in writing but have not received an answer.
Mrs Schreyer, I do not expect you to answer my questions any differently to the way in which you answer those put to you by Mrs Morgan, for example, who, as I have now seen, received detailed answers from you on 23 June, or do you perhaps apply different standards to the way you answer letters from delegates?
Stonewalling and appeasement do not, I feel, constitute a sound strategy. It is not just the European citizen that rightly asks cui bono? (what is the good of this). We expect you to be consistent as regards the promised changes to the disciplinary procedures and the reorganisation of internal financial control. This must not lead to a de facto abolition of financial control on account of decentralisation.
It is recommended that the Commission be granted discharge for the 1998 financial year. However, as I see it, this discharge implies a weighty responsibility on the part of the Commission. I can only hope that you give Parliament' s new act of faith due recognition, and would urge you to do so.
Mr President, ladies and gentlemen, I recommend to you today to grant discharge to the Commission for its budgetary management of the sixth, seventh and eighth European Development Fund in the 1998 financial year. There has been a great deal of speculation in the run-up to the grant of discharge. I would like again to make it clear beyond doubt that to me, and, almost certainly, the overwhelming majority of the Committee on Budgetary Control, this was never about having a trial of strength with the Commission, or about weakening it.
We have always recognised that the current Commission can only be held responsible to an extent for the mistakes of the past. After all, the current Commission only took up office in the summer of 1999 and we are examining the 1998 financial year. On the other hand though, this discharge can definitely be regarded as a test of the Commission' s willingness and ability to undertake reform. The Commission must also be given the opportunity, in the eyes of the public, to demonstrate that it is capable of tackling poor management and ensuring that corrective measures are taken within an appropriate timeframe.
To this end, we proposed postponement and requested an action plan in April of this year. We were waiting for a clear signal that there would be a shift to greater accountability and better management, because EU external aid is highly significant. It accounts for approximately 55% of international development aid. I am now in a position to assess this action plan and have to say that after April of this year, this plan and cooperation with the Commission stepped up the pace of the reforms already introduced within the Commission.
We found the Commission and its officials to be extremely willing to cooperate as regards the development fund, and we therefore have no hesitation whatsoever in recommending that this House grant discharge, because we believe that the right lessons have been learnt from past mistakes. That said, I would stress again that it was right to move and decide on postponement.
Indeed Commissioners have since publicly acknowledged that there were major problems in this area. For example, on 15 May of this year, Commissioner Nielson told the Financial Times that the Commission machine was never constructed to deliver development assistance. It was designed for producing directives, regulations, conducting trade negotiations, and to facilitate political relations between the EU States. He said it does not work for development assistance.
On 16 May of the same year, Commissioner Patten informed the House that there were over EUR 21 billion outstanding commitments awaiting payments, and that, in other words, there was an enormous disparity between payment appropriations and commitment appropriations. He said this was an embarrassingly large figure and that the Commission wanted to devolve more responsibility to delegations, and where possible, to national authorities in the field, so as to improve financial management.
I would stress again that I believe our action plan is heading in the right direction in this very respect and that it will enable us - Parliament and the Commission that is - to jointly take more responsibility for this area and to ensure that there is better management. But Parliament must also take it upon itself to behave more responsibly from the outset during the forthcoming discussions on the budget, i.e. it must produce better planning in these areas from the outset and not just see its responsibility as being to adopt the budget and monitor the financial year at a later stage.
Strictly speaking, we must now introduce a monitoring process for all areas so as to ensure that we no longer have to face problems of the kind that cropped up in the 1998 financial year. We take it as read that we have done the necessary groundwork to this end.
Accordingly, I would like to reinforce the point that in future, we in the Committee on Budgetary Control expect to receive a six-monthly report from the Commission - indeed we have already been promised one - and that this close cooperation will enable us to simplify matters for the 1999 financial year and, I feel it is safe to say, for the 2000 financial year, and we will no longer be forced to use deferral as a means of bringing pressure to bear. However, I would emphasise, on behalf of the entire Committee on Budgetary Control, that this deferral was an important step towards accepting joint responsibility for the budget and making a joint declaration to the effect that we want to strengthen the European institutions and leave the European tax-payer in no doubt as to the fact that their money is being put to good use, that we are handling payments responsibly and are monitoring the Commission responsibly.
But, and this brings me to my final point, I would also like once again to make it clear, as I started to earlier, that the debate about budgetary control and the budget must lead to a strengthening of the European institutions and not to weakening on both sides. I therefore also believe that in future, the Committee on Budgetary Control is going to have to concentrate much harder on the essential guidelines and not get so bogged down in the detail. I think we will be able to work well together with the Commission in this respect.
Mr President, far from granting discharge to the Commission in April, not only did Parliament defer the grant of discharge at the time, it also attached specific conditions to the recognised shortcomings, some of which had deadlines. As such, only Recital 33 of the motion for a resolution passed in April had still to be completed for the purposes of this report because we had requested additional information. I will make no bones about the fact that as rapporteur, I feel that if we are to take the discharge procedure seriously, we should not use discharge reports to fulfil additional requests, by way of a kind of safety net. Christmas is not for six months. Therefore we should only concentrate on the requests that were actually made. Both texts - that of 13 April and this one - must be read in conjunction with each other as a contribution to Parliament' s own reform process.
What were the main shortcomings? Firstly, an unacceptably high level of so-called direct contracts or 'private procedures' , which jeopardises the administrative culture because it means that there is no longer anyone looking into whether we could get better value for money. We are aware that steps have been taken that will hopefully bring about a change in this situation before long.
Secondly, there is an unacceptably high level of inventory losses. Thank God it has not all been stolen, rather the money cannot be traced because of an antiquated inventory system. An electronic inventory system is in its early stages and we intend to enquire how this inventory system is working in practice in the course of future discharge procedures.
Thirdly, promotions were not being awarded in accordance with legally watertight criteria. The Bureau has taken steps to prevent such things from happening in future. Here too we have yet to see how this new procedure will work out in practice.
I can confirm that the Secretary-General of Parliament has provided all the information requested, as he did in April. I am therefore in favour, as I was in April, of granting discharge. A broad majority of the Committee on Budgetary Control has signed up to this.
In Recital 33 of the April motion on Parliament' s grant of discharge, the discharge was linked with the Court of Auditor' s report on the finances of the groups, although everyone knows that only the groups themselves are responsible for their financial affairs. Yes indeed, these are public funds and so they must be accounted for. Although one can understand the attitude of the Court of Auditors, which only cooperates with Parliament as an institution and has therefore failed to cite the names of individual groups associated with specific shortcomings, I still feel that we should discuss this with the Court of Auditors so as to agree a different arrangement for the future. As a member of my group, I, for one, would not wish to be arrested for the financial misdemeanours of other groups. I believe the members of the other groups would feel exactly the same. I therefore think we should talk to the Court of Auditors about this, with a view to devising a more pragmatic reporting procedure for the future.
Consequently, I was quite amazed to hear that the groups are no longer allowed to sweep certain abuses under the carpet, for fear of being seen as birds of a feather that stick together. I believe that any attempt to put all this off or suggestion that we should wait another year until everything has sorted itself out, would be doomed. The issue would catch up with us again sooner than we might think.
It is quite remarkable, to my mind, that some groups did not keep their promise to the Bureau to publicise the reports by independent auditors. Of course they were not obliged to do this, and rightly so, but they did promise after all. All the more reason why it should strike me that one group is financing a foundation from its funds (i.e. the EU' s funds) which has a value of EUR 10.3 million on the stock exchange, under Luxembourg law. The law of Luxembourg is not particularly transparent and I feel we are entitled to expect such practices to cease. The real sting in the tail is that the group involved was the one that pushed for Parliament to defer its grant of discharge in April, in line with the German principle that there should be no holds barred on the information front. I am certain that they only did it so that we could all give in-depth consideration to these issues.
Mr President, ladies and gentlemen, this is our second debate on granting discharge to the Commission for the 1998 financial year. On 13 April, Parliament decided by a majority to postpone the discharge and ask the Commission to supply further reports and information. Naturally the Commission abided by Parliament' s wishes and on 11 May it submitted the following documents, among others: the Financial Controller' s report on the corrections made to ex-ante controls, a report on the conclusions drawn from the investigative committee into customs procedures, a report and overview in connection with the contracts of scientific visitors, a report on the number of disciplinary proceedings associated with financial irregularities undertaken since 1998 and the outcome thereof.
The Commission made it known that it has taken certain measures, with the aid of OLAF, among others, and that it has set up certain action plans in a binding manner and taken the first steps towards implementing the European Development Fund, for example. Although the Court of Auditors had granted the Commission a statement of assurance (albeit restricted) for implementation, the Committee on Budgetary Control, and specifically the rapporteur, Mrs Rühle, were not satisfied with this, instead they wanted and called for more steps to be taken to improve the outcome. I can say without hesitation that the action plan, which was not just drawn up at Parliament' s request, indeed we actually enlisted Parliament' s cooperation, will serve to increase the transparency and efficiency of external aid. I would particularly like to thank those who were themselves working on this issue at the time, for their cooperation, and to reaffirm the Commission' s promise to report every six months on the implementation of the action plan.
In its report on the implementation of the 1998 budget, the European Court of Auditors had granted the Commission a statement of assurance for the revenue side of the budget and also for the implementation of commitment appropriations, but not for the implementation of payments from the budget. The number of errors committed in the implementation of the budget is too high. The Commission, and particularly myself as Commissioner for the budget, are completely in agreement with the Court of Auditors and Parliament on this.
Accordingly, the Commission has already instigated, or rather, adopted, a number of measures to improve the implementation of the budget and reduce, in fact avoid, errors. Firstly we need error prevention measures, such as - to quote but one example - a measure to reduce the number of invitation to tender and award procedures for external aid - be it the PHARE, MEDA or other programmes - from the 80 different procedures we have had up until now (would you believe?) to 40. The reduction of errors also entails better monitoring, which is what the Commission' s administrative reforms are largely designed to achieve. In future, the individual administrations that actually spend European money will have more personnel at their disposal for monitoring purposes, and they will also be able to inspect the monitoring systems in the Member States more effectively..
Reducing errors also involves taking effective punitive measures, making demands for the return of funds, and instigating the necessary disciplinary proceedings in the event of conscious violation of official regulations. I would remind you again that my colleague Mr Kinnock is to submit a draft on the reform of disciplinary proceedings before the summer recess.
The present report is critical of current financial control because ex-ante control is said not to have denied any requests for payment. However, that is no indication as to whether financial control does or does not work. I would again point out that even the Court of Auditors has said that the errors it uncovered could not have been detected ex-ante, and the Commission has taken this to mean that we must substantially reinforce ex-post control, by setting up an independent revision service, for example.
The Commission has other priorities besides improving financial management, avoiding errors and delays, for example, and improving the efficiency with which funds in short supply are employed, because it is also absolutely intent on fighting fraud.
This concerns the future and the past. I repeat: the Commission has nothing to hide, and so I will also address the questions the House has raised in connection with the Fléchard case. The Court of Auditors has reviewed the decision taken by the offices of the Commission in 1994, i.e. six years ago. The Commission set out to ensure that the report and the response from the Commission, which also details the sequence of events, would not be kept secret or confidential but would be officially available, and indeed they can now be called up on the Internet.
However, it is still a moot point in the debate between the Court of Auditors, as to whether the Commission is entitled, or perhaps even obliged, to apply the principle of proportionality when fixing financial penalties. The current Commission takes the view that it is entitled to do so. Whilst the Court of Auditors considers that only the courts can apply the principle of proportionality, we believe that this is a general administrative principle. The former Commission felt the same and I would like to quote what Mr Schmidhuber, the erstwhile Commissioner for the budget and financial control, had to say on the Fléchard case. He wrote: "In the opinion of the Financial Controller, this does not rule out reaching a negotiated solution with regard to the principle of proportionality" . Therefore, there is agreement on this point, and, at the same time, the Commission, for its part, suggested that it would have been worthwhile investigating in more detail at the time, why the exported butter was diverted from its destination in Russia and ended up being sold in Poland. As to whether we should have demanded the return of the money, I would again point out that this depended on legal proceedings before the Irish High Court. This culminated in a legally valid settlement, which is something the present Commission is also bound by of course.
The Commission must uphold the principles and rules of legality in the current fight against fraud and in the efforts being made to shed light on cases from previous years. The same applies to information issues. If OLAF is asked, in preliminary investigations taking place at Member State level, to pass on information for reasons of investigation secrecy, at an appointed time, then this is a binding legal basis for OLAF. This applies to the Director of OLAF as it does to the Commission. In this connection, I would again point out that OLAF is independent where investigations are concerned and it was this very House that insisted on this being so at the drafting of the corresponding legal basis. This means that OLAF is also independent with regard to reporting procedures and that we still need an answer to the question as to whether information belonging to OLAF can be published by the Director, in full implementation of his responsibilities.
Turning now to the question as to whether further contracts were concluded with the Fléchard firm, I have advised the committee that for its part, the Commission can say that there were further contracts in the sphere of invitation to tender procedures, and concerning the question as to whether export contracts were concluded at national level or whether export business was conducted, I would point out that the payment of individual recipients throughout the agricultural sector can only take place at Member State level. This follows from the fact that the payments offices are responsible for payments. The Commission can apply for access to the data pursuant to a regulation, and is able to investigate which payments go where.
However, I feel I should also point out that Regulation 2390/1999 states that the Commission safeguards the confidentiality and security of electronic data transmitted by the Member States. The Commission would be more than willing, with the committee' s approval, to ask the Member States to duly respond, that is, to grant the necessary permission for data to be passed on.
I would remind you that the principles to do with passing on information also feature in the agreement between Parliament and the Commission on the transfer of information. This agreement should provide a clear basis for this important aspect of relations between Parliament and the Commission, and consequently, it should also form a sound basis for the procedures pertaining to the discharge process. I would like to thank the Members of the Committee on Budgetary Control, who have contributed enormously, not only to the report, but also to the results, the assessments, the observations, and, above all, to the many proposals for improvement and the challenges we have faced. The Commission will implement the concrete measures of the aforementioned action plan and the comprehensive steps of Commission reform, as well as set up an independent audit service and carry out the audit recommendation to the letter. It will be rigorous in reforming the disciplinary procedures, building OLAF up in staffing and operational terms and implementing the strategy for combating fraud with the aid of comprehensive legislation and stringent and reinforced cooperation with the Member States and other States, with the clear aim of restoring the confidence of the population in the sound management of European finances, first and foremost in conjunction with the European Parliament and the other institutions.
Mr President, I would like to comment on Mr Kuhne' s speech, which contained some scandalous comments to my mind. He used his contribution as one of Parliament' s rapporteurs as an opportunity for polemics. Since I have no wish to involve myself in polemics, I most certainly would not wish to remind Mr Kuhne that his European party is happy for large numbers of staff to be funded by their own group. I do not wish to go any deeper into this, but he ought to have mentioned it.
All will become clear as to why I requested the floor. Mr President, I urge you to clarify, via the Bureau of the European Parliament, to what extent a rapporteur of this Parliament is allowed to include personal polemics in his or her report. I think this is irresponsible, and if we want to maintain a common style in this House, and eliminate abuses - which are also perpetrated within our groups - something I wholeheartedly embrace, then this must be done in a spirit of cooperation and not using polemics in the way that Mr Kuhne just has! I urge you to have the Bureau look into this matter.
(Applause from the right)
I understand your concern, Mr Poettering, but I do not wish to get involved in an argument and I hope that your comments are not going to start one.
Mr President, on a point of order, I wish to point out that it was the PPE who insisted that we looked at the whole question of the funding of political parties in this report. It was the PPE and it was you, Mr Elles, who insisted on that. We are responding to that request. You insisted on it, we are responding.
Mr President, I shall do my best to say what I have to say in the two minutes I am allowed.
On behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I should like first of all to point out that there has been considerable development in relation to the report on which we are to give our opinion. Let me remind you that the basic position of the Committee on Foreign Affairs was that we should look resolutely to the future, give ourselves the resources for a practicable policy and, in any case, also give ourselves, i.e. Parliament, real resources to monitor the action undertaken on behalf of the Commission, particularly as regards expenditure of the type we discussed.
We noted that Mr Prodi' s statement was indeed very positive in this respect. He announced that collaboration with Parliament would be a fresh collaboration. As time has passed, we have observed that this collaboration is indeed in operation. Many Commissioners have had no trouble in appearing before our committees in order to answer questions, particularly the Committee on Foreign Affairs.
We also thought it would be rather clumsy of the committee to hold the current Commission responsible for the attitudes of previous Commissions. On the other hand, it is also obvious that we are continuing to demand that the present Commissioners show the utmost transparency with regard to Parliament. I think this is essential and indeed I believe it is the case.
Finally, I should also like to say that, in the context of this Commission, we feel that Parliament will have to take firm control of OLAF because this is in fact one of the key means that we are going to be able to develop for the future.
Whatever the case, Mr President, I think that the salient conclusion that should be drawn from our work - and this view is shared by a good number of fellow Members of all political complexions - is that henceforth, firstly, we shall do our utmost to monitor what is going on and, secondly, we shall insist, as a basic requirement, that the Commission should be open with us.
Mr President, I should like to make one observation on behalf of the Committee on Development and Cooperation and one on behalf of the Socialist group as a whole.
With regard to the development budget, the cooperation between Mrs Rühle and ourselves was excellent. Initially, the Committee on Budgetary Control and the Committee on Development and Cooperation kept themselves to themselves, according to their own focus. Later on, we joined forces and managed, in tandem with the Commission, to put certain things in order thanks to the action plan. This conceals, of course, a particularly grave situation, which cannot simply be attributed to one single person. In actual fact, we have a budget for the development fund and, in broader terms, the development sphere, where clear goals are lacking and where staffing levels are inadequate within the critical spheres, which need to be worked on. All of this sets the scene for enormous backlogs and for a control culture dominated by self-interest and fear, rather than actual results and a duty to achieve results and take action.
I believe that we are on the brink of a cultural revolution, which will bring about this change. This means that the 2001 budget will make it possible to set clear goals within education and health care. Amounts will be made available which allow for sufficient personnel and which can subsequently be verified to see whether the plan actually worked. But this requires delegation, responsibility, and - in a word - a modern efficient budget coupled with a modern insight into how budgetary policy works within development policy.
This is how I see the action plan; this is how I see our joint action. I see it as a joint effort with the Commission. I am thrilled about the fact that we can, as it were, close off a chapter of fear and a culture of self-interest. I know there are many motivated officials within the Commission who will now be given the opportunity to perform within the sphere which we would all like to see do well, namely to give people who live in difficult circumstances - one in five still have no access to clean drinking water or primary education - a better chance of a decent life. We in Europe want to play a key role in establishing this with the necessary resources. But this means that we need to actually make this change within the next couple of months.
This brings me to the more general comment I wanted to make. The whole discussion here today will eventually culminate in the 1998 discharge. For the Socialist group, this will also signify, more generally, the closing off of the chapter of fear and working towards the chapter in which we as Commission and European Parliament take joint responsibility. In this respect, the Kinnock reforms, or the general internal reforms, are essential. After all, if we do not succeed in building a new system of financial control and Activity-Based Budgeting, and if we fail to reallocate sufficient personnel to those areas where we need more people, then all we do is create more paperwork, shift more bits of paper with more control and fail to come up with the goods at the end. And this is, at the end of the day, what the European citizen judges you as Commission and us as Parliament on. It would mean a great deal to me if in the course of the forthcoming budget, we could, as it were, set our good intentions on a new course for 2001. I wish the Commission every success in advance.
Mr President, I am going to confine my comments to the general Commission discharge for 1998, which has taken on a highly political and divisive tone right from the start of our discussions.
I feel that we have been through several rounds of a boxing match but ultimately the whole committee, including the rapporteur, said that discharge should be granted. Rather than stick with the hysterical, drum-beating report that the rapporteur produced, which, if truth be told, had little originality, no sense of direction and no suggestion on how to move ahead constructively, the committee decided back in March to postpone the discharge and to set out seventeen clear conditions which we expected the Commission to sign up to in the space of a couple of months. We were delighted that the rapporteur saw the error of her ways and supported our way of thinking. Round one to us, the anti-PPE alliance.
The rapporteur then tried a fast left hook with her headline-grabbing explanatory statement. She lost. Round two to the anti-PPE alliance. The Commission responded constructively to most of the points we set out in March. The next Stauner report was in the same hysterical tone as the first round but this time we were ready for her. Round three to the anti-PPE alliance. We thought the fight was over, but no, we were in for more with the new explanatory statement. We have yet to see the result of that round but we are confident about the final knock-out round and we confidently predict what will happen on Thursday.
The only real question that remains is why her name is still on the report. The truth is, we know that the Commission has a long way to go in getting its act together. The Court of Auditors was right in not giving its O.K. to the Commission expenditure in 1998, but we are willing now to give the Commission the benefit of the doubt. We think that this is a genuine attempt at reform and the Commission needs a certain amount of time to implement the necessary changes. We will keep an eye on the situation and make sure the Commission sticks to the promises it has made. For example, the promise to cut the number of errors is a major promise but it will not happen unless we have the commitment and the resources to go with it.
Commissioner, can you assure us that particularly in the areas of high risk, agriculture, structural funds and research, we will see more checks rather than fewer, as happened in 1998? Will we see significantly more resources for auditing within the DGs in cooperation with the internal audit service? Can you give us these figures, please?
You know, Commissioner, that one area where we were dissatisfied with your answers was in response to lessons learned from Fléchard. We know from the Court of Auditors, unlike Mrs Stauner, that we cannot get the money back. Will you make a commitment though to cooperate fully with our internal inquiry committee and give us the information we request?
Finally, I hope that in our committee, we will be able to stop fighting each other and get on with fighting fraud.
Mr President, on a point of order I just want to ask you whether it is customary when the spokesman for a political group fails to turn up for the debate that the spokesman can then be inserted later. It seems to me that if a spokesman cannot take the trouble to be here for this entire debate and be here on time for his own speaking time he should not be allowed to speak at all.
It is at the discretion of the chair, Mr van Hulten. I think Mr Pomés Ruiz is perhaps just a few seconds late. It is not always easy to get here on time with the lifts we have in Strasbourg. So, if you have no objections, I shall give him the floor straight away.
Mr President, thank you very much for your generosity, and thanks also to my fellow Member for his understanding and kindness.
I would like to begin, not with the most important report, but by replying to the comments of Mr Kuhne which I really consider to be unfortunate.
At the moment, the political groups - as you know - do not have a genuine regulation. My political group, and practically all the others, are complying with the existing regulations.
Your political group has its way of organising its finances, as do all the others. Fifteen offices of this Parliament are devoted to the European Socialist Party, and a crowd of officials, who are paid from public funds, are dedicated exclusively to the work of one political party.
Other political groups prefer to have their offices outside Parliament, and have their own officials and adopt totally legal financing formulae.
Therefore, at a time when we are asking for a statute for the parties - because Europe needs not only European parliamentary groups, but also European political parties - at a time when there is a certain harmony amongst all the groups, I consider the references in his report to peculiar things to be unfortunate - as the chairman of our group, Mr Poettering, has correctly pointed out.
Mr Kuhne, you know that that is not the case. We lack regulation. My political group, like all of them, is going to comply with the regulations and provide information when it is appropriate to do so. However, when free to do so, each group has managed its finances in the way they considered appropriate.
I would like to highlight the work of Mrs Stauner in this extremely important report, but I would like to point out, briefly, that we are not trying to weaken the new Commission, on which we have placed so many hopes, as we have on the Commissioner responsible for the budget and for financial control, Mrs Schreyer.
We are analysing a financial year of the last Commission, and we have asked the current Commission to diligently manage issues which were pending from the previous Commission. The proof that we are fundamentally satisfied with its work lies in the fact that we are going to propose the discharge, obviously with reserves, of the accounts for 1998.
We believe that the Commission is taking its time. Logically, at the beginning it needs more time, but we hope that other decisions will be taken much more quickly. We also hope that the Interinstitutional Agreement which we have finally reached will improve our relations, so that we can provide each other with mutual support and build Europe more quickly.
We also understand that you are immersed in a process of administrative reform, which in my opinion and in the opinion of other MEPs, is not ambitious enough: decisions are lacking and there are matters which it is not dealing with. It is not your direct responsibility, but you already know that we believe that a lot of funds are wasted as a result of this passive attitude, the lack of motivation amongst officials and the failure to take responsibility, because people are too concerned with controlling errors or seeking their own promotion.
To end, I would like to say that we agree with the discharge of the accounts which the three reports refer to.
Mr President, I think that Commissioner Schreyer has already noticed in her first year of appearing before this Parliament that this Parliament is a force to be reckoned with. I can assure her that this will continue to be the case for the next four or five years. All I can say is that so far, she has throughout the discussions shown herself to be a worthy opponent.
I would now like to comment on Mrs Stauner' s report on the resolution, which accompanies the discharge. With regard to the resolution, what matters most to the Liberal group is that so far, the Court of Auditors has failed to arrive at a positive statement of assurance. The error rate is still too high and I feel we need to clearly stick to the points made in the resolution: the Commission must ensure that a positive statement of assurance can be issued by 2003. Definite deadlines are needed and it would be useful if the Commission could clearly state, both internally and externally, which categories of the budget we want to reach a very low error rate in, where possible.
Another important point is that these days, documents have suddenly gone missing not only within the European Commission, but all over Europe. We have heard that the Commission will set up an archiving system by the end of the year which will ensure that mistakes which have been made in the past - I particularly refer to the butter export to the Soviet Union - will no longer occur.
As for those butter exports, the Commissioner has already commented on them in her response to the earlier interventions. There is a clear difference of opinion between the European Commission and the European Court of Auditors. It was evident from both the European Court of Auditors and the most recent report by the Committee of Wise Men that the Commission did not have the authority in terms of proportionality, retro-activity and such like, which it claims to have, or claims to have at least to a certain extent. It is up to Parliament to establish this and we will certainly do this. We expect constructive cooperation from the Commission on this score.
Mr Kuhne has already mentioned the salient points in his report: a neutral staff policy on merit within Parliament, public service contracts and better management of the inventory.
Concerning Mrs Rühle' s report, we could not agree more with the comments she made about the need for better coordination between the Member States and the European Commission. It is the Member States that foot the bill for the European Development Fund. If the Member States vote for a certain policy, which the Commission proposes within the European Development Committee, it seems only logical to me that, if they are in favour of this policy, they will pursue the same policy using their own bilateral resources.
Mr President, ladies and gentlemen, in my opinion, the 1998 discharge was a fascinating exercise in terms of both the budget of Parliament and that of the Commission.
In April, the power of the plenary meeting became evident. Against the Committee on Budgetary Control' s judgement, we rejected the European Parliament' s discharge, and we formulated five requests for the Secretary-General of this Parliament. This illustrated that we can be just as firm with Parliament as we can with other institutions, notably the Commission.
I should like to express my personal and heartfelt thanks to Secretary-General Priestley and his staff for the efficient and bold manner in which he met this request and has provided us with the information required.
In my opinion, the 1998 discharge was a fascinating and at the same time useful exercise. And we can now grant this discharge with a clear conscience whilst taking into consideration the comments included in the Stauner, Kuhne and Rühle resolutions. But I am left with some concern, as if something bad could happen at any time. Indeed, the framework agreement between the European Commission and Parliament which is due to be voted on tomorrow is hanging over us like a sword of Damocles. I call on all MEPs, including the MEPs who are following this debate in their chambers, to study this framework agreement carefully and to examine how Parliament' s powers in respect of the grant of discharge are being whittled away. I would invite you to read Paragraph 17, which contravenes Article 276 of the Treaty of the European Union, and would also invite you to read Annex 3, which is clipping the wings of the individual MEPs and rapporteurs. I would call on you to fight the establishment of this Parliament, the establishment within your own groups and not to consent to this framework agreement tomorrow.
Mr President, when we talk of discharge, there is a poor spirit prevailing among the groups. I would like to show my support for Mrs Stauner, despite the fact that the Social Democrats criticise her. This may be based on the fact that during the Fléchard case, when Delors was the President of the Commission, the Head of his Private Office was the present Commissioner Lamy. Under no circumstances can we accept that certain documents, which would shed some light on the use of funds, have vanished. I would also like to support Mr Kuhne in the assessments he makes in his report, which, for its part, was criticised by members of the European People' s Party and European Democrats. In my opinion, parliamentary rapporteurs have to speak and write what they think about the use of parliamentary funds, in which case the interests of no group can put up a barrier. Our group agrees with the conclusion that discharge may on this occasion be granted.
Mr President, the Union for a Europe of Nations Group is unable to recommend giving discharge for the 1998 accounts concerning either the Union' s general budget or Parliament' s budget. We are, however, able to give discharge for the European Development Fund. It is true that what happened in 1998 is not the responsibility of this Commission, but I think there has been insufficient willingness to assign responsibility for the mistakes of the past. Where the general budget is concerned, I just want to highlight two serious issues, the Fléchard case and the problems surrounding ECHO's humanitarian aid, and also to emphasise that the whole budgeting process is characterised by a lack of precision. This is what we normally view as the existence of unused appropriations. Budgeting is not just about coming up with a few figures. It is just as much about designing one' s administrative and production machinery in such a way that the objectives laid down in the budget can be achieved. Like the ECHO case, the Fléchard case is an example of the irresponsible use of European taxpayers' money. It has not happened during the period of the present Commission, but in both cases I have just mentioned we see an insufficient willingness on the part of the Commission to hold high-ranking civil servants accountable. The Commission knows that there are criminal activities behind these cases. The Commission knows that certain illegal forces have made anonymous threats to our colleagues, Mrs Stauner and Mr Blak, and this ought to make the Commission realise that a much more vigorous approach is required if action is to be taken against the internal forces partly responsible for the fact that European taxpayers' money can disappear into the pockets of criminals.
We now seem, of course, to have two spokespersons for the Commission: the official one, Commissioner Schreyer, and the unofficial one, Mrs Morgan. The latter' s statement here aptly illustrates why this Parliament is in no position to be more effective in cleaning up the administration. In the Danish Parliament, we have a saying about the Finance Committee. We ask, 'Do you know what a cat is?' , and the reply is, 'A cat is a tiger which has been to a consultation with the Finance Committee.' That is not the case here. Mrs Schreyer can always come here sure in the knowledge that Parliament' s Committee on Budgetary Control will not hurt a hair of her head. Where Parliament' s 1998 accounts are concerned, I would note that the problem is the same as in other areas of the Union, namely an all too careless attitude to the way in which the money is used. On the subject of the Spinelli building, I would point out that it was acquired at too great an expense and in an unusual way, not easily seen through. I should like to add that this is not a criticism I am directing at the Secretary-General, for I do not believe there is any basis for such criticism. Rather, it is a criticism to be directed against the system itself, for this is not good enough.
Mr President, ladies and gentlemen, I would first of all like to thank Mr Kuhne and Mrs Rühle for their reports, especially the well-balanced one from Mr Kuhne. We have taken the discharge procedure most seriously and I should also like to thank the administration and the Secretary-General for their collaboration in this exercise. I think it was a good approach to clarify matters, look into them more carefully and solve some outstanding problems with a properly argued report enabling Parliament to have all the facts in order to grant discharge to the administration and the President of the European Parliament.
This is whom discharge is addressed to, even though it concerns the administration. I am pleased to see that discharge has been granted to Parliament. I think we have done an excellent job. Group finances are also going to be more transparent and more appropriate to the exercise we are making ready for if we wish to continue along the road of financing political parties. It was a useful exercise, properly carried out, and Mr Kuhne should be congratulated. I think we should be able to vote broadly in favour of his report the day after tomorrow.
I cannot say the same for Mrs Stauner' s report. I feel it is misguided to attempt to use the rapporteur' s role to one' s own ends: it is deceiving Parliament and deceiving oneself. This practice has been appalling. Right up to the very end, we shall have been witness to abuse of the procedure. More than 60% of the report voted upon consisted of amendments. Mr President, it is extremely rare for a report to be quite so turned around after the vote in committee. This clearly demonstrates that the rapporteur must interpret the committee' s opinion logically. If the rapporteur does not interpret the opinions expressed by the committee accurately then the report will be beset by amendments. The rapporteur is supposed to be the spokesperson for the parliamentary committee. I feel that a situation where 60% of the amendments are adopted is verging on the nonsensical, and indicates some deep-seated malaise. The practice of playing games with the explanatory statement must stop. It is not acceptable to attempt, as Mrs Stauner did, to include points in the explanatory statement which had not been accepted by the majority in committee.
It is a matter of some importance. This Parliament has no clear majority or minority. We have to rely to a certain extent on parliamentary fair play. If a clear majority emerges, then this majority feeling should be expressed in all the aspects of a report, without resorting to playing on words or abusing procedures.
Furthermore, some of the pictures shown on television from Germany, involving extremely prominent people, suggest to me that one must look to one' s own backyard before preaching to Parliament and to Europe. We must ensure that private and public matters are not muddled. We shall therefore grant the discharge. We shall support this report which the rapporteur is clearly against. Rest assured, Mr President, that the TDI group will vote in favour of discharge, at least the radical wing of the group which I represent here.
Mr President, they are good reports we are debating today, but I am unable, for all that, to vote in favour of the reports as long as we have no guarantee that those who are to audit the accounts are being given all the information they need. The ombudsman is not entitled to receive full information; the Court of Auditors has complained that it is unable to obtain full information; in Parliament' s Committee on Budgetary Control, it is a permanent topic on the agenda; and our President, Mrs Theato, has severely criticised the new draft agreement between Parliament and the Commission, for the draft agreement will not give us the documents we are requesting, either. Let us reject it tomorrow. My personal experience of the Commission is of encountering a good deal of beating about the bush whenever I ask for information which ought to be available. Those who vote in favour of the draft agreement do not know how many committees and committee meetings they are approving. Nor do they know if there are any problems regarding the competence of any of the participants. Indeed, as a rule we do not know everyone involved in day-to-day legislation and in the administration of the now 800 billion being used. Nor do we know how much is being paid out to, for example, Danisco. As long as the Commission is not making the information available that the Court of Auditors and elected representatives are requesting, my group can be relied upon to vote against approving the accounts.
Mr President, the European institutions must be aware that they have a responsibility and also an obligation to guarantee the European citizen an efficient and economical administration. Unfortunately though, the opposite still holds true, as borne out by cases such as Fléchard and the ECHO administration. The Commission is still denying Parliament access to information on these misdemeanours to this day, which on no account should we take lying down. Nor should we be surprised if European citizens continue to lose confidence in these administrative systems. Consequently, we Independents have no intention whatsoever of granting discharge to the report on the general budget. This ought to send out a clear signal that we are committed to creating efficient and economical administrative systems in Europe.
Mr President, this brings us to the conclusion of a momentous two years for the European Union, which began with the 1996 discharge and its refusal. I should like to congratulate Mrs Stauner on the courage which she has shown in getting her report - although not much of it is in its original form - through this Parliament. We need, in this debate, to associate the 1998 discharge with that of the framework agreement which we will be voting on tomorrow. Hopefully we will see signs of a more democratic Europe as a result of these last few months.
First, Parliament's role in the discharge has been shown to be one of extreme importance. The Council, by its absence today, shows its lack of interest in the way in which we, as a Parliament, have used our powers to begin the birth of a political Europe. Without the 1996 discharge there would have been no Wise Men's report, no Commission resignation and no real urgency for Commission reform.
But not all of us in this House have been heroes. We have found ourselves split between countries, within countries, within delegations, often with strongly held views. It was the Socialist leader, Mrs Green, who took the biscuit by voting for a motion of confidence on a motion of censure, which she did indeed get. Miss Morgan now continues this particular inheritance by asking for a depolitisation of the discharge process. Indeed, one or two of her amendments, like removing paragraphs 47 and 48 of the discharge report today show that some of these amendments look more Commission-born than in Parliament's interests.
But where to now? Monitoring is necessary to make sure that what we have gained as a Parliament is maintained. Mr Prodi needs to be supported in his reforms of the Commission. Last but not least, our most important role is to make sure we have greater accountability and more democracy and that it is not the beginning of the end but the end of the beginning for Parliament's rights in the European institutions.
Mr President, ladies and gentlemen, first of all I would like to repudiate what Mr Poettering said about Mr Kuhne. Mr Poettering, this draft report by Mr Kuhne was adopted by the Committee on Budgetary Control by a large majority. It is in the nature of budgetary control that there always has to be somebody who feels their toes have been trodden on. In this case, Mr Poettering, you are the one. Alternatively, it might be French MEPs, or sometimes it might be colleagues from another area. Mr Poettering, people are labouring under a misapprehension as far as budgetary control is concerned, not just in the Commission but also in this House.
(Heckling from Mr Poettering) Please do not interrupt me, Mr Poettering, it cannot be translated. You are not speaking into the microphone.
That is one of the problems we are facing, and I would add that Mr Dell'Alba' s attack on Mrs Stauner should be repudiated in just the same way. Some serious work has been done here and it is only natural that it should contain personal touches and reflect the writer' s own cultural background to some extent, but I repudiate determinedly, and with a sense of consternation, the fact that the integrity of rapporteurs is under attack here. It is hardly surprising that two Members of the Conference of Presidents should have a problem with the control and authority exercised by the Committee on Budgetary Control.
I would like to endorse Mr Staes' comment that the stipulations contained in this framework agreement on the transfer of documents are an affront, and no Parliamentarian worth his salt can do other than regard them as such and repudiate them accordingly.
I have a problem with your closing comments, Mrs Schreyer, in which you again presented the new Commission' s entire reform project, and would remind you of what President Prodi said in this House about Parliament' s access to documents, namely transparency and open access. What we have today are secret negotiations and countless dossiers, and I ask myself how, at the end of the day, we are supposed to come into our own as representatives of the European tax-payers?
(Applause)
Mr President, ladies and gentlemen, firstly, I regret the tone that has crept in here, even though we are discussing some very promising and highly detailed work. I would not wish to sink to the level that some of those present have opted for.
Parliament postponed the discharge for the 1998 financial year in April, but with no intention whatsoever of provoking a trial of strength with the Commission or even working towards a refusal of discharge. There was a need for further clarification, which would take time and effort, and it was always my aim, as Chairman of the Committee on Budgetary Control, to complete the discharge process by the summer recess.
As these reports show, the past few weeks have been used to answer questions - albeit not all of them - and consequently, although our recommendation in respect of the outstanding discharges may not be unanimous, it is a positive one. I welcome with open arms the fact that the Commission is willing to work towards a reduction of errors in budgetary management, with a view to receiving a better statement of assurance as soon as possible. I detect a certain candour where the so-called old cases of suspected fraud are concerned. We have never held the new Commission responsible for these cases as such, but would still like to know that the right lessons have been drawn from the past through reappraisal, so that these cases do not come back to haunt us one day.
There is something I would like to ask you in this connection, Mrs Schreyer. When are the legislative proposals for a comprehensive legal and judicial area for the protection of the Union' s financial interests to be submitted? We agreed, on the basis of my report in January, that they were to be submitted by 30 June. It is 4 July today.
If there is one thing all those involved should be clear about where the impending grant of discharge is concerned, then it is this: We are not talking about a certificate of non-objection here. In future, the institution must be more willing to cooperate and provide the Committee on Budgetary Control with the information it needs to do its work, promptly and without evasion. If we build up confidence, reduce the amount of bureaucracy and exercise democracy openly - and this applies to so many areas - then I believe we will get back to being able to grant discharge on time each April.
Mr President, the new Commission should be judged on whether it has the courage and the will to implement reforms and put the legacy of the past in order. Our granting discharge for 1998 is, in reality, a vote of confidence. We are giving the Commission a chance to prove that it is different from the old Commission. I would also take the opportunity to call for a cessation of hostilities here in Parliament. Let us unite all the forces that are in favour of the Commission' s developing into a modern, open and effective institution. The European project can only succeed if we show zero tolerance for fraud, nepotism and corruption. Otherwise, we shall never get the people on our side. Let us cut across party lines and national allegiances. Constructive criticism of the Commission must not go unheard due to Parliament' s internal bickering. There are more and more people who think that we should simply forget the past and concentrate on changing the general way in which things are done, but I disagree with that view. We need to clean up the legacy of the past, or matters will never improve. I do not think we have received enough in the way of admissions from the Commission when it comes to the events of the past. This applies both to the Fléchard and ECHO cases, and I can assure the Commission that these matters have not been buried away, just because we are now giving discharge for 1998. We shall not forget them until they have been resolved in a proper and dignified manner. I am, on the other hand, very satisfied with the new initiatives the Commission has taken to clean up the area of development aid, but these have also been overdue. Both Mr Patten and Mr Nielson have been very critical of the way in which development aid has been administered. Mr Patten has said it is embarrassing for the EU and the Commission and called it the worst way of providing development aid. For Mr Nielson, it was enough to call it a 'a pizza service without delivery' . I am also very pleased that Mr Nielson has instituted an investigation into the extent to which the delegations are fulfilling their responsibilities in the high-risk countries. He has also promised that disciplinary action will be taken if they are not in fact fulfilling these, and I am very pleased about that development, but do not imagine that we shall forget you. Finally, I wish to say that I think it was a shameless attack which Mr Dell'Alba made on Mrs Stauner.
Mr President, let me first say a few words regarding the quality of the work of our rapporteur Mrs Stauner. She has been criticised, particularly in the Committee on Budgetary Control, yet she has produced an outstanding piece of work, and I wished to make that point today.
Let me also say a few words regarding the speeches made by the Socialist Members. In all sincerity, without adding to the controversy, I feel that we have nothing to learn from the European Socialists regarding the use of funds.
Let me say a few words on the Rühle report. We were all extremely shocked both by the massive misappropriation of European Development Fund resources and also by the Commission' s attitude, which was to carefully conceal its dealings from the Court of Auditors, the former UCLAF (unit for the coordination of fraud prevention) and the European Parliament. In spite of this particularly scandalous state of affairs, we have nonetheless adopted a positive attitude and have attempted, along with the new Commission, to provide valid and practical solutions to the underlying problem.
The purpose of the agreements between the European Union and a good number of third world countries is to enable the latter to have balanced and sustainable development but, in order to do so, the funds allocated would actually have to get to the end-users and, as we have known for a long time, corruption and fraud are depriving entire regions of the greater part of these sums. To take just one example, the medical aid granted the Ivory Coast, particularly to combat AIDS, we are talking about some 38% of the aid being misappropriated, or almost EUR 30 million!
Mrs Rühle' s report represents, then, the very last warning issued to the administration of the European Development Fund, who have until October to implement radical reforms in order to fulfil the expectations of Parliament, all the citizens of the European Union and, most especially, the populations of the countries concerned, who still have a vital need for European aid. So, until October, when we shall meet again.
Mr President, could I just remind Mr Poettering and his friends in the PPE group that, when the Court of Auditors drew up its report on the financing of political parties, it was his group which was criticised and it was the Socialist and Liberal groups which received a clean bill of health. Maybe this is due to the fact that the PPE-DE group is not one group, that the British Conservatives are allowed to run their own shop and that they keep their own accounts. It is they who must improve their books.
Mrs Stauner had to be stopped for speaking too fast at the beginning of this debate. It is a telling metaphor for the work she did in committee. She ran ahead of the committee without the rest of us realising what was going on. She tried and condemned the Commission for not sharing the outlandish views she has of financial management and control. Even the Court of Auditors does not agree with her. The job of the Committee on Budgetary Control is not to hang the Commission out to dry for the duration of a parliament, but to ensure that Europe's citizens are served by an executive that implements its political priorities efficiently and effectively. Fortunately that view was shared by the majority of the committee.
One of the disastrous consequences of this whole standoff has been the proposal that is before us tomorrow for a framework agreement on relations between Parliament and the Commission. This agreement will restrict the rights of individual MEPs, of rapporteurs, to ask for information from the Commission. It is a short-sighted proposal and if we do not postpone the debate until September then we should vote against it.
Finally I should just like to say, as we are about to listen to Mr Chirac and what he has to say about the French presidency, that I hope that he will also listen to what this Parliament has to say, and in particular to Parliament's view that it should be able to decide for itself where it meets, when it wants to meet, and that this should not be imposed by the governments of the Member States.
Mr President, I ought to have expressed my admiration at the time, when BSE was on the agenda and the rapporteur was starting out on his lonely journey. It has taken a long time for responsibility to be accepted and also acted on. The instructions and legislation in force today bear this out. I also want, and feel compelled, to express my admiration of our rapporteur, Gabriele Stauner. With her sharp legal mind, and the courage of her convictions, she concentrated on the facts of the matter, helped to shed light on errors and gave us all - and by that I mean all the EU institutions involved - time to reflect, at last opening the eyes of those who had persisted in their blindness.
Personnel were reorganised and many initially invisible doors were opened. I too had many discussions on behalf of the research sphere. The storm gradually died down. At first, we approached each other cautiously, but watchfully, then we began to work constructively together. In fact the media and the public should be made aware of this, because at the end of the day, we are all in the same boat. I would therefore like to thank all our opposite numbers, be they from the Commission, the Court of Auditors or the European Parliament. That said, I was disappointed at first, because some of my proposed amendments were defeated 10 to 10. But it was still a good outcome. Everyone should know by now what is going to matter most in the future. It is all about the credibility of the EU, and in my research area it is about the pure necessity of regarding research as a great asset which lends enormous European added value, and about dealing with it in a suitably careful manner in future, so that we are in a position to grant discharge to the Commission with a truly cheerful heart for once. We have long memories though!
Mr President, ladies and gentlemen of the House, ladies and gentlemen of the Commission, the statements made by some of my fellow Members have already contributed significantly towards expressing the discontent aroused by the report on discharge. I should like to address you in the same vein.
Mrs Stauner' s initial report on discharge for the year 1998 gave rise to a great many questions and criticisms, which were expressed, in particular, in the vote in favour of an amendment noting the discrepancies between the compromise resolution and the explanatory statement. In drawing up her second report, the rapporteur apparently did not take account of her fellow members' general lack of satisfaction. Once again, we must deplore Mrs Stauner' s method. She kept on asking the Commission for more and more information, going beyond the recommendations made in the resolution adopted on 13 April. Today she is still asking questions which have already been explicitly answered. This attitude has led the majority of members of the Committee on Budgetary Control to make radical changes to the draft report. This is the reason why the text on which we are to vote during this part-session is substantially different from the initial draft.
This text does now afford us a more comprehensive overview of the Commission' s implementation of the 1998 budget, but at the price of a political conflict dominated by a feeling of frustration. We can only deplore the far from constructive attitude of the rapporteur both within the parliamentary committee and with regard to the European Commission. We cannot fail to note the same petty political excesses that some of us already condemned in the initial report on discharge for the year 1998.
Our objective must be to work in close collaboration with the Commission in the interest of our fellow citizens and of the implementation of our policies, and to make the discharge report a proper assessment of the implementation of the European Union budget in both quantitative and qualitative terms.
Mr President, I would also like to congratulate the rapporteurs - and indeed the people of Wales, because I did not realize they were so concerned about the Commission's welfare that they had elected someone to represent the Commission's views in Parliament rather than their own!
I would also like to say, just to correct something that Mrs Morgan said earlier, that I am very lucky in this debate, because my party declared in our manifesto - which helped so many of us on this side get elected - that we would not give discharge to any EU accounts until the Commission reform process had been successfully implemented.
I cannot therefore follow the lead of our excellent rapporteur, who recommends granting discharge to the Commission, for the reasons I have already given and because many people outside this place have been wondering what actually improved between 1996 and 1998. Most people believe that things got worse within the Commission in that time rather than better. I only joined the Committee on Budgetary Control a couple of months ago, and to me the meetings and the reports of the last two months have raised probably more questions than they have answered.
To close, I would like to ask two of those questions. Firstly, can the Commission confirm whether Mr Fléchard is related in any way to Mr Delors and/or members of his cabinet? Secondly, can he confirm whether any of his or Commissioner Kinnock's cabinet have actively lobbied MEPs for support of the Socialist Group, and in particular for Mrs Morgan's amendments on the Stauner report? If they have, would this not be an abuse of their position?
(Applause from the right)
Mr President, I want to thank Mrs Stauner, my colleague and good friend, for her report. Sometimes we seem to forget that we are dealing with the discharge in respect of 1998. I have carefully read the Court of Auditors' report on the accounts for that year, particularly in relation to agriculture and the Structural Funds. I have come to the conclusion, having had a lot of experience in Parliament and with European affairs, that things have been steadily improving and that 1998 was one of the best performances we had.
The difficulties which occurred - a 4% possible error in the area of agriculture and a little more in the area of Structural Funds - did not result from the failure of the European Commission to dispense those funds in an efficient way, but from a failure - and it was a small failure - to control the Member States and the European governments and to ensure that the Member States and their administrations had done the job in the way it should have been done.
That is my first point. The second point is in relation to Fléchard. I do not think it is reasonable to inform the people of Europe that there was a loss of EUR 14 million to the European budget arising out of this case. To say this is to use a sort of accountancy jargon that puts the whole issue beyond the understanding of the ordinary European citizen. The truth is that in the Fléchard case, Fléchard was suspected of fraud, the Irish government fined and punished them to the extent of EUR 17 million. Fléchard took the Irish government to court and won an injunction preventing the Irish government from taking the EUR 17 million. The European Commission intervened at that point and proposed a settlement.
The worst thing you can say about that settlement is that it was made on a legal basis which was not in effect when the crime was committed, but was in effect while the case was still open. It seems to me that equating that with a loss of EUR 14 million is a gross exaggeration.
Finally, the lesson to be learned from this is that in the future we in Parliament have to cooperate with the European Commission to ensure that national governments do not, as in the past, interfere in their responsibilities, and that when the Commission takes national governments to task, it can rely on our support.
Mr President, I would like to repudiate in the strongest possible terms, the accusation levelled at me by Mr Dell'Alba that I used my role as rapporteur for the discharge of the budget for the 1998 financial year for personal ends - I repeat, for personal ends - and his comment that as a German, I, or rather, we Germans, if I understood the translation correctly, would do well to put our own house in order. It went beyond personal insult and such verbal attacks are unworthy of our Parliament. I urge you to take suitable steps towards ensuring that Mr Dell'Alba avails himself of democratic manners like everyone else, even if - as I readily grant him - he obviously finds it difficult!
Statement by Presidency-in-Office of Council - Action programme of French presidency
The next item is the statement by the Presidency-in-Office of Council on the French presidency' s action programme. It is my very great pleasure to give the floor to the French President, Mr Jacques Chirac.
(Loud applause)
Madam President, ladies and gentlemen of the European Parliament, thank you for welcoming me here today. Since 1 July, France has held the presidency of the Council of the European Union, and I shall be chairing the meetings of the European Council on two occasions. I therefore thought it appropriate to present the priorities of the French Presidency to this House.
Last winter, when I was invited to participate in the inauguration of this new Chamber, I made a commitment to involving Parliament fully in the work of our presidency. I think it natural and necessary to conduct discussions and debates within the European Union in close collaboration with the men and women that represent the citizens, the men and women elected by the people of Europe, who have the task of representing their opinions in the debate on the future of Europe.
Therefore, the French Presidency, represented in particular by Mr Hubert Védrine, Minister of Foreign Affairs and Mr Pierre Moscovici, Minister of State for European Affairs, intends to maintain an ongoing open dialogue with Parliament. The citizens of Europe want more transparency in the operation of the European institutions. The time when decisions could be taken behind closed doors has passed. Nowadays, discussions within the European Union must take place in the light of day and, of course, here in the European Parliament.
We shall also be working hand in hand with the European Commission. I should like today to express my confidence in and support for Mr Romano Prodi, the European Commissioners and all the parties cooperating with the Commission. Having come into office in quite exceptional circumstances, they have managed to lay the foundations for a radical reform which will bear fruit in the future.
Madam President, ladies and gentlemen, just fifty years ago the 'Schuman declaration' laid the foundations for the building of Europe, undertaking primarily to reconcile Germany and France. I should, at this point, like to pay tribute to the memory of one of the great and ardent Europeans who paved the way for Europe, Pierre Pflimlin. He devoted his life to France, of course, and Europe, a bold and noble idea of Europe. This House acknowledged his commitment by electing him its president. We have lost a great and fine figure in this venture we are all involved in.
Ladies and gentlemen, half a century of European construction has given rise to a profoundly original European Union, based on the common will of the nations which make up that Union, and today we clearly feel that we are entering a new phase in the history of European construction, which has already brought us peace, economic success and social progress.
The fine and necessary project of enlargement is going to change the European Union, its modus operandi and, perhaps, even its very nature, at a time when it is intensifying its political dimension.
At the same time, as the areas in which the European Union is becoming involved are expanding, the citizens are demanding, quite rightly, that it should be more democratic, more transparent and more efficient, and that it should be more diligent in respecting the principle of subsidiarity.
The debate on the future of Europe has thus been launched, and this is good news because is it essential in crucial periods to look further than the immediate concerns and time limits, and to set the course for the future.
I had the opportunity to express my views on this subject last week. My comments were intended to shed light on the future and to express what the Europe of tomorrow could and should be. They, of course, extend beyond the limits of the French Presidency of the European Union. One thing is clear, however, and I stressed this in Berlin: all further progress of the European Union is conditional upon the success of the institutional reform. If the IGC were not successful, then it would be pointless to consider the next stages.
The French authorities are fully aware of the responsibility they bear in this respect and they are approaching this presidency with the ambition to achieve progress or a successful conclusion in all the matters impacting on future development. They shall do so with a commitment to safeguard, and improve, that which gives our whole project meaning: the protection of fundamental values and the respect of national and cultural identities, the continual determination to reconcile economic performance and social progress and to fulfil the practical expectations of the citizens, and the strengthening of Europe' s role as a major player on the international scene.
This is the spirit in which France intends to take forward the remarkable work achieved by the Portuguese Presidency, in close liaison with the Swedish Presidency which is to follow us on 1 January next year.
We have outlined four objectives for this six-month period: firstly, to make the European Union ready for enlargement, next, to place Europe more at the service of growth, employment and social progress, to bring the European Union closer to the citizens in order to drive the message of our shared project home, and finally, to affirm Europe' s position in the world.
The Presidency' s first focus is on making preparations for the future of Europe, post-enlargement. As I said, the reform of the European institutions is one of the primary issues of our presidency. Let us not make the mistake of underestimating the importance of the matters on the agenda. The composition of the Commission, revision of the weighting of votes and the extension of qualified majority voting are all of critical importance given the prospect of the enlarged Europe. If we do not manage to resolve these matters, the European Union will be sentenced to paralysis in the short term, and I am convinced that all the Member States are aware of this and are in favour of finding solutions.
The French Presidency is also determined to make progress on the matter of intensified cooperation, which was added to the IGC agenda at the Feira European Council. The objective is not to set the divisions between Europeans in stone, but rather to introduce greater flexibility into the operation of the enlarged European Union by allowing those who wish to do so to travel more quickly along the common path.
You may rest assured that we shall provide ourselves with all the necessary means to make a success of these negotiations, in which the European Parliament will, of course, continue to be very closely involved. The European Council in Biarritz, two months before the Nice Council, will be an informal summit, chiefly devoted to institutional reform. It should give the necessary impetus for an agreement to be signed in December, an agreement which is worthy of the importance of the issues involved. None of us, neither you nor us, can be content with a minimum agreement.
(Applause)Reform of the institutions will pave the way for enlargement of the European Union. I am, as you know, a staunch supporter of enlargement. It will be an achievement for peace and democracy in our continent, and it will make the European Union all the stronger. The French Presidency is, therefore, determined to achieve real progress in the accession negotiations with all the candidate countries, based on their individual merits and implementing the principle of differentiation. Our objective at the European Council in Nice is to arrive at as comprehensive as possible an overview of the state of negotiations, in order to provide effective guidance for the work of future presidencies and to clearly signpost the route to accession. Bilateral dialogue with the candidate countries will, moreover, be stepped up, and dialogue will also be emphasised in the European conference of Heads of State and Government which I shall be convening in Nice prior to the European Council.
The second focus of the French Presidency is a Europe at the service of growth, employment and social progress. Opting for the euro means opting for growth and employment. It is a success. We can already see the positive effects in all the countries of the European Union. Coordinating our monetary policies, however, must necessarily be accompanied by serious social ambitions and improved coordination of our economic policies. For many long years, France has been putting the case for employment to be the focus of the concerns of the European Union and the central objective of its policies.
A great deal of progress has been made thanks to successive presidencies, particularly in Amsterdam, Luxembourg, Cardiff and Cologne.
The Lisbon European Council in March marked a crucial phase. It was there that we affirmed our strategic objective to restore full employment and activity for all, increasing employment rates among the working-age population of Europe to 70%, and we set ourselves a target of 3% average annual growth. The French Presidency will be following up the action initiated by this Lisbon Council.
On the first day of France' s presidency, I was keen to invite the European Trade Union Confederation to visit me. As you know, I attach great importance to affirming the European social model as based on social dialogue, on social protection appropriate to the requirements of our time and on acknowledgement of the role of the state as the guarantor of social cohesion. The Charter of Fundamental Rights will have to support this model.
Our priority, then, will be the adoption of a "European social agenda" . Economic growth and industrial modernisation are meaningful only if they represent a rapid fall in the rate of unemployment which, despite the positive results recorded throughout Europe in recent years, is still far higher than in the United States or Japan.
Europe at the service of the nations also means the determination to make great efforts to achieve social justice, improve the protection of children and boost commitment to combating exclusion in all its forms, particularly in the face of the new challenges of the knowledge-based economy.
The social agenda will make it possible, on the basis of the communication which the Commission has just submitted, to outline a five-year working programme involving all the operators concerned: Member States, the European Parliament, the Commission, unions and management. We are looking for ambitious projects in fields as important as social protection, the involvement of employees in company decisions, reconciling family life and a career and lifelong training. This is how we intend to support our European social model: by making progress on practical projects, backed by a strong political will.
At the same time, we must step up liaison and coordination between our economic policies. This is necessary in order to consolidate the euro and to make sure that the current growth in Europe lasts. The French Presidency is today proposing to improve the operation of the 11 euro states, shortly to become 12, by making its work more visible and more authoritative, to enhance the coordination of our budget policies by making the Community inspection procedures more effective, to make progress in the harmonisation of our tax policies in the wake of the European Council at Feira and, finally, to take action to prepare our citizens for the forthcoming advent of the euro. It is vital that the citizens accept the euro. Everything possible must be done to make a success of this crucial phase in both practical and human terms.
Finally, we must put Europe at the forefront of the information society, build up growth in the European Union on the basis of our training schemes - some of the best in the world - our tremendous scientific and intellectual potential and our industry, which is a world leader.
France will be endeavouring to develop fully the decisions taken under the Portuguese Presidency: support for innovative firms thanks to new risk capital developments, the establishment of a Community patent, the framing of a European scoreboard for innovation, the creation of a highly flexible network of scientists and the development of European projects, the fight against cybercrime. We must also ensure that the benefits of these new technologies are accessible to all, avoiding the creation of a digital divide, and, in particular, supporting Internet connections for all European schools by the end of 2001, as decided.
We shall also be very attentive to enhancing Europe' s position in the highly strategic biotechnology sector, while, of course, monitoring the observance of the ethical rules which must be applied to any scientific, inventive or industrial activity involving living organisms.
Growth and solidarity must benefit all the regions of the European Union, particularly the island regions which must be helped to overcome their handicaps. The Presidency will also ensure that links with the outermost regions are consolidated and intensified. The new terms of the Treaty of Amsterdam now have to be implemented to ensure that the Azores, Madeira, the Canary Islands and the French overseas departments benefit from the rights, advantages and specific Community policies due to their specific features and constraints.
The third focus of the French Presidency will be to bring Europe closer to the citizens. This is now the legitimate concern of all successive presidencies leading the European Union. Europe still seems far too remote in the eyes of many of our fellow countrymen, who find it hard to see what Europe gives them or can give them in their everyday life. It is high time that the European Union took more notice of the matters of concern to the ordinary citizen. Let us achieve a Europe of the people.
The adoption of a Charter of Fundamental Rights which is currently being drawn up with the active participation of Members of this House will make it possible to enshrine in a single text the values, principles and rights which are the basis of our Union: civil and political rights, economic and social rights. It is crucial that the Convention responsible for framing the text completes its work in sufficiently good time in order to be able to deliver the charter by the end of this year.
We shall also be promoting this Europe of the people by building the Europe of mobility, of knowledge and of young people. While respecting Member State authority in the field of education, we must also staunchly support individual exchanges, particularly at university level.
Looking forward to the European Council of Nice, the French Presidency will be surveying the obstacles to the mobility of research workers, students and teachers, and investigating ways to overcome them. We must be ambitious and adopt a substantial increase in exchanges within the European Union as our goal. It is the synergy between European laboratories and firms, and the strengthening of the many important centres of research and innovation in Europe, which is at stake here, not to mention a certain vision of dialogue between cultures and cultural diversity and, ultimately, European citizenship, the feeling of belonging to the same political and human unit.
In more practical terms, the French Presidency intends to achieve progress in initiatives likely to improve the daily life of Europeans, firstly in terms of public health and consumer protection. The traumatism caused by the mad cow epidemic and by other similar threats is forcing us to set up an independent European food authority. I know that I shall be able to count on the support of this House in this undertaking. We must also achieve recognition for the precautionary principle at European and international level, and make progress in the labelling and trackability of genetically modified organisms.
Let us never forget that agriculture is the first of our common policies. The French Presidency will be particularly attentive to the WTO in the context of enlargement negotiations and in considering the problems encountered by specific industries, such as pig farming and the fruit and vegetable and banana industries.
As for the environment, the main focus will be on the safety of maritime transportation and the transportation of dangerous substances and petroleum products. The ecological disaster caused by the wreck of the Erika is all the more intolerable in that it was due to human negligence. The French authorities are firmly resolved to make tangible progress in the coming months, on the basis of existing and forthcoming proposals from the Commission and from the authorities themselves to prevent our coastlines suffering a recurrence of this tragedy.
Apart from this, Europe will continue to be in the vanguard of the fight to protect our environment. The environment must be ever better integrated into European policy. We are familiar with some of the environmental risks connected with the globalisation of the economy, which may irreversibly compromise the living conditions of future generations. Accordingly, the French Presidency is committed to arriving at a good agreement, as good as possible, next November, at the Hague conference on greenhouse gas emissions and climate change, and will ensure that the Kyoto Protocol is properly implemented.
(Applause)In the field of justice and home affairs, the French Presidency will ensure that the decisions taken in Tampere in October 1999 are followed up in an ambitious manner. There must be progress in implementing a European asylum and immigration policy with regard to three specific points: the issue of long-term residence permits, the harmonisation of reception conditions, and the fight against illegal immigration and the associated 'industry' . We all have the Dover tragedy in mind. In accordance with the conclusions of the Feira European Council, the Presidency will draw up specific measures regarding sanctions against parties responsible for trafficking.
There will also be particular emphasis on combating drugs and the financial crime often associated with it. In particular, Europe will have to contribute towards the adoption of measures to combat money laundering effectively in support of the action undertaken in the context of the G7 Okinawa Summit, in Japan. I shall have the opportunity to stress this point.
Finally, we are resolved to make progress in achieving a European area of justice based on the mutual recognition of legal rulings and judgements. Permit me, in concluding this chapter on the Europe of the citizens, to say a word or two about sport. Now that the Euro 2000 football championship, which gave Europeans so much pleasure and so many thrills, is over,
(Applause)we must ensure that the European Union takes the specific nature of sport and its social role into more careful consideration. There is a real problem which must be investigated and solved. The French Presidency will make every effort to do so.
(Applause)The fourth and final focus of our presidency: a Europe with a strong international role. In terms of the common foreign and security policy, the French Presidency will make a point of affirming the European identity, with the support of the High Representative and the Commission. One of its priorities will be to consolidate the Europe of defence and security which has experienced spectacular progress in recent months. This legislation must be put into practice and developed.
In the operational arena, we are to hold the Conference on the commitment of capabilities, in order to give the Helsinki objectives due credibility. We would also like to see the interim bodies in place in Brussels since 1 March fulfilling their given role in the transition to the final phase. In particular the interim Political and Security Committee, intended to replace the Political Committee, should gradually become the mainspring of the CFSP, supporting and with the support of Mr Javier Solana. Finally, the arms industries must confirm the ambitious European defence policies by their harmonisation and their cooperation programmes. The results of recent months have been very positive in this respect, in terms of helicopters, missiles and the future transport aircraft.
In all these areas, the French Presidency will spare no effort to ensure that Europe provides itself with ample resources for its foreign policy, in a spirit of friendship and cooperation, of course, with its allies.
Geographically speaking, in addition to the summits scheduled with its major partners - the United States and Canada, Russia and Ukraine - three main priorities are discernible in the field of the CFSP:
the Balkans, and the continuation of the stabilisation process which has commenced, in both the military and the economic sector. The European Union must provide the countries in this region with a clear European perspective in order to persuade them to undertake reform and to cooperate at regional level. This is the purpose of the summit the Feira European Council proposed should be held between the European Union and the counties of the Western Balkans;
the Mediterranean, with the fourth meeting of ministers in Barcelona and, circumstances permitting, the first Euro-Mediterranean Summit to be organised in Marseilles.
This will offer an opportunity to give new impetus to the Barcelona process by means of adopting a peace and stability charter and by strengthening economic and cultural links between the two shores of the sea we share. Then there is Asia, with the third Asia-Europe summit (ASEM) and the bilateral summits between Europe and China and Europe and Japan. Here too the French Presidency wishes to develop fully the relations it considers essential in order to construct the balanced multipolar world of the future.
The French Presidency is also keen to ensure that the new convention between the European Union and the African, Caribbean and Pacific countries is implemented efficiently. Europe must be strong and open to the world. It must therefore play its role fully and consistently and show solidarity, in order to enable a new round of global and balanced negotiations to be launched within the World Trade Organisation.
As you can see, Madam President, ladies and gentlemen, the route map that France has set itself for its Presidency of the European Union is both ambitious and very specific. In the first place, we must ensure that the institutions of the European Union are operating properly at this time when the Union is set to radically change its appearance. Tomorrow, the number of Member States will have more than doubled and we must find procedures to enable decisions to be taken and Europe to make progress while strengthening its efficiency and legitimacy. This is precisely what is at issue. The European Union will only retain its dynamism and its strength if we are able to ensure that it is appreciated by the very people it serves, i.e. the citizens of Europe.
The European Parliament also shares these concerns. By working hand in hand, with mutual trust, on each of these matters, together we shall succeed in taking Europe through the phases that are essential for the future. It is my conviction that, in six months' time, when I come back to this Chamber to review our Presidency, Europe will not be quite the same. We shall have consolidated the edifice by making it more welcoming both for those that already reside in it and those that wish to enter.
(Applause)
Madam President of the European Parliament, Mr President of the French Republic, ladies and gentlemen, it is a great pleasure to stand here before you at the start of this new Presidency. It is always a very exciting moment when the torch is handed over in the race to achieve Europe' s goals, and the fact that we are in the year 2000 makes today even more special.
Europe has already taken great strides towards its goal of economic regeneration during this first half of the year thanks to the Lisbon and Feira European Councils. Progress has also been made towards an extraordinary enlargement of the Union - enlargement which you have described, Mr Chirac, as a 'fine and necessary project' - and towards strengthening its institutions in preparation for enlargement. I would like to welcome your incoming Presidency, Mr Chirac, and say a few words on a couple of issues you raised in your speech.
Firstly, I would like to say that I support one hundred percent your commitment to developing Europe' s social agenda. When I presented the Commission' s strategic objectives for 2000-2005 in February, I announced that one of our major objectives would be to develop a new economic and social agenda for Europe. Less than five months on, I am extremely encouraged by the progress which has already been made in the implementation of the economic aspects of that agenda. The social aspects of Europe' s development are the other side of the same coin, and that is where we will focus our efforts during these next six months.
The Presidency will, in particular, have to tackle a whole range of major issues in relation to which the Commission has already tabled proposals. Just a few days ago, the Commission adopted a social policy agenda outlining what needs to be done over the next two or three years to ensure that the conclusions of the Lisbon and Feira European Councils are translated into practical actions. I feel that this document strikes a good balance between the political directions agreed at Lisbon and Feira and our duties and powers under the Treaty. It should therefore meet with consensus at the Nice Council.
Indeed, it is important for the Union to avoid creating inequalities in our society, all the more so in that we now have the right economic conditions to reduce these inequalities. The Commission therefore supports the Presidency in focusing on these issues.
The anti-racism directive was recently adopted in a record time of only six months, and we now look forward to seeing the French Presidency take up the other aspects of this extremely important anti-discrimination package with the same drive. Indeed, the primary function of any anti-discrimination programme must be to secure equal opportunities for men and women, and we must also do everything in our power to put an end to that most detestable form of slavery, the trafficking of women and children for sexual exploitation.
One of the forms of inequality still present in European society is inequality of educational opportunities. At Lisbon, an action plan was adopted which now needs to be implemented, and I know that the Presidency will be taking strong measures to ensure that all our young people develop the abilities they need for integration into a knowledge-based economy. It is also our duty to advance this knowledge and increase the mobility of students, teachers and researchers in both quantitative and qualitative terms, as was proposed, at last, at Feira. I am glad that this subject has been raised, for it is an issue of major importance, the furthest-reaching implications of which have not yet been fully examined.
Another source of inequality is the poverty trap in which too many European citizens find themselves. At Lisbon, the European Council committed the Member States to making great efforts to eradicate poverty, and a High Level Group on social protection is working with the Commission on this ambitious strategy. It is truly scandalous that extreme poverty still exists within our societies. At the Nice Council we should be aiming to achieve a consensus of positions on social exclusion, and the Commission has already put forward proposals on the matter.
The Feira European Council also gave strong support to the Commission' s proposals in the area of food safety and committed the Member States to making progress on setting up an independent food safety authority as soon as the European Parliament has delivered its opinion. I am confident that this opinion will be given by the first October part-session at the latest. Once we have put forward our proposal, I look forward to seeing the plans for the authority move swiftly ahead under the French Presidency. We owe this to our citizens, who will not tolerate it if we drag our feet on matters of food safety, but we must also have a common approach to this issue if we are to maintain our internal market. We have all learnt from the recent problems and I feel that everyone is now ready to shoulder their responsibilities.
The European public is extremely concerned about environmental issues, and I stand alongside the French Presidency in the intention Mr Chirac has expressed to make the protection and improvement of the environment one of our key priorities. Important decisions on climate change will have to be taken in November at the 6th session of the UN World Conference on Climate Change in The Hague. At this conference, which will be one of the most important to take place since Kyoto, the Union will have to confirm its leadership role: we must fulfil the commitments we made at Kyoto and maintain the pressure on our partners to fulfil theirs.
The impact of our transport and energy policies on the environment, and, in particular, climate change, will be a key theme in two documents the Commission intends to submit to Parliament and the Council this autumn. The first is a Green Paper on the common transport policy and the second is a strategic document on different energy sources and the security of energy supply. These are issues of considerable concern to the European citizens, and they expect us to take effective action, especially as the situation now stands.
The citizens are also extremely concerned about oil pollution disasters on their coastlines, and if we want to avoid repetition of these disasters the Council and the European Parliament must act swiftly and adopt a package of measures on maritime safety, as we have already proposed.
Another important issue which is of concern to the citizens is the use of genetically modified organisms and biotechnology. We must ensure adequate protection of human health and the environment while at the same time allowing society to benefit from the development of modern biotechnology. We therefore urgently need to adopt the new framework legislation on the deliberate release of genetically modified organisms. This series of provisions strengthens and improves the existing framework, and it is important that we achieve a balanced response that inspires both public and market confidence.
We therefore have a common, ambitious programme for the next six months and it seems to me that the various lines of action can all be traced back to a strong desire for a better quality of life. At all levels of society, the citizens are calling throughout Europe for an improvement in social, ethical and environmental quality. We must heed this call.
This is why I want to end by emphasising the need for a constructive relationship with our new neighbours. One of the major challenges facing the European Union is the need to stabilise our continent, and promoting stability in the regions on our borders must clearly be a central part of that strategy.
We therefore fully support your proposal to organise a political summit between the European Union and the most democratically advanced Balkan countries. The Commission has already started to lay the foundations for this Balkan summit and we look forward to working closely with the French Presidency in order to make more detailed preparations.
I have recently had occasion to reflect on the increasingly important continuum of interaction between the European institutions. Since the Treaty of Amsterdam came into force, our legislative system has been working ever more efficiently under the new codecision procedure. This procedure applies to a greatly increased range of legislation, yet there has been less need to resort to conciliation.
A recent survey shows that more than half the legislative proposals put forward over the past year were adopted in two readings and almost a fifth required only one reading. This means that the legislative process is maturing and becoming more and more consensual. I find this encouraging, given that the Commission has recommended to the IGC that the scope of the co-decision procedure, together with the qualified majority voting procedure, should be extended. It will give even more democratic legitimacy to the European legislative process, and this is vital to the political health of the Union.
President Chirac, I welcome your commitment to the success of the Intergovernmental Conference negotiations, that is to the necessary reform of our institutions. Your commitment gives a clear, positive signal to our candidate country negotiating partners. In Biarritz and in Nice, Europe will need all your skills and a great sense of responsibility on all sides. We are all aware of how essential it is to reinforce our institutions and make them function more effectively. This is the essential precondition for enlargement.
We will have various other opportunities to go into this question in greater detail. Today, let me simply stress an obvious point, which is, moreover, the crux of what we want to achieve in Nice and beyond. With 27-28 or more States, the Union will need stronger institutions, not weaker ones. We will need a stronger, not weaker democratic commitment and a stronger, not more elusive legal system.
In this respect, it therefore an illusion to believe that the 'Monnet method' is a thing of the past, something that could be more effectively be replaced with ad hoc arrangements. The European Parliament, the Council, the Commission and the Court of Justice are our institutions, and they provide the guarantees and the checks and balances without which nothing lasting can be built. Because they are so essential we must work to improve them, and this is the task to which we are all committed for Nice. The next six months are clearly going to be busy, and I am convinced that by the time France hands over the torch to Sweden, we will have made very considerable progress in building the Europe our citizens want and expect.
Madam President, Mr President of the European Council, Mr President of the Commission, ladies and gentlemen, the Group of the European People' s Party and European Democrats greatly appreciates the fact that you, President Chirac, have spoken here today, at the start of the French Presidency. After all, we do not take it for granted that the President of the European Council will appear before us at the start of the Presidency. We believe it speaks of your highly personal commitment to the unification of Europe.
We are also grateful for the fact that the French constitution provides for the President of the Republic of France to be responsible for European policy and we know that with you, it is in good hands. We have faith in you. We wish you every success for the Presidency. We wish you success on a personal level and we know that if you are successful, then this will be to everyone' s gain and European unification will benefit.
You have made eloquent speeches before the German Bundestag and before this House, thereby opening the debate on Europe' s future. The debates on Europe' s future, as well as those on the Intergovernmental Conference, go together. We must ask ourselves what kind of Europe we want and how we want to achieve it. I am grateful to you for bringing Pierre Pflimlin and Robert Schuman to mind. We are proud that both men were Christian Democrats.
Last Friday, we paid our last respects to Pierre Pflimlin in the cathedral here in Strasbourg. Mr Poncelet, the Chairman of the Senate, read out a message on your behalf. All those present, including our President and others, were deeply moved. The European flag stood next to Pierre Pflimlin' s coffin, and at the end of the service, which was not a mournful service but one of hope and confidence, the European anthem was played and sung by a choir. If this had been possible 100 years ago - as early as 1900 - what suffering and misery our European continent would have been spared!
That is why European unification policy is, in essence, a policy of peace. We Members of the European People' s Party and European Democrats want to use our large majority - naturally some would beg to differ - to achieve a fully integrated Europe. We want strong European institutions and a strong European Parliament that stands shoulder to shoulder with the Council of Ministers in all matters of European legislation. We want to achieve this under your Presidency and with your support, Mr President. You were a Member of the European Parliament yourself after the first European elections. We remember this well, we were colleagues at the time, if I might be so bold. We then went our separate ways, but we still regard you as a former Member of the European Parliament, as an ally, and would therefore hope to have the same rights as the Council of Ministers in all matters of legislation.
(Applause)
Furthermore, we want a strong Commission. The Commission has certainly proved itself as the Guardian of the Treaties over the last few months, and I am very grateful to you for this Mr Prodi, in your capacity as President of the Commission. We also want the European Commission to be the European executive. I am grateful that we are completely in step with the Commission - also with the outstanding French Member who has responsibility for such issues, namely Michel Barnier - on this institutional issue.
Mr President of the European Council, I was pleased to hear you say that the days when decisions were taken behind closed doors are over, and that these decisions must be transparent. I have the feeling that there is one European institution whose decisions could be a fraction more transparent, and that is the Council of Ministers, and I would suggest that we should also give thought some time to improving transparency here.
(Applause)
Then there is the European Court of Justice. We need to strengthen it so that it has a voice, because the European Union' s greatest achievement is that these days, we deal with the inevitable conflicts and differences of interests by means of the law. The European Union is a Community of law and that is our greatest asset. Indeed that is why we must equip the European Court of Justice with the necessary tools.
In your Berlin speech, you spoke of the great project of a constitution. The vast majority of our group responded warmly to this. We will have to answer the following questions: what do our nation states do?, what do our regions do?, what do the local regional administrative bodies do? All this within the context of subsidiarity, as you said. But it is vital for us to have a single institutional framework within the European Union, and to avoid the development of parallel structures. Not only would the citizens fail to understand it if there were, there would be no real legal basis either. Which is why we are far from receptive to the idea of creating a succession of new secretariats, for this is something the European Union must do, through its strong institutions and on the basis of European law.
(Applause)
Mr President, the most important thing of course, is for majority voting in the Council of Ministers to become the fundamental method of decision making. It is not enough just to extend majority voting. Majority voting must become the fundamental method of decision making in the Council of Ministers. As far as the Commission is concerned - and this is directed at our highly esteemed colleague Mr Jacques Santer - Luxembourg will never be without a Member in the Commission and if each Member State is to be represented in the Commission, then I would imagine that the smaller countries too would consent to a new weighting of votes in the Council of Ministers.
I also have an observation to make about the tasks performed by the national parliaments and the European Parliament. The European Parliament is responsible, together with the Council of Ministers, for legislation, and I have no time at all for the idea put forward by the German Foreign Minister - who has otherwise put forward some sound proposals - that only national delegates should belong to the European Parliament. That is an antiquated way of looking at things and we will oppose any ideas of that ilk in no uncertain terms!
(Applause) It is the task of the national parliaments to make a better job of supervising the activities of their own governments as Members of the Council of Ministers, and I believe the European Parliament and national parliaments should join forces to this end. We have great confidence in the French Presidency, President Chirac, and the same goes for you personally. We congratulate you on winning the Euro 2000 football tournament. It bodes well for your presidency. I hope Europe proves to be as successful as the French national team at Euro 2000! I wish you every success. If you are successful then it will be to the advantage of us all.
(Applause)
Madam President, President of the Council, President of the Commission, ladies and gentlemen of the House, first of all, on behalf of the Group of the Party of European Socialists, I should like to welcome in the French Presidency. By a fortunate coincidence, at this crucial point in our history one of the founding countries, the homeland of Jean Monnet, Robert Schuman and Pierre Pflimlin, is presiding over the fate of the European Union. So let me at this early stage express my best wishes for the success of the French Presidency, the President and Government of France, and let me also say that there is not just a desire for success, there is a need for success, a great success.
The President presented four major working areas for the next six-month period. In the first place, we share the French Presidency' s opinion that institutional reform is a basic prerequisite for the further development of the European Union, especially for these fine plans for enlargement and the commitment we have undertaken.
What we need is, if I might use the English phrase, a 'nice treaty in Nice' , and I am counting on you. This, however, is precisely why we need to be able to include the Charter of Fundamental Rights in the Treaty,
(Loud applause) because we must effectively establish our community of values and, in this respect, I should like to pay tribute to the French Presidency' s determination because it must not be forgotten that you have defended these principles in your own country and in Europe, and we consider that if we wish to solve the problems we face at the moment looking to the future - and I am thinking of the case of Austria - it is essential that we are able to include both this affirmation of a community of values as well as methods of defending these principles in the Treaty.
There is another aspect of the French President' s speech which is important. He criticised decision making behind closed doors. It would be a good thing if this were applied to the Intergovernmental Conference. I was pleased to see the French President, in his Bundestag address, defending the method of the Convention, whereby the Members of the European Parliament, the members of the national parliaments, representatives of the governments and the Commission work together. Why should we not extend this method of constitutional reform which you so ardently desire, in order to build upon what we have already, and not to build castles in the air? Well, because, if a constitution has to be drawn up, it should be drawn up on the basis of the three-way division of power between the institutions. The Commission and the parliaments and the Council and the Court of Justice must all be strengthened.
(Applause)
There is one fundamental question - in Santa Maria da Feira there was discussion of closer cooperation - but such closer cooperation is extremely closely related to the rule of majority decision making in Council and to codecision involving Parliament. It is all part of the same package, and it is something that requires serious work.
In the second place, you also mentioned safeguarding the European social model, reiterating the conclusions of the Lisbon Summit - which we feel are a move in the right direction, the direction of defending the trio of 'employment, social cohesion and competitivity' . I shall take the liberty, Mr President, of adding two further fundamental questions to this agenda. One of these is the future of public services, of universal European services,
(Applause)
and the other is the bearing they have on economic and social cohesion, in order to prevent an increase in the economic and social divide which may already exist. We think this must be included in the package. We welcome the Commission' s initiative, at the instigation of Mrs Diamantopoulou, and we hope that we shall be able to make progress here, in a manner that is most directly linked with strengthening our economic and monetary power too.
Now we are in the happy situation of having twelve members within the euro zone, and soon we are set to make it fifteen, but we nonetheless have to defend and consolidate the euro. This is an absolute priority!
The third point, a Europe that is closer to the citizens. In this area, regarding the environment, consumer protection and food safety, we are absolutely in agreement. A Europe closer to the citizens is precisely what we were asking of the Commission before voting on its appointment. We consider this an excellent arena for action to bring Europe closer to the citizens.
There is also one sensitive subject in this area, and that is sport, which you gave as one of your priorities. I shall not confine myself to congratulating you, I should also like to say that the composition of the French national team is decidedly a pioneering way of seeing the multiracial and multicultural Europe of tomorrow,
(Loud applause)
and we believe that we must strive to eradicate this obscure capitalism which mars sport and to promote sport and the advancement of European youth.
In conclusion, Madam President, let me turn to foreign policy. I would urge the Presidency not to make extravagant gestures so that we do not end up paying for commitments which do not match up to our ambitions. If we want to be involved in foreign policy, then we must do so in a responsible manner, keeping our promises, in such a way as to circumvent a conflict between Parliament and the Council, which would be liable to obstruct development in this area which is so vital for Europe.
(Loud Applause)
Madam President, I want, on behalf of my group, to express a very warm welcome to Mr Chirac both in his role as President-in-Office of the Council and for coming here as President of France to underline the importance which France and he personally attach to the work of this presidency.
Last Sunday, thanks to "the blues" , France became Champions of Europe. I hope that, under your Presidency, France will once again become a champion for Europe!
We have listened with great interest to your speech today and to the speech you made last week in Berlin. Both make important contributions to the European debate. The Europe of tomorrow matters to all of us. Much in the European debate is unsettled. What is the territory of Europe; what are its function, identity and values? In launching such a debate you have done Europe a service.
However, the incentive to speculate on tomorrow's Europe should not become a disincentive to act on today's Europe. As we contemplate enlargement, today's Europe of fifteen has, as you have remarked this morning, major tasks in hand. One cannot underestimate the importance of the "Amsterdam leftovers" as we prepare ourselves for this enlargement.
You have spoken of having more than an accord à minimum. We certainly agree with that. My group attaches very great importance, as you have done today, to a charter of fundamental rights as part of the package that we contemplate in Nice.
Like you, Mr President, we believe that Europe should be based on the values of freedom, dignity, tolerance, democracy and rights. We respect the role of the European Commission in bringing balance to our debate and our respective interests. We value the access which our citizens have to democratic checks and balances - through this House and elsewhere - in the formulation of European legislation. We value transparency and working in public on the record, not behind closed doors. We value the rights of citizens to appeal to the European Court of Justice where they perceive injustice. None of these things are characteristic of intergovernmentalism. We must be cautious about a drift in that direction. My group believes that a strong Europe needs European institutions with a key role for the European Commission.
I agree with you that we should have a constitution for Europe. We can launch a debate on that but clearly it is too complex a question to resolve in the next six months. I would express one hope: that this debate does not become a third lock on the door of enlargement. Helsinki set two tests: firstly we must reform ourselves in Nice; secondly the candidate states must take on board the acquis communautaire. We should not add a third lock on the door by saying we must have a constitution before they join. It is our historic task to bring about a successful enlargement. I know from your remarks that you agree with that. It is important to give that reassurance.
I believe that France, once again, has the opportunity to champion the cause of Europe. We wish you and your government every success in the next six months.
Madam President, Mr President, your country has taken the leadership in European football and is now required to take leadership of the European Union at a key moment in its history. I know full well that a presidency must assure continuity in the running of the institutions, but there are times when necessary changes in direction have to be made. I think we shall be facing such times in the next six months. Your Berlin speech where you argued in favour of implementing a process to develop a European constitution is, like several of the suggestions you have made today, a positive sign for the future.
I should like, for my part, to raise three issues on which your presidency ought to be focussing, in my opinion. I shall begin with something that is of prime importance to all of us: the institutional reform which is the necessary precondition to enlargement. This reform must be ambitious. It cannot be confined to technical amendments just to keep the European machine ticking over. To put it plainly, the three points left over from Amsterdam in no way represent an adequate agenda.
Nor is the response of emphasising the mechanism of closer cooperation a satisfactory one, not - let me explain this - if one is really concerned to make up the significant democratic deficit which typifies the way the European Union operates at the moment. Intensified cooperation has one great merit, it makes it possible to avoid deadlock, but it is also a significant risk factor if careful attention is not paid, taking the European Parliament and the Commission out of the loop, and bringing the intergovernmental solution back with a vengeance, a solution which has for many years been identified as inadequate and, indeed, far from democratic.
Moreover, the ambitious and necessary plans for a European constitution and Charter of Fundamental Rights, one of which is being postponed indefinitely, the other being assigned a non-binding status, should not be used to conceal the paucity of the rights acquired in the coming months. You declared, Mr President, that we must reassert the values uniting us and defend the spirit of the founders of the European Union, whose goals were peace and stability in Europe.
We have, admittedly, achieved peace and stability within the European Union, but let us not close our eyes to the facts. The globalisation of issues has gained the upper hand in the course of recent years. The imbalance between north and south has grown worse, as all the international reports confirm. Poverty in the world is not on the decline, quite the opposite. Sources of fresh conflict are making themselves felt throughout the world, as well as ecological chaos, particularly climate change, whose worst effects are felt in precisely those areas where the populations are most disadvantaged.
In the face of uncontrollable events, the implications for the future are disconcerting, and the Hague Summit should represent a change in this respect. The European Union must take the offensive. I heard you say that you were in favour of this, under France' s leadership. This is where we run up against contradictions, however. I believe that it is not possible to wish for peace and sustainable development while actively endorsing the rationale of economic and commercial warfare worldwide, and that includes favouring the arms trade over conflict prevention. Our pattern of development is in question. We have to rethink our economic choices, in the knowledge that right now, instead of distributing current wealth, the industrialised countries are in fact stealing from the wealth of the future.
In connection with this, and, in my view, this is the third crucial issue for the next few months, which I would like to outline briefly, we must fundamentally reconsider the so far harmful role of the World Trade Organisation, which acts more like a world trading organisation. Your country, Mr President, is one of the most critical European countries in this respect. It is also in France that the people are most hostile to the dictatorship of free trade. We await from you practical proposals for the WTO to be restored to its original role, that of a regulatory body for world trade, in a worldwide context dominated by the primacy of human and social rights, health and the quality of the environment. By achieving this, the European Union would gain credit not only within the European Union but also throughout the world.
(Applause)
Madam President, Mr President, the French Presidency of the European Union is starting at a time when the debate on the meaning and future of the construction of Europe is continually increasing in scale.
I do not think that I am exaggerating when I speak of a crisis of confidence that exists between many European citizens and the European institutions, or at the very least a malaise and a search for a new European identity. Although we are attracted by the European ideal, we are puzzled or repelled by the reality of Europe. It is a real problem. In this respect, the slogans coming out of the mass rallies such as those held in Seattle, Washington, Geneva and Millau: "the world is not for sale" , "politicians are powerless in the face of globalisation" , "let the people decide" are the overt expression of much more widespread concerns and expectations which are of direct concern to the Europe that we are building.
In order to have a hope of starting to meet these expectations, the French Presidency should, in the opinion of my Group, endeavour to issue positive messages in three directions, which are, incidentally, closely related.
In the first place, it should express the determination to urge Europe to free itself from the neoliberal model that shapes globalisation at the present time. In the second place, it should prove its determination to favour the restoration of political will, political choice and political responsibility in the face of the power of the markets, the mega-companies and their lobbies. Thirdly, it should encourage the real involvement of the social operators in our various countries as well as the nascent movements of European citizens in the process of framing European policy.
Are the objectives of the French Presidency which you have just outlined, Mr President, such as to afford such prospects? A plain 'no' would be rather perfunctory and, to tell the truth, rather depressing, but I would not be sincere in responding with a categorical 'yes' either, even if a not a non-committal Normandy man. So, while institutional reform is certainly essential, the key issue of the involvement of the citizens in the worksite on which Europe is being built has not, however, been included on the agenda for the intergovernmental conference.
The social agenda is a magnificent challenge which we certainly intend to help to take up. In connection with this, you made statements which we might endorse regarding employment as the central objective of European Union policy, the fight against exclusion in all its forms, lifelong training, and the involvement of employees in company decisions.
All that remains now is to establish objectives with definite figures and deadlines that can be checked, to set aside adequate funding, and to stipulate what rights employees have to be involved in the management of companies. We also need, Mr President, to specify what is meant by the proposed work for all and the social protection appropriate to the requirements of our time. You emphasise that it is our political will that will support the European social model and, indeed, political will is going to prove necessary in order to put a stop to the subordination of social policy to the rationale of the stability pact and the present endeavours of the European Central Bank. Political will is going to prove necessary in order to reach an agreement among fifteen Member States against social or fiscal dumping or in order to curb the unbridled trend to liberalise public services. Political will is going to prove necessary in order to consider limiting the discretionary power of the Commission in matters of competition policy. Action must be taken at each of these levels, in my opinion, and many others too, in order to promote a model of development in solidarity and a social Europe.
Quite rightly, you stressed the Europe of men and women. We agree with the idea of promoting trade, the planned European food safety agency, increasing the safety of maritime transport, highlighting the fight to protect our environment, with the reaffirmed determination to rid sport of commercial criteria and, finally, with including economic and social rights in the Charter of Fundamental Rights. We would like to see this Charter used as a basis for the settlement of future disputes and as an acknowledged reference for a community of values for the entire continent.
On the other hand, we are unable to agree - but that will come as no surprise - with anything that contributes to the prospect of fortress Europe. Although we want Europe to be closed to traffickers, we want it to remain open to individuals. Similarly, we are unable to approve of the European Union' s accelerated militarisation, which tends to overshadow real foreign policy initiatives. We consider, with the success of enlargement, the expression of a strong alternative opinion to that of the American superpower on the international scene and within crucial institutions to be the major challenge to civilisation facing Europeans at the present time.
In this context, we welcome the prospect of the Euro-Mediterranean Summit, and hope that it will form part of an approach of this kind. More generally, the reports issued, one after another, by international organisations on the state of the world are sounding the alarm: the unacceptable tragedy of AIDS in Africa, the disastrous review of the results in Geneva of the application of the commitments made five years ago in Copenhagen in order to reduce poverty, the continued stranglehold of debt and, at one and the same time, the boom in the financial world which is quite removed from the real economy and people' s real lives.
In all these areas, people are waiting for Europe to take action and, to conclude, it is on this last point that I would like, if you would permit me, to address you directly, Mr President. There is one step which, if you were to take it, would most certainly provide one of the positive messages I mentioned at the start of my speech, and which would have an effect in all three of the directions in which we expect the presidency to act. I am referring to a Tobin type measure or something similar, to tax the speculative movement of capital. There are times, as you said before the Bundestag, when you have to be able to take the risk and go off the beaten track. This is the price that has to be paid if we are to engage in the great adventure of the European Community.
Madam President, Mr President, as our English chums say, the proof of the pudding is in the eating. Well, this is the recipe for this improbable European Union of ours, which every day intrudes further into the daily life of the peoples of Europe. For six months, then, we shall have French leadership. In any other area, this would be a guarantee of the best quality, as we have just seen. Unfortunately, there will be two parties that appear to have problems in agreeing on the menu to be served in Nice. Thank heavens, the local gastronomic style, which I know very well, will get us out of the predicament. A simple way of cooking provides the best results with the fewest ingredients.
On a more serious note, ladies and gentlemen, the Intergovernmental Conference is akin to the squaring of the circle for one quite simple reason, but one that everyone conspires to conceal. It is not a matter of settling a few minor details but of selecting a new decision-making process within a set of institutions that governs 80% of the lives of Europeans and which, whether we like it or not, as already quasi-federal in nature. The issue at stake for each of our countries, especially the least populated ones, is whether they retain or lose their involvement at Community level, whether they give up or retain their right to say 'no' , and whether or not they agree to be subject to an outside jurisdiction. The Brussels Commission, from the very outset, and the Council of Ministers, since the Treaty of Amsterdam withdrew this initiative are federal institutions, as Parliament is, and as indeed are the European Central Bank and the Court of Justice.
So if the proposals outlined by the French Presidency, particularly making qualified majority voting the general rule, are confirmed in Nice, then we should once and for all have enabled this federal Europe to operate in isolation, protected from all the national democracies that simply gather for the quarterly photograph of the European Council.
Having appropriated monetary and judicial authority, they now wish to take all executive and legislative power away from the nation states. These problems may explain the fact that, abandoning the sterility of the compulsory ritual stipulated by the IGC, some leaders, following the example set by the German Minister for Foreign Affairs, have given in to the urge to go in for a freestyle approach, with the advantages and disadvantages this entails, the latter far outweighing the former, in my opinion. For the European Union is like a party where everyone brings along the food they wish to eat: Britain sees it as a market, France as a policy, Italy as a credo, Germany as a hope and a future. Each of our countries projects its own recipe for greatness onto Europe, even though this view is not shared by its neighbour. It is already hard enough to set up a single currency on this basis, so how on earth is a constitution going to be achieved?
Sovereign states forge agreements by means of treaties, not within a single constitution. The only known exception to this rule was the ephemeral Confederation of Independent States, which we inevitably think of when the concept of a federation of nation states comes up. A constitution is not a list, or a catalogue or an index. A constitution is a basis for a new legal order. It is the supreme law in this order, and takes precedence over all others.
Adopting a European constitution would ipso facto render all the national constitutions null and void, reduced to the level of a mere Member State by-law.
(Mixed reactions)
The truth, Madam President, Mr President-in-Office of the European Union, is that this Europe is and shall continue to be forced to forge ahead regardless as long as it persists in thinking of itself as essentially superior to the nations which form it and, hence, destined to replace them sooner or later. What is in question is not so much the presumption of such a plan, as its obsolescence. Every day your Europe is being eclipsed more and more in the face of the globalisation achieved by finance, whose centre of gravity is in the United States, and now it is through Europe, through the Commission, through the European Parliament that the most dubious regulations of this globalisation are being foisted on our fellow citizens. This is where chocolate is abolished but GMOs are legalised. This is where ...
(The President cut the speaker off since speaking time had expired)
Mr President, there was a time, when you yourself, Mr Chirac, took sides against the foreigner. What a contrast there is between your Cochin address and your speech to the Reichstag, in which you gave a foreign parliament the first taste of your federalist thinking, supporting the idea of a European constitution! Have you changed or have times changed to this extent? Does one have to be modern to have the support of a few well-meaning broadsheets? Or indeed, as in the case of the Treaty of Amsterdam, is the need of the moment all the explanation necessary? Was it really necessary - although not very Gaullist even in 1974 - to become a centrist under Mr Mitterrand, even though the support you gained on the left was more than offset by the support you lost on the right?
You recommended saying 'yes' to Maastricht because the 1995 presidential elections were drawing close. It would have been a simple matter to dismiss the single currency, the so-called single currency, and put it off forever but you preferred to reduce France to the mediocre level of a general council, rather than the rank of a statesman.
Because Mr Mitterrand had had his Treaty, you wanted one of your own, in Amsterdam. Since the Treaty of Amsterdam proved insufficient, you are looking for another, this time in Nice. Basically, you are acting like a political schemer of the Third Republic, constantly underestimating France' s potential and overestimating that of your rivals. You have not noticed that in the nuclear age, the electric age, strength no longer lies in numbers, and that, in order to maintain its leading position, France must continue along the path initiated by General de Gaulle.
(Mixed reactions in the Chamber) Defending France' s interests alone in all areas - but you are, of course, all anti-Gaullist over there, that goes without saying - in all areas and always, being restricted as little as possible by international commitments, such as Europe, NATO, the UN, G7 -8 -9, not waging war on behalf of others, not ratifying the treaties before the others do. How can you possibly claim that this supranational Europe strengthens France' s hand, when France holds only 11% of the votes within European bodies, a percentage which does not even match its economic power and still less its position in the field of leading edge technology?
By instigating a simplification of the closer cooperation procedures, you have offered our European partners a two- rather than a three-way directorate. I hope that those who are excluded from this will be opposed to the attempt which, in fact, is playing into the hands of the Germans. Is that not right, Mr Cohn-Bendit?
Belittling France by allowing important decisions to be taken without France' s agreement, when, through this closer cooperation, European treaties may, if necessary, be amended to the detriment of France...
(The President cut the speaker off)
Madam President, Mr President, France is assuming the presidency of the European Union for the next six months. While it would seem necessary and legitimate to seek to reform the institutions and to give them a new lease of life, given that the system is so flawed and lacking in democracy, we should nonetheless not forget the main thing, which is the welfare, respect and full development of the peoples which make up the nations of Europe.
I am a member of the Group for a Europe of Democracies and Diversities. This name in itself represents our programme, whose prime objective is to ensure that the identities and aspirations of each country are taken into optimum consideration, in accordance with the principle of subsidiarity.
Following the crisis of the Santer Commission - which rocked the institutions - why the devil did they bury the expert committee' s report exposing the serious mismanagement within the institutions? We must learn the lessons of the past in order to make preparations for the future to avoid, once again, strengthening the powers of the Commission, a technocratic structure operating without transparency or democracy. Should we not challenge the political dimension it has granted itself?
We cannot be content with a Europe adopting ever more dehumanised texts that are too far removed from the needs of the people, who are often the victims of such texts in their daily lives, especially when the vague nature of such texts often means that the final decision is made by the Court of Justice which, by dint of its power of interpretation, sets itself up as a true legislative authority, but without any political supervision. We reject government by officials as much as we reject government by judges.
Consequently, the IGC must not be the instrument of a reform which will turn the Europe of tomorrow into a technocratic monster, ever more ignorant of the peoples' legitimate concerns and of the opinion of the national parliaments that represent them.
We cannot agree to this reform granting some states the right and the power to force binding texts on states which are unwilling. The institutional reform we are promised is putting a stranglehold on our nations, especially the smallest ones. New administrative and voting systems are being created which give power and hegemony to those that some people call pioneer states. This is not acceptable. Diversity must be respected, and we must allow diversities to be expressed, for they are the true wealth of Europe.
Whereas the construction of Europe ought to be seeking to achieve coordination between the policies of Member States, the objective of integration is leading us towards an intolerable process of uniformisation. This accelerated uniformisation, the origin of the single model, runs counter to the very thing that we strive to safeguard every day, namely diversity.
How is it possible to claim to defend the individual' s aspiration for a better life when every day challenging our cultures and our traditions a little more? The fact is, behind the institutional debates, there are a number of particularly important subjects, such as employment, health, food safety and the protection of local products.
In addition, there is the entire debate on balanced regional development and respect for the users of territories, and also the future of public services and state monopolies. We maintain that the French-style public service, which is of particular structural value in terms of regional planning and social cohesion, such as postal, railway and energy services, etc., must be defended against the Commission' s position.
Does defending the national interest make one anti-European? Does asking for the directives such as those on 'birds' , 'habitats' , 'open air markets' or 'biotechnologies' to be amended make one anti-European? On the eve of enlargement, we need to carefully consider this acquis communautaire that some parties would like to make 'immutable' in principle, with scant regard for democracy and subsidiarity.
In conclusion, Mr President, we hope that you will have the determination to restore the right of expression to the elected representatives and the various peoples of Europe in order to prevent a new rural and territorial divide. In order for France to speak with a single voice, it is the voice of the people which must be heard. The 'blues' showed us the way. It was a fine victory, Mr President, but the championship was possible only thanks to the Europe of the nations!
Madam President, ladies and gentlemen of the House, I have listened with great interest to the speeches by the representatives of the various groups and I am pleased to have this opportunity to express a few thoughts on these.
I should like, first of all, to thank the President of the Commission, Mr Romano Prodi, who summed up the situation at the beginning of the French Presidency with great clarity. I am pleased to learn of the intentions which he announced on behalf of the Commission, which are generally in line with those of the French Presidency. We already had an opportunity to note as much yesterday as, according to the tradition, there was a working meeting between the government, all the Commissioners, the Commission President, the Prime Minister and myself. This enabled us to observe the synergy between our concerns and ambitions. Mr Prodi mentioned codecision in particular, and expressed his pleasure at the fact that this procedure was being gradually improved and was becoming more common. He looked to the IGC to extend the use of codecision. This is, as you know, one of the objectives of our presidency, along with the extension of qualified majority voting.
Chairman Poettering made a brilliant and generous speech, for which I must thank him particularly. I appreciated it greatly. He mentioned a number of subjects. Mr Chairman, the presidency can already answer your question regarding greater transparency on the part of the Council. It has been announced specifically that the French Minister for Foreign Affairs and the Minister for European Affairs will come to the European Parliament after every 'General Affairs' Council to inform Parliament and to ensure the necessary dialogue with Parliament. This is one step in the direction you suggested, and I hope that it will serve to improve relations between our two great institutions and also, of course, to clarify the development of the subjects under discussion.
We also share your concern to have strong institutions, as you emphasised. I said as much yesterday in Paris, at the meeting with the Commission. I said this to Mr Prodi. This is a prerequisite if our work is to be effective and if the European Union' s role on the international stage is to be asserted properly. Let me add, to respond to a concern you expressed, that I endorse completely the idea you put forward to the effect that we need a single institutional framework and, above all, no parallel frameworks. That goes without saying. Everything that can give new impetus to the construction of Europe must be achieved both within the institutions and in accordance with the acquis communautaire. This is perfectly plain as far as the French Presidency is concerned. I have taken note of the wish to see that the Court of Justice is given the necessary resources.
Chairman Barón Crespo, who appears to be as familiar with the subtleties of the English language as he is with the French, mentioned a number of subjects which lie at the heart of the presidency' s thinking. Regarding the European social model, one of the main objectives of the French Presidency is to arrive at an agreement on the social agenda in Nice. We shall do everything in our power to achieve this objective.
Regarding public services, a subject mentioned by a number of speakers, the last of whom was Mr Saint-Josse, I should like to say that the French Presidency is very attentive to this matter. We are well aware of the need to modernise and adapt public services, but we also know that they are a key element in the equal rights and opportunities of all citizens within a country and that this equality cannot, of course, be subject only or mainly to the criteria of profitability, which would inevitably lead to people in unprofitable situations being deprived of services provided in other circumstances to people in cities, for example, in more favourable economic conditions.
(Applause)
Quite obviously, this is not France' s ambition. For a long time I have represented an extremely poor, rural constituency in France, and I can tell you that I consider, and have always considered, that it had just the same entitlement - and indeed the same duties to contribute in the form of taxation - with regard to the main public services, the lifeblood of the nation, as any district in Paris. We shall therefore take great care to ensure that the necessary modernisation of public services is not confused with making them profitable, which would be a serious mistake.
(Applause)
Mr Barón Crespo mentioned many other things, particularly closer cooperation, development of the social model and enlargement. He also mentioned the charter of rights. This is something to which we also attach great importance. We should like to see the convention, in which Parliament is to a great extent involved, issue its conclusions very quickly, before Biarritz, if possible, so that we can discuss them there. That also means that the charter must include all the values, all the principles and rights on which our convictions and our societies are based, i.e. not only civil and political rights but also economic and social rights.
(Applause)
France is extremely keen to see economic and social rights clearly expressed in this charter. Indeed, this is the main demand from the European Trade Union Confederation, one I find legitimate and justifiable. If we wish to have a European social model, then it must be based on clear principles, which must be clearly defined, and they would best be expressed in the charter.
The problem, which a number of speakers mentioned, of integrating the charter into the treaty is one which has yet to be discussed. The convention' s conclusions have not yet been published. We should await their conclusions on this subject. At the present stage, the opinions of the various operators involved are still, I would say, rather contradictory and have not, in any case, been firmly expressed. We need time before we give our opinion on this. I am not absolutely sure that a clear decision can be taken in Nice. If it is possible, so much the better. At any event, France' s ambition is to see the advent of the charter in Nice, a charter with the scope and ambition to which I referred just now.
Chairman Cox, like Mr Poettering, pointed out the importance he attached to strong institutions. My response is similar. I think it essential to have strong institutions, i.e. which have the necessary power to accept their responsibilities, but also the power to avoid deadlock. It is clear right now that we are in a situation where the prospect of enlargement may lead to deadlock if we do not take the action required to enable Europe to overcome the sluggishness which is going to increase with enlargement.
This, indeed, is the reason why we attach so much importance, firstly, to the problem of the weighting of votes and, secondly, to the problem of closer cooperation. Closer cooperation is in no way intended to create a Europe divided between those in the vanguard and those lagging behind, but simply to give the necessary impetus to the proper operation of Europe and thus to enable those that wish to go slightly faster in certain areas to do so, which will necessarily result in others being carried along in its wake. This is an extremely important and almost institutional factor in pulling people along.
Mr Cox, you need have no fear on the subject of enlargement, which other speakers also mentioned, and which President Prodi discussed in a particularly firm manner. If we want to make absolutely certain of the success of institutional reform, i.e. the IGC and the related Treaty of Nice, it is because we want enlargement to go ahead as speedily as possible. Enlargement as quickly as possible is not, of course, synonymous with political decision. Enlargement is not a political decision. It is a shared political determination to be capable of applying the same rules throughout the Europe of tomorrow. Of course, it presupposes a determination to enlarge on the part of the European Union: this is clear and not seriously challenged by anyone. It also, however, presupposes a determination on the part of the candidate countries to undertake the reforms necessary to be able to join the European Union, without which the Union would be disrupted and the states joining without having undertaken the necessary reforms in order to adapt to the Community standards would face major social, economic and political difficulties.
In this spirit, we are absolutely determined, Mr President, to ensure that the negotiations undertaken with each candidate country are continued and intensified. We shall carry out our work in this field as quickly and as well as possible, with a view, I would stress, as President Prodi said just now, to enlarging as quickly as possible.
There is no doubt about it. The point of constructing Europe in the first place was to establish peace, and to cause it to take root, after so many pointless fratricidal wars; establishing peace and, consequently, democracy, since they go together. Peace and democracy cannot be established within just one part of Europe, they must be established throughout the whole of Europe. We can discuss Europe' s frontiers afterwards - that is another matter - but peace and democracy must apply to the whole of Europe.
Enlargement, then, is not just a moral requirement of candidate countries, but is also in the fundamental interest of a Europe that one wishes to see existing tomorrow, based on the principles of peace, democracy, human rights and freedoms.
(Applause)
Mr Lannoye specifically mentioned the problem of closer cooperation. I have just answered this. He also mentioned the state of the world today in terms which, I must admit, moved me and which I endorse. It is true that we live in a world where the gap between rich and poor is increasing. The UNDP report for 1999, by which I mean not the report tabled this year but last year, gave an example which, although not significant, is still striking, saying that the three largest private fortunes in the world today are equivalent to the sum of the gross national products of all the least developed countries, representing 600 million people. What is more, it can be observed that this phenomenon is on the increase, and so is the resulting exclusion, and this is one of the main dangers of today' s world.
Major debates are underway on the subject of globalisation, as Mr Lannoye pointed out. I am not, of course, going to enter into such a debate right now, even though Europe cannot remain apart from these debates, and so the Presidency, like the Commission and Parliament, must necessarily get involved. Globalisation is clearly inescapable and inevitable and is, for the most part, the result of the development of techniques and technology. It also provides some advantages because it does facilitate trade and, nowadays, trade is the greatest creator of wealth. It does, therefore, have positive aspects, which it would be foolish to deny.
It also has dangers, however, in three areas in particular. Firstly, the danger we have just mentioned: the exclusion of those who cannot go as fast as the others. This is true in terms of the citizens within a single country and today we can observe an increase in exclusion despite strong growth and declining unemployment. It is also true in terms of nations, where we can see rich counties getting even richer and poor countries, alas, becoming even poorer, as Mr Lannoye said just now.
(Applause)
This is a shift in world society to which we must be very attentive and which we cannot, of course, accept. The subject is to be discussed, moreover, in the near future in G7 and G8, but it is a subject of concern to everyone, especially Europe.
The second risk of globalisation which has also been mentioned is the serious threat to the world' s ecosystem. As soon as one seeks to maximise profits, which is understandable to a certain extent because profits are a factor in progress, but as soon as one seeks to maximise profits without real restrictions that are internationally acknowledged and imposed in order to prevent excesses, then there comes a time when the damage inflicted on nature is such that it is no longer able to regenerate. It is not obvious, but it is a real problem, which must be taken seriously.
(Applause)
The typical example mentioned by a number of speakers was the Hague Conference to be held in autumn on greenhouse gas emissions. If, as seems likely and even highly likely, scientists' conclusions indicate that these emissions present serious risks to the ecological balance of our planet, thus seriously compromising the legacy we are leaving to future generations, then there are grounds for carefully researching ways to control these emissions. For, as things stand at present, it is true to say that globalisation is going in exactly the opposite direction to this.
The final disadvantage, the final risk of globalisation, involves everything related to large-scale crime. With the development of globalisation and advanced technology, with the Net, we can clearly see a trend for the considerable development of cybercrime in all areas: drugs, terrorism, crime of every kind.
Therefore, globalisation does entail risks, but what exactly does that mean? It means that we cannot challenge globalisation as such, because it is going to spread, whatever we do. We have to make the best of it, and this can be done by controlling it and giving it a human face, which means that we must be aware of the risks it involves. This is the clear message that all major institutions, particularly the European Union and its institutions, must send out throughout the world.
(Applause)
This answer is also addressed to Mr Wurtz who also mentioned these problems, along with others, of course, particularly with regard to the Europe of the citizens. I of course share his feeling that Europe must be first and foremost a Europe of the citizens. We must respond to the concerns of everyday life. We do not do this enough, that is true, even though, in my opinion, a great deal of progress has been made in this area. The social debates which have been underway for three or four years now within the European Union could not have taken place seven or eight or ten years ago, when they would not even have been considered. So, there has been some progress.
I have expressed my views on globalisation. I do not believe, Mr President, that Fortress Europe is any sort of ambition or, indeed, any sort of reality. Europe is open, by definition. Europe' s commitment is to supporting a range of values, a culture and an identity which represents, I would say, the synthesis of the cultures and identities of each of the nations in Europe, hence the importance of maintaining cultural diversity and defending each European nation' s right to retain its own culture, identity and language. On this basis, union, according to the old adage of strength through unity, is the only way to safeguard these cultures and identities in future when confronted with the multipolar world which is developing today and which is universally in evidence. Tomorrow, we will be faced with a vast China, a vast India, a large South-East Asia and an organised South America, not to mention North America. It is quite clear that if we are content to remain where we are now, divided to a greater or lesser extent, then we shall purely and simply vanish. It is only by being united and, at the same time, retaining our own identities that we will be able to survive and, in this context, we must not be a fortress but we must, nevertheless, combine our forces and our efforts.
Finally, Mr Wurtz mentioned the notorious Tobin tax. I should just like to tell him that the reform of the international monetary system is on the agenda, as he well knows, and that, clearly, we must combat the instability of the financial markets. That is obvious, and I am, of course, committed to this. It is one of the subjects we shall also be discussing at the G7 meeting in Okinawa. In this spirit, I am willing to admit that we shall have to look closely into all the possible means of achieving this twofold objective of stability and equity, adopting an open-minded and realistic approach.
For a long time now I been taking not of Charles Pasqua' s comments on gastronomy, and indeed on other matters, and so I was very interested to hear him speak, there is no question of that, even if I did not completely recognise the Europe that we are building together from his remarks and description. Clearly, we are not looking at matters from the same perspective.
(Laughter and applause)
In particular, he brought up the word 'federal' or 'federation' many times in his speech. This is an old and very French argument that we have had in France and, indeed, it is based on the fact that the meaning we give this word in France differs from that given in other languages, especially German, and this interpretation has led to misunderstandings that have, of course, degenerated into arguments.
Both Charles Pasqua and I have served a man who we admired greatly, President Georges Pompidou, who was accustomed to saying, as he did not appreciate pointless arguments, "Federation, confederation or a federation, it is all a con federation in the end" .
(Laughter) Perhaps it was a rather provocative thing to say, but there was also an element of Cantal or Auvergne good sense behind this comment. I would make a friendly suggestion that Charles Pasqua thinks about this.
(Laughter and applause)
Mr de Gaulle will probably understand that I do not share his views. Once again I heard him out, but let me take the liberty of saying that there is one right that I am not prepared to grant him, and that is the right to claim to be speaking on behalf of General de Gaulle.
(Applause)
Last but not least, Mr Saint-Josse mentioned a number of matters which have already been touched upon, and I should just like to pick out one or two of the arguments he pointed out.
Firstly, cultural diversity and implementation of the principle of subsidiarity. I unreservedly endorse the expression of this necessity, and the spirit thereof. It is true that our cultural diversity is a source of wealth, and that the principle of subsidiarity is an absolute necessity. Decisions must be taken at the right level. Let us not go back over the past, or over a few examples that would make easy targets. In order for the principle of subsidiarity to be properly applied, however, we need standard rules. I am thinking of a specific decision taken by the Commission, and subsequently challenged, particularly on grounds of non-compliance with the principle of subsidiarity. I observe, however, that it was the governments that asked the Commission to take this decision in the first place.
(Applause)There is therefore some ambiguity, if you will, and the more of us there are, the more essential it will be to enforce strict application of the principle of subsidiarity. This, of course, means that there must be a standard set of rules to avoid any sort of ambiguity. I repeat, and I said this in Berlin in another context and from another angle, we must be able to identify clearly who is responsible for doing what, otherwise it just will not work, as we saw in the example I mentioned just now.
(Applause)We must make ready to state clearly what Europe is doing, what each of the nations that make up Europe is doing, and what, within the nations, a number of administrative levels participating in the political and human life of these nations are doing. I am thinking, for example, of the German Länder, but there are, of course, many other examples that could be cited.
Madam President, ladies and gentlemen, I am delighted to have had the opportunity to make a few comments on the very interesting contributions made by the representatives of this House, and I thank you for the welcome you have given me here today.
(Loud applause)
I should like to thank the President, Mr Jacques Chirac, for the very full answers he has given the group chairmen in this House.
We shall carry on with our debate. The President is forced to leave us because the family of the hostage held on Jolo, Sonia Wendling, asked to meet President Jacques Chirac, in his capacity as President-in-Office of the Council, to see how all these poor hostages might be released as quickly as possible.
I am sure, Mr Hager, that you share the anxiety of these families.
Madam President, you could not be more wrong. It is a matter of deep regret to me that the President-in-Office of the Council left the House just as the representative of the last group of delegates was about to speak, thereby registering his disinterest. The honourable members are left wondering whether this is an act against the Independents or against the first Austrian representative to speak in this debate. I fear that in behaving as he has done today, the President-in-Office of the Council, who spoke out against exclusion earlier on, is guilty of that very thing I therefore refuse to give my opinion on the programme of the French Council Presidency, owing to a suspected lack of interest, and I regret that such a signal has been sent out at the beginning of the Council Presidency. In spite of the foregoing, being an optimist, I hope that in future this Council Presidency, like others before it, will take cognisance of its neutral position, and that at the end of the day, normality will also return to the group.
Madam President, President of the Commission, ladies and gentlemen, it is an honour for me, as president of the French delegation within the PPE-DE Group, to take the floor on the day that the French Presidency of the European Union presented its priorities.
In his speech last week in the Reichstag in Berlin, which was universally recognised as historic, the President-in-Office of the Council opened up new perspectives for the French Presidency, and also, I hope, for the presidencies which are to follow.
He not only asked the real questions as to why we should build Europe, who should be involved, and how it should be done, he also provided answers key to the future of a European Union embarking on an unprecedented enlargement.
To those who prefer to focus only on the short-term but certainly essential reforms that are awaiting the French Presidency and that must result in the future Treaty of Nice next December, I shall respond that these major reforms will only be achieved successfully if they are guided not only by modern European history, but also by an ambitious and realistic vision of what the Europe of tomorrow must be - a strong, democratic and free Europe that carries some weight in the eyes of the world.
We all know that in order to meet the considerable challenges which Europe faces today, we shall together have to work out how to clearly define our plan for Europe, all together. We must be grateful to the President-in-Office of the Council for having had both the courage and boldness to encourage our partners to engage in discussions but also to suggest the guidelines for these.
Our fellow citizens await a Europe which at last has the determination to review its modus operandi and to strive to achieve greater clarity, greater transparency and greater efficiency.
The reforms of the Commission and the Council must respond to these requirements. We must keep in mind that, even if it is not an easy task, France and its partners are under an obligation to achieve results. We must reach an agreement, and a good one at that.
Far from clouding the issue, today' s debate has offered some clarification as to the direction of the action to be undertaken in the months and years to come, which I shall sum up as follows: bringing Europe closer to the citizens, all the citizens without exception, be they close to the decision-making centres or remote, economic modernisation and a social Europe, efficiency and a strong presence in the world. I have every confidence in Jacques Chirac, President-in-Office of the Council, and in his ability, along with our partners within the European Union, to meet these historic challenges.
Mr President, I have a point of order under Rule 120 of the Rules of Procedure, which moreover is expressly quoted on page 25 of today' s agenda.
According to the schedule, the Council was to have 30 minutes' speaking time. President Chirac spoke for one and a quarter hours. According to the schedule, Members of Parliament were to be allowed to speak, but the President did not silence the people interrupting Mr de Gaulle. Instead she cut his speech to a strict three minutes, even though she had allowed the other speakers an extra minute and, finally, she did not allow the speaker on behalf of the Technical Group of Independent Members to speak. He was entitled to speak before the response from the President-in-Office of the Council. The President has not fulfilled her obligation to run debates in this House objectively.
Mr President, Minister, ladies and gentlemen, we all agree on setting the course we are heading for beyond the French Presidency, but this forces us to mention the questions that will be raised, regardless of whether the intergovernmental conference is successful. Our heading cannot be just the institutional construction which we know particularly appeals to the French. It must also answer the question: what do we wish to achieve together? Are we ready to draw the conclusions of the great leap forward undertaken by the French President' s predecessors? I am thinking particularly of the matter of adopting the euro.
The questions that we must also answer are those that our fellow citizens are asking. They aspire to see Europe operating better. Whatever the advantages of talking about our visions for the future, right now we have to respond to the aspirations of the men and women who make up Europe, and in order to do so, all the members of the French executive must be involved in order to make a success of this presidency. I believe that the projects undertaken by Lionel Jospin' s government, in France and in Europe, give the President-in-Office of the Council every opportunity to fulfil this objective.
We must also make a success of this agenda, and this means, first and foremost, making a success of the Intergovernmental Conference. Key political questions will have to be settled, but if we want the European Union to be in a position to make decisions, then first and foremost we have to move into the realm of the qualified majority. Moreover, Parliament requested that intensified cooperation be included on the intergovernmental conference agenda. We are pleased to see that this has been possible. We should like to see the right of veto cancelled for the transition to intensified cooperation, but this increased flexibility should not pave the way for an increasingly intergovernmental mode of operation. Then, I should like to tell the French Presidency that it can count on Parliament' s support to prefer rather that we have no Nice Agreement than a mediocre Treaty.
Beyond the Intergovernmental Conference, we are also awaiting a review of the working methods and organisation of the European Union' s institutions. We are thinking, obviously, of the reform underway within the Commission, but also and perhaps more importantly, within the Council.
The French Presidency has set itself the objective of placing Europe at the service of growth and full employment. This is a renewed objective, for which we think a necessary objective is to step up work within the euro-11 group, soon to be the euro-12. We are delighted that the French President has made a commitment to the greater visibility and authority of this body, which we consider to be a useful one.
As regards the social agenda, once again we are pleased to see that the prospect of full employment is henceforth seen as embracing the whole of the European Union. We are delighted, moreover, to see the commitment of Lionel Jospin' s government to bring a number of essential directives to a successful conclusion. I am thinking primarily of the directive on information and consultation of employees, as well as the working time directive for mobile workers.
The French President spoke of the Europe of men and women, the increased attention we must pay to the concerns of our fellow citizens. In this respect, the work undertaken within the Convention on framing the Charter of Fundamental Rights is absolutely essential. At the European Council in Biarritz, the Convention members will be ready to propose a comprehensive text which is to include economic and social rights. However, the European Council will also have to be prepared for Parliament demanding time and again that the possibility of incorporating the Charter into the Treaty should be tabled. We consider this to be an essential point. What is the point in recognising rights if no legal recourse is possible?
With a view to creating a Europe that is closer to the citizens, I shall not go through the French Presidency' s entire programme, I have just two points to make. One of these concerns the "money laundering" directive which, I believe, offers the progress that our fellow citizens wish to see. They cannot comprehend our reluctance in this area. In the field of reciprocal recognition of legal rulings, we are continually faced with situations where the divergent nature of our judicial structures involve our fellow citizens in serious personal deadlocks. We need progress here.
Mr President, one final word to express how important we think it is that the French Presidency should also transform the acquis of the Treaty of Amsterdam on the subject of services of general interest. These services of general interest contribute to the social and territorial cohesion of the European Union, as enshrined in the Treaty of Amsterdam. The test we are going to have to face in this respect concerns the directive on postal services. Such services are also part of the modern world, for example Internet access for all. We hope that the French Presidency will be able to propose a framework directive on this subject.
Mr President, the programme which the French President has just presented is both ambitious and realistic. I was, however, hoping for a clearer commitment regarding the fundamental rights included in the Union' s agenda, for two reasons.
In the first place, these rights must be enshrined in the forthcoming Charter of Fundamental Rights. In his speech, however, the President did not cite the examination of this charter as one of the main points of the European Council in Biarritz.
In his response to the first speakers, he suggested that there could be some discussion of a proposal for a charter in Biarritz, but with a content that, he is well aware, would make it almost impossible to incorporate into the Treaties at the European Council in Nice. Is France, the homeland of human rights for two centuries, not going to set a more ambitious objective? This would be a great disappointment.
In the second place, since Amsterdam, fundamental rights have formed the foundations of our Union and should represent the constant reference for any Member State action. The creation of an area of freedom, justice and security is the most difficult undertaking before us, especially given that unanimity is still the rule. This is a good subject of investigation for the intensified cooperation to which the President recently referred once again.
The President was the first to refer to the terms of Article 6 of the Treaty in connection with the Haider case. In adopting such a stance, he set a very high standard, not just for the Austrian Government but, indirectly, for all the others too.
The measures the French Presidency has already announced in the areas of justice and home affairs appear to live up to this challenge. They are, however, merely plans at this stage. Let me therefore address the French Presidency with the words the Greeks used to address the most promising athlete in ancient times: hic rhodus, hic salta [here is your Colossus, now jump!].
Mr President, Minister, let me share a few comments with you in the intimate surroundings of the end of the day's sitting. Apparently, Europe is some sort of vamp provoking everyone into political promiscuity. I do not know, after listening to President Chirac' s comments, what political party he is going to wind up in at the end of his career, but the transformation is extraordinary, and it is true that we have taken twenty-one years to persuade President Chirac that Europe is something other than that which he believed when he made his Cochin address in 1978. I should like to say that I am still convinced that we are not going to have to work so hard over such a long period to persuade Prime Minister Jospin to at last grasp the European cause firmly.
He is not always against it and it is safe to make minor observations like that without getting irritated!
I simply meant that I am convinced that it is no longer enough today to repeat things endlessly: President Chirac said many things that I agree with. Ambitious, yes, it is ambitious, but let us see tangible proof of this ambition!
I am sorry, for example, that he did not repeat what he said in Berlin regarding the agenda for a constitution. In Berlin, he said we should have enlargement plus constitution at the same time. I would have liked him to say the same thing before this House: enlargement plus constitution, at the same time, so that we might have a constitution by 2003 or 2004 or 2005 as well as enlargement.
Secondly, speaking of a constitution, we must be careful not to be too naive. Who does what? It sounds good but what does it actually mean? For Europe means shared authority, and increasingly shared authority: in other words, the constitution ought to tell us who does what, and how, together. That is precisely the problem! If it were quite as simple to perform political surgery, we would make faster progress.
And then I must say that, as Paul Lannoye said, I am saddened when I hear people discussing foreign policy and sparing no expense on arms and defence without even mentioning conflict prevention. Europe' s role is also to invent an alternative foreign policy based specifically on preventing conflicts, on the need for ever fewer arms. I am not saying that we do not need arms, I am not so naive, but I do not want European foreign policy to be exemplified merely by top fighter planes and soldiers obliged to go to Bosnia or Kosovo, but instead by our ability to prevent a conflict arising in Bosnia or Kosovo.
From this point of view, I would say that President Chirac is going in the right direction and I think that Prime Minister Jospin would be able to catch up with him if he were more clearly and resolutely pro-European.
Mr President, Minister, one presidency follows another, but, hearing Mr Chirac, we realise that the speeches and the pious hopes regarding exclusion remain the same. It must, however, be noted that the fate of the fifty million poor people or the fifteen million unemployed people in Europe remains the same, whatever the presidency.
Europe is democratically bankrupt. The operation of the institutions is quite outside the concerns and outside the control of the citizens. Europe is a liberalising machine deregulating public services at the expense of the people' s basic needs. Europe is a fortress favouring illegal trafficking in modern-day slaves, as the Dover tragedy showed.
The demonstrations in Seattle, Geneva and Millau, however, show that another sort of Europe, another sort of globalisation, is possible. To achieve a democratic Europe, let us begin by bringing down the Schengen fortress and agreeing that all men and women have the same freedom of movement as capital, and let us regularise the situation of illegal immigrants. To achieve a social Europe, let us begin by banning layoffs on the part of firms in profit. Finally, to achieve a Europe of justice and solidarity, let us begin by setting up, and not just talking about, a Tobin tax, up to a level that would make it possible to guarantee the subsistence of the billions of children and adults totally without resources. For the people, these requirements are the priorities in the debate, which is certainly needed, on the weighting of votes or the right of veto.
Mr President, Minister, I am speaking on behalf of the Italian radicals in the TDI Group who, as everyone knows, are European federalists. For this reason, we will be paying extremely close attention to any institutional steps towards closer cooperation, which must be clearly and firmly established within the Community framework.
I shall use my speaking time, however, to remind you that this Parliament asked the IGC to grant Parliament the right finally to decide on its own location. This is a fundamental right, and three hundred Members of this House, moreover, made it very clear that they are unhappy about being forced to come to Strasbourg twelve times a year.
I hope that the French Presidency will take due account of this issue, which we consider to be extremely important. It is no coincidence that the Friday sitting has been abolished, Minister. It is because many Members of this Parliament are fed up with the problems they experience in getting to Strasbourg and in working properly in these conditions.
Mr President, in view of the way in which the list of speakers has been manipulated today in order to put paid to my colleague Mr Hager, I have only this to say to you: if the Austrian referee Benko had broken all the rules in the game between France and Portugal, as Madam President has done today, then France would not even have reached the final. That is the funny side of it. The less amusing aspect of the conflict we are engaged in today is that there are several hundred delegates sitting here who are actually willing to accept this without protest!
Mr President, we are delighted with what Mr Chirac, the President-in-Office of the Council, has said at a time when we have the strong feeling that there is a deep crisis in Europe and when we would like to know where we stand.
I should like to discuss the three factors which I think are at the root of the crisis in Europe today. The first is a profound questioning of all the institutional players in Europe; the second factor is the distance and the lack of understanding that separate the general public from the European institutions, and the third factor, which is the key to the first two, is a loss of perspective. For a long time, we in Europe felt that we knew where we were going. This is no longer the case. That is why many of us welcomed the speech made by the President of the French Republic to the Reichstag, particularly his decision to declare the European Constitution to be the key to all future mechanisms for change.
Today, he has chosen not to use the same words. Many of us regret this because we feel that his statement that the ideas he expressed in the Reichstag went beyond the French Presidency of the Union, represents a fresh approach. We feel instead that the issue of Europe' s prospects, the issue of the architecture of a new Europe and the issue of the future European Constitution belong right at the heart of the French Presidency of the Union. These are not secondary or incidental issues, to be addressed at a later date; they should be addressed as a matter of priority and are at the heart of the discussions that we will be holding. If we are unable to respond to the issue of Europe' s prospects, we will not be able to respond to the technical issues that face us. This would be a missed opportunity for us. I shall sum this up in one sentence: work on the Constitution and therefore on Europe' s prospects must be clearly launched during the French Presidency. It must be launched at Nice.
Mr President, ladies and gentlemen, the French President has introduced the French Presidency' s substantial programme to us today and it would be impossible for me to cover even a fraction of the points in four minutes. But what I would say is that, as I see it, there are three aspects which the French Presidency is going to successfully take forward. Firstly, it will raise the profile of the 11, or soon to be 12, Members of the euro-zone. This will entail providing our single currency with political support, and I have every sympathy for the French Council Presidency' s desire to raise the profile of this political support for the euro whilst fully upholding the independence of the European Central Bank. What is more, if we were to coordinate budgetary policy and harmonise taxation policy more effectively, it would help to stabilise the single currency.
But I would add that if we were to strengthen the euro-zone in this way, then this would be a topical example, and also one of the most important examples, as it were, of reinforced cooperation within the context of the Treaty. That is absolutely fine. But then I would also want to see France acting with true pioneering spirit, although in matters pertaining to the implementation of the directive on the internal market, France belongs to the rearguard. After all, we have some catching up to do there, particularly where the implementation of Community legislation in France is concerned. France, along with Greece, Portugal and Luxembourg are in the rearguard on this count, and not the vanguard. I would be only too pleased for it to be otherwise.
My second point concerns reinforced cooperation in the construction of a European Union of security and defence. I wholeheartedly agree with you when you say that the European Union must have all the means and instruments at its disposal that it needs to pursue a truly common foreign and security policy worthy of the name, which also means strengthening our military capability and establishing the political and military structures we need for a common foreign and security policy.
Of course my third point concerns the agreement reached by the 15 Member States in Nice on reforming the institutions and the decision-making processes within the European Union. I have two fundamental comments to make in this connection. Our aim, from which we must not be deflected, must be to preserve the unity of the institutions. The European Union does not need new institutions, it needs institutions that operate better and are able to make decisions more effectively than is the case at present. That is one aspect, and the second is this: although it may be true that as a European Parliament we could have wished for a broader agenda, it is more important to make substantial progress in the points that are on the agenda now. The future size of the Commission is important in this respect, but it is not central. The new weighting of votes in the Council is also important for striking a new balance between large and small, North and South and rich and poor within the Union, but that is not crucial either. The spotlight is on the extension of majority voting. I would hope, assuming France and Germany have already moved closer together - which I welcome with open arms of course that these two countries will stick together over the issue of extending majority voting in the Council, and set an example, so as to progress beyond the status quo, because so far, the 15 have been able to reach agreement on just two areas.
President-in-Office of the Council, majority decisions in the Council imply co-decision rights for the European Parliament. There must be an inextricable link between the extension of majority decisions and the grant of co-decision rights to the European Parliament over the European Union' s entire legislative programme.
Mr President, Mr President, the French presidency' s programme is interesting and in no way devoid of substance. There is a lot one can agree with. I nonetheless wonder whether it is in accordance with the principle of subsidiarity to talk about housing, health care and sport. Ought the EU really to be devoting itself to those kinds of issue?
The idea of a community of values is important, but opinions are divided on how this is to be achieved. Many of us are disappointed at Prime Minister Jospin' s statement to the effect that there will be no change during the French presidency when it comes to the 14 countries' boycott of Austria.
The intensive discussion in recent weeks of our visions of Europe' s future has been stimulating, but it causes disquiet in the candidate States. Where exactly does the EU stand? This is an issue to which Mr Cox also referred.
The unclear signals give scope to populists with nationalist agendas in the candidate States who want to prevent their countries from becoming Members of the Union. Was it a coincidence that no statement was made at Feira to the effect that we should be ready for enlargement by the year 2002?
Does the French presidency' s policy concerning a further Intergovernmental Conference at the end of 2003 or the beginning of 2004 imply support for Chancellor Schröder' s proposal for a new conference on the division of labour? Even in that case, the signals are unclear, which is alarming for the candidate States.
To conclude, I would point to one instance of unilateral action which is worrying. Why did France discontinue Slovakia' s membership of the OECD, citing the EU' s directive on TV issues? Was it right to do this off its own bat, without checking what the other Member States thought? What was the reason for its action? This has also given rise to concern in the candidate States about the attitude we take to their legislation and to their legitimate interest in being involved in OECD cooperation, which is economically important.
Mr President, Minister, ladies and gentlemen, the French Presidency' s ship is heavily-laden and we hope, particularly having heard Mr Chirac' s answers, that it arrives safely in Nice, in six months.
Nice is founded on an ancient Phoenician settlement, originally named Nicaia, meaning victory, and we are certainly expecting victory on the part of the French Presidency, both for the current citizens of the Union and for those who will be joining it.
We were pleased to note the Presidency' s will, ambition and clear-sightedness, particularly with regard to the contradictions inherent in some of our European policies. Global warming is one such problem. Like a sword of Damocles, it hangs over not only the Union, but over the whole world. Integrating this essential factor into all European policies is the political challenge to which we must respond. I am not convinced that this is the direction we are currently taking, in spite of all the fine words that have been spoken here this morning.
Mr President, the historical issue concerning the French Presidency, for I do feel that it is a historical issue, is first and foremost to open up the way for the construction of a Europe for all Europeans. We invited the new democracies in Eastern Europe to join us now that they have put the ordeal of Communism behind them and we were right to do so. Nevertheless, we were fully aware that we would not fit greater Europe into the institutions of little Europe. Since then we have dawdled and dragged our feet over the reform of these institutions.
Ten years after the fall of the Berlin wall and one year after the Helsinki decisions on enlargement, I see the new Intergovernmental Conference under the French Presidency as the kick-start that all Europeans expect of Europe. I say this because it is not only the size of Europe that is changing; it is also its very nature. If we consider Europe as a whole, we must define Europe and define its borders, its values and the European project. Any definition of borders raises the problem of Turkey, which, to my mind, should become an associate country rather than a fully integrated one. We must also think of Europe in a different light, not as a huge nation-state, with a super-government, a super-president, a super-administration or even a super-tax. Instead, we should see Europe as the construction of an area of genuine federalism, which protects the diversity of people and of nations, which has a clear constitution that defines and limits the powers of Europe and which applies the principle of subsidiarity and ensures that this will be strictly complied with.
Today, the French Presidency has an obligation to achieve results. As the French President said, unless the IGC is successful, there is no point in thinking about the following stages. A review of decision-making mechanisms in order to prevent paralysis and a review of the functioning of the Council and the Commission are all on the agenda and I think that the projects for tomorrow and beyond must not conceal what is required today. The success of the IGC now will actually be the best basis on which to build the huge project for the greater Europe of tomorrow.
Mr President, ladies and gentlemen, the French Presidency is going to be a particularly busy one. The Portuguese Presidency has done a great job and achieved major, innovative results at the Lisbon Summit. Now the Member States of the Union need to implement the results swiftly.
However, not enough progress is being made at the IGC. There is a need for stronger political will and for the political level of the negotiations on reforming the Union to be raised immediately. It is therefore important that the debate on the future structure of the Union has been reopened following the positions adopted by Minister Joshka Fischer. Now, the first task must be to define at Nice certain priority issues referred to by President Chirac in his introductory speech, such as closer cooperation, the adoption of majority voting as the rule and the adoption of a decisive Charter on Fundamental Rights which will be included in the Treaties. This would be a basic step towards defining a European Constitution.
We feel that these decisions are crucial in terms of the reform of the Union: without them any discussion of its structure will be academic, and it is clear that, now that the single currency and the Central Bank have been established, Europe is in need of new political unity and, as has been said, a fresh boost for economic growth and social cohesion. President Prodi reiterated these points.
I therefore feel that we can assure the French Presidency that we will make every effort to make these next six months a success: we are aware that there are considerable political differences between the countries and that now is the time to adopt clear positions. In our opinion, there is a clear dividing line between those who want enlargement to bring less political integration and those who consider that greater political integration and clearly defined timeframes will be necessary.
We feel that opinion is also divided over the form that the Union' s institutions should take after enlargement. There would appear to be a choice between developing the supranational components - strengthening the role of Parliament and the Commission - and enhancing the intergovernmental aspects. We would like to make it possible for the countries who so desire to cooperate more closely to present a united front in a number of sectors such as economic and monetary union, which is still far from being fully achieved, internal security, and defence and foreign policy, which represents an open, dynamic core of more advanced integration.
As regards management of the economy, we support the establishment of a Euro-12, for we feel that, with the introduction of the euro, this is necessary for the Central Bank as well. We consider it essential to maintain the fundamental goals of the European Social Model - adapting it, of course, to the diversification requirements determined by the new economy - and introducing new forms of flexibility which are different from those governing the labour market: flexibility which makes its own rules. We believe in increased synergy between the European Parliament and national parliaments, but we are against commingling which undermines the fundamental consideration that the European Parliament is the parliamentary organ of supranationality elected by direct universal suffrage.
I would like to make one last point regarding the European Union' s role in the international institutions. President Chirac delivered a highly Europeanist speech to the Bundestag, and committed himself to revitalising the development of the European Union and providing it with a Constitution voted in by the European citizens. We support these proposals. President Chirac once again expressed French support for the German application for a permanent seat at the United Nations Security Council, confirming his intention to strengthen the French-German axis in the context of a purely intergovernmental vision of the future structure of the European Union.
For a long time we have felt a review of the membership of the Security Council to be necessary, but we consider that it would be more appropriate for representation to the Council to be by major continents, such as Africa, South America and Europe. Since we feel that the intergovernmental, supranational and parliamentary aspects should be balanced within Europe, we consider that it is the European Union as a whole which should be represented at the Security Council.
Mr President, President-in-Office of the Council, President of the Commission, Ministers, ladies and gentlemen, the requests, proposals and projects presented during these past weeks by Mr Fischer, Mr Bayrou, Mr Monti and Mr Védrine and by President Chirac in Berlin, and Mr Chirac' s speeches here today are all evidence of the fact that, despite setbacks and despite our differences, we have entered a new stage of European construction. The positive results we hope for from the Intergovernmental Conference should allow us to proceed to the necessary reform of the institutions in preparation for enlargement.
In this context, the Council, the Commission and the European Parliament will each have to play an equally important and equally influential role, but these roles must include active cooperation. It is the citizens who are calling for it, the citizens who are the true protagonists of the Europe of today, but, more importantly, the protagonists of the Europe of tomorrow, an enlarged, integrated Europe which is capable of meeting the challenge of globalisation. The success of the euro will not be sufficient on its own for us to hold our ground against the United States and the China of tomorrow. It is true that we must move forward in the area of the common foreign and security policy and support our currency politically as well, but progress has to be made in the defence of the fundamental values of our Union, and the Charter of Fundamental Rights must reflect this.
It is the duty of confirmed Europeanists such as ourselves, who believe in the social market economy, to fight the scourge of unemployment, and in order to do this Europe must encourage the small and medium-sized businesses and foster the development of trade, agriculture, tourism and craft trades, but, in the context of subsidiarity, it must also reduce the burden of taxation.
However, as President Chirac stressed, we must educate our young people, prepare them for the challenge of globalisation, and not only from a professional and cultural point of view. We must educate young people to stand up for principles, and the fight against drugs and the development of the social function of sport may well play a significant part in this. But, Mr President, the best results take time to achieve: they are like mosaics, built one piece at a time.
Yet are we sure that this Presidency will achieve the goals it has set itself just because it is French and France was one of the founder countries of the Union? It will have the sure political and parliamentary support of the Forza Italia delegation in the PPE-DE Group, for the Italy of today and of tomorrow will certainly be a protagonist in the construction of that Europe in which we all believe so strongly.
Mr President, what a change we have seen from Mr Chirac' s speech of a few years ago! He is a President who in fact started out as an extreme eurosceptic, if I may use such an expression, but today he has made a truly European speech, which was applauded equally by the left and the right in this Parliament. I feel that I must congratulate the Socialist government on having convinced the French President so thoroughly.
It is greatly to the President' s credit that he used words which sometimes tend to divide us. I am thinking here of the word 'federalism' , and he said that everything depends on what one means by this. That is precisely the problem with several words that are used in the current debate. The European Union has always had certain federalist characteristics such as qualified majority voting instead of unanimity in decision making within the Council; a directly elected Parliament, an executive Commission which is independent from governments; Community law which takes precedence over national law, amongst other things. All of these are federal characteristics. On the other hand, the European Union is a long way from being a centralised federation, like many of the world' s federations. This is a decentralised federation in which the Member States play an extremely important role in decision-making and remain in control of the Treaties.
All this ambiguity means that we should perhaps not allow issues of terminology or theology to divide us, but should instead unite on the specific changes that we need to make to the system. The same applies to the word "constitution" , which can also evoke quite different things. As a citizen of the United Kingdom, a country which does not even have any kind of written or codified constitution, I should like to ask the following question: what is a constitution? This depends on what you mean. People interpret things differently and, with this word too, we run the risk of allowing vocabulary and theology, if I may use that term, to divide us, instead of uniting over the content.
To some extent, we already have a constitution, which consists of the Treaties. The Treaties, after all, define the Union' s sphere of competences, the powers of its institutions and the procedures for adopting legislation or the budget. To some extent, therefore, they form a "constitution" . Mr Pasqua defined the constitution as the foundation of a new legal order. Is this not precisely what we have founded in Europe?
Instead of allowing ourselves to become divided by the philosophical point of what makes a constitution, we should look at how our present constitution needs to be improved. First, it must be more readable and easier to use by consumers, i.e. the general public. The European University Institute in Florence has submitted a fine project for our consideration, which makes our Treaties considerably shorter, more readable and easier to use, without even altering their content.
We must also look at the changes we need to make to our constitution. On this subject, we must above all do what President Chirac suggested, which is to ensure that, in a Union of almost 30 members, there is no risk of action being blocked. This is not really a question of creating a hard core. There is no hard core. What is a fact, however, is that certain areas, or certain States, sometimes create delays, which are sometimes temporary. There is therefore no need to create a hard core and we should instead create a situation in which our constitution prevents action being blocked. We therefore need to strengthen qualified majority voting, to extend it as far as possible, and where this is not possible, to return to the issue of closer cooperation.
These are the two crucial points for the IGC. Concentrate on these and above all, do so before enlargement. Do this at Nice then, and not afterwards.
Mr President, I congratulate the French Presidency of the European Union on its ambitious approach in all areas and for its intention not to end the Intergovernmental Conference with a minimal agreement, but with results which make enlargement a real possibility. Due to time restrictions, I will only refer to three points.
Firstly, closer cooperation and integration. They will only be useful, Mr President, if four conditions are met: firstly, the Community dimension of the Union must be increased, rather than the intergovernmental dimension; there must be more integration, not more cooperation. Secondly, the existing institutions must be used, not replaced with new bodies. Thirdly, we should not have cooperation or integration of a variable composition, since that would mean a Europe á la carte, that is to say, an ungovernable Europe. Fourthly, in the same way, we should prevent this leading to factions or closed blocs which would divide the Union. In other words, we want closer integration which is open to all current and future members of the Union.
My second point relates to the functioning of the Euro-12, which must be improved, but not by reducing further the current democratic deficit. The Commission must therefore have genuine powers for making proposals, and not only for recommendation, and Parliament must participate seriously, starting with consultation, but extending to codecision.
My third point, Mr President, is that I am also one of those who believes that we need a Constitution for the Union. My question is, why not take a first step now by approving the basic treaty prepared in Florence on the initiative of the Commission? This does not change anything, but it does mean something very important: that the citizens may finally become aware of which system is governing them. It would at least be a step forward in terms of this clarification which we are all requesting, but which we never get to see, at least with regard to something which must not be forgotten, Mr President, i.e. the distribution of competences in the European Union. We are leaving it for the future. Is the ratification process in certain countries not going to jeopardise this? I leave that question open.
I will end here. The ambitions are fine, but we want facts and we expect to see them at the end of the French Presidency.
Mr President, since we are in the run-up to the Treaty of Nice and since we have had the pleasure of reading a number of valuable speeches by Mr Joschka Fischer and President Chirac, it may be a novel idea for Germany and France to share the Union' s presidency for a year. But under one proviso: that a fundamental breakthrough be reached in the field of European cooperation in line with all these fine speeches we have had the pleasure to hear and read.
This is not only meant as a pleasant intro, because what I want to establish above all is that the French-German axis should not only generate philosophies for the future but should also solve the institutional problems of today and tomorrow.
Whatever happens in Nice, decisions need to be taken on decision making. As we see it, all European legislation, which does not affect the constitutions of the Member States, should be decided on by qualified majority, with codecision from Parliament.
In addition, decisions need to be taken on vote weighting and as we see it, it should be the size of the population in the Member States, as is the case in this House, that is the deciding factor. Decisions need to be taken regarding the number of Commissioners - in our opinion, this should be one per Member State - and on the number of MEPs - we said a long time ago, 700 is more than enough. Also, decisions need to be taken on the Court of Justice and the Charter of Fundamental Rights. I completely echo Mr Gil-Robles' views that this should be included in the Treaties and that cooperation should be stepped up.
As far as the latter is concerned, it is vital that we tackle the Union' s structure. Both Mr Joschka Fischer and President Chirac are right in this. I am not averse to a federal structure for the European Union. It could even be termed confederation, as President Chirac said earlier today. It is high time that we had a European constitution which is organised in the way that the university of Florence recently proposed.
It is high time Mr Prodi had the authority and rights which a European government should in fact have. It is also high time we had a bicameral system, but not of the kind proposed by Mr Joschka Fischer, with a European Parliament, as we have now, and a second parliament comprising representatives of the parliaments of the respective Member States. It would be far better to convert the European Council of Ministers to a kind of Federal Council. Interestingly, this is a term which Mr Chirac used in his response to the questions. Surely this is the most natural way to provide Europe with a bicameral system consisting of a parliament and senate. All we need to do is to turn the European Council into a senate.
Finally, such a constitution should very clearly and precisely define Europe' s and the Member States' respective remits. As far as I am concerned, the European package as a whole could quite easily be fleshed out a little bit and the powers of the European Member States could be increased once again, as long as it is clear what is European and what is national, and as long as we find our way out of the diffuse intergovernmental and Community structure in which we find ourselves at present. It would be ideal if the decision was taken in Nice to devise a project of this kind in two to three years' time.
I hope that the words of Mr Joschka Fischer and those of Mr Chirac will not remain words but will be turned into action. I should appreciate a reaction from both honourable gentlemen who stayed behind during lunch.
Mr President, Minister, the French Presidency has committed itself to a courageous, ambitious, brilliant agenda, considering some of the difficulties we are experiencing at this time. The important aspect of President Chirac' s speech was, we felt, our common values and intentions. In our opinion, a Europe which builds its future with constancy, continuity and responsibility is the best guarantee that the founding fathers' blueprint is implemented faithfully, that the endeavours of all those who have worked on it over the past 50 years are at the basis of its success and that Europe is built on solid foundations.
It seems appropriate to break down the complex problem of the institutions: we must conclude the IGC on the three topics left over from Amsterdam and closer cooperation. This is the only way we can move forward in the intense debate on the future of the European Union and reconcile the economic development of Europe with the strengthening of the European Social Model and with the fight against social exclusion and modern forms of poverty, in order to bring Europe closer to the citizens, step up negotiations on enlargement and increasingly consolidate the European Union' s role in the world.
In this context, we consider it essential to reinforce the European Commission, a supranational, independent body, the full expression of the unique characteristics of the structure of the European institutions. Enlargement is the conclusion of a political process which began with the reconciliation of the countries of Western Europe 50 years ago. This historic event must not be dismissed by replacing the Berlin wall with another wall, the wall of specific interests, egoism and bureaucracy. However, as the French Presidency rightly pointed out, enlargement must not weaken the Union' s action either.
Mr Chirac' s words on the future of the European Union are reassuring, particularly because he spoke of a new stage which would start after the conclusion of the IGC, on subjects such as the consolidation of legitimate democracy in decisions, security and defence, the accentuation of the unique characteristics of the European institutions, a clear definition of responsibilities and the consolidation of the principle of subsidiarity, matters which cannot be ignored in the near future. The subject of closer cooperation has been widely debated and disputed. It used to be known as the 'two speed' Europe and is now referred to as the 'hard core' . Some see it as an opportunity and some as a threat. In any case, all are in agreement that this situation should not lead to division but should spur us on to reach together those new frontiers which the current European model does not allow us to reach but which, in the future, it will have to.
I would inform our French friends that Italy, which has been at the forefront of the European project ever since the beginning and which, we hope, is soon to enter a period of political stability, will be become increasingly active, implementing tangible actions, alongside the countries which sincerely desire to reinforce the Union' s foundations and to achieve the most important and ambitious cooperation objectives.
Mr President, Mr President of the Commission, honourable Members of the European Parliament, I shall not speak for long, so as not to delay even further the lunchtime of those Members who are still present.
First of all, I wish to say how delighted I am to be here with you and to be speaking on behalf of the French Government, since I was a Member of the European Parliament, before it was located in this superb hemicycle - between 1994 and 1997. I should like to thank the numerous speakers who have expressed their thoughts, all of which were extremely useful, and particularly those who spoke in French, although it is not their mother tongue. More specifically, I should also like to acknowledge the encouragement given to the French Government by Pervenche Berès and Klaus Hänsch, as well as the ambition sought by some speakers, such as Mr Watson. I would also like to reassure Mr Cohn-Bendit with regard to the vision that drives my government and which has perhaps made an effective contribution to certain positions.
This presidency is being held against the backdrop of a vast movement, which has two components. Firstly, we are in the process of preparing for an enlarged Europe, the united Europe of tomorrow and, as Mr Madelin said, this may involve changing the nature of the Union in addition to changing its size. Secondly, we must bring this Europe closer to its citizens and ensure that it goes further towards fulfilling their aspirations. It is quite clear that, in the wider debate on this issue, there are two phases. There is the shorter-term phase of this Presidency, which is taking place at a pivotal and undoubtedly decisive moment, and then there is the longer-term phase, in which broader approaches will be outlined and in which the future of Europe will really take shape. Here I am talking about a Europe of thirty Members.
Unlike Mr Bayrou, I do not think that it is fair, appropriate or timely today to eradicate these two phases, as it were, and to introduce them both under the French Presidency, because that would entail the risk of complicating the outcome of the IGC or, quite the opposite, to minimise this outcome, and ensure that it would only appear as an annex. Let us focus on the task in hand. Let us see this IGC through with ambition. In doing so we will have established the basis which will enable us to move further towards European construction.
What will we be doing, specifically in this IGC? Our position is quite clear. It is our view that the IGC must succeed, that it is absolutely crucial that it succeeds, but not at any price. Our obligation concerns the means, not the outcome. As Mr Barón Crespo said just now, we want a "nice treaty" in Nice, which means a good treaty, not any old treaty. As Mr Corbett pointed out, it is true that the most important points are, in particular, the extension of qualified majority voting, which generally goes hand in hand with codecision with the European Parliament, and closer cooperation, because this is a bridge between the first and second stages, between the present and the future, since it improves the functioning of the European Union and because it enables us to think about the Europe of tomorrow.
At the same time, however, the French Presidency considers all these things to be connected. Now, following the Feira European Council, and we are delighted that this is the case, four issues have been raised and we must reach a substantial agreement on all of them, by which I mean all four of these questions, and not only concentrate on one or other of them. That is why we will be changing our working methods. We intend to apply ourselves to this task, fully aware that it will be difficult, and we offer our thanks, of course, to the Portuguese Presidency, which has prepared the groundwork very well for us. We shall work with determination, specifically by taking the negotiation into a more political phase, which will perhaps be more ambitious. To this extent, Mr Hänsch is right: the Franco-German partnership that has been re-established and the Franco-German ambition that has been recharged will prove extremely useful.
With regard to the Charter, I must pay tribute to the work carried out by President Herzog and to the Convention. This is a very original type of body, which brings together members of national parliaments and the European Parliament, representatives of Member States and of course, a representative of the Commission. I wish to assure the European Parliament that this Charter is one of our priorities and we hope that the Convention will prove worthy of the task so that we will be able to discuss it in detail at the Biarritz European Council, with a view, as the French President has said, to making as much progress as possible with the content.
I am aware of the more or less unanimous feeling of the European Parliament about the restrictive nature of this Charter. We shall see how much arbitration is required, but the French Presidency takes the view that priority should be given to the substance of this issue, given that any kind of text will be a source of inspiration for all of the European Union' s institutions.
Beyond these issues lies that of the European Union' s constitutional prospects. The first problem with this issue is the agenda, which I think would be difficult to set at this stage. The important thing is to pursue this idea whilst seeking to define its outlines more clearly and whilst thinking about the best method for continuing this exchange of ideas. Like Mr Corbett once again, I feel that we must realise that the term "constitution" may mean the will to speed up European construction and European ambition, but that the term "constitutional" leads, and will inevitably lead, to debate, because it could give rise to, or be nourished and fed by, or include, contents which may turn out to be rather different.
Several Members of this Parliament have proposed that we should start by adopting the study carried out by the European University Institute in Florence. From what I have seen, they are certainly interesting, at least at this early stage, but I am bound to say that they will require a thorough examination.
The Commission will shortly be giving its opinion on this study, Mr President, next week, I believe. Member States will also have to study this document, which inevitably raises many questions. It makes some useful contributions, but, at the same time, the question of whether it really simplifies the situation remains. This is an important matter that cannot be taken lightly and that is certainly not what the French Presidency will be doing.
To conclude, I shall just make two observations on issues that have been raised by two Members of this Parliament, specifically Mrs Isler Béguin, who talked about environmental problems. Our commitment to firmer Union action with regard to the environment and our will to put the conclusions of the Kyoto Summit into practice should not be underestimated. I also wish to say that, with regard to the size of the environmental dimension in all policies, the French Presidency will fulfil its obligations during these six months, in collaboration with the Swedish Presidency, which will follow us, to ensure that continuity is maintained
I shall now finish, but nobody in this place will be surprised, particularly coming from me, if I say a few words about Strasbourg, specifically in response to Mr dell' Alba.
We have taken note of the fact that the European Parliament voted to remove Friday mornings from the part-session. I will say quite frankly that the result of the vote gave us cause for regret and we hope that this is not an attempt to whittle away at Strasbourg' s role or to revive the issue of Parliament' s location. I shall say quite clearly that France, - and here once again for a moment I am speaking on behalf of a major national delegation in the Council - would not be able to accept this. We should really stop endlessly trying to keep the debate on Strasbourg alive.
The Treaties, particularly the Treaty of Amsterdam, are very clear on this point. Instead, we should concentrate on the practical, material aspects of the issue. I am fully aware of the problems encountered by some Members of the European Parliament and I must tell you that the French authorities are extremely sensitive to these issues. We are anxious to see improved air connections to Strasbourg. Through the Presidency of the European Parliament, we have sent a questionnaire to Members, in order to find out their specific, individual needs. We hope that we will have a large response. We are also considering establishing a cross-border platform to coordinate neighbouring airports, which will make it easier to reach Strasbourg, both by air and by road.
Honourable Members of the European Parliament, Mr President of the Commission, these are some of my thoughts, certainly not all of them, that have been stimulated by this debate, which was of extremely high quality and very encouraging for our Presidency.
Knowing that they both have pressing engagements I should like to pay particular thanks to Mr Moscovici and President Prodi for staying with us until the end of the debate. Thank you very much.
(The sitting was suspended at 2 p.m. and resumed at 3 p.m.)
Delegation of EU observers at the Zimbabwean elections
Ladies and gentlemen, I apologise for the fact that we are starting a few minutes late. However, there has been an important trialogue meeting, which the representative of the Council, Minister Moscovici, had to attend, and because he was held up, we have waited for him. He will have no chance at all to acclimatise because we are going to start straightaway with the statements from the Council and the Commission on the delegation of EU observers at the Zimbabwean elections, as per the agenda.
Mr President, honourable Members of the European Parliament, Commissioners, please forgive me first of all for my lateness, which is not due to any lunchtime whim but simply to the fact that Jacques Chirac, the French President, was with us. Mrs Fontaine accompanied him, which prolonged the essential trialogue that we held with Mr Prodi, the President of the Commission, by a few minutes.
Zimbabwe is experiencing a serious economic, social and political crisis. Despite some infringements of human rights, which have been rightly condemned by the international community, the country has remained, in essence, under the rule of law. It has been able to do so largely because of the dynamism of civil society and of the independence of its judicial system. Over the last three years, a reversal in its external economic situation has weakened its economic fabric, which is structured but ageing. Shifts towards authoritarianism and lax management of the economy have continued to tarnish the country' s image, undermined the confidence of the community of sponsors and has encouraged the people to challenge the government.
This discontent was expressed in February' s referendum on the constitution, which was the first time that the Presidential party had lost an election since independence in 1980. Legislative elections were therefore a major issue for the ruling party. In order to hamper the success of the opposition, the ruling party risked heightening tensions by conducting a tough election campaign and by making the unequal distribution of farmland the issue for mobilising the rural world and veterans of the war of independence. With regard to this issue, the Head of State has allowed a huge movement for the occupation of properties to develop and has halted the legal framework for future compulsory purchases. These shifts, which I have just mentioned, have resulted in the deaths of 33 people, they have made the economic crisis worse and have distorted fair competition in the elections, thereby creating a real risk of instability in southern Africa.
The European Union nevertheless considered it important that elections should be held and that the results should be credible and acceptable. It therefore sought the agreement of the Zimbabwean authorities to send, as far in advance of the elections as possible, a large mission of nearly 200 observers, thereby demonstrating the Union' s interest in seeing democracy consolidated in that country. Nobody can deny the fact that this presence contributed to reducing tensions and to restoring a climate, which was as conducive as possible, in such a highly sensitive context, to the free expression of the whole population' s right to vote.
I wish at this point to pay tribute to Mr Schori, who led this mission, and to the remarkable work accomplished by his team. Although our observers noted that the degree of violence, irregularities and intimidation in the period leading up to the elections meant that the words 'free and honest' could not be applied to the fifth legislative elections in the history of Zimbabwe, they nevertheless emphasised the efficient organisation of the voting itself, the large turnout - I believe it was the largest since independence was achieved - and the peaceful atmosphere in which it took place. The vote-counting processes were not cause for controversy either.
On behalf of the European Union, I should also like to congratulate the Zimbabwean people, who, by taking part in these elections in such numbers, have proved their determination to take their destiny into their hands in a peaceful and democratic way. I am also pleased to note that the results of the elections have been universally accepted by all participating parties. The entry into Parliament of a significant opposition - in fact it almost has a majority in the seats that were contested in these elections - suggests that constructive debates will be held. Zimbabwe has undoubtedly turned a new page in its young history.
The fundamental problems still remain, of course, and they remain intact. This is why the Union is urging all political forces in Zimbabwe to mobilise and to bring together the threads of dialogue, in order to set the country firmly on the road to recovery. The Union hopes that the new government will adopt, with the help of the country' s new representatives, credible measures for getting the economy back on its feet, measures which are likely to restore the confidence of local operators and of donors.
For twenty years, the European Union has shown itself to be Zimbabwe' s leading partner in its development. Zimbabwe is a friendly country and a partner country under the Lomé Convention and the European Union hopes to continue this policy, with acknowledged respect for human rights, for democratic principles and for the primacy of law. Because the Union wishes to continue to intervene on behalf of those who have been worst affected by the crisis, it is particularly willing to provide assistance for the necessary land reform in order to reduce poverty, despite the fact that this has not been implemented in an orderly, transparent or rational way. The European Union wants to believe in the future of a democratic and prosperous Zimbabwe, which is a factor for the stability and the harmonious development of southern Africa.
Mr President, first of all may I say that I would have been delighted on this occasion to have spoken after Mr Schori who has obviously done an outstanding job - as the presidency said - in Zimbabwe. I think all of us who wish Zimbabwe well would want to congratulate him and all those who were in the EU observation team. They have all done a magnificent job. They clearly managed to fulfill their objectives under very difficult circumstances and they discharged their mandate in an extremely effective way.
The mobilisation of a full and experienced team on the ground less than four weeks after an informal decision by European Union foreign ministers is a tribute to the enormous efforts of everyone concerned. This and the professionalism of the observation mission enabled them to surmount numerous political hurdles. It made the operation a reference point for electoral observation in countries in crisis.
It is widely acknowledged that the European Union mission contributed to reducing the levels of violence, and I think it is also recognised that it helped to build up the confidence of civil society during the elections. Once again may I stress that the reputation of Mr Schori and the role that he played were key factors in our judgment for the success of the mission.
I believe that the mission constituted the most credible observer voice during these critical times in Zimbabwe. This was reflected in extensive press coverage during the whole period, both locally and internationally. What is more the European Union mission being by far the largest observer mission deployed in the country and operational right across the nation, also contributed significantly to the coordination of the overall electoral monitoring effort in Zimbabwe.
We have of course had a chance of becoming acquainted with the main outlines of the report, though we are looking forward to the opportunity of studying it in detail. I know that the first part of the report follows the interim report which the honourable Member made, and is an account of the violence and intimidation which sadly marked the early stages of the election campaign. We know from what he has said that the report analyses the voting process and the conduct of the poll and I think - though I would not want to take words out of his mouth - that by and large the actual conduct of the poll seems to have been pretty satisfactory.
Finally, and most importantly, and this is what we are looking forward to hearing from the honourable Member, the report focuses on the consequences for Zimbabwe's future. The honourable gentlemen is right to recommend that the European Union should in the coming weeks and months monitor very carefully what is happening in Zimbabwe and provide assistance and support wherever it is appropriate for us to do so. We would certainly want to endorse this, and my colleague Commissioner Nielson and I will certainly intensify our efforts to strengthen channels of communication, both formal and informal, with President Mugabe and his government, to facilitate the transition to effective multi-party democracy.
The honourable Member has spoken of how important it is that the government should prosecute those who have been involved in political violence or guilty of other human rights abuses; he has also stressed the importance of the courts determining the outcome of any challenge to the election results. It is very important that the government should respect their decisions. These are both enormously important points and touch, of course, centrally on the credibility of the whole democratic process.
Zimbabwe is plainly at a crossroads. The outcome of the legislative elections could mark a major transformation in the country's political culture, the transition to a multiparty system in which Parliament will replace the ruling party Zanu PF politburo as the main policy-making institution. President Mugabe's electoral strategy, focused on land reform and support for the war veterans, failed to address the country's economic plight and this was obviously reflected in the votes polled by his party.
The new government of Zimbabwe and all those who want to see the country rise above its present serious difficulties, whether they relate to the economic situation, the question of land reform or the terrible scourge of HIV, must now address the challenges effectively, collectively and constructively.
We have considerable influence as a major donor. This influence has to be used to encourage the government to take positive steps for re-establishing the rule of law and good governance as a first step towards a more general recovery, and I know this is a point which my colleague, Commissioner Nielson will want to speak about after me. But, once again, I would like to offer my personal congratulations to the honourable Member on a very difficult job, extremely well done.
Thank you very much, Commissioner Patten
You have already indicated that owing to the problematic nature of the issue, two Commissioners are going to give their opinion on it today. I am therefore looking forward to hearing Commissioner Nielson' s opinion.
Mr President, I would like to start by echoing the congratulations to the EU electoral observation mission. They have managed to do excellent work under very difficult conditions.
The result of these elections offers the EU a new opportunity for reviewing our cooperation with Zimbabwe. According to the report by the heads of mission there is scope for positive development in Zimbabwe in the political, economic and social fields. Options for the EU to assist in such development should not be excluded, as they say.
Zanu-PF will have to develop new and more appropriate policies in order to approach the international community for finance to stabilise the economy and restore growth, but the legitimacy of Zanu-PF is at stake because of the extent to which intimidation and electoral malpractice helped it gain victory and because, even discounting the impact of such factors, the MDC won 58 seats, almost as many as Zanu, with 61+1. The Movement for Democratic Change will not want to share responsibility for the crisis the country is undergoing or for the painful measures which will be necessary for economic recovery.
Zimbabwe's EUR 110 million 8th EDF national indicative programme has a direct poverty alleviation orientation. Its main sectors of cooperation are agriculture, health and education. The Commission's approach so far has been that aid directed to the protection of basic social services and the reinforcement of civil society should be maintained even during periods of crisis. A total of EUR 19 million is about to be released for a micro-projects programme which in the interests of consensual policies has been delayed until after the elections. It can thus now go ahead.
The Commission has maintained its support for land reform through this micro-projects programme, which is actually for poverty alleviation assistance for legally acquired land in resettlement schemes. However, in April the Commission froze the EUR 2 million for technical and policy support for land reform. Until the government's land reform policy was clarified, there seemed little point in continuing a technical and quite academic discussion on the principles of land reform. Hopefully this will change.
The Commission and other donors are ready to support the process, provided it is in the framework of legality, transparency and poverty alleviation objectives, in accordance with the 1998 donor land conference agreements.
The Commission is preparing a cross-sectoral programme to deal with the HIV/AIDS epidemic in Zimbabwe, which is in itself a development crisis and a major cause of present and future poverty. This programme is to be financed from the EUR 33 million in the 8th EDF second tranche. I will take a decision on this in the next few months depending on developments in Zimbabwe. In any event the European Commission is continuing to support poverty alleviation schemes. If the government seizes the opportunity offered by these new elections, EU support could be more substantial in the future.
As noted by the heads of mission in Harare, it is premature to jump to conclusions on the election and its consequences. I fully share the view that EU-Zimbabwe development cooperation will depend on real progress in the fields of democratisation, rule of law, human rights and economic reform.
Finally I would like to stress that there is potential for increased cooperation with Zimbabwe, but this will clearly depend on how the situation develops there.
Mr President and Commissioners, I am speaking English not out of distaste for two languages that I like very much - French and Swedish - but because it was the working language of the mission. Thank you very much for your kind words.
It is my pleasure to give the first presentation of the final report of the EU Election Observation Mission to Zimbabwe here in the European Parliament, an institution that has taught me so much and been such a joy to work in.
"These were not perfect elections," said the opposition leader Morgan Tsvangirai drily. Indeed, in the view of our 190 election observers with experience of seven observation missions as an average, the pre-election period was one of the worst they had ever been in, while the actual election days, the polling, voting and count were among the best they had been.
What should one make out of such a schizophrenic picture, where, on one hand politically-motivated violence and intimidation cost more than 30 people their lives, with many more being threatened, persecuted, injured, raped and tortured, and, on the other, where the voters turned out nevertheless in record numbers, giving the opposition party almost half of the votes? All along in our mission I refused to use the term "free and fair elections", because it is not applicable. It is too blunt an instrument, in such a complex process as the one we witnessed in Zimbabwe.
Our mission had, therefore from the beginning stressed that we were not only there for the election process, but that our final report would also attach great attention to the post-election phase. In this phase, the role and responsibility of President Mugabe, whose mandate lasts another two years, is crucial. I underlined this in a conversation with him as well as in my public statements in Zimbabwe, saying that after revolution comes nation-building, after elections reconciliation.
Our hope was that, in spite of the extensive violence and intimidation campaign for which the ruling Zanu-PF had by far the greatest responsibility, the people, aided by a large international and national monitoring presence, could cast their votes in a relatively free, fair and non-violent environment on election day. Thereby the period after the elections would be essential, and so would the role of the president and the Zanu leaders, and they would hopefully contribute to a climate of reconciliation and calm.
To a certain extent our strategy proved to be right. People did vote in great numbers. Violence and intimidation did not seem to scare them off from the polling stations. Many also openly showed their sympathies for the opposition parties. It is not that we were partisan, we had our code of conduct of professionalism and strict neutrality, but we did want the people to feel that their vote was secret, that on election day the President and the peasant are equal, and that democratic elections are the power of the people.
There was much violence and terror in the run-up to the elections and we condemn it. But I would also like to stress that there was much more non-violence in the form of the millions of people who wanted to exercise the democratic right to vote. The main opposition party, while challenging the results in 20 constituencies, has also accepted the results of the elections.
I believe that the people of Zimbabwe, who cry out for peace and law and order, progress and a decent life, deserve a better deal.
Allow me now to summarise our conclusions and recommendations in four points:
It is imperative that the government moves swiftly to re-establish the rule of law and to allow the police and prosecution services to act against those who have been involved in or encouraged political violence or other human rights abuses.
A new independent election organisation above partisan interest, and with sufficient human and financial resources to operate effectively is needed. The government must also allow the courts to determine the outcome of any challenge to election results in particular constituencies, and must respect their decisions.
The European Union should endeavour to ensure that international observers are deployed in good time for the presidential election scheduled to take place in 2002.
The European Union should make a particular effort during the coming weeks and months to monitor events in Zimbabwe closely and provide assistance and support where appropriate. I am glad to hear that both the presidency and the Commission also take this line.
For that purpose, our central election unit in Harare will remain for some time, as well as 25 EU observers deployed through the country. Add to that our 14 heads of mission who will be on red alert. Let me use this opportunity to pay tribute to the Election Unit, to the EU observers including friends from Norway and Kenya who were integrated into our mission, as well as five Members of the European Parliament. The Commission, of course, responded in a swift and commendable way to the decision of the Council, and the continuous cooperation and dialogue throughout the process has been invaluable.
Let me end by saying that the EU mission was a high-profile one, very well received among the people in general to a point that would be the envy of several Member States, including mine, Mr Patten. The mission can also be seen as an efficient conflict-prevention exercise. It was quickly on the spot, in great numbers spreading calm and peace; it was operational in no time, with a good national coverage and with a sustainable strategy also for the post-conflict phase.
Our mission was an act of commitment to the people in Africa and to democracy worldwide. I see the mission to Zimbabwe as a natural consequence of our support for the struggle for African independence and of our wish to build a strong partnership with a peaceful and democratic Zimbabwe.
Thank you very much Mr Schori, also for the fact that together with your five colleagues, you left Zimbabwe with a good impression of the European Parliament in Zimbabwe, under difficult circumstances.
Mr President, ladies and gentlemen, since February Zimbabwe' s political landscape has been characterised by the illegal occupation of farms, flouting of court judgements, intimidation and violence towards opposition parties, their candidates and supporters, and at least an attempt at restricting the work of national and international election observers. We also know who bears the main responsibility for these acts of violence: it is the leadership of the ruling party Zanu-PF.
I will be more specific. It is President Mugabe who has authorised the occupation of farms, frustrated efforts to enforce court judgements, and defended the lack of respect for law and order, sometimes against the advice of his own Ministers. It is clear to me that this insight exposes a dilemma, namely that the person who is the main cause of the problem must also take responsibility, at least for a certain amount of time, for part of the solution to the problem, particularly in view of the need for national reconciliation. Because the things we experienced and heard reports of at first hand, were shattering. Not only did we hear that in some parts of the country, opposition candidates were unable to enter their constituency for fear of risking life and limb, we also learnt that large sections of the rural population were being systematically terrorised in villages or on commercial farms.
In addition, the government used its monopoly of TV and radio shamelessly to convey its own view of things. The opposition press only reached the urban population. Elections that take place under such conditions cannot be described as free and fair. All the more reason why I should regret the fact that several African observers evidently reached the opposite conclusion. In so doing, they did democracy, but above all, the people of Africa, a disservice. All those who have campaigned for their democratic rights, despite the adverse circumstances, deserve respect and recognition, particularly the national observers and the many thousands of electoral assistants who managed the practicalities of the election process with great fastidiousness and commitment.
I would like to make particular mention of the professional manner in which Pierre Schori led our committed team acting on behalf of the Council, i.e. the EU observer mission. Unerringly, and following precise analysis, he reached a verdict that we as EP observers wholeheartedly embrace. The presence of the EU observers clearly reduced the scale of violence and intimidation. I would like to express my deepest thanks and appreciation. Pierre Schori and his team have rendered outstanding service to democracy in Zimbabwe.
Now the elections have taken place we want to see some changes. Tension is obviously rising in the rural areas, partly because the President has failed to issue a statement clarifying matters, and this situation gives cause for concern. More farms have been occupied since the elections. There are reports on individual acts of violence towards opposition sympathisers. The Archbishop of Bulawayo has received death threats. We demand the punishment of all those guilty of criminal acts against their fellow citizens, an end to lawlessness when the necessary land reform is being carried out, and respect for court judgements on the occupation of farms. The aim of land reform must be to benefit those who are truly needy. It is still important for us to engage in dialogue with the government, the opposition and the socially relevant forces, so that in future, Zimbabwe is able to make a contribution towards stability in southern Africa.
The elections in Zimbabwe have been both a victory and a defeat for Mugabe. They were a defeat in the sense that, for the first time in its short independent life, Zimbabwe has a multi-party political system, which was something that Mugabe clearly opposed.
Apart from tolerating, and even, as we know, promoting, a climate of intimidation and violence, Mugabe has made considerable errors of judgement. On the one hand, he has underestimated the European Union' s seriousness, willingness and capacity to act in the case of Zimbabwe. However, he has also confused the factors within his own country. I wonder if this is due to the arrogance of a former, although once respected, African freedom fighter, or to his ignorance of the sociological and political evolution of his country. It is probably a combination of both things.
Mugabe has brought to these elections the customs and methods of a war of liberation, on occasion treating political rivals as if they were colonial occupiers who needed to be banished. However, he was unable to appreciate that the emergence of the middle classes was an element which was going to have a different effect for the first time on these elections.
This relative consolidation of a new urban vote, together with the manipulation of official democracy and the violation of human rights, would not otherwise have led to many citizens voting against him, and that is what they have done.
The country and the population will gain as a whole if the current government and the emerging opposition show sufficient political wisdom and common sense to generously and cautiously deal with the transition from former political customs to other new ones. In this area, the opposition also has a role to play.
Now, after all the accusations and condemnations, in the coming weeks we must watch carefully for any signs of verifiable reconciliation and self-critical acceptance of the errors made.
Mr President, this will help the future of Zimbabwe, its society and the new political culture born of these elections. We must give decisive support to its future.
Mr President, the fact that the EU observer mission has garnered great international acclaim reflects the fact that Mr Schori has done an excellent job in raising the profile of what we were doing there. I pay great tribute to him.
There is no doubt in Zimbabwe that it has been a case of "Power corrupts, and absolute power corrupts absolutely". Mr Mugabe has much to answer for. If the result may be said to have a positive side, it is the fact that there is now no longer absolute power.
Much of the violence that took place before the elections can be based directly back to the leadership of Zanu-PF and to President Mugabe himself. The so-called war veterans - they must have been very young when the war of independence was on - have been paid to be on these farms. This is a grave problem which be traced directly back to the leadership.
There were problems too with the fact that the postal votes, which were sent directly to the army in the Congo on Thursday, miraculously returned on Saturday, all in due form going into many marginal constituencies. Threats of violence against supporters of the MDC have continued after the elections. The Archbishop of Bulawayo has been threatened. All these things must be stopped. We cannot possibly support a regime that carries on this intimidation.
The fact that President Mugabe wants to stifle inward investment by nationalising the farms, and threatening to do the same with the mines, will do nothing to resolve the economic situation in Zimbabwe. What Zimbabwe needs is much more inward investment from outside the country. This will not take place under the present regime.
There is a great and wonderful opportunity in Zimbabwe now with the emergence of the MDC, for all races to work together. There is great hope for the future, but we must make sure that we keep up the pressure on Zimbabwe and especially on Mr Mugabe. We should take direct action against assets that President Mugabe owns outside of Zimbabwe. We must take the argument directly to the man who has created the problems.
Mr President, my speaking time is too restricted to describe the fate of a country for which, for so many years, the situation was in fact quite hopeful, but which for the past couple of years has been on a slippery slope towards greater underdevelopment, whilst the population of Zimbabwe is highly developed. This is probably one of the things we should give the Mugabe government credit for during its early years. The population is knowledgeable despite the fact that the opposition was prevented from taking part in the election propaganda in a normal way, at least as far as the official media is concerned. I know Zimbabwe quite well. For quite a few years running, I visited the country and followed the situation from close by, but I was surprised at the extent of intimidation prior to the elections and I fear that this may continue, even after the elections. Accordingly, I think we should act within the remit of our international responsibility and ensure that we continue to exert the same benevolent influence after the elections that we had in the run-up to them. We can do this by driving a hard bargain, yet remaining specific, regarding the planned reforms in Zimbabwe. A reign of terror pervades the countryside, and this cannot be allowed to continue, of course, because this affects the quality of life of the white and black population alike. I would like to underline this because these people are also being sucked into a maelstrom of events which are beyond their control.
I hope that we will be able to keep the dialogue going with the government, the opposition and the civil society.
Mr President, ladies and gentlemen, in view of the lack of speaking time available to me I would not wish to repeat anything that has already been said. I can only lend wholehearted support to what the previous speakers and Mrs Maij-Weggen have had to say. However I would like to add to the debt of gratitude we owe Mr Schori a word of thanks to the embassies of our Member States, who assisted us in the accreditation process, because we were faced with a rather chaotic situation at the time. We have them to thank for the fact that we were able to take action over there.
If there is one thing that should be emphasised when forming an assessment of the situation in Zimbabwe it is that the farm occupations have nothing to do with the land or race issues. It is no more than a despicable means of holding onto power. That is not without its tragic side because President Mugabe and his party definitely rendered outstanding service to the land once. The terror perpetrated by the so-called war veterans is intended to divert attention from the shortcomings of the political leadership of the country, which has pitched Zimbabwe into a deep crisis. The country has been brought to the brink of ruin, tourism is at a standstill, investors have pulled out, and to make matters worse, there is an oil crisis and a lack of foreign exchange. Tobacco production and tourism used to be the main sources of revenue and both these sectors have taken a real knock. This cannot be made good overnight. This is where support from the European Union comes in.
All in all, Zimbabwe has the right conditions in place for this, in that the population is educated to a comparatively high standard, the jurisdiction is incorruptible, and the infrastructure is relatively sound. But we are already hearing about fresh occupations of farms and violent attacks. President Mugabe must be left in no doubt as to the fact that the violence and terror must be stopped, but it will take more than that to restore peace to this country. The political opposition will have to prove that it is politically viable. The fact that it was possible for observers to be present meant that in the end, despite the terror, the opposition was able to express its opinion freely on voting day. That being the case, the opposition now has a job to do which it must see through. We must help to see that the rule of law is restored in this way.
Mr President, the political pressure that preceded the elections and the flagrant manner in which President Mugabe encouraged the violence means that we are not talking now about free and proper elections, although we were sincerely convinced on polling day itself that we were witnessing a desire to hold an irreproachable election. Everything spoke of a genuine desire on the part of the people of Zimbabwe to build a democratic civil society.
The events of Zimbabwe compel us, however, to consider the relationship between democracy and values, and this may be the right forum for that, as we refer to the EU as a society of values. At the same time we openly admit that the EU cannot dash about the world paternally handing out advice to others from on high. It is a matter of dialogue. That was what Pierre Schori, as leader of the EU delegation of election observers, also demonstrated admirably.
Something happened in Zimbabwe that should make every politician consider how we can prevent the demoralising effects of power - among ourselves also. Why does a former hero of a nation, the father figure of a struggle for independence, now allow the use of violence simply to underpin his own authority? And what has happened to a person' s soul and sense of morality when he has the audacity to proclaim during the elections that the government will be staying in power, no matter what the result?
The philosopher and theologian, Niebuhr, once said that a person' s sense of what is right makes democracy possible, but his inclinations in the opposite direction make democracy absolutely necessary. In other words: a person' s virtue makes democracy possible; on the other hand, his vices make it necessary. I think this is one of the truest remarks ever made about democracy. It follows that, in order to flourish, democracy needs its internal structures to be looked at critically and, indeed, has to be prepared to submit to criticism. That means that we are willing, in the name of democracy, to encourage people to take a critical stand as citizens. On the other hand, it requires transparency in decision making and the flow of information. Only in this way can democracy preserve its self-remedying nature.
In Zimbabwe I also realised very clearly that we cannot speak of human rights without the recognition of human dignity. It is just empty talk unless it is committed to the unique value and integrity of the individual. At the same time, I would like to pay my respects to those thirty or more victims of violence who were to die whilst expressing their desire to struggle in favour of a free civil society.
Mr President, Commissioners, ladies and gentlemen, these elections certainly mark an important moment in Zimbabwe' s national political life. They also augur extremely well for the European Union' s future cooperation with that country. There are many things that now seem possible or, in any event, easier, between us. The report drawn up by the mission led by Mr Schori, the thoroughness of whose work I must emphasis once again, as did Commissioners Patten and Nielsen, provides us with a perfectly clear and impartial analysis of the way in which Zimbabwe' s legislative elections were held.
The electoral situation was particularly tense, not to say violent. I am convinced that the Union was right, profoundly right, to send this mission, a long time in advance, in order to bring an element of calm to this campaign. The benefit of this mission in this regard, as in many others, is undeniable. The mission must continue its work on the ground, as Mr Schori requested.
The Council Presidency is delighted at the generally smooth running of these elections, even if, here and there, the voting conditions might have left us rather perplexed and the mission' s conclusions on this matter are extremely enlightening.
It is now time to forge ahead in conjunction with Zimbabwe. The Council Presidency fully supports the Commission' s analysis of the need to cooperate with Zimbabwe. Numerous areas in which we can work have opened up, and they deserve our full involvement. Amongst these are the strengthening of democracy, poverty reduction, and the fight against Aids. It is crucial that European aid has a direct bearing on the economic and social problems that are besetting the people of Zimbabwe. Community funds must now be released, as Commissioner Nielsen suggested.
For its part, the Government of Zimbabwe must also move forward and fulfil its commitments to land reform, to respect for court judgements and to economic transparency. I am convinced that this process needs to ensure the stabilisation of the country and also its democratic involvement in regional integration. This is why the Council Presidency, and you can be sure of this, ladies and gentlemen, will commit itself to achieving this aim with the same determination as the European Parliament and the Commission.
Thank you very much, Minister
I would like to inform you that pursuant to Rule 37 (2) of the Rules of Procedure, I have received five motions for resolutions.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Trafficking in human beings
The next item is the statements by the Council and the Commission on trafficking in human beings. Minister Queyranne will deliver the statement on behalf of the Council and in fact he has just arrived, punctual to the second. Minister, you are in the fortunate position of being able to start your speech immediately.
Mr President, Commissioner, ladies and gentlemen, the Council of Ministers has been deeply shocked by the events at Dover and the deaths of 58 Chinese nationals in tragic circumstances.
These events demonstrate the increasing pressure that migration is putting on Western Europe, which we have been aware of for some time. In order to respond to a situation which is of great concern to our continent, European solidarity must be considerably strengthened. Firstly, the point must be made quite forcefully that the existence of organised criminal networks, as well as the scale of professional smuggling, which is contemptible but lucrative, plays a central role in illegal immigration, both in increasing the flows themselves and in the methods for smuggling people, of which the tragedy at Dover is an extreme example.
We know that most illegal immigration arrives in Western Europe, as a result of smugglers, particularly in the case of those people coming from far-off destinations such as China. This point must be emphasised in order to respond to those who say that it is immigration control that creates illegal immigrants. The increase in non-lawful immigration, on the contrary, leads to greater activity by gangs providing illegal entry to our countries. It is quite clear that this activity benefits from legislative or operational weaknesses in the destination countries and from all factors that allow the illegal immigrants to enter and remain in these countries in violation of their laws.
That is not all, however. Behind the smugglers, we are beginning to see mafias operating to an ever-greater extent. Police Chiefs have identified a Russian mafia, exploiting Sri Lankans and Chinese, and a Turkish mafia is taking charge of Kurds, Afghans and Iranians. We also know that illegal immigrants from the Balkans are under the protection of Albanian mafias. The fact that many of these illegal immigrants are concentrated in Calais, a bridging post for the United Kingdom - more than 10 000 have been arrested since August 1999 - shows the extremely active nature of the smugglers: 400 of them have been arrested since August 1999.
We should also no longer hide the fact that illegal immigration has become the subject of a veritable traffic in human beings, which consequently leads to crime, even to major organised crime. Since it is easier, more lucrative and less risky than other forms of trafficking, such as drug trafficking, for example, trafficking in illegal immigrants is becoming a major issue in police and judicial action and cooperation. The trade in human beings for the purpose of sexual exploitation is one of the most odious aspects of this trafficking. When there is this level of organisation, it is no longer simply a question of combating illegal immigration, but of properly fighting crime itself. The real culprits are those who organise illegal immigration, in whose hands those people hoping to emigrate are merely the playthings of a script that could easily become a tragedy.
We must therefore combat these smugglers first of all. Non-lawful immigration or the trafficking in human beings is a new form of slavery that cannot be tolerated in our democratic societies. We know, for example, that in order to use the services of a smuggler, it costs a Chinese national between EUR 10 000 and EUR 20 000 and years of illegal work to repay this debt. They generally live under constant threat, without rights or any protection, often in horrific conditions.
The rhetoric of calling for a massive opening up of immigration for work or for the automatic right of residence for all immigrants only feeds this dream of Europe and helps to push hundreds of thousands of people every year into the clutches of criminal networks working in illegal immigration.
The European Union must therefore not make the mistake of targeting the wrong people. It does not intend to do so and will concentrate on those who organise this traffic in human beings, which is one of the most cowardly and odious forms of trafficking.
The Council is determined to implement all necessary measures to combat this odious trafficking. European cooperation must be based on the means available to the Member States, and the States have clearly decided to provide themselves with the means to fight this scourge effectively. Since 1995, France has had a central office for the prevention of illegal immigration and employment, which has greatly enhanced its action in breaking up criminal networks in the last two years. This body has succeeded in breaking up and halting the activities of around fifteen criminal networks per year.
Given the reality of the trade in human beings and of the traffic in illegal immigration, the French Presidency wishes to promote European cooperation, based on the conclusions of the Tampere Summit and on the following principles: co-development, the integration of foreigners, the fight against illegal immigration and the common policy on Asia.
The first point involves taking account of the situation in the countries of origin. How can we deter people from wanting to leave their country for Europe under any circumstances and thereby often putting their fate in the hands of slavery networks? The Council must base its action on the guidelines adopted at Tampere and I quote: "The European Union needs a comprehensive approach to migration addressing political, human rights and development issues in countries and regions of origin and transit" .
Migratory movements are actually due to numerous factors: demographic differences between the North and the South, the continual increase in inequalities of income and wealth between the richest and poorest countries, the instability of certain political situations and the often false image that immigrants have of what a future in Europe might hold for them. Illegal immigration and the trafficking in human beings are not inevitable, however. They can be combated by means of a firm political will. In a world that is undergoing profound upheaval, the task of controlling long-term flows must shift from politics to co-development and the stabilisation of the countries in which immigration originates. The whole purpose of co-development is to link up these countries' policies for development in order to exercise control over migration flows.
France will strive to provide new impetus to this progress towards co-development, making use of its experience in this area. An agreement has already been signed with Senegal and others are being negotiated with Mali and Morocco.
There are two questions to be answered: how can we encourage the development of local projects, specifically through aid for training and the resettlement of foreigners who wish to return to their mother country in order to contribute to its economic development, and how can this local development contribute to controlling migration flows by stabilising the population? The study being carried out on these two issues will benefit the future work of the High Level Working Group on Asylum and Immigration, which is today striving to implement the specific measures established in five action plans, covering Morocco and Sri Lanka. Implementing this priority led to a seminar being held on 6 and 7 July in Paris, in which experts and several Ministers will take part. The purpose of this seminar is to draw up the text which will guide the work of the European Union, on the basis of a few pilot experiments carried out with countries that have cooperated in this area and which have stable state structures. I am thinking here of Morocco.
The European Union' s second main priority, which was established at Tampere, is to integrate foreign nationals who are legally entitled to be in our countries. This is an important point with regard to the fight against trafficking in human beings, which feeds off the fact that some foreign nationals in the European Union are on the margins of, or excluded from, society. This integration requires a firm policy to provide equal economic and social rights and an equally staunch fight against any form of discrimination, particularly in the field of employment.
The French Presidency is planning to hold a seminar in October on this theme, with a view to presenting the Council with a draft text on the harmonisation of permits for extended periods of residence, which is an essential mechanism for integration. The opportunity to adopt the nationality of Member States is also a fundamental aspect of integrating foreign nationals in Europe, but we realise that, in this area, each country applies its own laws.
The third point emphasised at Tampere is the fight against the criminal networks that I mentioned just now, and against the traffic in human beings. This aspect is clearly one of the French Presidency' s central concerns. The Tampere Council specifically stressed this priority, and I quote: "The European Council stresses the need for more efficient management of migration flows at all their stages. It calls for the development, in close co-operation with countries of origin and transit, of information campaigns on the actual possibilities for legal immigration, and for the prevention of all forms of trafficking in human beings. The European Council calls for closer co-operation and mutual technical assistance between the Member States' border control services" .
Following the events in Dover, the Feira European Council called once again for rapid action by the European Union. This Council, and I quote, "condemned the criminal acts of those who profit from such traffic in human beings and committed the European Union to intensified cooperation to defeat such cross-border crime, which has caused so many other deaths across Europe" . The Council has urged the forthcoming French Presidency and the Commission to ensure that the Tampere conclusions on this subject are implemented as a matter of urgency.
The French Presidency has already proposed four initiatives to the Council. The first of these is a draft directive establishing sanctions against transporters who give lifts to illegal passengers. This draft text would extend the measures provided for in the convention applying the Schengen agreement and the purpose of the text is to provide the Union with a common mechanism for sanctions. This restates the obligation on transporters to do everything they can to ensure that the passengers they are carrying have travel documents and, if appropriate, the necessary visas. This mechanism also restates the transporter' s obligation to send back or to accept responsibility for sending back foreign nationals who have not been allowed to enter for the reasons I have just mentioned. This draft directive also provides for sanctions against those who have transported passengers who do not have the necessary documents or visas. The proposed text provides for a minimum fine of EUR 2000.
A second draft framework decision seeks to increase the criminal punishment for aiding the illegal entry or stay in a country. On this issue too, by extending the measures of the convention applying the Schengen agreement, covering the obligation of States that are signatories to the convention to provide for sanctions against anyone aiding an illegal entry or stay, France has presented a draft framework decision whose purpose is to encourage the harmonisation of national legislations with regard to defining offences. This text will therefore play an important role in more effectively curbing the traffic in human beings.
The French Presidency' s third initiative was to also submit a draft directive on cooperation in the matter of expulsions. The purpose of this draft directive is to facilitate the implementation of an expulsion measure passed by one Member State against a foreign national who is not legally entitled to stay, when this measure is taken by any other State, the foreign national having been arrested in their territory.
Fourthly and finally, an improvement in European cooperation in the area of controlling migration flows and increasing control over external borders is one of the Council of Ministers' priorities. In its capacity as holder of the Presidency, France has submitted new proposals in this field, specifically an action plan, which the European institutions are about to discuss. First of all, it is crucial to increase police cooperation in the exchange of information on illegal migration flows and on criminal networks. The centralisation, cross-checking, analysis and use of this data must be carried out by the existing Working Group. As the Feira conclusions emphasise, it is particularly important to develop Europol' s role in curbing the traffic in human beings. The French Presidency therefore intends immediately to ask Europol to submit a report on the action it has undertaken in this area.
The other aim in the field of police cooperation is to strengthen the rapid warning mechanism, which must be made sufficiently effective to enable Member States to be informed about and to react in good time to events connected with illegal immigration. This mechanism specifically involves the designation of points of contact between Member countries and entrusts the Council Presidency with the task of organising the necessary agreement for implementing the appropriate measures.
Increasing this coordination also involves establishing a network of liaison officers from the Member States in the countries where the immigration originates, in order to improve understanding of particular situations, to control immigration at source, particularly through the checking of travel documents at the point of embarkation at airports.
This whole range of projects, designed to strengthen the fight against illegal immigration, will be the subject of a seminar on criminal networks, which is to be held in Paris on 20 and 21 July, in other words, in a few days' time. This seminar will bring together high level representatives of the Member States, the countries of Central and Eastern Europe, the United States, Australia, Canada and Mexico. Several Ministers from the Member States as well as the heads of various immigration services and border police from Member States will be taking part in this symposium.
I should also like to emphasise the fact that one of the fundamental points resulting from Tampere is the principle of harmonising the right of asylum between Member States. This is another important tool in the fight against illegal immigration. We have seen requests for asylum increase dramatically in most countries in the European Union. This increase reflects the higher number of illegal entries, since 80% to 90% of requests for asylum are rejected by the countries to which they are made.
The right to asylum is frequently used by criminal networks as a legal tool to make the entry into a country and the stay there easier for illegal immigrants. The main difficulty in our task is therefore the need to reconcile this fundamental right to asylum, which is recognised in international conventions, with the fight against fraud. With regard to this matter too, I shall refer to the Tampere Summit, where the European Council restated the importance attached by the Union and its Member States to fully respecting the right to asylum. The Summit conclusions state that "this system should include, in the short term, a clear and workable determination of the State responsible for the examination of an asylum application, common standards for a fair and efficient asylum procedure, and common minimum conditions of reception of asylum seekers" .
It is therefore crucial first of all that we make progress with projects that seek to improve the functioning of the Dublin Convention, with regard to determining the State responsible for the examination of an asylum application. France is paying close attention to the work currently being undertaken by the Commission. We will have taken an important step forward if we are able to ensure that the State that is the original point of entry for a foreign national into the European Union has sole responsibility for examining that person' s application for asylum. The Eurodac system, which will soon be up and running, enabling the fingerprints of asylum seekers to be stored centrally, will certainly contribute to the fight against fraud involving multiple applications.
We must also rapidly attain the objective of a fair and efficient asylum system in Europe. There is therefore an urgent need to harmonise the conditions of reception for asylum seekers, in order to limit internal flows into European Union territory and thereby achieve a more balanced division between Member States. This is why the French Presidency has submitted a draft set of guidelines, which is designed to make the Commission' s work and the drawing up of a future directive easier.
We hope to reach our first conclusions at next December' s Council, so that we can contribute to the preparation of the Commission' s draft directive, which is planned for the beginning of 2001. The Council is therefore determined to use all necessary means to fight against the traffic in human beings and to do so in accordance with the Tampere and Feira conclusions. The Council takes the view that the issue of the ways and means of illegal entry is no longer a question solely related to the problem of immigration. This issue also involves the fight against organised crime. This is the approach that must inform our work, and the French Presidency hopes to mobilise all necessary means - national, Community and intergovernmental - to succeed.
Mr President, first of all, I wish to emphasise that the Commission shares the sense of grief caused by the tragedy at Dover, which President Prodi expressed at the Feira Council and as I myself have expressed on behalf of the Commission.
We feel that these events are a particularly tragic illustration of the need for a common policy on immigration. The Commission is pleased at the request made at Feira by the Heads of State and Government to speed up the process, and is firmly committed to play its part in this process, in conjunction with the French Government.
The Commission wishes to reiterate the fact that the framework for such a policy was established by the Tampere European Council and that precise deadlines have been set for implementing it, both by the Treaty of Amsterdam and the European Council itself.
If such a policy is to have a lasting effect, it must form part of the overall approach defined at Tampere, which requires both a more efficient management of migration flows and the development of partnerships with the countries of origin and transit, the establishment of a common asylum system and the guarantee of fair treatment for nationals of third countries who are legally resident in Member States' territory.
It is within this overall framework that efforts must be made to overcome the particularly odious types of crime that are the traffic in and exploitation of human beings. These crimes are what lie behind the Dover tragedy, as well as all the anonymous tragedies that are played out every day, which we do not hear about since they are not reported in the press. Unfortunately, however, they do exist.
More specifically, the Commission wishes to point out that a very short deadline has been set for the Council to adopt the necessary legislative measures to be able to prosecute and punish the behaviour of those who profit from trafficking in human beings. A deadline, which runs up to the end of this year, has been set for the formal adoption of the legislative instruments that will enable the main players in this kind of trafficking to be punished.
The Commission wishes to confirm its desire to cooperate with the Council to ensure that this deadline is scrupulously observed and notes the fact that the French Presidency is about to present its first initiative, which is a framework decision designed to strengthen the fight against aiding illegal entry and residence. We welcome this response by the French Presidency and we shall study the text closely to see to what extent it covers the objectives that the Commission had set for itself under its own proposal.
There are two aspects in particular to which we should pay attention in this context: employers' responsibility and the consequences of employing workers illegally. This does not only involve monitoring the European Union' s points of entry, but also monitoring what is happening within our Member States, particularly with regard to the illegal labour market.
Furthermore, the traffic in human beings in particular must be curbed, since it involves trafficking in women and children for the purpose of sexual exploitation, which is a specific feature of the traffic in human beings in general.
The Commission wishes to point out that the protection of victims and the respect for their rights must remain a constant concern of this presidency, as some victims pay with their lives and others are forced into slavery
In this respect, the Commission plans to submit a proposal on providing short-term residence permits to victims who agree to cooperate with the police and judicial authorities in fighting the criminal networks that traffic in human beings. Victims' testimony is in fact crucial to the police and judicial investigations being able to produce effective results. If we expect victims to provide this testimony, we must guarantee them a minimum of personal security.
The Commission also urges Member States to increase their cooperation with Interpol, so that this body is able to make full use of all its resources in the fight against organised crime in this area. In this respect, we wish to emphasise the importance of the conference to be held by the French Presidency on 20 and 21 July in Paris, which the Minister has just mentioned.
We also need to develop and strengthen the Schengen acquis as included in the Treaty of Amsterdam. Priority must be given to researching the means for ensuring the proper implementation of existing laws on granting visas and controlling external borders by using the surveillance and monitoring mechanisms that are available for this purpose.
A review must also be carried out of existing measures, and, should they be required, the necessary legislative amendments could be introduced to the Schengen acquis. All means should be investigated in order to facilitate administrative cooperation, following the example of the Odysseus programme, a third of whose projects that have been retained for 2000 are already contributing to the fight against illegal immigration.
Furthermore, the Commission shares the desire of the French Presidency to see the procedures for placing responsibility on transporters reviewed and adapted as a matter of priority and has noted the Presidency' s announcement of an initiative to this effect. In our opinion, this initiative should form part of the development of the Schengen acquis and should deal appropriately with the various means that could be used in close collaboration with the operators because, without this cooperation, it will be difficult to fight effectively against the trafficking in human beings.
Within the framework of cooperation with countries and regions of origin and transit in general, particular attention must be paid both to combating poverty and to respect for human rights. More specific action could be also be undertaken with regard to developing awareness-raising campaigns on the real possibilities of legal immigration and on all forms of trafficking, as well as increasing the ability of the authorities in the countries of origin or transit to effectively combat this type of crime themselves. We should consider the option of increasing the appropriations that have been earmarked for this purpose in the preliminary draft budget for 2001.
In addition to this, forms of closer cooperation could be considered for applicant countries, particularly in the areas of training, equipment, and the exchange of information on criminal networks. With this in mind, we feel that it is important to develop cooperation agreements between Europol and the police forces in applicant countries as quickly as possible.
The conclusion and the effective implementation of Community agreements on readmission will also contribute to diminishing the attraction of the offers made by traffickers, who claim to be able to provide their victims with guaranteed access to the destination country. In more general terms, we must review repatriation policies as a whole, including the issue of assistance for voluntary return, so as to guarantee coordination and efficiency whilst respecting the rights of the people involved.
It is imperative that we make rapid progress in establishing a common European asylum system, based on absolute respect for human rights and on the principle of non-refoulement, which seeks to provide the appropriate status for any person in need of protection, through the use of fair and efficient procedures.
The proposals that the Commission has already submitted concerning the European Refugee Fund and temporary protection, as well as the launch of the process of revising the Dublin Convention, should be swiftly followed up by other initiatives on the procedures and conditions for the reception of asylum-seekers. The Commission is in the process of evaluating the report by the European Parliament on its communication on a common procedure in order to present, before the end of this year, a legislative initiative on a common procedure for asylum in Europe. By the same token, we welcome the French initiative to submit a set of guidelines on the conditions for the reception of asylum-seekers.
As was said at Tampere, the whole purpose of the exercise is to achieve, in the medium term, a common definition of refugee status and, to complement this, other subsidiary forms of protection. The Commission feels that any lasting solution will require a genuine immigration policy to be gradually established. This policy must take account of the Union' s views on social, economic and demographic developments, and will consequently guarantee the admission of migrants under an organised and clear framework, as well as their harmonious integration into the communities that receive them.
The Commission is preparing a communication on this subject for the autumn, as well as legislative proposals, which follow on from those covering permission for the families of foreign nationals working within the Union to join them. Those proposals are currently under consideration by the Council, and the new proposals should define the conditions and the methods for admission, particularly for purposes of work and study.
We all recognise the importance of this debate and this exchange of views has clearly been influenced by the emotions caused by the Dover tragedy. It is tempting to say that the solution lies in increasing repressive measures and, as you see, I am not rejecting the idea of doing so. What we must understand above all, however, is that, in the medium term, it is by producing a proactive immigration policy at European level, backed by clear criteria, which are shared by all Member States, that we will guarantee victory in this battle. This must be a balanced policy, both in its measures on "the integration of emigrants" and in its measures on "effectively combating networks of organised crime which exploit the victims of the traffic in human beings" We must never lose sight of the balanced approach provided by the two aspects of the European common policy on this issue.
Mr President, it is a tragedy that it has taken the deaths of another 58 people to get the problem of trafficking firmly on the international, political agenda. The Dover disaster has once again opened our eyes to the unscrupulous practices of traffickers in human beings and to the powerlessness - or should that be unwillingness? - on the part of the European Union to stamp out this disgraceful type of exploitation.
Trafficking in human beings has grown into a bigger business than trafficking in drugs, according to The Economist last week. Organised crime has discovered that this business is not only more profitable, there is less risk involved too. Every year, about half a million people are smuggled into the European Union. In the port of Dover alone, hundreds of illegal aliens are arrested on a daily basis. As the trafficking in human beings increases, so does the economic and sexual exploitation of these people. Traffickers demand astronomical amounts to smuggle their customers to the West. Upon arrival, their documents are often seized, as a result of which they are completely at the mercy of crime syndicates. Young girls are frequently raped during the journey and end up in prostitution or the illegal labour market later on. It is not unusual for victims who are unable to pay their debts to meet with terror and violence.
It is clear that traffickers in human beings are becoming more professional in their activities. Their infrastructure, communication and control facilities outstrip those available to the police or courts in the countries of origin or transit. This internationalisation of organised crime is in stark contrast to the inability of the EU Member States to adopt a coordinated approach in dealing with the trafficking in human beings. Everyone is agreed that the problem transcends the control, reception and repatriation capacities of the individual countries and that we need to join forces. But despite the best of intentions, European cooperation is leaving a great deal to be desired. We do not seem to manage, once the police and courts are involved, to rise above the nationalistic knee-jerk reaction. And organised crime is exploiting that situation. Enlargement of the European Union would merely aggravate the problem. The new countries are, due to their location, extremely vulnerable to the trafficking in human beings. What is more, their police and court systems are even less adequate than those of the current Member States. In our resolution, we at least call for the application of the principle of solidarity and make a few very specific proposals for far-reaching cooperation in the fight against the trafficking in human beings. If we want to prevent tragedies such as those at Dover from happening again, extending the Third Pillar should not be delayed any further, and we are hopeful after President Chirac' s address and Minister Queyranne' s speech.
Mr President, I would also like to begin my intervention by saying that my sentiments about the Dover catastrophe are deeply felt. Unfortunately they are nothing new.
I live in an area of Europe where, every day, every week, the dead bodies of emigrants from the north and south of Africa appear. These victims do not appear in the news because, fortunately, they are yet to die on a massive scale, but rather they die in a trickle.
Having said this, I am sure, as Commissioner Vitorino has said, that the European Union needs a common policy in order to manage the legal entry of immigrants - bearing in mind our economic, social and demographic situation - in a reasonable way, preventing arbitrary treatment and, above all, turning to legal immigration avenues instead of traffickers in human beings.
I believe that we have the responsibility to establish a legal framework which will allow this to be done. We also have the responsibility - and I would like to highlight this - to apply laws which already exist in the whole of the European Union and which regulate our labour market. It is outrageous that some people import and use labour and then go unpunished. To this end, there is no need to create new immigration laws, but we simply have to use the ones we already have to regulate the labour market and punish employers of illegal workers.
A year ago in October, the Tampere agreements were adopted. I hope that the Commission will do everything that the Commissioner has said and that the Council is up to the job. In that case they will have the support of this Parliament.
Mr President, sadly, there will be many more Dovers. Not so long ago, we talked about the trafficking in human beings at the Strait of Gibraltar, and this was also referred to a moment ago. Prior to that, we held a debate regarding a ship transporting Kurds which ran aground off the Italian South coast. Each time, the authorities panicked, as is the case again now. It is high time we adopted policy. Because that is what it comes down to: each time a policy is announced, but this time, we need to do something about it, because we know that the trafficking in human beings simply continues.
So what should we do? Minister Queyranne and Commissioner Vitorino already mentioned it. We need to tackle the causes. We need to set up common immigration and asylum policy, fight cross-border crime and at long last establish surveillance of the EU' s external borders.
But I would like to point out something else. The heads of government themselves, under the leadership of President Chirac, who were here this morning, could chip in straight away. When they meet in Nice, they could abolish the right of veto in European justice policy. In this way, they, and later on the Council of Ministers for Justice, can at long last lay down European immigration legislation by enhanced majority, something which this Parliament has been calling for for many years.
In the case of crime policy, fighting the trafficking in human beings should not be the remit of Europol alone. It is necessary to harmonise the penalisation of this crime at European level. Indeed, the trafficking in human beings is a prime example of cross-border crime, which is what makes prosecution so difficult. This is why it is necessary to set up a European Public Prosecutor' s department in this field.
Mr President, there has been enough talk. It is time for action!
Mr President, I would join my voice to those who have talked about the tragedy of Dover and the young lives cut short there, but I also want to add my revulsion at the attitude of many people: well, what do you expect, if you take these risks you have got to expect that you might die. It is a cruel and judgmental attitude that has appeared in much of the press and it does not help us find a solution.
If governments are serious about combating trafficking, these are three areas they need to think about. How can people legally enter the countries of the European Union, especially those coming from third countries which experience poverty or oppression? Secondly, how can we gain the confidence of those who could provide evidence against trafficking organisations. I welcome what we have heard about that this afternoon. Thirdly, how the current policies of the European Union and its Member States help to create refugees. We should not be concentrating so much on a deterrent policy at our borders. We need to look at how we are contributing to the incentive to leave.
We need to examine the consequences of our policies on, for example, trade, its rules and terms and who we will trade with, the conduct of companies based in the European Union and their operations in other countries such as Nigeria, the arms sales by Member States to repressive regimes. If we are looking at real co-development, that will be a major step forward and I welcome that. I think we should be considering how our open market closed-border policies are assisting the market forces driving the increases in human trafficking.
Mr President, 58 Chinese immigrants who arrived at Dover, in the hope of a better life, have died in horrific conditions, surrounded by crates of tomatoes. I, like all of you, am deeply shocked. This crime, however, is a daily occurrence at European Union borders. Let us not forget Yagine and Fodé, the two boys from Guinea, who wanted to see Brussels last summer. Since the beginning of this year alone, dozens of young people from the Maghreb have drowned trying to reach the Spanish coast. Fourteen Kurds died of asphyxiation in the hold of a burning ship in Patras. Dozens of Albanians and Tunisians die en route to Italy. These are terrifying figures. They should be unacceptable in a European Union that prides itself on being based on the protection of human rights.
How then, can we put an end to this? That is the question. The debate that has opened as a result of the Dover tragedy has focused on the traffic in human beings and the eradication of the mafias that organise the criminal networks. The trade in smuggling human beings is undeniably flourishing. For a long time, we have known about the existence of criminal networks, such as the Chinese Triads, who make huge profits by transporting desperate people to countries that they are led to believe are paradises.
Mafia networks must therefore be harshly punished, but so must the people who exploit illegal labour, since no immigration networks exist without economic networks. As a result, in France, Chinese illegal immigrants are forced to work for years in sweat-shops to pay for their journey. These modern-day slaves supply a cheap labour force to whole sectors of the economy, and bosses are therefore free to move them around, even within the European Union.
The dogma of liberal globalisation has magnified the free movement of goods and capital, but is seeking to stop the free movement of people. Emigration, whether it is a result of political oppression or poverty, merely reflects global inequalities. It is a symptom of the ever-widening gulf that separates North and South, and the incentive to emigrate is all the stronger since images of Western prosperity are invading the screens of the third world.
It is true that the free movement established by the European Union is a fundamental right, but this is reserved for its own nationals. Nationals of third countries have seen their movement littered with traps, as a result of the Schengen agreement and the mirage of zero immigration. All of these factors have simply created new forms of illegal immigration.
A purely repressive European response to the issue of immigration would certainly consolidate Europe' s fortification mechanism, but this would be ignoring the most fundamental aspect, which is the uniting of efforts and sharing at global level. A seminar is certainly a good idea, Minister, but it should cover a common immigration policy based on the principle of freedom of movement, improving rights...
(The President cut the speaker off)
Mr President, the horrific death of 58 Chinese illegal immigrants, discovered by British customs officers at Dover, highlights, above all, the scale of the pressure that migration is exerting on the countries of Europe. These people came from China, after all, in other words, from the other side of the world, from a country that has nothing to do with Europe and for which we can certainly not serve as an outlet for resolving their problems of poverty.
In a case which is so typical, the best possible response we can provide is to combat illegal immigration and particularly the mafia-type organisations behind this new form of trafficking in human beings. We are rather shocked to hear the words of Commissioner Vitorino, who, on 20 June, on the subject of the Dover tragedy, said that this, amongst other events, was proof of the need for a genuine policy on admission and integration, which makes a definitive break with the fantasy of zero immigration.
Those who mention the fantasy of zero immigration unfortunately too often do so in an attempt to provide an advance justification for a lenient policy. We do not wish to fall into this trap. On the contrary, we are calling, as a matter of priority, for a halt to this immigration, not only through a policy of co-development and of fighting the mafias, but also through strengthening control at the Union' s external borders and the reintroduction of controls at its internal borders, which have been so carelessly destroyed by European decisions over recent years.
Where internal borders are concerned, of course, we will probably not reintroduce fixed controls in the traditional form. We must aim for a more flexible network, organised around jointly run border posts, near to borders. In any event, however, controls will be needed, otherwise we will face the gradual collapse of our societies' structures, which, if the truth be told, match the aims of globalisation too well not to suit Europe' s enemies to a tee.
Mr President, less than 5% of lorries that arrive or pass through the port of Dover are stopped, and even less than that 5% are searched. So what is to be done? Is it not obvious that we must step up the controls, section more policemen and carry out 20 times the amount of controls in order to be able to guarantee that controls are being carried out properly? And the responses from the Council have not changed; they are still the same: Europol, Eurodac, police cooperation.
On behalf of the Council, Minister, you informed us that the immigration policy and the fight against crimes related to illegal immigration are two separate issues. This cannot possibly be true, it is not true and I would argue that even the Members' speeches illustrate that it is not true. Parliament is ready to vote on a joint text - and I urge it to do so - a text which defines the direct relationship between restrictions on immigration and the way organised crime benefits from this trafficking, for this connection lies in the prohibition mechanism. Where there is no legal immigration integration policy, when it takes months to obtain work permits, when United Nations reports tell us that our societies, our countries in Europe need a regular influx of hundreds of thousands of immigrants each year, immigrants which are not permitted to enter, not only in the highly-skilled new technology industries but also in the manual labour industries, restaurants and services, when we are under the illusion that we are banning everything and preventing all harm, we find ourselves overtaken by a flood of illegal immigration which is only illegal because it has, in actual fact, been banned by these laws.
Minister, I believe that Parliament may be able to take a stance on this matter which opposes what you have said today.
Mr President, we have a problem: we are not moving with events. We are here today for the 58 victims of Dover. Like Mrs Terrón, I am also from a country, Spain, in which we unfortunately witness hundreds of deaths and disappearances in the Straits of Gibraltar and the Andalusian coasts. There are outbreaks of violence and xenophobia all over Europe and, while here we are talking about a new globalised economic society and a new information society, we do not realise that organised crime, trafficking in human beings, sexual exploitation and drug-trafficking have also become globalised. All of this is interconnected. That is to say, we are talking about a new form of criminality and human slavery which reminds us of the pre-abolitionist era in the United States.
Chinese, Moroccans, Russians and South Americans are transported, extorted and advised by mafias. This is the responsibility of some very important international organisations and there is a desperate need for international cooperation to combat one of the most shameful violations of human rights; international cooperation of European police forces and judges with police and judges in the countries where the migrants come from, who also have responsibility for the problem. If they do not have administrative, judicial or police structures, we will have to cooperate with them so that they may be provided with them. In this regard, the Action Plans which were mentioned by the representative of the Council may have an important role to play and I hope we can debate them in Parliament more transparently than we have up to now.
We must go beyond words - as he has also said - because words do not solve the problem. We must give the necessary resources to Europol, so that it can work effectively, and to the Action Plans, so that they can be carried out, to the refugee fund and to our borders, so that they can carry out the corresponding controls, because, unfortunately, without economic resources, nothing can be achieved. Anything else is mere verbiage and preaching.
Mr President, the tragedy at Dover was one of the most appalling incidents that anyone here can recall. A tragedy for the people involved, a tragedy for their family and friends, but also a tragedy for Europe and the European ideal.
As a European Parliament, we must do everything we can to prevent a recurrence. This appalling incident was avoidable. Mr Cappato spoke a few moments ago about the controls at Dover. But the authorities in Zeebrugge knew that the lorry in question was suspect. They had never heard of the company on the side of the lorry and the driver paid cash for the ferry. Accordingly, they alerted the port authorities at Dover. Had they checked the vehicle in Belgium some of these lives could certainly have been saved.
I thank the Minister for his genuine and honest statement. He spoke about the real culprits, the organizers. And of course he is right that we must fight organized crime and global trafficking, but identifying the culprits is only part of the battle. We must do more to support the countries from which these people came and improve the conditions there. Can we here in Strasbourg even begin to contemplate the misery and desperation that drove those Chinese people to spend months travelling in clandestine fashion halfway across the world? And their prospects? Probably to work in Chinese restaurants satisfying Westerners' desire for Chinese food. But to do this they died a tragic and desperate death because as Europeans we failed to come up with common and workable procedures for asylum and immigration and that must be on all our consciences.
Mr President, the human tragedy and the facts of these cases are well known and, as Mrs Boudjenah quite rightly pointed out, they were well known long before the Dover tragedy. The political will has been made clear, indicating that it is time to pass a legislative act for identifying, arresting and punishing the culprits.
Minister, Commissioner, you have truly disappointed me. You are not even following the line taken at the Tampere Council. The Tampere conclusions make a clear call for the Commission to submit a report on the implementation of the conclusions of the High Level Working Group on Asylum and Immigration for the consideration of the European Council in December 2000. This means that, in six months, you will have to draw up a report on what you have achieved. Listening to your speech, I have the feeling that I have been invited not to a Parliamentary sitting, but to a rather posh get-together. I had hoped that the Commission would go further, that it would have the courage, for once, to submit proposals, and that it would be able to do what the Council of Ministers is asking it to.
Minister, the French Presidency may be content to make the point at the next summit, without any real desire to study the Commission' s report or to tell us whether the Commission is fulfilling its contract with regard to Eurodac. If, however, the French Presidency is not able to establish a concrete schedule for legislative procedures to be implemented at European level and to be transposed to Member State level, we will once again face failure, which will lead to another debate like today' s, following further deaths. Everyone will complain and Europe will not have made any progress.
What I am really asking for is for the Commission to show that it is up to the task, and, in line with what President Chirac and Mr Queyranne said, for it to feel sufficiently chastised so that the work requested of it is sufficiently detailed for the politicians, Ministers and the Council finally to be able to take some decisions.
Mr President, I would say that although emotions are running high everywhere here, trafficking has claimed 2,000 casualties over the past five years. What I do see, however, is that the OSCE, the IOM, the Council of Europe, the Commission and Parliament are all coming up with sound proposals. We talk and talk, draft and produce texts and can be very low, very pessimistic, but it is the first time that we are talking at global level and that something is being done to solve the problem.
I am always a little hopeful, yet realistic on two counts. Realistic in the sense that practice and theory are two different things. For example, when we repatriate people, for example when we send illegal Poles from Germany back to Poland, you need to realise that, some of them have train tickets, obtained from their illegal employer, to return to Germany, within two hours of their arrival, because that is where they work, where they have their jobs and where they are able to earn money.
Secondly, we should not overlook the role of the victims. This entails reception and a document entitling them to walk around freely. And the Chinese must be able to speak out. I have experienced this first hand. Chinese girls, and women, in particular, are more communicative than men, because I have the impression that women are less fearful when it comes to this kind of thing. I know of Chinese girls whose faces have been slashed with knives. They are scarred for life. If they return, if they are repatriated to their countries of origin, the scars will still be visible. They cannot go back. You need to realise that we need to be able to repatriate people of their own free will, but I do not believe in this free will. I think that for certain people, the situation is more complex than that.
There are some who are very hopeful and want to go back, but you need to think of the role of the victims. In Great Britain, for example, in Dover, in the UK in general, there are no shelters for victims of trafficking in human beings. There is not even any sound legislation concerning this issue. Accordingly, Europe is responsible for its own legislation, for what we can do ourselves. And we can do this, we are in this fortunate position, unlike countries in the Balkans, the Ukraine, Lithuania, all these countries which are lacking money and resources, where the NGOs are embroiled in a lopsided power struggle.
I would like to finish off with a comment on the police forces. I call on you to provide them with the necessary resources for they are fighting a one-sided war.
Mr President, there have been deaths which weigh like heavy stones on our hearts and our consciences, deaths which call for a European reception policy, a policy of rights and duties for migrants, a policy which says: in Europe, nobody is a foreigner and nobody is illegal.
Since 1993, 2063 victims - men, women and children - have died in the struggle to be allowed to live: the earth' s rejects, suffocating in containers, drowning in our seas and committing suicide in detention centres. The responsibility lies with the traffickers who now form an international network, and the Union will be forced to employ every means and exploit all possible cooperation between countries in order to break these criminal networks; the responsibility lies with a policy which meets the needs of migrant communities with closed borders; an emergency and security policy which induces fear of invasion. Yet immigration from regions near and far is part and parcel of the history of Europe. We will overcome illegal trafficking when we tackle the causes of the gap between rich and poor countries, when we practise a policy of cooperation and development which allows everyone to live as a citizen of the world.
Mr President, not only is it shocking that events of the kind that happened in Dover should occur in the first place, what is all the more shocking is that we only become aware of such happenings at all when they are on a certain scale. Tragic events of this kind happen to hundreds of people at borders, day after day. What you do not see, however, is any action on our part. We have been discussing the matter here for months and trying to outline a whole range of possibilities, but if you will forgive me for saying so, there is still no package of measures that will actually remedy the situation. Indeed I am delighted whenever the Council Presidency comes up with fresh proposals, and a great many proposals have also been produced on this occasion which are to be welcomed.
However, it would be desirable if these proposals were to dovetail with each other. There have been a whole host of individual measures where the second measure has often been put in place before the first, instead of the other way around. What we need to do is to harmonise and coordinate these measures more effectively. Hence my call for these measures to at last be put into effect.
I would like to briefly mention some very important points such as cooperation with the countries of origin, the implementation of the action plan, the need to at last put the agreements in place, criminal punishment for traffickers, i.e. the need to make EUROPOL stronger than it used to be, the need to draw up Community legislation governing immigration, and likewise asylum and the fight against abuse. Permit me to ask one question in this connection: we always discuss EURODAC at the beginning of a Presidency and we always hear that EURODAC will soon become a reality. We are now some years further down the line and there is still no sign of EURODAC. I would be delighted if you could actually manage to get EURODAC up and running. My question to you, Minister, is this: will you make it happen, and will you follow Parliament' s advice and leave the authority for implementation with the Commission, or are we to continue having discussions that head off in the wrong direction?
Permit me just to add a second question. You have mentioned a seminar due to take place on 20 and 21 July, and this is to be welcomed with open arms. Are the parliamentarians invited to this as well, following the commendable example set by Portugal, when we were able to attend these conferences with representatives? Also, in view of Mr Jospin' s comments, permit me, as an Austrian, to ask whether Austrians will be invited to this conference.
Mr President, I would like to thank the President-in-Office and the Commissioner for their words and to add my voice to the many who have expressed their shock and horror at this tragic loss of life discovered in Dover.
The committee which I have the honour to chair has repeatedly made clear its view that we need a European immigration policy. This tragedy involving those so desperate to reach our shores - and it is of course no isolated incident - throws into sharp relief the lack of an immigration policy. We know that the numbers trying to come to our continent are not in fact increasing over time. It is simply that as the legal avenues have closed, so the private sector has moved in to exploit the illegal avenues.
Last year's summit in Tampere gave a mandate to the Commission to start moving towards a common policy and I understand from my meeting last week with Mr Chevenement, President-in-Office of the Justice and Home Affairs Council, that the French presidency will launch initiatives to deal with the persons involved, to deal with the transporters of these victims. The European Parliament looks forward to being consulted on these initiatives.
But these are not enough. How long will it take for governments to realize that they have no clothes in this matter? How long will it take for them to realize that the criminals are so far ahead of them, and to develop the methods of police cooperation which will put an end to this vile trafficking? I am even tempted to suggest that they might use things like the Echelon system to start fighting against these traffickers, but that might be rather provocative in view of the vote coming up on Thursday.
The fact is that we should be proud that we have developed a society which is so attractive that people wish to come and join us, but we should perhaps also be rather ashamed that our development aid policy has not been more successful in reducing the push factors in some of the countries of origin. Until we succeed - and I recognise the work of the high-level working groups - in reducing these push factors, we ought perhaps to open our doors a little. It might even be in our own interest, rejuvenating an ageing population and enriching our own culture.
I am pleased to hear that Canada is among the countries invited to the presidency's seminar. We might be advised to take a leaf out of Canada's book. The Liberal Government's proposals there are to close the backdoor to illegal immigration but at the same time open the front door to a legal migration policy.
Mr President, ladies and gentlemen, I think that this debate has enabled us to see that there is a broad consensus on the Tampere Summit guidelines, and in particular, on the three elements, the first of which consists of our relations with the countries of origin. This element also comprises actions for co-development, which we must improve, since immigration is a result of inequality and of the desire of people without jobs or prospects to come to richer countries.
The second element is the provision of legal residence for foreign nationals and, from this point of view, I do not think that a policy of zero immigration is right for Europe. I think that this would be unrealistic. We must allow foreign nationals who live in our countries to live free from discrimination, and to become integrated.
The third and last element consists of combating illegal immigration, and particularly criminal networks. I share the opinion of many of today' s speakers, such as Mr Cappato, for example, when they say that these criminal networks are part of organised crime. We must therefore stand up to these international organisations, these powerful mafias, which deliberately try to take advantage of loopholes in the law, problems in cooperation and the extremely high demand in the countries concerned.
Under our Presidency, we have the opportunity to build on the proposals presented in this debate. I am thinking in particular of the proposal by Commissioner Vitorino on readmission agreements with the countries of origin, such as China, for example, with regard to making the trafficking in human beings for purposes of sexual exploitation a specific crime. I also think that we must work together on specific proposals, such as the timetable for their implementation that you requested, including the regulation implementing Eurodac, which must be completed by the end of the year, in response to Mr Pirker' s question.
Above all, we must use this presidency to clarify guidelines, particularly those on Europe' s long-term immigration policy. We have planned an informal Council meeting, a Justice and Home Affairs Council, for the end of this month, in Marseilles, and, to that end, we have tabled this issue on the agenda. Moreover, the Chairman of your Committee, Mr Watson, is also due to take part in this debate at the end of the month. I should like to point out that honourable Members of this Parliament are invited to attend the various conferences that will be held within this framework.
Mr President, I am convinced, at the end of this debate, that there are only two fronts on which we can combat illegal immigration and in particular the types of exploitation it involves. This exploitation has been universally condemned following the Dover tragedy, as well as other incidents in the Straits of Gibraltar and on the coasts of several of our countries. Firstly, we can use the harmonisation of legislation and then closer cooperation. Legislation must be harmonised because people should no longer be able to play on the present differences in laws on asylum and on punishment between countries and consequently play the free movement card to try to evade European vigilance. We also need closer cooperation because we are dealing here with powerful organisations, which must be confronted.
In my opinion, Europe' s role, through the work of the Council, the Commission, which can nurture these ideas, and Parliament, is to promote our concept of immigration, which is balanced and humane, and to guarantee that human rights are respected in spite of the rising tide of organised crime and trafficking in human beings.
First of all, I should like to state the Commission' s position on the Tampere programme. I must emphasise the fact that, since Tampere, the Commission has already proposed a number of legislative instruments, so that they can be discussed by the Council and adopted within the deadlines that have been established by the scoreboard. I am not only talking about the instrument for the regulation of Eurodac. I am also talking about the proposal for a decision on the European Refugee Fund, the directive on temporary protection, the revision of the Dublin Convention, which determines which State is responsible for examining applications for asylum, and the results of the consultation on the definition of the common rules of procedure on asylum issues.
I think that we could even add the fact that, where legal immigration is concerned, the Commission has tabled a proposal for a directive allowing the families of foreign nationals working in the Union to join them. We carried out these measures in the six months following Tampere, in compliance with the deadline adopted under the scoreboard that the Commission presented to the Council. The Commission is not behind schedule, and although this is a complex debate, it is under way, both in Parliament and in the Council.
I therefore understand why Mr Ducarme should say that he feels disappointed. We all feel disappointed and the reality of the situation is indeed disappointing, but I must tell you - and this point needs to be emphasised - that the Commission has tabled the proposals that were laid down within the deadlines that were set. You said that my speech did not match the deadline that was set for the end of this year, so that the Nice European Council can evaluate the policy on asylum and immigration. With regard to this point, I suggest that you look more closely at which deadlines we are in fact discussing.
Nice has the task of undertaking a preliminary evaluation of the work of the High Level Working Group on Asylum and Immigration. These action plans have been drawn up by that Group and I must tell you that the Commission has more grounds for optimism today than it did three months ago, because we have managed to reach agreement with the Member States on measures for co-development that the Commission will have to implement under several Community policies, including those on human rights, economics and development aid. The Commission and the Member States have also reached agreement on measures to be adopted by Member States, with the five action plan countries.
The deadline of December 2000 that I mentioned is another deadline altogether! This deadline was not set for the Nice Council. This is a deadline that was set at Tampere for the approval of a legislative instrument which establishes common definitions, common incriminations and common punishments for trafficking in human beings, and specifically for trafficking in women and children for purposes of sexual exploitation. The Commission can reassure you on this point. Both the French Presidency and Mr Queyranne have just said that the French Presidency has tabled a proposal for a legislative instrument, a framework decision for the incrimination of trafficking and smuggling. The Commission itself is fully on time with this deadline and with presenting a framework decision for the prosecution of trafficking in human beings. I therefore think that we are indeed putting forward initiatives and I am counting on the support both of the Council and Parliament to be able to conclude these legislative procedures within the deadlines that have been fixed.
I should simply like to make two additional comments: the first, which is directed at Mr Berthu, who, unfortunately, is no longer present, is that, when I was talking about the fantasy of zero immigration, I meant that sometimes, the argument of zero immigration is used as a rhetorical instrument. It is also interesting to note that some leaders who use the argument of zero immigration in this way are also those who are largely responsible for immigration policies that are lax in terms of integrating immigrants into the societies that receive them. When one condemns the fantasy or the rhetoric of zero immigration, one does so in order to suggest that there is an alternative, and the alternative is to have a proactive immigration policy, which puts at the top of the list of common concerns the integration of legal immigrants into the societies that receive them. One condemns it in order to clarify the criteria and the principles of a coordinated immigration policy at European level. That is the alternative and - I am sorry to say so - I do not share the idea that the alternative is to reintroduce internal border controls by means of jointly run police stations, which would not be on the border, but thirty kilometres away from the border.
Lastly, my second comment is to say that I am delighted at the fact that this debate has achieved a very broad consensus on the priority we must give to the fight against organised crime, and I shall make a wish. My wish is that this consensus still exists when, at the right time, encouraged by the French Presidency and supported by the Commission, and within the deadlines fixed at Tampere, this Parliament is provided with the necessary instruments for combating money laundering. I say this because to combat money laundering is to have an effective instrument with which to combat organised crime. That is not rhetoric, because it is taking the fight to the very area in which the battle must be won.
Thank you very much, Commissioner Vitorino.
Pursuant to Rule 37(2) of the Rules of Procedure, I have received seven motions for resolutions.
The debate is closed.
The vote will take place on Thursday, at 12 noon.
1998 discharge (continuation)
The next item is the continuation of the joint debate on the 1998 discharge.
Ladies and gentlemen, as you will be aware, this morning' s joint debate on granting discharge to the Commission was not closed, since we still had to hear Commissioner Schreyer' s final speech. The Commissioner is now present and I am therefore delighted to give her the floor, after which we can close the joint debate on the issue of granting discharge.
Commission. (DE) Mr President, I would like to thank you for allowing me to take the floor once again, because the sitting was just finishing when President Chirac arrived, albeit belatedly, but at least the flight from Paris to Strasbourg came together in the end.
I would still like to answer some of the questions put to me during the debate. Firstly, there was the issue of restructuring budgetary control and the question as to how this is to be achieved. Again, on behalf of the Commission, I am able to tell you that in the first place, this will be done by setting up an internal audit service, which will be used to set up an independent and self-contained office. Naturally we intend to maintain centralised ex-ante control during the transitional period, and in fact this will take place following a risk management exercise, i.e. following an assessment of all the risks facing the various areas.
Secondly, there were questions to do with demanding the return of funds: the Fléchard case to be precise. Mrs Morgan asked me whether the Commission was still prepared to answer questions on this. Of course the Commission is willing to do so and I am in fact confident, Chairman of the Committee on Budgetary Control, that in this respect too, we will be able to find a way of completing the exchange of information in such a way that there are no disagreements or differences of opinion.
Another point raised concerned the search for the minutes of the meeting that took place in 1994. To the person who asked the question, I would reiterate that OLAF is carrying out a fresh search for the minutes which has yet to be completed. However the Commission - and I think this is important - has come to the conclusion that the entire archiving system needs to be overhauled.
Mrs Theato, you asked me what has become of the draft of the comprehensive legal framework, specifically for combating fraud, and not just for improving financial management. In the past week, the Commission adopted a strategy paper on a comprehensive approach to combating fraud, which we are certain to be able to discuss in the Committee on Budgetary Control before long. It proposes four courses of action, firstly that of comprehensive legislation to combat fraud, including fraud prevention, secondly extending cooperation with the Member States, the candidate states and third countries, then the third course of action would be interinstitutional cooperation for combating and preventing fraud in office. Fourthly, there is the improvement of the criminal dimension, i.e. criminal prosecution. On the subject of which, I am able to tell you that in all probability, the Commission will adopt a proposal for the Intergovernmental Conference before the end of this month recommending that the European Treaties be amended in such a way as to enable a European Public Prosecutor' s Office to be set up.
This is a demand that the Committee on Budgetary Control has just put to Parliament, the Commission and of course the Council. We know that controversial discussions are taking place over this proposal in the Council and that it is failing to meet with a great deal of approval. That being the case, we should give thought to whether, in the event of this proposal failing to be adopted, the convention, which has still not been ratified, should be incorporated in a different form of legislation, perhaps even a directive.
On behalf of the Commission, I would again like to thank you for this morning' s debate and also for the constructive criticism, and I would like to reassure you once again that the Commission will take steps - some of which it has already taken - to guarantee more effective implementation of the budget of the European Union.
Thank you very much, Commissioner Schreyer.
The debate is closed.
The vote will take place on Wednesday, at 12 noon.
LIFE
The next item is the report (A5-0172/2000) by Mrs Lienemann, on behalf of the Parliamentary Delegation to the Conciliation Committee on the joint text adopted by the Conciliation Committee on the European Parliament and Council regulation (EC) concerning the financial instrument for the environment (LIFE) (C5-0221/2000 - 1998/0336(COD)).
- (PT) Mr President, ladies and gentlemen, during the LIFE III second reading debate held here back in February, we concluded that this regulation was better than the LIFE I and LIFE II regulations. It was better because it was more rigorous, more transparent and more rational. It was better because it established the promotion of employment as a factor to be taken into consideration when selecting potential projects. It was better because it established the reduction of the global impact of products, from manufacture to recycling and disposal, as one of the objectives that LIFE­Environment should achieve. Lastly, it was better because it established the improvement and planning of coastal areas as one of LIFE­Environment' s priorities.
Despite these positive points, there remained four areas of disagreement between the European Parliament, the Commission and the Council, and these were dealt with under the conciliation procedure. These areas were the budget, comitology, provision for a fourth stage of LIFE and the objectives of LIFE­Environment. The work under the conciliation procedure added further improvements to the LIFE III regulation and we can say quite simply that, although we lost on the issue of comitology, we managed to get our views across on the essential issues.
I therefore congratulate our rapporteur, Mrs Lienemann, both on her work at first and second reading and on her work during the conciliation procedure. I would like to highlight what I think are the two most relevant points. With regard to the budget for the period 2000-2004, which was the main issue at stake, we would clearly have preferred to agree on an amount closer to EUR 850 million - the sum proposed by the European Parliament - than the EUR 613 million set by the Commission and the Council. Nevertheless, as they say, politics is the art of the possible, and if we had not agreed, as we finally did in conciliation, on an amount of EUR 640 million, we would have ended up bearing the political responsibility for leaving thousands of projects in limbo and without financial support for the year 2000. In any event, we told the Commission and the Council once again that, as far as Parliament is concerned, although these appropriations are more than the common position provided for, they still fall short of the sum that LIFE has demonstrated it deserves.
I should also like to express my satisfaction with the agreement that has enabled us to integrate the sustainable management of water and the reduction of greenhouse gas emissions into the objectives for LIFE­Environment.
Mr President, ladies and gentlemen, they say that every era and every generation creates an image that defines its relationship with nature. The concept of relationships with nature is changing radically in our own time. In future we will not be able to subordinate this relationship to profit, selfishness and exploitation. Whatever today' s policies may be, they must reflect this new philosophy of a relationship between mankind and society with the environment.
With this in mind, the European Union has pioneered legislation in the field of environmental protection and has also been a key partner in international negotiations and agreements on the global protection of the planet.
The transposition of European directives into national legislation has played and continues to play a crucial role in all our countries, particularly Portugal. The LIFE programme is just one financial instrument at the service of the European Union' s environmental policies and of those of its neighbouring countries in the Baltic, the Mediterranean and in Eastern Europe. This is not, however, the only financial instrument with repercussions for environmental policies. We know, for example, that regional and agricultural policy, which is to a large extent harmful, has an enormous impact on the environment and on Europe' s land and water.
It is undeniably important for LIFE to be adopted. Having experienced many vicissitudes and a period of paralysis with regard to the projects financed by this programme, the Portuguese Presidency and the European Parliament finally formalised an agreement specifically on a budgetary framework of EUR 640 million for the period 2000-2004.
LIFE III will therefore be operational before the summer. The agreement that was finally reached has many good points, part of the credit for which must go to the Portuguese Presidency - which once again demonstrated its constructive and efficient relationship with the European Parliament as well as its ability to mediate. Credit is also due to the European Parliament delegation and specifically to Mrs Lienemann. I also wish to welcome the agreement reached by the Portuguese Presidency and the European Parliament on the framework directive on water, an instrument that is crucial for the European Union' s environmental policy.
Mr President, the European LIFE programme is the key European Union initiative to integrate environmental measures into the broad ambit of European Union policies. The Union as a political entity has a moral and legal obligation to ensure that a clean environment is protected and promoted under Article 130 of the Maastricht Treaty. In fact between1992 and 1992 the LIFE initiative cofinanced nearly 1600 projects with a total Community contribution of approximately EUR 2.1 billion.
I am especially satisfied that the European LIFE programme has promoted the use of cleaner technologies and has also financially supported many waste recycling programmes. From an Irish perspective over 90% of our waste is still dealt with via landfill sites. I would like to welcome initiatives taken by the Irish government, including diverting 50% of all household waste away from landfill sites, reducing by up to 65% biodegradable waste consigned to landfill, developing broader waste recovery facilities and reducing methane emissions by up to 80%. I also welcome the fact that the Member States have allocated an increase of EUR 27 million for the new LIFE programme for the next five years and that the overall budgetary allocation made to the LIFE programme will be in the region of EUR 640 million. Congratulations to the rapporteur.
Mr President, the European Union' s environmental policy never ceases to amaze me.
It would appear that the Structural Funds are set aside for countries in line with the environmental directives, which is a discriminatory measure par excellence. On the other hand, we are legally able to add vegetable fats to chocolate, use GMOs, transport oil and its highly toxic waste products on any rusty old ship that is banned from entering the United States and lastly, pollute the Atlantic coast in complete impunity. Spot the deliberate mistake.
The LIFE programme, with its EUR 640 million budgetary allocation, is far from being a model of transparency, leading us to question the proper use of public funds.
In February I proposed - in vain - that the funds used in land purchase should be set aside for public structures, as in our view, public money should not be used as private real estate capital, even under the guise of environmental protection. The Commission also shares this view and in its clarification of the eligibility criteria regarding expenditure within the framework of the Structural Funds SEM 2000 stated that, 'the purchase of land is the responsibility of a public institution or an organisation that is subject to public law' . I should like to know why the rules governing the Structural Funds are not applied to the LIFE funds.
I also put forward six other specific proposals that would be easy to implement, in order to limit local disputes and justify the proper use of public monies. It is with regret that I note that not one of these proposals has been taken into account and the use of the LIFE funds remains as lacking in transparency as ever with poorly defined eligibility criteria, somewhat vague, uncoordinated operations, reports that remain unpublished, a lack of assessment policy, etc. We shall therefore vote against this report.
Mr President, ladies and gentlemen, we are now on the home straight as far as the LIFE regulation is concerned. The debate and procedure have certainly gone on for a very long time, but despite the criticisms raised here, the following proverb is true of the programme: a happy outcome is worth waiting for. The original Commission proposal dates back to December 1998. Notwithstanding the fact that there have already been two debates on the new LIFE regulation in this House, I would still like to take this opportunity to stress the importance of this programme as a programme for promoting environmental protection. That said, it is far from being the only project for promoting environmental objectives that the EU finances. In particular, I would point out the substantial sums of money available within the structural funds, the environmental objective being one of mainstreaming, i.e. applicability across the board.
I would also draw your attention to the money spent on promoting rural development, and to the expenditure on environmental research, protecting the tropical rain forest and promoting environmentally friendly energy. But LIFE has special goals of its own. It will be used to set up the Natura 2000 network - another measure that has your support - and it will promote the incorporation of environmental interests in land utilisation planning, as well as promote environmental projects in the Mediterranean and Baltic regions.
The programme extends over a number of years (2000 to 2004), and the financial allocation was increased from EUR 613 million to EUR 640 million under the conciliation procedure. In the course of the conciliation negotiations there were also discussions about the committees that are supporting the Commission in the implementation of the programme, and on behalf of the Commission, I would draw your attention at this point to the fact that, in our view, the provisions of the corresponding Council decision were not applied correctly, which is why the Commission duly submitted a statement to this effect at the end of the procedure.
Fortunately though, common ground prevailed, and on behalf of the Commission, and specifically my colleague Mrs Wallström, I would like to extend warm thanks to the Committee on the Environment, Public Health and Consumer Protection, the Chairwoman Mrs Jackson, and, in particular, the rapporteur, and I would also like to take the opportunity, as Commissioner for the budget, to say that I would be only too pleased to debate and discuss the EU budget and environmental protection with the Committee on the Environment at some point. I hope that it will very soon be possible to report back on the first positive projects under the new LIFE programme.
That concludes the debate.
The vote will be taken tomorrow at 11.30.
2001 budget (conciliation procedure)
The next item is the report (A5-0184/2000) by Mrs Haug, on behalf of the Committee on Budgets, on the 2001 budget in view of the conciliation procedure before the Council's first reading.
Mr President, ladies and gentlemen, having discussed and adopted our guidelines for Budget 2001 in the spring, we are now drafting and formulating the position we intend to take up in the conciliation procedure. This procedure will begin with a trialogue on Thursday evening, followed by conciliation on the outcome of the trialogue in the traditional meeting of delegations at the time of the Council' s first reading. This meeting is due to take place on 20 July.
The new interinstitutional agreement between the European Parliament, the Council and the Commission on budgetary discipline and the improvement of the budgetary procedure, which was concluded on 6 May last, have revised our old ad hoc procedure. Our current conciliation procedure has become the centrepiece of the procedure for interinstitutional cooperation in budgetary matters. This procedure now encompasses two topics, firstly the one that was covered by our old ad hoc procedure, i.e. agricultural expenditure, including the expenditure resulting from fisheries agreements, along with the EU financed CSFP expenditure.
However we should also discuss all the other expenditure; at least discuss it, even if we cannot agree. Because the conciliation procedure creates the framework that makes it possible, as it says in the interinstitutional agreement, to continue the debate on overall expenditure development and the essential features of the budget for the coming financial year in the light of Commission' s preliminary draft budget. That is precisely the stage we are at now.
We are in possession of the Commission' s draft budget, and our motion will contain advice for the Council on its first reading of the budget. This advice will be clear and unequivocal. One of our main priorities was, is, and remains support for the peace and stability process in the Balkans. We asked for a multiannual programme for this as early as last year, so that the financing for this process would no longer have a hand-to-mouth existence but would be placed on a firm footing. We have already inserted a revision clause in the interinstitutional agreement to this end, in conjunction with the Council and the Commission. In addition, as early as December last year, we drew up a joint declaration, together with the Council, during our last second reading.
Accordingly, the Commission has now presented a proposal for revision of the financial perspective and for a multiannual programme for the Western Balkans. It has also submitted a preliminary draft budget based on the revision of the financial perspective. We welcome this initiative from the Commission, because we believe that it is absolutely vital to revise the financial perspective if we are to honour the commitments entered into by the European Union in the Balkans. However we do not think that we should finance our aid to Kosovo and the Balkans simply by carrying out a multiannual redeployment of our traditional priorities in external policy, and making cutbacks in our cooperation with developing countries and in the aid we deliver to the poorest of the poor.
By adopting Agenda 2000 we have already agreed to a 22% cut in heading 4, albeit only on condition that the appropriations needed for Kosovo and the Balkans are financed by fresh money.
Consequently, we are expecting the Council to enter into constructive negotiations with us to this end, and hope to reach a conclusion before the Council' s first reading.
Permit me to make a few comments on the traditional aspects of the ad hoc procedure. We take the view that when it comes to heading 1a, i.e. agriculture, we are completely justified in waiting until the Commission has sent its Letter of Amendment before we amend the ceilings. We are delighted that the Commission has budgetised in heading 1b the full amount available under the financial perspective, and we hope the Commission will be able to make full use of it.
Last year, Parliament fought tooth and nail for heading 1b. We are not so fickle as to behave any differently this year. But we certainly take a keen interest in the transformation of the nature of the appropriations for heading 1b into differentiated appropriations.
As far as the fisheries agreements are concerned, we are expecting that as in previous ad hoc procedures, the Commission will submit updated, realistic figures before Parliament' s first reading that we will then be able to take into account.
We think it is right and proper that the CFSP is becoming more and more of a Community policy, i.e. CFSP actions are being transferred from the Second Pillar to the First Pillar. However, we would like to press home to the Council that this must not lead to more and more cuts in the amounts available for our traditional external policy measures
What we absolutely cannot agree to is the Council' s attempt to finance the Special Envoys in its own budget. The gentlemen' s agreement only applies to administrative expenditure. The expenditure for the special representative is of an operational nature. If such a step was taken without the agreement of Parliament, then we would deem this a violation of the Interinstitutional Agreement on the part of the Council.
That was the advice I wanted to give the Council. There will be more in the motion that we are due to vote on tomorrow. We expect the Council to take account of our deliberations and decisions in those of its own.
Mr President, we find ourselves in a phase of the budget which resembles the lull before the storm. The Commission has submitted a second preliminary draft on which the agricultural sector would certainly like to comment.
First of all, the European budget comes off worse compared to other major continents because there is less public funding available here compared to those other continents. Secondly, the budget has not yet reached the prescribed ceiling. I hope that the Council will make up the difference, if not, Parliament will be submitting proposals.
There are also a few other issues which have struck me. We need to try to use the budget efficiently. On the one hand, there is a reshuffle of the headings, also in this budget, which begs the question as to whether the relative stability or the European Union as a whole are safeguarded. Does the budget tie in sufficiently with discussions with a social dimension within the European Union, such as those pertaining to consumer affairs, the environment and animal welfare? The European Parliament' s Committee on Agriculture and Rural Development is open to issues of this kind, also with regard to proposals which may or may not be submitted.
The same applies to the quality of policy, and in this connection, particular attention should be given to whether policy helps maintain a high-grade rural environment in Europe from a financial point of view. Can Europe' s rural environment count on adequate care and financial means?
The Committee on Agriculture and Rural Development' s report and the opinion show that we welcome the deferment of the discussion regarding the EUR 300 million set aside for the reconstruction of the Balkans as far as it goes. The discussion has been postponed until October, but the Committee on Agriculture and Rural Development has pulled no punches in this respect. The second point I would like to make in this connection is that, since every year, we have some money left in the agricultural budget, it should be possible to use this money the year after i.e. to earmark it and not to return it. Thirdly, particularly in respect of agricultural policy, resources must be used more effectively and more pressure should be exerted on the Member States or the Commission in order to speed up the submission of plans which can then be implemented adequately.
Mr President, ladies and gentlemen, firstly I would like to thank the rapporteur, Mrs Haug, for an excellent report, and for having come to hear the views of the Committee on Regional Policy, Transport and Tourism. Our committee tabled two amendments for the report. Owing to tight meeting timetables, they have been brought to the plenary session via my own group, and I hope that they may be adopted.
Amendment No 19 reminds everyone that there must be adequate payment appropriations for Structural Funds programmes, trans-European transport networks and other budget headings relating to transport, so that the programmes may be effectively implemented right at the start of the programming period. In this way payments made at the end of the programming period - as was the case the previous year - are avoided.
Amendment No 20 concerns innovative measures. The appropriation must be kept at the level decided at Berlin. We have to remember that the Interinstitutional Agreement contains a pledge that the reduction in appropriations by EUR 200 million made the previous year should be made good this year. Our committee is not proposing to move appropriations set aside under the URBAN initiative to be used for innovative measures: the compensating appropriations have to be found elsewhere. The importance of innovation was stressed both at the Lisbon and Feira summits. Innovation must therefore be adequately supported. The implementation in practice of innovative measures in the area of Structural Funds has not got under way because preparatory work on the part of the Commission has lagged seriously behind.
Our committee supports the policy of support for employment and the importance of SMEs in Mrs Haug' s report. The Commission and the Member States should also simplify and speed up administration procedures relating to Structural Funds. More attention should be paid to the success of projects at approval stage.
Mr President, we in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy are enthusiastic supporters of the common foreign and security policy, and we are also supporters of these Special Envoys which, at the moment, are inscribed in the Commission' s budget. If I need to mention the Special Envoys at all, it is because the Council is insisting on transferring the financing of the Special Envoys to the Council' s administrative budget. That may sound very sensible. The problem, however, is that, in doing so, there is a loss of the inspection and the control that of course exists in the case of budget items in the Commission' s budget. I therefore agree with what is stated in Mrs Haug' s report, namely that we must insist that these appropriations for Special Envoys remain on the Commission' s budget, for we in that way ensure continued parliamentary inspection and control and ensure that Parliament continues, for example, to be listened to and kept informed. In the Foreign Affairs Committee, we have been sufficiently constructive, however, as to think also about how a medium-term solution might possibly be found in a situation where negotiations with the Council were taking place. This can be read about in the Foreign Affairs Committee' s contribution to Mrs Haug' s report. For if the Council definitely wants these appropriations to appear in the Council' s budget, there is, of course, the possibility of the Council' s, in return, entering into a type of inter-institutional agreement with ourselves here in Parliament, whereby the Council promises to give us the same information, control, inspection facilities etc as if the appropriations had appeared in the Commission' s budget. That is, therefore, the Foreign Affairs Committee' s constructive contribution, and I should like to add that we, of course, also insist that, whenever anything new is adopted concerning the common foreign and security policy - be it in terms of expenditure or of initiatives - the Council must inform the European Parliament.
. Mr President, I begin by endorsing the plaudits that have been offered to Mrs Haug. She has indeed worked quite hard although, in the case of the Committee on Industry, External Trade, Research and Energy, I am afraid she was working so hard that she was not able to pay anything more than a goodwill visit to our committee. Therefore we have prepared the opinion which is before Parliament. I will briefly touch on some of the points that arise from it.
Firstly, I want to support the points that are made by Mrs Haug concerning the implications of spending in the Balkans. It is a matter that has been of significant concern to the Industry Committee. We are particularly concerned about the implications for a wide range of the programmes that fall within our remit. It certainly is the case that, with the move to activity-based budgeting, we are moving away from the concept that everything that was previously in the budget has to be preserved for the future. Nonetheless a great deal of the programmes that are within our remit would be significantly affected by the spending proposals for the Balkans, unless Mrs Haug is successful. So on behalf of the Industry Committee I should like to voice our support for her in that regard.
In two particular areas we are affected by multiannual programmes. I want to reiterate our commitment in the research area. I recognise that this is not a matter that is affected by the budget on this occasion, but we should not ignore the changes we are seeing in the energy sphere with Save and Altener. The figures that we see are seeing for Save, where there is a significant reduction in the budget for energy efficiency schemes, are a result of the budgetary process last year. That is only just now coming through.
The final point I want to make in the trade sphere relates to the need for us to ensure that the omnibus regulation for the transatlantic dialogue is adapted. I hope the Commissioner will take that on board.
Mr President, the Commission' s preliminary draft budget contains few surprises as far as the Committee on Economic and Monetary Affairs is concerned. As rapporteur for this committee, I would just like to highlight three points that are of interest to the committee, within the context of the conciliation procedure. One concerns the information campaign in the last phase before the introduction of the euro bank notes and coins. The remaining time will have to be used intensively, which means that the information campaign for the euro (PRINCE 2001) must be continued with high priority. We must step up the information campaign so as to avoid any uncertainty on the part of the public, particularly in the run-up to the introduction of the euro banknotes and in view of the exchange rate parity between the euro and the dollar.
The Lisbon guidelines constitute a second important point in the eyes of the Committee on Economic and Monetary Affairs. In addition to providing sufficient means and technologies for SME, it is also important to support programmes and actions that improve the self-financing and outside financing facilities for the Union' s key players on the job creation front. This includes developing markets for financial services, providing risk capital, but also giving special attention to female entrepreneurship, as has already been called for by the Committee on Economic and Monetary Affairs in the guidelines.
My third point concerns the debate about personnel. If the Commission wants to honour its Treaty obligations in respect of merger control, anti-trust law and state aids then my committee believes that the Commission should make the Directorate-General for Competition a top priority when it comes to the redistribution of personnel in this area.
Mr President, as rapporteur for the Committee on Employment and Social Affairs, allow me to come straight to the points that are causing my committee the most concern. It is almost as if the Commission has forgotten that we committed ourselves to establishing full employment again in the European Union, when we were in Lisbon, which is something President Chirac emphasised again before this House only this morning.
How else are we to explain the fact that of all the budget headings, it is the one for local commitment for employment that the Commission wants to completely do away with? I am appalled by the idea, and have every right to be, given that only in April, the Commission issued a statement highlighting the importance of the local dimension to Europe' s employment strategy. This budget heading was one of Parliament' s initiatives. We wanted more money for employment and we wanted to gather more experience of similar projects over three years so as to be able to subsequently arrive at a legal basis. Hence there are, of course, no possible circumstances under which we would endorse the Commission' s decision on this, simply because, as a Commission, you have run out of ideas at the moment for promoting innovative measures in the Social Fund. We very much hope that the Council will side with Parliament in this matter, and that we will in fact be able to retain this employment initiative.
It is equally unacceptable and completely incomprehensible that the Commission wants to make drastic cutbacks of 32% and 18% respectively in the budget headings for the action plans against social exclusion and discrimination, even though social coherence in the European Union is precisely what we are always calling for, and only this morning we again had an extensive debate on the anti-discrimination package. I believe the Commission knows full well that we have no intention of supporting this cutback, and here too we are relying on the joint discussions.
At any event, I hope to see some movement from the Council and the Commission with regard to the points I have mentioned. The same goes for the non-governmental organisations and the budgetary line for health protection in the workplace.
Mr President, the Committee on Fisheries has been calling for the strengthening of the common fisheries policy on an international level as well. We must support our fishing industry and help it to be placed on an equal level with giants such as the United States, Russia or Japan.
As draftsperson of the Committee on Fisheries, I would like to express my satisfaction with the Committee on Budgets' support for our proposals on the international fishing organisations and agreements.
Firstly, I will refer to our contribution to the international organisations. In an increasingly globalised world, the Union must increase its presence in these organisations which regulate offshore fishing, for reasons of prestige, good management of resources and, above all, the defence of the interests of our industry and our workers.
My second point concerns the international agreements. This six-month period, with the French Presidency of the Council, will be decisive in terms of completing the negotiation of these agreements, including, amongst others, the Fisheries Agreement with Morocco.
We are all concerned about the prolonged inactivity - seven months now - of the Community fleet which was fishing in Moroccan waters. This is by far the European Union' s most important agreement in this area and our main priority: five hundred boats, thousands of fishermen out of work and many economically paralysed areas depend on its renewal.
I would like to congratulate Mrs Haug on her work, which has not been easy, and I am happy that the amounts envisaged by the Commission for the funding of the agreements to be negotiated in 2000 and 2001, the agreement with Morocco amongst others, have been respected.
Meanwhile, Mrs Haug, your report is a clear sign of the European Parliament' s support for the Community' s negotiators and for the thousands of European families who are impatiently waiting for the negotiations to be concluded.
Mr President, first of all I would like to express my gratitude to the Committee on Budgets for their sound cooperation. Secondly, the Committee on Development and Cooperation is extremely keen to radically expand its budget compared to last year, because we have 45 million children in Africa with no primary education and an increasing number of poor in the world, whilst our continent is becoming increasingly rich.
But we maintain a sense of realism. We are prepared to make do with reducing spending to the 2000 level and thus cancel out the cut-backs which the Commission proposed in favour of financing Kosovo. No more, no less. We are aware of the broad support we enjoy in this Parliament.
Thirdly, the issue of modernising the budget is essential. This morning, we talked about the 1998 discharge. The way this discharge is currently organised leaves a great deal to be desired. With our help, the Commission would like to change tack. The new approach involves a clear definition of goals and sectors within regional programmes, explicit grouping of sector-specific goals and a clear division of budget lines. We will, as a result, be able to deploy personnel where they are needed to carry out the activities. This results in a classification according to DAC sectors. It is a modernised budget and at the same time, it will inform us whether we have actually achieved the results projected in the budget, as will be apparent from the reports in Parliament. This budget, therefore, also accommodates the EDF budget, although we are not harmonised legally but we are in terms of content. The sum total will, as it were, show that we are clearly focussed on fighting poverty across different sectors.
We very much hope that with this line of attack, namely a modernised budget, we will be able to turn the negative image, about which Commissioner Patten had every right to complain so bitterly, into a positive image of a Europe which is open to fighting poverty at world level.
- (PT) Mr President, Commissioner, ladies and gentlemen, the discussion on the 2001 budget is progressing. We are gradually gaining an understanding of the positions being adopted by the Commission, particularly with regard to the preliminary draft budget, and the Council will soon state its position. I believe that in the course of this complex process, whilst Parliament is working towards consensus on its views amongst Members so that it can advocate these views as vigorously as possible, it must demand complete clarification of the Commission' s proposals, as well as objectivity in the Council' s position. Parliament must then move forward, as a whole, with its own position. So we have reached a stage in the clarification process when "wait and see" stance is appropriate. It seems pointless at this juncture to make threats, to proclaim Parliament' s power or to put forward all of our views at once. Everyone realises, or will realise, the importance of the European Parliament in the budgetary process and how important it is to achieve consensus in this process.
In the meantime, we need to know more about certain fundamental issues, such as:
implementation of the 2000 budget, especially both parts 1-A and 1-B of heading 1, "Agriculture" ;
evaluating the reductions proposed by the Commission in internal policy sectors - heading 3 - particularly bearing in mind the justification for these reductions and their effects on the policies that have been targeted;
promoting an in-depth analysis of the proposals for reforming the Commission, including the staffing needs of the directorates-general and its policy on externalisation;
identifying the priorities of the Council and the Commission with regard to external actions - heading 4 - and clarifying the relationship between commitments and payments under this heading, by investigating the reasons for the worrying delay in the implementation of commitments and by ascertaining the quality of the expenditure;
gaining full information on what is being proposed in the new programme for the Western Balkans, including Serbia and Kosovo, particularly with regard to its financing;
information on how it is intended to finance the common security and defence policy.
As you will see just from these examples, what we need to know goes well beyond the discussion on financing the Western Balkans. In fact, it would be a mistake for the European Parliament to reduce the discussion of the 2001 budget to this one issue.
I have two final observations. Taking the appropriations for payment as a point of reference, in 2000 these totalled 1.11% of the gross national product of the Member States, but a lower amount is being proposed for 2001, corresponding to 1.0%. Does it make sense to try to deepen the European project and at the same time to reduce the relative value of the European Union budget year on year? And, bearing in mind the figures that I have just mentioned, does it make sense to discuss the financing of new priorities and to actually question some of the priorities already established, while at the same time returning considerable unutilised sums to the Member States? I congratulate Mrs Haug on her fine work.
Mr President, all the points I have to make are addressed to the Council and even though there is no-one on the front bench I am sure the hardworking scribes will relay that information back to the Presidency and to all the Council delegations.
If you look at the Haug report, Parliament wants to find a solution. We are actually looking for agreement with the Council on the way to get a good budget by the end of this year. Let us get that point clear. We are not looking for confrontation, we are actually looking for a way of cooperating together. But do not be fooled into thinking that we are not prepared to take hard decisions if necessary.
It is pretty hard to get an agreement when the Council just ignores Article 20 of the Interinstitutional Agreement. Ever since the PDB was published by the Commission they have been duty bound to discuss with us the revision of the Financial Perspective which was proposed by the Commission. They have failed to do that. On two occasions we have asked them for trialogues and we have been refused. That makes it pretty difficult. And that will be at the forefront of our discussions at the trialogue this week and in the conciliation on 20 July. Whatever the Council votes on 20 July we will still be making that point in the autumn when it comes to our first reading.
From the very first trialogue of this year with the Portuguese Presidency, the one thing that was obvious to everyone is that we need an agreement between the three institutions on the funding for the western Balkans.
I am pretty sure Parliament has a position now. The Council's position is about 200 million less than ours, which means that we will not get an agreement on that and unless we have an agreement there is going to be a problem in how we fund the needs in category 4.
It seems now that there might be some possibility of redeploying funds from the MEDA programme to help solve our problem. For an institution that tells us that what was agreed in Berlin was set in concrete, I think the Council has a bit of a cheek in moving large sums of money from the MEDA programme which they agreed 12 months ago and then lecturing us about what can and cannot be moved. Having said that, we are of course, prepared to listen to the Council, to hear what their suggestions are and I look forward to our trialogue this week and the conciliation meeting on 20 July.
Mr President, firstly I would like to thank the rapporteur, Mrs Haug, for her excellent report. The report under discussion concerns Parliament' s provisional position on the budget in the conciliation talks that are to be held. Just as Mr Wynn said, the problems really mainly concern Category 4: External Action, and the reconstruction of the Balkans.
Last Spring the Commission proposed the so-called CARDS programme for the reconstruction of the Western Balkans. Its total value is EUR 5.5 billion. EUR 1.9 billion has already been found for the programme; of the remainder, EUR 1.4 billion would be found by the reallocation of Category 4 funds, and 1.8 billion by moving funds from the section of the budget dealing with agriculture. The sum to be reallocated is therefore approximately 5% of the total sum under Category 4, so that it may be technically possible, given there is sufficient political will. However, the use of agricultural expenditure for the reconstruction of Kosovo is not fair, as each EU citizen must play a part in the work and not just the farming community. In addition, the future needs of agriculture are hard to estimate, as the Agenda 2000 reforms are only just starting and the WTO talks are in their elementary stages.
The Commission' s proposal for the CARDS programme is explicit and our group supports it. EU Member States have to bear the responsibility for the reconstruction of the Balkans, as most of them were keen supporters of the military action there, and many also took part in it. Unless the countries of Europe help th-e inhabitants of the Balkans in their reconstruction work, honourably and vigorously, then this could result in a deep feeling of resentment and bitterness that could last for generations. Military action is always an extreme measure, and somebody must always suffer the consequences.
When the Interinstitutional Agreement between the Council and Parliament, which contained the financial perspectives for the years 2000 - 2006, was made, it was forecast that the reconstruction of Kosovo might call for 'fresh' resources. This is stated in point 3 of Mrs Haug' s report. The Council has, however, signalled that it will not adopt any amendment to the financial perspectives - not even between categories. The CARDS programme is so huge that it is impossible to adapt it to the present financial perspectives. There are two alternatives ahead: to fund just part of the programme, or table an amendment to the financial perspectives.
The Council is responsible for the reconstruction of the Balkans. If it merely promises money, but is not prepared to give it, its credibility as a global player shrinks. In that case Parliament will have to act within the framework of the financial perspectives, which will mean severe cutbacks in the CARDS programme.
Mr President, Mrs Haug is rapporteur in a novel situation. For the first time since the Berlin Agreement, negotiations will take place in the Council before first reading regarding a possible review of the financial perspective. My groups welcomes this development.
The Commission' s initiative is necessary in order to finance the Stability Pact for the Balkans. We also endorse the plan to earmark resources for Serbia in the post-Milosevic era. Due to the Council' s attitude in last year' s difficult negotiations, there is insufficient trust in political pledges without a financial picture to match. But although we agree with the thrust of the Commission' s plan, my group would probably have reached different conclusions regarding the size and distribution of the proposed reductions under the external policy heading. As it stands now, the civil society, i.e. activities by non-governmental organisations in terms of human rights projects, is proportionately having to foot the lion' s share of the bill, and this seems to me a recipe for disaster if we want to achieve stability in the long run. My group hopes that the Council is prepared to take a constructive stance and at long last to live up to its pledge to make sufficient resources available for new priorities, such as the Stability Pact, without causing lasting damage to existing policy, which is put on the back burner for reasons other than content. This request has not yet been met - or so it seems, which is detrimental. The EU' s credibility will be in the balance, and in my opinion, this is a bad start for the further development of the EU' s foreign and security policy.
Mr President, spectrum auctions are pushing up profits in Member States in a manner never before seen. At the same time the reconstruction of Kosovo, after the illegal war there, is being financed at the expense of other countries receiving aid, in a way that is improper and dishonest. Our group supports the former position expressed by Parliament, according to which the Council must agree to amend the financial perspectives, particularly with regard to Category 4. Waging wars and rebuilding countries must not be allowed to happen at the expense of former preferences in the budget.
We also support the committee' s position according to which expenditure set aside for a common foreign and security policy is operational expenditure, which must remain the budgetary responsibility of the Commission. That will clarify the context in which discharge is granted. Furthermore, the granting of discharge must also concern a common foreign and security policy. However, we will not support the Council and Commission line wherein the main political focus will not shift at all towards the prevention of unemployment.
Mr President, rapporteur, ladies and gentlemen, we spent this morning discussing institutional affairs with President Jacques Chirac and this afternoon discussing budgetary matters which really amounts to one and the same thing.
Firstly, the budget with its EUR 93 million in payment appropriations represents a 5% increase, whereas national budgets are subject to greater austerity. However, the European agricultural budget is also experiencing a period of austerity, even though outwardly it appears to have grown by 7%. Agricultural revenue has dropped and so this 7% is a mere illusion; we have simply moved from a price support policy to an income support policy. We are witnessing the continued, and wholly scandalous, misappropriation of EUR 300 million of agricultural funds for the reconstruction of Kosovo, as though the Balkans formed part of the CAP! The CAP is being drastically cut back to the advantage of the CFSP and, as you will see, this is being carried out with no modification to the Treaties.
We are here as part of a consultation procedure that the Treaties do not provide for and we are operating within the framework of an Interinstitutional Agreement of May 1999 that the Treaties do not provide for either. Over the past 20 years, non-essential expenditure has increased from 5% to more than 45% of the total budget expenditure without any modification to the Treaties. We have carried out an institutional revolution, to Parliament' s advantage, without an IGC. Does this mean that the institutions are to adapt spontaneously or that the European Commission and Council will be able to operate with 20-21 members just as they do with 15 and, empirically speaking, solutions will be found?
If at the IGC in Nice we tried to make enlargement conditional upon deepening, this would be viewed as a pretext for delaying the entry of the countries of the East, and Poland has recently voiced its displeasure at this. We are all aware that the accession of the countries of the East would mean a budgetary revolution and increased taxes. In other words, the revolution that looks set to take place in European affairs over the coming ten years is not an institutional one but a budgetary and tax one.
Mr President, ladies and gentlemen, the Haug report is a good report, particularly the part that deals with cuts in agriculture, which, in my opinion, are the key issue. It is a mistake to make cuts in heading 1, for agriculture is an essential factor in our economy, the economy of the European Union. Agriculture is certainly a fundamental part of any debate on boosting development or employment, not because any of us are agriculture lobbyists but because agriculture must not lose its funding. This point must be stressed, although the report also stresses the difficulty of finding sources of funding for that most remarkable and certainly important operation to be carried out in Kosovo. My question is this: is it possible to carry out the Kosovo operation without taking funds away from other credit lines in our budget? And the answer is that yes, it is possible, it can be done without cutting other credit lines or interfering with sectors which are fundamental for the development of the economy within the European Union but rather giving them financial security for, if we do not do so, we will certainly weaken the European market and the euro against their competitors, NAFTA and the dollar.
Therefore, since we profess to have an ongoing budgetary policy which must certainly be focused chiefly on boosting economic development and the economic growth of the individual countries, it is not at all sensible to be financing operations such as the Kosovo operation if this means that we cannot predict the extent to which we will be able to finance budget credit lines.
Moreover, the very fact that the Council is setting a precedent by including Special Envoys and all our special interventions in its own budget lines is a serious matter. This must stop. It must be seen as highly negative. In my opinion, if we invert this trend, we will be doing a great favour to both our economy and Parliament.
Mr President, Budget 2001 must not be to the detriment of agriculture. As such, I welcome the conclusion reached by the Committee on Budgets, pursuant to which there will be no introduction of compulsory personal insurance for the purpose of evening out fluctuations in the pig prices. However we must take action to ensure that the level of income, and thus the standard of living of those employed in the agricultural sector does not get any worse.
Our farmers are not just our food producers, they also conserve our landscape. If we close their businesses because their work no longer pays then our landscape will become increasingly desolate. This will impinge on us all. Therefore we must speak out against any attempt to make cuts in the budget that will harm agriculture. The principle of financing the poor at the expense of other poor people has no place in Europe.
Mr President, I congratulate the rapporteur on her report. I also congratulate her on her efforts to reach a consensus, which is a very difficult job. There is an irrefutable fact in her report: category 4, which was approved in Berlin, may become insufficient if we continue to add the funding of new commitments.
On the other hand, the implementation figures for programmes outside the European Union are very poor and in some cases this is the fault of third countries and in others, the majority of cases, it is the fault of the Commission. What is clear is that the budgetary implementations do not match the effort made in recent years to introduce these programmes into the budget.
Furthermore, we have the problem of the European Councils. Every six months we have new commitments to finance because the Council has identified new priorities without consulting Parliament. Over time, all of this is resulting in a postponement of the decision on the non-obligatory expenses incurred by the Council, and this decision and postponement were not provided for in the Interinstitutional Agreement.
To sum up, I would like to say that Terence Wynn' s position seems to me to be very coherent. This is logical, since he is also chairman of the Committee on Budgets. I believe that - as he says - we must enter into trialogue with very open minds. It is clear that nobody is managing to give a reliable estimate of what is needed in Kosovo. It is also true that if we have to cut the external programmes, we must do so according to a principle of linearity and if it is not done in that way, somebody somewhere is assuming a very great responsibility. Ladies and gentlemen, the Interinstitutional Agreement is something this House must maintain. If anybody is going to be irresponsible, let it not be us.
Mr President, it was to be expected, but it always causes a certain degree of anxiety, mixed with impatience, to see once again that the negotiation of the European budget still leads to the conflict so typical of recent years. This is almost a carbon copy of the procedure for the 2000 budget.
Once again, the insufficiency of what was adopted in Berlin, in March 1999, for external policy, rocks the foundations of the Community budget. The Council' s short-sightedness hinders any logical solution. Rather than a budgetary cycle, ladies and gentlemen, it appears that we have a budgetary big wheel.
Somehow or other, the Commission has honoured its commitment to propose a multi-annual plan for the Balkans. However, sincerely, I agree to a large extent with the Council' s criticism that the figures do not seem particularly well founded. As the former MEP, Lord Tomlinson, said, there is nothing more expensive than a meal amongst Foreign Affairs Ministers: they are always ready to promise money without considering where it will come from.
I truly believe that the proposal is rather inappropriate and has no sense of time. They are proposing to move funds intended for agriculture to foreign policy and these proposals have not even been accepted by the United Kingdom. Just imagine. That is no way to make progress.
With regard to Serbia, they propose more than EUR 2 billion over the period. I would like to remind you, ladies and gentlemen, that in order to topple Pinochet, the European Community spent EUR 10 million. Our contribution to the campaign against Pinochet in the referendum was EUR 10 million.
We spend EUR 40 million a year on the democratic forces in Serbia and they are asking for two hundred and something more. When Milosevic falls, I will be the first to accept a revision of the financial perspectives. However, meanwhile, let us forget the annual EUR 200 million from now until the end of the period. Let us not push things to the limit.
Ladies and Gentlemen, I do not know if the Council is aware of the real situation. If it rules out - as it has ruled out - moving money from category 1A, Agriculture, to category 4, and does not accept any increase in the ceiling of category 4 for foreign policy, and all of this must be done by means of a redistribution of resources, we are simply dealing with a case of a non-revision of the financial perspectives. We are simply dealing with a case of budgetary procedure in the field of non-obligatory expenditure and, therefore, the most that could be said would be that the Council has not complied with Article 20 of the Interinstitutional Agreement.
Mr President, I am grateful for this opportunity to make some general comments about the 2001 Budget. In respect of the fisheries budget, I note that an increase of over 27% is proposed in the funding of international agreements. These are the southern agreements with third countries which enable EU vessels to fish in the waters of Morocco, Mauritania, Argentina and elsewhere. I must remind the House that these agreements currently cost EU taxpayers EUR 269 million a year and are primarily of benefit to the fishing fleets of Spain, Portugal and France. These southern agreements are always calculated on a cash-for-fish basis while northern agreements on the other hand are arranged on a reciprocal basis. It is this disparity between southern and northern Member States which is evident in the CAP as well as in the CFP budget. For example, the Commission recently announced an arbitrary cut in export refunds which will cost the Scotch whisky industry around EUR 32 million a year. Their explanation was simply that Scotch whisky is a rich industry and therefore does not require any subsidy.
Why then do we discover that it is intended to increase the subsidy to wine growers by 64.5% next year, taking the budget to over EUR 1 billion? Why is the olive oil industry receiving an 8.9% increase providing them with almost EUR 2.5 billion next year, and most shockingly of all, how on earth can we justify giving to tobacco growers an increase of 2.8% taking their subsidies to over EUR 1 billion when we know that tobacco products kill half a million of our citizens every year.
Meanwhile, the beleaguered dairy sector with dairy farmers suffering across the EU will receive a paltry increase of funding of only 0.3%. Let us make sure the budget is for all EU citizens and not just for the southern EU Member States.
Mr President, ladies and gentlemen, as the rapporteur explained, today' s debate is by way of preparation for the Council' s first reading of the 2001 Budget on 20 July, mainly so as to be able to discuss in detail the votes on compulsory expenditure, i.e. agricultural market expenditure, fisheries expenditure, the fisheries agreements and the draft for the external and security policy expenditure. Consequently, we have the opportunity this week, to set the appropriate course for the trialogue.
The trialogue will probably major on the general growth rates for the 2001 Budget as compared with the 2000 financial year. To reiterate the point once again, the Commission proposal provides for an increase of 5% in the payment appropriations, and an increase of 3.9% in the commitment appropriations. It was not easy to achieve this outcome because the additional requirements for the Stability Pact had to be accommodated and Agenda 2000 involved adopting a very high growth rate in respect of agricultural policy.
The Council made the proposal in its preliminary preparations in the Budget Committee that a growth rate of only 3.5% in respect of payment appropriations and 2.8% in respect of commitment appropriations be provided for, and of course it would only be possible to sustain a drop of that magnitude, given the high proportion of expenditure on agriculture, if we were to make larger cutbacks under the agriculture heading than the Commission has proposed. I am really quite amazed that the Council' s Budget Committee has already proposed more far-reaching savings in the agricultural sector than the Commission, notably to the tune of half a billion euros.
This beggars belief given the debates that have taken place in the public arena on the Commission proposal, but of course the question remains as to how willing people are to say that savings of this kind can be employed in other areas. A case in point is that of the question mark over external policy aid. This is where the Council, unlike the Commission, is proposing a reduced package of EUR 400 million in commitment appropriations. The Commission considers this proposal to be lacking in the necessary political foresight, in view of the tasks we have before us on the external policy front.
Naturally the Commission welcomes Parliament' s support in respect of the Balkans policy, and I would like to thank you for this, and especially for having this debate, which I believe has afforded some crucial insights. The Council says that the Balkans policy is a high priority, but it is has still made an inadequate financing proposal in my view. The Commission has pointed out that aid for Bosnia is being cut, for example, and that Albania and Montenegro have not exactly been generously provided for in terms of appropriations, on the contrary, only one commitment is being honoured in our view. We must also be sure to provide the necessary funding for the commitments we have in Kosovo - which, thankfully, are now being administered effectively owing to the reconstruction agency - so as to be able to pursue a successful policy here, because this area, more than any other, is a touchstone for the European Union' s common foreign policy.
I would like briefly to go into the issue of the fisheries agreements. We will certainly have an unusual situation to contend with in 2001, given that numerous agreements are due to be renegotiated or extended, even though it is not yet clear as to when the agreements will be re-concluded and at what cost. This could easily lead to a shortfall in the appropriations provided, although I believe there is in fact support for the Commission' s proposal not to provide too low a level of appropriations here. The Commission will submit its new estimate of the necessary expenditure in October, whereupon it will be possible to plan more precisely for this sector than is perhaps the case at present.
Speakers have mentioned in the course of their interventions that there are serious differences of opinion, particularly where the revision of the financial perspective is concerned. On behalf of the Commission, I can only repeat once again that as far as we are concerned, our mission in the Balkans - which could not be taken account of in last year' s financial planning - is so important that we are right to make an adjustment. That really is not to say that we should decide to amend the financial perspective every time there is a fresh requirement, only that the Commission believes we are justified in doing so when important new tasks crop up.
There is another point I would like to make on behalf of the Commission, and it concerns the field of external policy. We have proposed that EUR 30 million be earmarked in the 2001 Budget for the Rapid Reaction Fund, which is used for non-military crisis prevention. The Council has proposed that the fund should take a cut of EUR 10 million and that the appropriations for CFSP should be increased by 10 million in return. It is the Commission' s belief that we ought not to weaken this new instrument of non-military crisis management, i.e. the Rapid Reaction Fund, from the outset.
I have this to say about Mrs Haug' s report: you have issued another reminder that the Commission must also come up with the documents it has promised in respect of the administration of the external policy, under the heading 'externalisation' . I would again point out that we are working very hard on finding a solution that will centralise control over the project cycle in the future, mainly - and this is a major area of concern to me personally - so as to reduce the amount of time between the moment we engage in overseas commitments and the point at which funds are ultimately released.
I would like to extend my sincere thanks to the rapporteur and the Committee on Budgets. I hope we may be able to use the next few weeks to find more common ground than differences of opinion, so as to be able to get off to a good start with the budgetary negotiations.
That concludes the joint debate.
The vote will be taken tomorrow at 11.30 a.m.
Question Time (Council)
The next item is Question Time (B5-0532/00). We will examine questions to the Council, which is represented by Mr Moscovici, Minister for European Affairs, who many of you will know since he is a former Member of the European Parliament.
Question No 1 by (H-0518/00):
Subject: Common foreign and security policy In view of the imminent development of a common foreign and security policy within the Treaty, what arrangements will the Presidency be making to ensure that Parliament is kept fully informed and is properly consulted in this field? In particular, when will Mr Alain Richard, Minister of Defence, be willing to appear at a part-session?
Article 21 of the Treaty on European Union provides that the presidency shall consult the European Parliament on key issues and fundamental decisions with regard to the common foreign and security policy, and ensure that account is duly taken of the views of the European Parliament. Rest assured that the French Presidency will scrupulously adhere to such provisions. This is particularly true as regards recent developments in common foreign and security policy as a result of the Feira European Council and with a view to the one in Nice. As you are all aware, the common foreign and security policy is one of the major European projects as well as one of the priorities of the French presidency, as the French President, Mr Jacques Chirac pointed out this morning in his address.
As Mr Alain Richard, French Minister of Defence, has already pointed out, he has every intention of addressing the European Parliament on as yet unspecified dates. I should also like to point out that either Hubert Védrine or I will address the Committee on Foreign Affairs each month on Tuesday afternoon after the 'General Affairs' Council meeting. In this way we shall be able to keep the European Parliament informed of defence-related matters.
Thank you, Minister, for your first response during your presidency. I am especially pleased that we are able to see Mr Richard here. It is extremely important that the growth of our European security and defence policy commands full public support and respect, and strong and credible parliamentary scrutiny is certainly the way forward.
I simply wanted to highlight the willingness of the French Government and in particular the Minister of Defence, to debate such matters openly with the European Parliament.
Mr President-in-Office of the Council, consensus was achieved at the Feira Summit a couple of weeks ago on the idea that flexibility should be on the IGC agenda. At the meeting, however, no further details were given as to how flexibility can apply also to the second pillar, that is to say, to a common foreign and security policy. I would like to ask when the country holding the presidency of the Council will present its own point of view regarding how the flexibility clause can be implemented with respect to the second pillar. If and when that happens, will those Member States not in NATO be automatically excluded from those decisions, taken on the basis of flexibility, which lead to some Member States proceeding more swiftly along the path to a common defence? I refer in particular to the statement made last week by Alain Richard, Minister for Defence of the country holding the presidency, in which he expressed his concern in the event that non-aligned countries are fully involved from the start in second pillar development projects.
As you will be aware Mrs Kauppi, the matter of relations between the Member States of the European Union that are not part of NATO took up a considerable amount of discussion time at the Feira European Council and it is well on the way to a successful conclusion.
As regards the flexibility of the second pillar, perhaps you will allow the presidency to take the Intergovernmental Conference in hand, which it will do following the 'General Affairs Council' next Monday, 10 July. We shall then be able to determine the various views on this matter. I should like to remind you that the role of the presidency is to successfully oversee the running of the IGC and not state the positions adopted by the various Member States.
I am very pleased to see the President-in-Office here, as a former Member of Parliament. Will he, in the Nice Treaty or in the negotiations leading up to the Treaty of Nice at the end of the year, propose codecision between Parliament and the Council on matters of common foreign and security policy? This is to be the lower House, as the President of the Republic told us this morning and if we are to carry public opinion with us in security and defence matters we need a proper position. So does he agree that codecision is the way forward in this policy area?
Mr Newton Dunn, I stand by my previous response.
I would remind Members in general that we must ask questions. That is what Question Time is for. The President-in-Office of the Council replies to the questions in the way he sees fit.
Question No 2 by (H-0519/00):
Subject: Transport of water from France to Spain and the sustainable management of water resources France is understood to be intending to launch an aqueduct scheme for transporting water from the Rhône to Barcelona, with the participation of the Lyonnaise water company. The water is apparently intended to be used to develop irrigated intensive farming in Catalonia. This scheme goes against all principles of sustainable management of water resources at the regional level.
Is the Council aware of this scheme? Does the Council not take the view that such a course of action is contrary to the precautionary principle and the principle of preventive action in respect of the environment as laid down in Article 174 of the Treaty establishing the European Community, as it removes responsibility from the consumers of water which has been transported from elsewhere? What steps does the Council intend to take with a view to promoting a policy of sustainable management of water resources in the EU and in order that schemes for transporting water over long distances do not threaten the ecological balance in the regions concerned?
Council. (FR) There is indeed a project, or rather studies, in progress with regard to the transportation of water from the Rhone to Catalonia, but - for the time being at least - it does not involve the French or Spanish authorities.
What is more, the European Parliament and the Council have put forward a proposal for a directive establishing a framework for a community water policy. It was adopted recently through a conciliation procedure on 29 June 2000. It should be noted that this framework directive is primarily aimed at conserving, protecting and improving the quality of the environment, as well as promoting the careful and rational use of natural resources. It sets out the basic principles for a sustainable water policy in the European Union based on the principles enshrined in the Treaty, for example those relating to precautionary, preventative and corrective action by according priority to the source of the threats to the environment, as well as the polluter-pays principle.
It must be noted that this project should also apply to both surface and ground water with the aim of preventing any further deterioration, promoting the sustainable use of water based on the long-term protection of available water resources and helping to mitigate the effects of floods and droughts. The project is designed to ensure that these water sources are maintained in good condition through a series of measures that Member States are to implement according to a specific timetable. On the other hand, it follows that all initiatives of this type must automatically be subject to both a socio-economic and environmental assessment.
Thank you for your response, Minister. However, given that you were able to elaborate on the matter, you no doubt have extra information. When you referred to the studies that have been carried out, I became worried because the reason I am raising this matter is precisely due to the fact that French and Spanish citizens have alerted our attention to it and are asking for more information. Their concern arises because this has already been the subject of a debate in Parliament that was rejected, specifically in the framework of the directive on water. However, as you are aware, all directives contain exceptions, and this project for the transportation of water could very well come under this exception. I am therefore seeking your assurance that until impact studies have been carried out and the members of Parliament have been informed, this project will not be the covered by an exception.
I set the project within a global and general framework and stressed that at this stage neither the French nor Spanish authorities are involved. It goes without saying that as soon as I have further information I shall inform Mrs Isler Béguin. With regard to her other comments, I should again like to reiterate my final remarks when I said that we must ensure that all initiatives of this type are subject to a socio-economic and environmental assessment as a matter of course.
Mr President-in-Office of the Council, there have been fears expressed repeatedly in connection with the reading of the framework directive on water, that it could be possible later on in the EU to transport water from one Member State to another against the wishes of the first country. Does the President-in-Office see such a threat as likely, and is there a need to protect Member States against it?
To be honest I have nothing further to add to my previous responses.
Question No 3 by (H-0525/00):
Subject: Digital radio Does the Council agree that a political endorsement of digital radio, similar to that given to mobile telephone technology and digital television, could help to enhance confidence in the future of radio?
. (FR) I can simply say in response to Mr Perry' s question that owing to the absence of an initiative from the Commission, which should not be long in coming, the Council has still to determine its position on this matter.
Mr President, I am disappointed with that response. The European Parliament held a hearing just a few weeks ago with representatives from the Minister's country as well as from my own. The point was made very strongly there by representatives of the radio industry that digital radio is one sector of media communication that is not developing as quickly and as effectively as it might do, and the feeling was that political backing was lacking. I would like to think that the Council, were they to receive a proposal from the Commission, would behave emphatically in support of digital radio.
A problem has also arisen that various elements of the digital radio spectrum are now being allocated across Europe often quite freely, at no charge at all. Yet that same spectrum would, of course, be very profitable if were used for telephone communications. I wonder if can we be assured that the Council of Ministers will look very carefully at this and be sure that it does not pose any threat to the development of digital radio in Europe.
I should like to remind you that digital audiobroadcasting has existed since 1989 and the main problem that still remains to be solved relates to the fact that the receivers are still too large. One of the key issues that the Council - which is keeping an open approach to all of this - must look into in due course concerns the definition of particular principles that are designed to enhance the legibility and effectiveness of this area of electronic communications.
The issue of convergence between telecommunications, the media and information technology was raised at the end of 1999 during a Council meeting and again on 2 May 2000 during a public debate. On this occasion the Council highlighted the following points, namely that the regulation should be based on clearly defined political objectives, stimulate economic growth and competitiveness and ensure general interest objectives. The regulation should also aim at technological neutrality, with the rules that govern communication services being as far as possible independent of the technology implemented to provide these services. On 2 May 2000, the Council stressed the importance of striking a balance between legal security, chiefly guaranteed by the binding provisions, and the ability to react speedily to technological and market developments, using flexible measures. In other words, I repeat, the Council continues to approach the issue openly.
Question No 4 by (H-0531/00):
Subject: EU-China WTO Agreement Is the Council aware that China has ordered state-run television, newspapers, and billboard owners to stop running Sprite commercials featuring the young pop-star, Sherry Chang Huei-mei, who sang at the inauguration of President Chen Shui-bain? Is the Council also aware that China has recently warned Hong Kong and PRC business organisations not to trade with Taiwanese firms whom the PRC deems to be pro-independence? In view of the fact that we have recently signed an agreement with China on their admission to the WTO, how will the Council respond to the use of this type of political blackmail, which is contrary to the principles of free trade?
. (FR) For a long time now the Council has been committed to improving the human rights situation in China, including civil and political rights, which have been adversely affected by the issues Mr Cushnahan mentioned in his question. The key element in this commitment is the dialogue that the European Union has established with China in relation to human rights. In spite of some progress achieved in improving the legal system with regard to economic and social rights, little progress has been achieved on the ground, particularly in the area of civil and political rights. As a result, the Council is deeply concerned about the persistent and widespread restrictions imposed on fundamental freedoms, for example in relation to the freedom of assembly, expression and association.
It has been agreed that the European Union would continue to publicly express its concerns on the human rights situation in China and raise such matters in meetings with China at all levels. In addition, the Council has agreed that the European Union will adopt a firm stance with regard to the motion for a resolution on human rights in China, presented by the United States at the 56th session of the United Nations Human Rights Commission. Should the motion for a resolution be put to the vote, the Council has agreed that the Member States that are part of this commission would vote in favour of it. Lastly, the motion for a resolution was not put to the vote following the adoption of a motion of non-intervention, on China' s initiative.
The Council also agreed that the position it would adopt during the next meeting of the Human Rights Commission would be based on the outcome of dialogue with China on the issue of human rights.
With regard to the process leading to China' s admission to the WTO, the Council is of the opinion that it is not the appropriate forum for tackling issues relating to human rights and, also believes that an increase in trade transactions would support European Union efforts with a view to guaranteeing respect for human rights, democracy and the rule of law, values which form the very foundation of Europe.
Mr President, first of all let me congratulate Mr Moscovici on his country winning Euro 2000. It is very good to welcome a former colleague into a new elevated office but let me remind you Mr Moscovici, of the frustration which we experienced as parliamentarians trying to question the Council. I hope that the next time that you come back to this chamber you will not respond in the same curt fashion that you did to Mr Newton Dunn, if the presidency wants to work with Parliament.
As to your answer, I disagree with its contents. I believe the response of the EU in Geneva was appalling. It was cowardice to the highest degree that we failed to support the US initiative. Had we taken the much stronger position, then we would not be experiencing the arrogance that we see from China. I hope, the next time this issue comes back to the UN, that Member States will put principle above trading interests. This is an issue where, in the WTO, China uses trade as a tool of political blackmail, and we should have used the EU/China WTO negotiations for leverage in the same way. I would like to seek an assurance from you, given what you did say, that in future Member States will take a strong stance in their discussions with China where the abuse of human rights are concerned and will not be blackmailed by any economic threats by China in this regard.
I should like to thank you, Mr Cushnahan, for your personal words of encouragement and for your congratulations following France' s success at Euro 2000 last Sunday.
With regard to your other points, I shall endeavour, during the course of these questions, to express the views of the Council. I should also like to remind you that the presidency has the mandate to do this on the basis of the positions adopted by the Council.
Minister, I cannot congratulate you on this success, since I must remain completely neutral, as you will appreciate. Furthermore, I am from a country which suffered an unexpected defeat, like other Members present.
Question No 5 by Ioannis Souladakis (H-0536/00):
Subject: Improvement in the export capacities of the countries of South-Eastern Europe
The Stability Pact for South-Eastern Europe is a political choice made by the European Union to which it has given a very high priority. Within the context of this policy for south-eastern Europe it is evident that the area' s socio-economic reconstruction will play an extremely important part.
In view of this, what specific action does the Council intend to take, in the form of economic parameters for the implementation of the Stability Pact for South-Eastern Europe, in order to improve the export capacities of the countries in the region as regards the European Union market, and to strengthen their afflicted economies?
I am well aware, Mr President, that we made few friends during Euro 2000.
The European Union supports the idea that the deepening of international trade should, in the long term, replace the dependence on foreign aid and that trade integration should constitute one of the main facets of greater integration in the longer term for the countries of south-eastern Europe in the Euro-Atlantic structures. The stabilisation and association process is a key feature of European Union policy and, as you will be aware, it is designed to help the countries in question rebuild their economies by restoring and improving their infrastructures as well as redirecting their old war economies and planned economies towards a more market based one.
As a result of the decisions made at the Lisbon European Council, which provided that stabilisation and association agreements with the Balkan countries should be preceded by the non-symmetrical liberalisation of trade, the Commission is set to put forward a specific proposal extending the existing trade preferences through the abolition of tariff ceilings that exist for some industrial products and the improvement of the access of agricultural products to the markets.
The Stability Pact for South-Eastern Europe is generally designed to help the countries of the region attain stability and economic prosperity. In order to achieve this, a South-East regional group was set up together with a working group on economic reconstruction that also encompasses trade relations.
The importance of liberalising and facilitating trade between the countries of the region, and also between these countries and the European Union, was highlighted, by both donors and recipients, at the regional conference on Pact funding held in Brussels at the end of March this year.
In all areas covered by the Stability Pact, and therefore also in the economic and trade areas, reciprocal commitments between donors and recipients remain the key to the Stability Pact' s success. The commitment expressed by the countries of the region to implement reforms and generate the right climate for sustainable economic progress lies at the very heart of the Pact.
Thank you for your reply; however, I have the following comments to make: I was debating the Budget 2001 in Parliament before you and the problem again arose of where to find the money to finance the Stability Pact.
In this sense, my question meant exactly that, given that we are dealing with economies which, because of the economic system in place, used to function along different trading, or rather bartering lines. The question which I am basically asking is what can be done to ensure that products from these regions reach the markets of the Member States of the European Union? That is the question. In other words, what policies will strengthen production in these regions without the European Union's having to pay out money which, due in part to internal problems, it is having trouble finding anyway. That is the nub of the problem.
My question is: exactly what steps can the European Union take in order to create these networks, which did not previously exist, so that these people can sell their products?
It is precisely, Mr Souladakis, the aim of the Stability Pact and the Association Agreements, which, as I have reminded you, include provisions in both economic and trade areas. It is in fact our duty, once again, to agree to non-symmetrical liberalisation to offset the backwardness of these countries. However, I can assure you that both the Council Presidency as well as the European Council Presidency consider the future of this region a priority, which is why the French President has proposed a summit of the western Balkans during our presidency, perhaps in Zagreb.
Question No 6 by (H-0539/00):
Subject: Lifting of sanctions against Iraq UN resolution 687, of 1991, indicates that sanctions against Iraq will be lifted if it agrees to renounce the weapons of mass destruction which it is alleged to possess. Since that time, despite thorough searches by thousands of observers, no such weapons have been found, nor has any capability to manufacture them been discovered, and official reports are wholly reassuring. However, the embargo against Iraq is still being applied, with dramatically harmful consequences for the Iraqi population. One very typical example is the huge increase in infant mortality, which over the last ten years has been recorded at 1.5 million child deaths due to lack of medicine, food etc.
The 'oil for food' programme cannot constitute an alibi for the crime which is still being committed, since only a small part of the value of what Iraq is allowed to export returns as food and medicines, while the rest is retained for 'compensation' or remains frozen in Western banks, with Iraq unable to use it.
Is the Council looking into lifting the embargo, whose only victims are the people of Iraq, and in particular its small children?
The European Union fully implements all United Nations Security Council resolutions, including those concerning Iraq.
Resolution 1284, adopted on 17 December 1999, is aimed at recommencing UN inspections and, at the same time, improve the so-called "oil for food" programme" , and finally lifting the sanctions against Iraq.
The European Union urges the Iraqi Government to cooperate fully with the UN and its supporting bodies. The Council notes that since 1998 no checks have been carried out to see whether Iraq is in fact complying with the wholly relevant Security Council resolutions, in particular Resolution 687. As a result, the embargo imposed on Iraq remains in force.
We are well aware, it is true, of the serious and even worrying humanitarian situation that has arisen as a result of the embargo, particularly for the Iraqi children. The Iraqi Government is chiefly responsible for this. However, as the panel of experts presided by Ambassador Amorim noted in April 1999, the Iraqi population would not have suffered such privations had the measures taken in 1991 by the Security Council not had to have been extended. The international community and the Iraqi Government should do their utmost to ensure that the "oil for food" programme works to the full advantage of the Iraqi people. This is why the Council welcomes the creation of a United Nations working party that is responsible for making general recommendations on the way in which UN sanctions can be made more effective, for example by better targeting them, and on the ways in which needless human suffering can be avoided.
The Council noted that the United Nations Security Council, in its Resolution 1302, invited the UN Secretary General to appoint independent experts to draw up an in-depth study on the humanitarian situation in Iraq.
I asked the question because there is a certain sensitivity in France to this issue. I have listened to the President-in-office's formal reply; however, we all know full well that the situation in Iraq is connected with the arbitrary policy imposed by the United States. Take, for example, the air embargo, which has not been ratified by a single UN Security Council. We also all know full well that, when Mr Ekeus, the United Nations representative, reported to the United Nations in 1997 after 6900 visits and inspections, he said that there was no reason to suspect that Iraq was harbouring nuclear or chemical weapons.
I should like to ask the French Presidency if, taking account of all this and taking account of the fact that a large slice of Iraq's oil revenues is blocked in a bank, and a French bank at that, in New York, it plans to take any initiatives during the French presidency in order to put an end to this dictatorial regime imposed by the United States at a massive cost to the people and children of Iraq.
You are right to highlight the fact that perhaps France is particularly sensitive to this issue. However, whether or not this is true, it is not renowned for its indifference to the sufferings of the Iraqi people. You will undoubtedly be aware that my country is a permanent member of the UN Security Council and, I repeat, hopes that all of these resolutions will be observed while at the same time seeking to examine all possible solutions, starting with the rigorous application of the "oil for food" resolution" .
This is the difficult path we must now take.
Mr President, I welcomed the Minister's reply but I would like him to give an assurance to this House that he and the Council will not lose sight in their consideration of this problem of the 604 Kuwaiti citizens who disappeared as a result of the illegal occupation of Kuwait by Iraq and that they will keep pressing the Iraqi authorities for an explanation of the fate of these people.
I should simply like to confirm our intention to examine the matter fully.
Mr President, I have submitted a similar question, Question No 20. Unfortunately, however, the Council services informed me today that they had not had time to translate my question because it had only been submitted within three days of the deadline. I consider that unacceptable, it is not my responsibility.
I should like to add to the debate by pointing out, as I stated in my question, that last month alone, i.e. in May, 8000 people died due to a lack of drugs. We have doubled infant mortality due to the lack of drugs. According to the statistics, the number of people who have lost their life in Iraq since 1990, as a result of the sanctions, now totals 1 309 153. Genocide is being practised against the Iraqi people on the pretext of sanctions against the regime of Saddam Hussein, who is still in power, on the grounds that he has nuclear weapons, which have not been found.
My question to the Council is this: does it accept that this genocide, which has been going on for a decade, cannot continue, will it ask for the embargo against the Iraqi people to be lifted and does it intend to take measures, even unilateral measures, to protect the people of Iraq?
Firstly, I think that - although I am new to this role - there are in fact rules governing this particular exercise which require Parliament to translate the questions raised to enable the Council to answer them as precisely as possible.
Secondly, I should simply like to state that no one is sanctioning Mr Saddam Hussein' s regime through these resolutions and I think that the term 'genocide' - used here, if I am not mistaken, in relation to those that have imposed sanctions -cannot be justified. This is neither France' s nor the Council' s position.
This is not the time to hold a debate on relations between the Council and Parliament with regard to questions, since that would take up time allotted to Question Time.
However, I must say that there are 6 questions which unfortunately, although they arrived correctly in some languages, and owing to a bank holiday in Luxembourg, I believe, did not reach the Council in all languages. The Council has decided not to answer them.
In any event, this debate can be held in the Conference of Presidents, which deals with these relations and any incidents which may occur.
Question No 7 by Esko Olavi Seppänen (H-0542/00):
Subject: Non-allied status of certain EU Member States
At the Feira European Council discussions are being held on the EU' s defence dimension, and the matter is also up for discussion at the IGC. Some EU Member States do not belong to the NATO military alliance. What is the Council' s view of the position of these Member States in any future EU defence cooperation and will those Member States which belong to the alliance respect - as the Portuguese Presidency has proposed - the other Member States' desire to remain outside any alliance?
There is no problem between Parliament and the Commission. The fact is, we received an explanation of the correct procedure, and it is in fact standard practice that we have the questions translated so as to be able to answer them properly and not have to improvise, since this would impair the quality of the answers.
To come back to the question raised, Article 17 of the Treaty on European Union lays down that Union policy under this article does not impact on the specific nature of the security and defence policy of some Member States, including non-allied Member States.
Similarly, the policy observes the obligations of the North Atlantic Treaty with regard to those Member States who consider that their common defence is provided within the framework of NATO, and it is compatible with the common security and defence policy established within this framework.
After Amsterdam, the European Union undertook a process aimed at enabling it to take all of the measures needed to play a role in the areas of conflict prevention and crisis management, measures that are defined in the Treaty on European Union and known as the Petersburg tasks, without prejudice to the position of the Member States as regards their membership or non-membership of NATO or the WEU. This was reiterated in the presidency' s report that was approved by the Helsinki European Council.
Mr President, at the meeting at Feira it was decided to increase flexibility. My interpretation of this is that flexibility will also be introduced in second pillar matters, in a foreign and security policy. Is yours the same interpretation? At the same time I have been following the French President' s ideas on how the countries of the European Union should develop at their own pace and on how there should possibly be a hard and solid core of pioneer states. Do you consider that such a hard core - as the former President of the Commission, Jacques Delors, calls it - could include a country that is militarily non-aligned?
The question posed in this way is extremely complex and since it relates to the IGC overall, I suggest that I give you a more detailed response at a future meeting.
I simply wanted to stress that at Feira we expressed a desire to see the framework encompass non-allied countries and those countries that are not members of NATO and, if it is indeed this type of flexibility to which you refer, it will undoubtedly be implemented.
We shall, besides, have further opportunities to discuss the development of European defence and the intensified cooperation in this field.
Question No 8 by (H-0545/00):
Subject: Priorities of the French Presidency as regards the advancement of women What specific measures will the French Presidency be putting forward as its priorities for the advancement of women in Europe?
Mrs Nicole Péry, my colleague and Secretary of State for Women' s Rights, will outline next week the French presidency' s programme in this area to your committee responsible. My intention here is to simply give a few brief details.
The Council, under the French Presidency intends to deal with several matters relating to sexual equality. Firstly, the Commission has just sent the Council a communication entitled 'Towards a Community framework strategy for sexual equality' , also a proposal for a Council decision on a support programme for the community strategy on sexual equality, a proposal for a directive of the European Parliament and Council modifying Directive 67/207/EEC on the implementation of the principle of equal treatment for men and women as regards - and this is crucial - access to jobs, training and vocational training and working conditions. The French presidency, I stress, has already timetabled the presentation of these Commission texts.
As regards the proposal for a decision relating to a programme on the basis of Article 13 of the Treaty and the fact that the programme is due to start on 1 January 2001, the aim of the presidency is to adopt it during the 'employment and social welfare' council on 28 November. With regard to the proposal for a directive, the French Presidency shall endeavour to make as much progress as possible. Apart from these legislative texts, the Council, as in previous years, shall also to consider the implementation of the Beijing action plan by the Member States.
What is more, the French Presidency will organise two events in relation to this: a ministerial conference on 27 October in Paris that will focus on three issues - women and decision-making, reconciling family life and professional life and mainstreaming - as well as a symposium on equality in the workplace on 24 November in Paris that will centre on discrimination in recruitment and the difficulties of returning to work.
You therefore have my assurance that the French Presidency will grant the issue of sexual equality particular attention.
Mr President, I am very grateful to the President-in-Office of the Council, Mr Moscovici, for his very promising reply which, furthermore, puts into practice something which Mr Chirac, President of the French Republic, said this morning, when he stated that the French Presidency had ambitious and specific aims. You have demonstrated this in your reply. Mr Chirac also told us that one of the most interesting aspects to be dealt with by the French Presidency would be the reconciliation of family life and working life. In this regard I would like to ask how we will avoid this necessary concept being misused to relegate women further and also what role men will play in the reconciliation of family life and working life.
It is not something I claim to want, especially as the male gender is completely varied, and we are not all the same. No, I think that it would be best to discuss the matter further with Mrs Péry, and simply say that, from a more philosophical point of view, the idea of reconciling family and professional life is certainly not to disadvantage women or return to a more traditional model, but on the contrary to move towards our common aim of achieving true sexual equality. We need measures to achieve this and, I do not doubt that the contribution of men to family life forms part of this.
Question No 9 by (H-0552/00):
Subject: Council's views on the Pelinka case in Austria On 1 May 1999, Professor Anton Pelinka commented on the Italian television channel RAI on previous statements made by the Freedom Party's Jörg Haider in connection with national socialism. On 11 May 2000, a court in Vienna (Landesgericht für Strafsachen) found Professor Pelinka guilty of slandering Jörg Haider during the broadcast and ordered him to pay a fine of ATS 60 000. Mr Haider was represented by his lawyer, Dieter Böhmdorfer, who is now Austria's Justice Minister.
Are Professor Pelinka's remarks not completely within the bounds of acceptability in a democracy? The question is whether the Austrian court is guilty of serious encroachment on freedom of expression in general and academic freedom in particular, given that Austria is a member of the Council of Europe and of the EU, the founding Treaty of which lays down, in Article 6(2), that the Union shall, as general principles, respect fundamental rights, as guaranteed by the European Convention for the Protection of Human Rights and Fundamental Freedoms.
What view does the Council take of a Member State's Justice Minister having actively pursued a prosecution which blatantly ignores the above Convention and Treaty?
My response to that will be extremely brief. Of course the Council has been informed of this specific, undoubtedly difficult situation. However, and you will understand this, it is not within the Council' s remit to comment on legal decisions. Neither is it able to pass judgement on the way a legal institution is run in one of the Member States.
Mr President, I would thank the French presidency for its succinct answer. I nonetheless have two follow-up questions, because this is a very serious case of a very dubious character from a democratic point of view.
Fourteen Member States are planning to ask experts from the Council of Europe to investigate certain states of affairs in Austria. My first question concerns whether the French presidency considers that this request for an investigation should also apply to the Pelinka case, which would be only reasonable.
My second question concerns Articles 6 and 7 of the Treaty, concerning fundamental rights. I wonder whether the French presidency believes there is cause for examining this case on the basis of Articles 6 and 7 of the Treaty.
. (FR) In response to this point, I should simply like to remind those present that a few days ago the Portuguese Presidency, that acted in a very balanced fashion, took measures not on the Council' s behalf but on behalf of the 14, measures that we endorse and that we shall apply both in our assessment of the Austrian situation and to the continued imposition of sanctions. We shall stick to these measures without adding further ones and of course without taking anything away from them, until we have proof that a significant assessment has been carried out on both the situation and political leanings of the FPÖ, the Austrian Freedom Party.
Mr President, Austria has very strict laws prohibiting fascism, national socialism and the resurgence thereof, and there has been a succession of convictions over the past few years. Does the President-in-Office of the Council know of any similar, or better, legislation in other States? Will the Council continue to ignore the fact that the sanctions against Austria decided on by the 14 Heads of Government are in violation of the European Treaties? Will it persist in its refusal to take a stance on the matter, thereby remaining in breach of the Treaties? Are bilateral decisions not to be dealt with by the Council in future?
I believe I have already answered the questions relating to the maintenance of sanctions and the assessment of the situation. As regards the other points, I am not in a position to comment in detail on the judicial or legal situation in Austria, but I know that there are other countries which appear to have a far more enviable political situation. And here I am not talking as President-in-Office of the Council but as a government minister.
The second supplementary question will be put by Mr Ford, and I must remind you that he is the author of the next question, Question No 10, which is not going to be answered as Question No 10, since it is one of the six questions that did not reach the Council in all languages.
Mr President, I should like to express my concern that nobody in the French presidency can read any of the European languages apart from French. Also on this point, will the presidency confirm that under the Treaty it is the Fourteen - minus the country concerned - which would make a recommendation to suspend Austria from membership, should that be necessary? I am not arguing that it is necessary, but should it be necessary, could we not expect a view from the presidency over whether this particular case actually causes it some concern? Is it not right and proper that the same person should not be judge, jury and executioner and that the person making the accusation should not also be the minister of justice at the same time? Would one not criticise this kind of situation in, let us say, Zimbabwe or some other part of the world, if it arose there?
(inaudible) on the French Presidency' s ability to understand languages other than French. We are not all uneducated and illiterate. There are so-called rules of transmission between Parliament and the Council, which have prevented these questions from arriving today. I sincerely hope that, with or without translation, things will be sorted out for future part-sessions. These are short-term teething troubles.
With regard to the other points you raised, as you have understood, the French presidency intends to observe the measures that have already been decided on by the Fourteen. And when I say 'Fourteen' I mean that it is not exactly a Council matter, rather a matter between the 14 Member States themselves. What is more, I repeat, these measures are of a strictly bilateral nature and do not impact on the fact that Austria is a member of the European Union, with access to all of its institutions and participating in all of its bodies and, throughout our Presidency, will be treated as such. In other words, it will genuinely be treated as a major player within the European Union.
Mr President, I asked the President-in-Office to answer my question whether Article 7 of the Treaties actually asks the Fourteen to take action in respect of a country whose human rights record is called into question. He seems to imply that this is a matter for the Presidency-in-Office and not for fourteen sets of bilateral relations.
. (FR) I think there is some ambiguity surrounding this issue. No one is saying that Austria has been expelled from the European Union, something I stressed earlier. At the same time, these measures were adopted by 14 Member States on a political basis, and we are, of course, continuing to act on a political basis while once again fully respecting Austria' s rights as a member of the European Union.
This is one of the questions which will not be answered by the Council, since it did not reach the Council on time in all languages.
Parliament will consider this issue, but today we are not going to discuss it further, if the Members agree.
Question No 11 by Maj Britt Theorin (H-0554/00):
Subject: International Criminal Court
The Commission, and particularly the Commissioner for humanitarian aid, played an important role in the setting-up of the new, permanent International Criminal Court (ICC) in June 1998.
The adoption of the Rome Statute - on which the ICC is founded - was an important step in breaking the tendency towards the systematic use of rape as a strategy of war. The Statute is the first international accord to stipulate that rape, sexual slavery and forced pregnancy may be treated as crimes against humanity and war crimes.
However, to become a reality, the Rome Statute must be ratified by 60 States. Although all the EU Member States have signed the Statute, only Italy, unfortunately, has ratified it.
What initiatives does the Council intend to take to ensure that the other Member States also ratify the Statute?
. (FR) In order to obtain a precise answer to this question, Mrs Theorin should refer to oral question H-0217/00 raised by Mr Cushnahan during the part-session in March, in which the Council stated that, since these Statutes were adopted in Rome on 17 July 1998, it strongly urged Member States to ratify them as they lay the foundations for the International Criminal Court. Let us not forget that such ratification, as a legal principle, is, nonetheless, something that relates to the exclusive competence of the sovereign Member States.
Mr President, it is good news that France and Belgium have just recently ratified the treaty concerning the International Criminal Court, but I am nonetheless concerned about developments. It is now two years since the Treaty arising out of the Rome Conference was signed, and only a fifth of the States required have ratified the creation of a permanent International Criminal Court. At this rate, it is doubtful whether we shall meet our December deadline.
I certainly think the EU ought to be leading the way in creating an international legal system and, when the national legal systems do not function, the international community must be ready to take action against the worst offenders. That applies especially to attacks on women and girls and to the deficiencies we know existed in devising and implementing the war crimes tribunals in connection with Rwanda and Yugoslavia in the 1990s. These clearly show that present systems are inadequate for combating crimes such as forced pregnancy, sexual slavery and systematic rape.
If the ICC is to become a reality and to operate effectively, broad international support is required. I must nonetheless ask the Council if it is planning to take special initiatives to encourage ratification, also by non-EU States. Russia and the United States are important in this connection.
Once again, the Council is of the opinion that the successful conclusion of the conference on the creation of an International Criminal Court would be a significant historical achievement in terms of making the world a safer and more just place. How can we even consider adopting a harder line at the same time, given that we cannot encroach on the sovereignty of States as regards the ratification of Treaties?
I should also like to point out that France, for example, has also ratified this Treaty, which it strongly supports and a few months ago I accompanied the French President on a visit to The Hague during which we paid a visit to the International Criminal Court for the former Yugoslavia. This demonstrates to what extent we are committed to this matter, however our only weapon is our ability to urge them to cooperate.
Question No 12 by (H-0556/00):
Subject: Role of the diamond trade in African wars It is a known fact that the violence in both Sierra Leone and the Great Lakes region is linked to the monopolies on local mineral deposits and the struggles to gain control of those monopolies.
Some Member States, for example the United Kingdom, are already planning to impose an embargo on Sierra Leonean diamonds because there is ample evidence that the trade in precious stones has been and is still being used to finance the RUF guerrillas.
Is the Council considering the possibility of influencing the trade in diamonds from Sierra Leone and the Great Lakes region in a way that might prove conducive to peace in those areas?
If so, could it say what steps it is taking or will take in the immediate future to achieve that end?
The Council has voiced its concerns on several occasions in relation to the illegal diamond trade that is fuelling conflicts in several countries in Africa, for example in Angola, the Democratic Republic of Congo and Sierra Leone.
On 13 June, the Council warned the government of Liberia that it was not acting responsibly with regard to the situation in Sierra Leone, particularly in relation to the illegal trade in diamonds. The European Union will take this into account in its policy, especially within the framework of the Lomé Convention.
Let me specify, however, that the Council has not yet discussed the initiatives put by the United Kingdom to the United Nations Security Council, nor has it established contact with the largest diamond importers with a view to preventing the illegal trade in diamonds.
Mr President-in-Office of the Council, I truly regret your reply. I believe that the problem relating to the trafficking in diamonds, which has cost, and is costing, many lives, deserves much more decisive and firm attention from the Council. I clearly cannot blame you for this, since you have just taken over the Presidency, but I would ask you to adopt much more energetic and forceful decisions.
The European Union is committed to promoting peace and stability, not only in Europe, but throughout the world. If diamonds are not controlled it is clear that peace and stability in Africa cannot be promoted.
In the case of Sierra Leone, Great Britain had supported the embargo, and France as well, to a certain extent. The Council could promote a generalised embargo of all diamonds originating in Africa and, above all, the control of certificates. We know these measures would be difficult to implement but, in any event, any advance in this respect would save human lives and contribute to the pacification of truly dramatic conflicts in Africa.
Yes, I was simply outlining the stage the Council' s work has reached, which does not mean to say that we are not giving the matter our fullest attention and will not keep you regularly informed. I was merely giving you a progress report.
Mr President-in-Office of the Council, Question No 13 is one of six questions which the Council will not reply to today because of procedural problems.
As the author is not present, Question No 14 lapses.
Question No 15 by Mr Medina Ortega will not be replied to because its subject appears in the agenda of the present part-session.
Question No 16 by (H-0565/00):
Subject: Violations of Cypriot airspace by Turkish fighter-planes Cyprus, a country which is due to join the EU within the next few years, is continuously subjected to Turkish aggression. Apart from the fact that the Turkish army has occupied 37% of Cypriot territory for 26 consecutive years, Turkey - a candidate for EU membership - disputes the island's status as an independent state on an almost daily basis. The latest incidents have been the subject of complaints to UN Secretary-General Kofi Annan on mass violations of Cypriot airspace and the Nicosia F.I.R. by a total of 78 Turkish fighter-planes on 27 and 30 April, and on 1, 4, 5, 8, 9, 10, 12, 17, 18, 19 and 26 May 2000. The complaints were lodged through the most official channel by means of a letter from the Permanent Representative of Cyprus to the United Nations, Ambassador Zackheos, to Mr Annan on 5 June. What is the Council's official position on violations of the national sovereignty of an independent Member State of the UN and a candidate for EU membership, and to what extent are the tactics pursued by Turkey consistent with conduct befitting a modern European State?
Mr Marinos has drawn the Council' s attention to the violations of Cypriot airspace by Turkish fighter planes. The Council values the principle of sovereignty highly, and in this case can only reiterate its commitment to Resolution 353 of 20 July 1974 of the United Nations Security Council as well as Resolution 3212 of the United Nations General Assembly of 1 November 1974 which requested all States to respect the sovereignty of the Republic of Cyprus.
The Council of course expects all applicant countries to observe European values and establish good neighbourly relations with their neighbours.
With regard to Cyprus, the process for resolving the Cypriot problem was launched under the auspices of the United Nations. The Council, which supports the efforts of the United Nations Secretary General, expects Turkey, and other countries, to contribute to the success of these negotiations in order to achieve a just and lasting resolution to the Cypriot question.
I thank the Minister although, unfortunately, I do not consider his answer satisfactory. The Council refers constantly to the Cyprus problem, but what we are talking about here is the occupation of 40% of the territory of an independent Member State of the UN and candidate for accession to the European Union, which is being left to the mercy of a powerful occupying force. Encouraged by tolerance and compliance on the part of Europe and the United States, Turkey engaged the other day in a new act of aggressive provocation which could well have been the cause of war between two equally powerful countries. The Turkish occupying forces occupied another 200 metres of Cypriot soil and set up a roadblock next to the last British base, cutting off 10 Greek Cypriots who are now hostages.
My question to the Council is this: does it intend to tolerate and again fail to react decisively to this aggression on Turkey's part? Does it still not realise that Turkey has nothing but contempt for international law and is exposing the credibility of the UN, provoking the European Union and putting the Greek Government in a difficult position? I would remind you that Greece lifted its veto against Turkish candidacy on the basis of promises by the other 14 Member States that Turkey would change its tune. Perhaps Turkey feels that its compliance is something akin to the Munich Agreement and that is why it is advancing?
I had understood the question perfectly. I simply wished to reiterate my previous answer while stressing that we could not claim that Turkey was being provoked in any way to adopt an aggressive position.
Minister, I understand your unwillingness to give a clear, spontaneous reaction to Turkey's intolerable conduct in Cyprus. Your predecessors were equally unwilling to condemn Turkey's conduct in Cyprus outright and, I fear, your successors will take the same approach, now that the American-, but not just the American-inspired formula of two sets of rules for and two attitudes towards Turkey has been adopted, together with the convenient method of taking refuge in pretexts such as the supposedly clear prospect of settling the Cyprus question, which has lasted 26 years now, and the supposedly concomitant need to appease the puppet of Ankara, Mr Denktash.
Nonetheless, allow me to risk another question, in the hope this time of receiving a satisfactory answer. Is the French Presidency ready and willing to stop acting like Pontius Pilate and to make it unconditionally clear to Turkey, on behalf of the European Union, that, first: Cyprus will become a full member of the European Union, irrespective of whether or not the Cyprus problem is solved first, given that no such solution will be possible due to Turkey's intransigence and, secondly: that Turkey will forever remain a candidate and only a candidate country if it continues to violate the fundamental principles of international law and the European ideal?
Question No 17 by (H-0569/00):
Subject: Milosevic Over the last few days, a number of media have carried reports that one Member State of the European Union is currently acting as a mediator in an effort to find a 'way out' from the serious situation in Serbia. Those media allege that, together with other members of the international community, that Member State is working on a scenario whereby Mr Milosevic and his family would be granted exile and protection, i.e. immunity from prosecution by the International Criminal Tribunal for the former Yugoslavia, in exchange for his giving up power.
Does not the Council feel that such a scenario, if it ever became reality, would constitute a complete U­turn in the policy pursued hitherto by the European Union against persons indicted by the International Criminal Tribunal for the former Yugoslavia? Does it not also feel that a U-turn of this nature would have serious consequences for the credibility of the future International Criminal Court?
The indiscreet remarks to which Mr Dupuis refers, that were published by some sections of the international press and concerned confidential negotiations between some governments with the aim of guaranteeing President Milosevic and his family exile and protection, have been officially denied by all of the governments concerned.
The European Union' s policy that aims to guarantee full and unconditional support to the International Criminal Court for crimes committed in the former Yugoslavia, and all initiatives undertaken to apprehend all persons accused of these crimes and subject them to international justice, remains - I assure you -absolutely and wholly unchanged.
) Minister, I am completely satisfied with your answer and I note your voice is failing you somewhat owing to the length of this session. I should like to thank you for your positive start and hope that the rest of the presidency continues well. I wish you every success.
We also thank the Minister for being present, and we naturally hope that his cold will clear up. I am also suffering. These summer colds need a lot of attention.
Since the time allotted to Questions to the Council has elapsed. Questions Nos 18, 21 and 24 will be replied to in writing.
That concludes Questions to the Council.
(The sitting was suspended at 7.45 p.m. and resumed at 9.00 p.m.).
Draft supplementary and amending budgets (SAB) for 2000
The next item is the joint debate on the following two reports:
(A5-0183/2000) by Mr Bourlanges on behalf of the Committee on Budgets on draft supplementary and amending budget 1/2000 to the budget of the European Communities for the financial year 2000;
(A5-0192/2000) by Mr Virrankoski on behalf of the Committee on Budgets on draft supplementary and amending budget 2/2000 to the budget of the European Communities for the financial year 2000.
As Mr Bourlanges is not yet here, I should like to give Mr Virrankoski the floor for five minutes.
Mr President, draft supplementary and amending budget no. 2/2000 contains appropriations for the Council and for Parliament. The Council' s budget is EUR 6.635 million. This is going towards the needs of a common foreign and security and defence policy. EUR 5.877 million are estimated to be required for renting, renovating and furnishing a new building. This building will be for the needs of the staff required to implement the policy. EU military staff will be posted there, for example, including military experts who have been transferred from Member States. They may be around 45 at first, but that number may later grow to 60 or even 90. Their pay will amount to EUR 758 000 by the end of the year. Under the old gentleman' s agreement, neither institution - neither the Council nor Parliament - has become involved in the other' s draft budget.
The draft supplementary and amending budget for the European Parliament contains an appropriation of EUR 15 million for an additional prepayment for office space in Brussels. This will reduce annual interest by EUR 2.2 million over a ten-year period. This will leave a margin in the financial perspectives of EUR 69.1 million.
The Committee on Budgets transferred EUR 38 million of unused funds this year by means of a C6/2000 to fund this office space, the Spinelli building. As the President has also been able to transfer funds for this purpose, altogether at this stage we can use around EUR 58 million for accelerated payments, which will lessen annual payments over the ten-year period by around EUR 8 to 9 million for Parliament, which is a great relief. It is only reasonable that the European Parliament should pay for its office space ahead of time. In that way interest payments are saved and, at the same time, we have a little room for manoeuvre in the budget for the years to come. We shall need this, as, with eastward enlargement, Parliament' s other expenses will increase.
Parliament' s share of Category 5 expenses, or administrative expenses, in supplementary and amending budget no. 2/2000 will now rise to 20.41%, which is just over the 20% ceiling that Parliament itself set. Originally, when the budget was being drafted, the share of administrative expenses was to remain below 20%. As it is very likely that a considerable portion of the appropriations set aside for members' regulations, for example, (which amount to EUR 60 million), will remain unspent, and as more than half the year has now gone by, this ceiling may be reviewed at the end of the year. On the other hand we must realise that Parliament is saving money, as the investment it is making is a most prudent one.
The Council' s budget is interesting, as there are appropriations in it for the first time for a common security and defence policy. Structures are being created for the Council for the defence dimension to be tied more tightly to the work of the EU, in accordance with the conclusions of the Helsinki Summit. This will be an extremely difficult issue for the small, non-aligned countries, such as Finland, for example. The scars left behind in Kosovo, after the crisis management operation, are frightening. How justified is humanitarian military action, and what are its limits? A big problem will be future budget technology. Article 28 of the Treaty is unclear, particularly regarding a common security, defence and military policy. Administrative expenditure is part of the EU budget, but the Council has discretionary powers with regard to operational expenses. What then is to be the practice in future, and how much of this expenditure will we try to place under Category 4. External Action - which is already now overburdened? In future talks, the classification of expenditure must be made clearer and executed more effectively, to comply with Parliament' s wishes.
Before I give Mr Bourlanges the floor for five minutes, I should like to point out that we have an extremely long agenda today and I should therefore like to ask you to keep to the speaking time where possible, otherwise we shall be here until midnight. And no-one wants that.
Mr President, I shall endeavour to act on your good advice.
The supplementary and amending budget presented here should not pose any major problems for the simple reason that, if adopted - and it is good to see that Parliament has an opportunity to introduce several elements and budgetary choices that suit it and are to its liking, generally speaking, it is a draft that the Council will consider positive as well.
In fact, as far as this draft budget is concerned, the Council is the outright winner and legitimately so; not by scoring a victory against us, rather it is a winner all round. This is because this budget is essentially designed to enable the Council to recover the surplus balances from last year, which amount to EUR 3.2 billion. It includes a lower contribution in terms of the British rebate and a greater yield in own resources, for example customs duties, all of which is deducted from the costs it has to bear.
The draft presented here can therefore be considered positively by both the Council and Parliament. This is firstly because during the trialogue, we all agreed that the budget presented should not be limited to merely returning the balances to the Member States, but should also include expenditure and constitute a genuine supplementary and amending budget. For Parliament this represents a limited victory but a significant one nonetheless.
In the second place, we have made several decisions that can be viewed in a positive light. First, we have introduced a special contribution for orphan drugs of up to EUR 1 million. Thanks to the legal basis that now exists we are able to fund these orphan drugs. This is considered a priority by the committee responsible, the Committee on Budgets and Parliament itself.
Second - and this is the second major contribution to the issue - we have introduced extra resources, which total some EUR 11 million. Five million are to go to the High Representative in Bosnia and Herzegovina, and six million to the United Nations interim mission in Kosovo to fund the interim civil administrations. Once again, the legal bases exist to make these possible. We have the resources, the needs are there, Kosovo and Bosnia and Herzegovina are top priorities and we have chosen to finance them, but the question is how. This is to be achieved using commitment appropriations from the ECIP appropriations that no longer serve a purpose and, though they exist as appropriations, the absence of legal basis means that they cannot be used. It is therefore expenditure that has been secured by a sacrifice that barely costs us anything.
The third significant element relates to the financing of the special aid for Montenegro. You will be aware that we were all against this aid being financed with resources from other foreign programmes, in particular the MEDA programme. We therefore decided to fund it using the margin which totals 21 million in this heading. We need 20 million. Budgetary history works in our favour in this case and by using almost this entire margin, this initiative can be financed without any reduction or transfer from other appropriations, which is highly satisfactory.
Now - and I shall end on this point - the main question that remains to be answered is whether or not the Council will support us from a procedural point of view. We have had a first reading in the Council, this is our first reading, and we should very much like to conclude matters on the basis of this first reading. In other words, we hope that the Council' s second reading that takes place on 20 July will take up our first reading, if not we shall have to proceed to a second reading. I do not believe that it would be in the Council' s interest - and it is a pity that they are not present this evening - to do this.
What is more, I should like to stress another important point in that if we proceed to a second reading, in order to adhere to the strict timetables set, we should have to attend a session in August in order to vote on this SAB at second reading, which is obviously out of the question. It has always been the rule in Parliament and the other institutions that August is excluded from the timetables set. I am sure that the Council will adhere to that rule as it is in their interests, our interests and both of our interests to agree on both the procedure to adopt as well as the substance of the budget.
Mr President, Commissioner, fellow members, it may only be July, but today, the European Union and the European Parliament come to the Member States bearing gifts in the form of a supplementary budget refunding EUR 3.2 billion to their original owners. In short, we are not handing out gifts; we are returning the money to its original owners, i.e. the Member States and, at the end of the day, the taxpayers.
This shows that we are handling funds properly and the rapporteur, my friend Jean-Louis Bourlanges, has just set the facts of the matter out clearly for us. I should like to extend my warmest thanks to both him and Mr Virrankoski for the supplementary budget, which applies mainly to Parliament and the Council. We are spending funds economically, that is our main job. We are handling funds properly, and that too is our main job. This was a topic which we were able to focus on this morning.
Allow me to make one comment to the Council. I hope now the building is finally ready that Mr Solana will at last be able to move in with his work and his top secret documents. We really do have more important things to worry about than how to hide papers from unwanted visitors. That was why I voted passionately in favour of this transfer of funds, so that these technical problems can be solved once and for all and nothing more can stand in the way of a successful European security and defence policy.
As far as Parliament is concerned, we have used our supplementary budget to reduce interest payments still further. This gives us room for manoeuvre within the margin which we set for ourselves in category 5 and ensures that we can use the money reasonably and sustainably for parliamentary work and not for interest payments as part of our building policy, which is why the PPE will, of course, be voting in favour of both the Bourlanges and Virrankoski reports.
Mr President, Commissioner, ladies and gentlemen, I have nothing much to add in principle to what has already been said. We too shall, of course, be voting in favour of the two reports. What I have to say refers to supplementary and amending budget 1 which, as Mr Ferber has just said, brings Christmas in July for the Council.
The Council has the enviable task of being able to claw back and budget EUR 3.2 billion. If only we could attract the same intensive and intense attention and discussion when we discuss the fact that we are looking for 200 million in order to balance the budget next year and finance a task which has a huge effect on Europe, i.e. Kosovo or the Balkans as a whole. The figure under discussion at present is 3.2 billion, i.e. sixteen times that amount, and it will rightly be refunded, on that I have no doubt. The figure of 200 million will then probably be discussed elsewhere. We had this problem last year and we shall no doubt face a similar problem again this year. In terms of order of size, it may perhaps be a little more, but the principle is the same and it is a problem we have to solve. My request to the Council is: bear this in mind, including for the forthcoming negotiations.
It would be wonderful of course if we did not have to give back all the money which we are now refunding, if there were an agreement between the Council and Parliament whereby we could retain some of the money for contingencies. That would, of course, enable us to change the whole modus operandi between us in the future. I admit it is a highly unusual proposal, but we should consider the possibility of a reserve for contingencies. I think that would help to defuse individual budget debates.
I should like to address another two parts of the supplementary budget. The first is that, thanks to the excellent proposal by our rapporteur Mr Bourlanges, we have indeed managed to provide 20 million for Montenegro, where we have agreed to urgent procedure. However, we must find this 20 million by squeezing the margin dry. We cannot use the 3.2 billion; instead we must squeeze the margin dry. We do not need to be told, as the English say, to put our money where our mouth is, i.e. where it is needed; on the contrary, we are giving the money back and then looking around for spare change in order to perform our duties.
I should like to ask the Council to be a little more circumspect in its announcements and promises in the future unless, at the same time, it intends to tell us what we should cross out elsewhere. I can only ask the Council in the present procedure - relating to supplementary budget 1 - not to cause any more problems by withholding its approval. It really would be most welcome for the forthcoming budgetary procedure if the Council could be accommodating here and vote with us. That would be a good sign and could shape the forthcoming budget debates. My request to the Council is: please proceed as I suggest; we shall be more than happy to acknowledge such a procedure.
Mr President, the rapporteur has already explained the SAB is asking to approve two separate sums of money. I hope that these sums have been arrived at after taking good account of the principles of budgetary prudence and value for money.
The political decision to approve the building for Mr Solana and the 45 military personnel had already been taken by the fifteen Member States at Helsinki.
I would like to raise three issues about this. Firstly, it is not clear why the military personnel in the building should be counted as administrative expenditure. They would more appropriately come under the heading of operational expenditure.
Secondly, I understand there is a gentlemen's agreement according to which the European Parliament and the Council agreed not to interfere with each other's budget. I believe this has been pushed to its limit. The Council's interpretation of the gentlemen's agreement is certainly imaginative. The agreement applies to buildings and Council staff but not necessarily to seconded military personnel, whose salary comes from their own Member State. However their overheads would be paid for by the EU in the future with no real monitoring or accountability role by any institution.
Thirdly, I am not satisfied with the use of the SAB as an instrument for this because these extra needs were foreseen prior to the conclusion of the budgetary process last year and should have been incorporated in this year's budget.
In accordance with the spirit of the gentlemen's agreement, I will not comment on the need for 45 military personnel in the building. That will surely be as safe as Fort Knox. The point I wish to raise here is that Council must apply the same sort of budgetary rigour to its administrative expenditure as it expects of other institutions. And I would like some reassurance in the future that this expenditure will be spent in the most efficient and economic way possible.
On Parliament's request for the extra 15 million for the additional advance payment for the new building in Brussels, although it can be identified as a prudent step which will allow considerable savings in the future, I am concerned about the messages that this may convey. I believe it is crucial for Parliament to introduce activity-based budgeting as a matter of utmost urgency.
I had in fact forgotten to mention the fourth amendment, which, as it does not refer to expenditure, may appear less relevant, but it would be wrong to assume this. I simply wanted to say that one of Parliament' s amendments included the creation, in B5-671N, of a line for financing a 'Rapid Reaction Facility' which is designed - pursuant to the provisions of the Interinstitutional Agreement on budgetary discipline - to make it possible, thanks to a token entry, to allocate sufficient resources when the regulation is finally adopted. The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy considers this a priority and I regret not mentioning it earlier.
Mr President, ladies and gentlemen, here we are, at the beginning of the second half of the year 2000, debating the first two proposed amendments to the current budget. The first proposed amending budget relates to the Commission's budget. The second relates to the Council's and Parliament's budget, in both cases on the question of building policy. While the extra 15 million granted by Parliament is to be used to pay off the buildings early, thereby saving interest in the future, the extra Council expenditure will give rise to further expenditure in the future because other buildings will be rented in Brussels to house sectors such as the security policy.
As the Commissioner responsible for budgets, I naturally take a more kindly view of expenditure which saves money in the future - that is meant as a little dig at the Council, which is not yet here - although the Council's concerns are also well founded. If new tasks are to be adopted, then they need to be given staffing and administrative support. I only hope that the Council also grants the Commission the same courtesy and does not use one sauce for the goose and one for the gander.
Supplementary and amending budget 1 contains important amendments on the income side - as has been stressed - and on the expenditure side of the Budget 2000. On the income side, the refund of the surplus EUR 3.2 billion from 1999, as already mentioned. A number of other important corrections have also been made, meaning that contributions for the year 2000 can now be finalised. On the expenditure side, the following amendments have been made: provision has been made in the budget for the planned Repatriation Fund for non-military intervention in crisis areas, as already mentioned by the rapporteur. The funding for the UNMIK high representative in Kosovo and Bosnia has been amended and EUR 11 million will now be provided. For Montenegro, additional aid of EUR 20 million is to be provided.
I should like to thank the rapporteurs and to tell the rapporteur, Mr Bourlanges, that the Commission has accepted all Parliament's proposed amendments, even where, for example in the case of Montenegro, the remaining margin is extremely tight, but that means we must be economical and that is what we intend to be.
The Commission will do its best to ensure that the Council does not take this to a second reading, thereby postponing the resolution until September. Perhaps the reduction in payments will be incentive enough for the Council to follow Parliament's example in coming to a rapid decision, for which I should like once again to thank the House.
Thank you, Commissioner. You belong to the progressive school in the Commission, which understands that, in evening sittings, the popularity of the speaker rises in direct proportion to the brevity of his or her intervention. Thank you.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Liberalisation of energy markets
The next item is the report (A5-0180/2000) by Mr Mombaur on behalf of the Committee on Industry, External Trade, Research and Energy on the Commission's second report to the on the state of liberalisation of the energy markets Council [COM(1990) 198 - COM(1999) 164 - COM(1999) 612 - COM(2000) 297 - C5-0163/2000 - 2000/2097(COS)].
Mr President, the gas and electricity market is, without doubt, essential both to Europe's competitiveness and to environmental protection. We have drafted a report in response to four Commission documents, the basic aim of which is to make one overall market out of fifteen individual markets.
As rapporteur for the committee, I should like to draw the House's attention to a number of points, Mr President, but perhaps you will allow me to stop for a moment because Madam Vice-president has just joined us.
I repeat, the basic aim of our report is to respond to four Commission documents and to make one overall gas and electricity market out of fifteen individual markets. The committee has identified a number of points here, which I should like to list. First, the Union citizens' right to freedom of establishment and freedom to provide services has so far only been partially implemented. We advise that this implementation be accelerated.
Secondly, we welcome the fact that suppliers are forming new structures and we call on the Commission in its capacity as the competition authority, in collaboration with the national mergers and monopolies commissions, to ensure that new monopolies do not emerge, that new suppliers have free access to the grid, that exchanges are set up and that consumers can change their supplier.
Thirdly, we are concerned about security of supply and consider that great care should be taken to ensure that the Member States which so wish can impose so-called public-service obligations on the competitors involved. The Treaty contains rules on transparency and clarity in this respect but it also allows the Member States to make their own decision here. We want to ensure that this remains the case.
My fourth point concerns regulators. Most, although not all Member States have introduced regulators. We note that, in the countries in which regulators have been introduced, not only large consumers, but also medium-sized and small consumers can take better part in the market and the conditions for using the grid are clearer. Perhaps we need to reconsider if the negotiated network access model is the right approach, because it makes life easy for large consumers but difficult for medium-sized consumers and may be an instrument which hampers the European market as a whole.
Fifthly, the grids are the central market place for the markets. We therefore need free access, and that means that tariffs must give the market the right signal of non-discriminatory access for everyone and - and this is the purpose of the so-called Florence process - good cross-border tariffs must be set which allow cross-border trade. A model has been worked out here whereby the costs of cross-border trade are paid into funds. The money is paid in by the national grid operators and paid out to those providing through lines.
Commissioner, Madam Vice-president, I have two comments to make on this. First, we feel that the costs calculated by the grid operators appear to have been plucked out of thin air. We need to examine these costings closely in order to ensure that they are not completely out of line. Secondly, the costs included in the tariffs must be sure to give the market the right incentive, i.e. they must cover all losses and encourage investment. That is an important point in this process.
Sixthly: not all cross-border services have the necessary capacity. This needs to be calculated and, if necessary, rectified or allocated in accordance with the markets, perhaps by auction. Then there are two more points which I should like to address. We hope to discuss with the Commission in committee exactly how imports of gas and electricity from the Central and Eastern European countries are to be dealt with, because we do not want to damage our own gas and electricity market in Europe by accepting different safety standards or the wrong competition terms.
Finally, in the case of electricity, transmission system operators have formed an association and it was with the help of this association that results were achieved in Florence. We call on the Commission to use its influence and to take its own action to form a similar association for gas transmission system operators so that results similar to those achieved in Florence can be achieved in Madrid in the parallel process for the gas sector.
Energy, and electrical energy in particular, is of enormous importance to economic activity and social well-being, with a volume of business of some EUR 150 billion per year.
Since the first directive on its liberalisation was adopted in 1996, and the second in 1998, there has been a significant fall in prices, especially in the countries in which those directives have been most strictly applied.
I agree with the Commission, and with the rapporteur, on the need for liberalisation to be speeded up, so that the Community can fully benefit from a dynamic and competitive market.
Nevertheless, despite the fact that the current regulations lay down the essential principles on the conditions, methods and pace of liberalisation, there are certain extremely important aspects which must be dealt with by means of additional measures and specific solutions. I am talking about the management of congestion, the cross-boundary aspects and the existing bottlenecks in the European transport networks, which hinder the balanced distribution of the benefits of these measures, which may facilitate the creation of a single market at Community level.
On the other hand, there is still the practice of discriminatory prices for transfer between the Member States and the monopolies which own the networks, which hinders the genuine liberalisation of the sector.
I believe that these practices, as well as the possible substitution of the well-known national monopolies by a European oligopoly, should be combated relentlessly by the services which come under the responsibility of the Commission.
Although this issue is of concern to us and deserves much consideration, I would like to end by supporting the balanced report of the rapporteur and highlighting the need to realise the expectations of our citizens as soon as possible.
Mr President, in his report Mr Mombaur has certainly given a comprehensive coverage of the implications of the liberalization of these markets. Energy, of course, is not just any good or service. It is very basic and very essential and has to be treated differently from normal goods.
The two directives were very carefully calculated to ensure that there would not be huge and sudden job losses - approximately 250,000 jobs have been lost in this sector, with more to come - and secondly to allow those Member States which had invested heavily in, for example, nuclear energy to do some strategic planning and not leave them with too much in the way of stranded costs. For that reason they were not full speed ahead directives. Nevertheless they should have been implemented on time by every Member State and they were not. Those which delayed were wrong, especially those which at the same time took advantage of the opening of markets elsewhere and we have evidence that this also applies to countries outside the European Union.
I have said that the job losses were very considerable. There has also been a great deal of upheaval and restructuring and some evidence of the formation of new monopolies, something which must be combated. There has been a diminution in the amount of research and development and that is a shame. There is a lack of harmonization to date and Mr Mombaur is quite right to call for harmonization. I am fairly sceptical about allowing the regulators to do that through the Florence work.
The question of public service obligations is mentioned several times in the report. The Socialist Group has put forward an amendment asking for a framework directive ensuring that in sectors like energy services of general interest are protected. I hope that will be supported.
Although there are difficulties with the two directives and liberalization, it is part of creating Europe and lower prices do benefit people. However there are environmental implications which we have not taken very seriously.
The Lisbon Council asked the Commission to look at the possible need for an acceleration. I do not agree, however, with preaching to Member States and telling them what they should be doing. It is up to them to decide. I am very anxious that renewable energy is supported in a liberalised market. That is not easy to do and it is something the Parliament holds dear. I am very concerned about the threat to combined heat and power in the gas directive. That needs to be rectified very quickly.
Mr President, Commissioner, I would first of all like to thank the rapporteur for the great care he has taken over this report. Two major factors can be identified with regard to the liberalisation process of the energy market. First of all, the liberalisation process does not proceed at the same pace in all the Member States and secondly, there is also a difference in timing within the respective Member States. Moreover, it is also worth emphasising that the way energy markets are opened up depends greatly on the geographic location of the Member State in question. For the reasons set out above, it would be preferable to adopt a pragmatic rather than a theoretical approach. The pragmatic approach is also the way forward if we want to achieve Member-State-specific liberalisation, for, in our opinion, we should not speed up the directive' s implementation but rather carry it out gradually.
Against this background, it is important for the amendment tabled by our group to be approved within the Commission. This aims to force Member States to set up independent regulatory bodies that will be authorised to encourage full competition. The same amendment also aims to promote the interests of the consumers within the liberalised energy market by guaranteeing universal service provision.
Finally, I would like to emphasise that our proposal on laying down a detailed schedule, in the course of which clearly defined goals would need to be accomplished, is important if we are eventually to achieve gradual, yet full, liberalisation of the energy market. Acceptance of this proposal within the plenary will put a stop to unfair competition which is currently affecting the electricity market and which is caused by liberalisation being applied in different ways within the Member States.
Mr President, monopolies are not acceptable, whether state or otherwise, and we must be careful with the single market not to create new private monopolies in the energy sector.
I would also like to emphasise that the concept of public service and of the public good must go hand-in-hand with liberalization. I am referring to social and environmental concerns which this Parliament has always supported but which are not yet sufficiently articulated in the energy sector with reference to the single market.
It is particularly regrettable that liberalization has gone hand-in-hand with a negative impact on energy saving. This is something that we all pay a great deal of lip service to but we are in practice regressing, we are going backwards on energy-saving. We must meet our Kyoto commitments: we have international treaties and obligations under them and it is time that we took this more seriously.
I welcome proposals for network access for renewable energies. Subsidies for traditional forms of energies have been intense and are partly responsible for limited progress on renewables. It would be very regrettable if Japan, for example, were to surpass us in the new technologies which we have developed and researched over many years. This is currently something that we should be concerned about. If we support network access for renewables in Europe, we should not find ourselves in this position.
Liberalization should apply to all energy sectors, particularly the nuclear sector where there are huge subsidies from some states. Yet the Commission is not tackling this head on. Perhaps it is afraid. I have discussed this with Commissioner Monti. He is a powerful Commissioner and even he is unwilling to tackle some of the Member States head on in this regard. But it is a level playing field, fair is fair, and the nuclear sectors cannot be subsidised.
Finally on the Florence process, we must involve the Parliament and we must have some democratic involvement in this process. We cannot just let it remain outside Parliamentary control although it has been useful in some respects.
Mr President, this report again demonstrates that liberalisation, the free market and competition are currently seen as the universal panacea to nearly every economic and other problem. Yes, I am aware of the few positive developments in European energy policy. Without doubt, electricity prices have fallen. However, the fact that the prices of some other forms of energy have spiralled is passed over in modest silence. Such facts do not fit in with liberalisation mania.
On balance, I feel that a number of very serious problems and misdirected developments in EU energy policy have not been addressed. First, I would like a discussion on the current, completely non-liberal practice already referred to of massively subsidising nuclear and fossil-fuel energy in their many and varied forms. Secondly, the EU directive on the internal electricity market must be supplemented by an EU-wide supply directive which promotes an ecological and decentralised energy economy. Thirdly, a radical rethink of the EU's promotion policy is also needed so as to promote energy savings from renewable sources of energy and regionalised energy policies, rather than the construction of high-voltage lines for a centralised energy economy.
Fourthly, I should like to warn against subverting local energy operations by liberalising right across the EU, as we are doing at present. Economic aspects and the democratic strength and power of local energy authorities to act, socially and otherwise, are at stake here and must not be sacrificed to liberalisation at any price.
Mr President, I would like to convey my congratulations to the rapporteur for this report. It is a very balanced piece of work covering quite a wide range of views.
We should point to progress made so far in liberalising the electricity and the gas markets, in particular opening up electricity to more than 60% of the market so far, while also remembering that we need to keep up the pressure for more progress.
It is hard to over-estimate the importance of this process to the competitiveness of our European economies in the widest sense. I know that in the short term it may be difficult to prove that but I am quite sure that in the long term this is a vital part of making our economies competitive in the wider world. I also believe that it is very important for us to distinguish between the processes of market efficiency that liberalization implies and other policy objectives that we may wish to achieve, such as the question of universal supply, such as the aims to reduce CO2 and it is very important to keep those two distinct and separate.
I have to say that I share the regret of some colleagues that some countries have been rather backward in implementing these measures and it is ironic that at least one of those countries is that which seeks to accelerate the pace of integration in Europe. St Augustine 'make me more liberalised but not quite yet'.
I would like to recognise that the fears of the pessimists that liberalization would lead to cuts in security of supply have been confounded. Private sector provision has delivered the goods.
Mr President, Commissioner, ladies and gentlemen, Mr Mombaur' s report deals with the energy markets and, as everyone has understood, advocates speeding up the liberalisation of these markets. At this hour in the day and stage in the debate, I think it preferable and far more useful to get straight to the point with what I have to say. Personally, when I think in terms of 'energy' I think of security of supply in the long term, the guarantee of public service missions and the contribution to sustainable and environmentally friendly development. If I can, in addition, think in terms of competitiveness, then I certainly take the opportunity to do so, though, I have to admit, it is not my highest priority.
That is why ladies and gentlemen, I do not agree with the rapporteur' s conclusions, or the vision and proposals put forward by Commissioner Bolkestein in 'Frontier-Free Europe' . Those who are not in favour of accelerating the liberalisation of public utilities are not old fashioned. Those who defend public service do not use fear as an argument to defend their values, and those who are in favour of a universal service are not nostalgic, nervous nationalists, but Europeans.
Mr Mombaur, unlike you, I do not have blind and absolute confidence in market mechanisms. I do not favour price reduction over security. I defend employment first and foremost and what is more, I never lose sight of the fact that public services constitute a unifying element and an element of the European social model that is so dear to your friend Mr Jacques Chirac. They are of course, also a prerequisite for balanced regional planning whose failure or inexistence would cost far more than the savings you hope to achieve.
I would therefore have liked your report to have taken account of the Treaty provisions relating to general interest services and to have included proposals for measures designed to guarantee citizens' access to public services in energy. This is because, and this is something I should like to stress, public service in energy is a factor in social cohesion, the fight against exclusion, balanced regional development, respect for the environment, security and lastly a prerequisite for national and European independence.
Rapporteur, I cannot deny that you have worked hard on this and even congratulate you on your efforts, but I cannot subscribe to the ideology that underpins your proposals. I hope that the amendments tabled by Mr Harlem Desir and other Members that also share my concerns will be adopted because I personally am not in a position to vote in favour of your report as it stands.
I would also like to join in congratulating the rapporteur on an excellent job well done and make two points which have been mentioned by others before.
Firstly, the value of strong regulatory authorities. It is quite clear from the experience in the fifteen still separate markets that strong regulatory bodies help market access for smaller players, protect the interests of consumers and force the pace of large monopoly-providers which might otherwise feel free to take a more leisurely pace. Secondly, the value of a timetable. It was a pity that the Lisbon conclusions did not call for a timetable. Experience in other areas such as telecom shows that Member States respond better to this incentive and I hope that the Commission will elaborate a specific timetable for liberalization in the months to come.
Mr President, the report on the Commission' s second report to the Council and the European Parliament on progress in liberalising energy markets only takes account of two aspects, namely competition and the deepening of the internal energy market. In order to justify this strategy of the full liberalisation of the electricity and gas markets, the report sings the praises of the supposed positive effects of competition, namely, reduced production costs, increased job opportunities and even goes as far as to praise its positive macroeconomic effects on the job market. By what mechanism does he hope this will be achieved, or rather by what mysterious means?
In fact, the liberalisation that has been carried out to date or is in progress has not generated employment and, in some public utilities, personnel levels have even dropped as a result. According to the trade unions in the ETUC, 300 000 jobs have already been lost and a further 200 000 are threatened. Everywhere you look employees rights are under threat.
I take issue with another assertion made in the report concerning the reduction in energy prices. Who will benefit from this and how exactly? It is commonly known that tariff reductions all too often only benefit large industrial users. As far as ordinary users are concerned, gas and electricity have become goods that one can either afford or not. Will users in the not too distant future be asked to pay for their electricity in advance, as is the case in Great Britain, and be forced to go without when their card runs out?
Energy is a basic need. Access to it must therefore be considered a fundamental right. In our view, only genuine public and democratic regulation would make it possible to rationalise both the production and use of energy while ensuring respect for the environment and basic equalisation. This would constitute the first step towards a European public service that met the needs of today' s users and employees. However, such concerns seem far removed from this report, which is why I cannot vote in favour of it as it stands.
Mr President, I should like to start by thanking the rapporteur, Peter Mombaur, and congratulating him on his skilled reporting. And having heard the contributions made today by the honourable members, we really can say that the liberalisation of the energy markets has progressed faster and more efficiently than we expected in the last parliamentary term. That is the first thing. Mr Caudron, it is no longer possible to reverse this and that is how it should be.
Secondly, the energy liberalisation sceptics have been impressively routed. The prices of gas and electricity have sunk as the result of competition, Mrs Vachetta, including to consumers. You insist on portraying the large undertakings as the winners here, but you are completely wrong, that is rubbish. Security of supply to consumers and to the economy has been maintained and the competitiveness of jobs has improved considerably, not deteriorated. It has improved thanks to international competition.
We still have a whole series of problems to solve. Too little headway has been made liberalising the markets in individual Member States but we assume that the French presidency will make further progress here. Secondly, liberalisation must be controlled by the competition authorities and we have a European institution that can and does do that; otherwise private monopolies will replace state monopolies. Mr Mombaur pointed that out just now.
Thirdly, we need the strict division between energy generation and grid management. Even the problem of charges and access conditions are, in my view, better solved by a regulatory authority than in voluntary agreements between major associations. Fourthly, regulated grid access with set prices, following the telecommunications example, is the best way of ensuring that small and medium-sized companies and smaller works departments receive equal treatment. Both mergers and state aid must be controlled and approved in the future. Professor Monti has announced this. I think that this is right in principle, but I think that his deadline of five years is too soon and I think that we need to extend the deadline to ten years, so that European industry has time to develop fully and invest with good prospects in this important future market.
Mr President, it has emerged in the course of this discussion that, for some people, liberalisation is a goal in itself. I do not think that it, in fact, is. There must be some purpose to liberalisation, be it lower prices, security of supplies, increased competitiveness or sustainable technological development. Proceeding from that point of view and inspired, in fact, by the EU directives, we in Denmark have begun a complete liberalisation of the electricity sector. This entails major upheavals which are causing concern among employees. When you talk with them about liberalisation, they say, 'We are happy to have liberalisation, but it should be the same for everyone in Europe.' That is just the problem with this issue. We have obtained liberalisation in 15 different markets and15 different countries, but we have not in that way obtained complete liberalisation. It may perhaps be concluded that what we have obtained is liberalisation for liberalisation' s sake. Employees in the sector shake their heads, and ordinary consumers do not obtain the intended benefits of liberalisation. It is therefore right to continue with the liberalisation that is under way and implement complete liberalisation. Of course we should have liberalisation, but it should be on equal terms. At the same time, it is important to remember that liberalisation ought not to be carried out in isolation. In future work on liberalising the energy market, we shall make sure that energy policy as a whole is involved. There is a wide range of considerations to be taken into account. I am thinking here of consumers, the environment, competitiveness, renewable energy sources and the employees. There are a good many more agendas we need to engage with, and not only that of complete liberalisation.
Mr President, I would like to thank my colleague, Mr Mombaur, for an excellent report. The liberalisation of the energy markets is the only real way to safeguard consumers' rights and the credible viability of the Internal Market. The Commission must take care that the energy market is opened up in a genuine sense and in a spirit of fair play. Various apparent barriers to competition, such as the bottlenecks created by the power grid operators, must be straightened out without delay. In addition, the largest European "energy players" must fall into line. For example, France, whose energy sector is among the most progressive, stubbornly protects its own markets. What does such a competitive country have to fear in conditions of free competition?
The liberalisation of energy markets also means that the Commission will have to approach various forms of energy on an equal footing. I cannot help wondering about the statements made by the energy Commissioner, Mrs de Palacio, which suggested that free-flowing water would not be on the list of renewable energy sources. The Commission must reconsider its position. Hydroelectric power in the Nordic countries is an environmentally friendly and natural energy source that can often be produced at a competitive price, as is the case at present, thanks to a good water supply. Hydroelectric energy can currently compete at a price that would even rival imported energy from Eastern Europe and Russia, so there is no call to label future imports of electric power from the east to the Nordic countries, at least, as dumping.
Protectionism among the big energy players in Central Europe is the main reason why cheap hydroelectric power is only getting to the Central European markets with difficulty. Certification systems will guarantee that consumer choice is in direct relation to the pricing of electricity.
Mr President, I would like to start by congratulating the rapporteur on an excellent report. The liberalisation of energy markets is an essential factor in the development of the economy. The objective of improving competition and lowering prices for all consumer groups, including the end consumer, must be pursued assiduously. The opening up of the market will lead to reorganisation on a European scale with common rules for all the countries.
I hope that the Commission will submit comprehensive proposals to overcome the existing barriers to intraCommunity trade and ad hoc measures to deal with the Member States which do not apply the directives. We need to speed up the process of liberalisation in the energy and gas sectors by harmonising the Member States' energy policies. To support the liberalisation process it will be necessary to introduce a benchmarking process, as we have done in other sectors, with the publishing of a Commission half-yearly report on the final price of European Union gas and electricity. This will allow us to assess the impact of liberalising the energy markets on the consumer directly. Guidelines will also have to be drawn up for harmonising the price observation criteria and processing the data gathered so as to ensure that maximum care is taken in comparing the situations of the different Member States.
I would support the rapporteur in stressing that competition does not prevent Member States from imposing public service obligations in the general interest on operators. Moreover, I would remind you that liberalisation does not just mean privatisation, where a company continues, in practice, to be managed in the same way as before: liberalisation must mean opening up, interchange and competitiveness. I do not consider that liberalisation will have negative implications for employment, for the lower cost of energy will allow companies more room for development and create a greater number of jobs than are lost with the end of the monopolies.
Mr President, ladies and gentlemen, Mr Mombaur' s report on the state of liberalisation of the energy, electricity and gas markets has the merit of summarising the various Commission communications on the issue. It also highlights some of the key facts in this matter, two of which I shall mention here. First, the Treaties provide for the creation of an internal market in the energy sector, which must be accomplished. Second, the achievement of this aim undoubtedly involves opening up the markets to competition, the process of liberalisation and division into separate activities relating to energy transmission, production and distribution.
As the French Presidency gets underway, it must be noted - and as a French MEP this is not something I am terribly proud of - that France has taken a long time to transpose several European directives into its national law. In fact, it appears that France comes bottom of the class as far as this matter is concerned. The European directive on electricity was therefore adopted rather late by my country and only in its most basic form. More generally speaking, I, like the rapporteur, deplore the fact that there are other countries that wish to implement the directive only in its most basic form. And yet, as has already been mentioned -and I too should like to reiterate the point - full liberalisation, as carried out by other States in the area of electricity, has produced considerable benefits for the user: need we be reminded of the 25-33% price reduction in the United Kingdom or the almost 35% drop in Germany? This is why I believe that we should support the Commission in its undertakings and, as Mr Mombaur' s report suggests, set a specific binding timetable for carrying out the full liberalisation of the energy markets in the applicant countries and of course, first and foremost in the Member States.
The ambition shown by the latest presidency of the Union for the advancement of Europe cannot simply stop at the defence of acquired or past situations. The completion of the internal market cannot be restricted to the European Union alone, which is why it cannot be put off indefinitely.
Mr President, I would firstly like to congratulate Mr Mombaur on his report, which I believe broadly coincides with the Commission' s position. Secondly, I would like to thank all the speakers, although I do not agree with everything that has been said.
In any event, I would like to point out that I agree with Mr Mombaur when he says that the liberalisation of the electrical sector has led to a drop in prices, improvements for customers, for homes and also for large industry, which means job creation, increased competitivity of the European electrical industry, development and work, although it is true that some jobs have been lost in the electrical industry. However, the benefits have outweighed the problems encountered.
It should also be pointed out that the Lisbon and Feira Summits have reiterated the need to move ahead with liberalisations. As regards what some have said, it is true that there is no timetable. This does not mean that there is not a strong will to move forward.
In any event, the progress made so far - which is very considerable - still seems to me to be insufficient. We must not create fifteen separate liberalised markets, but one single European liberalised market. To this end, there are still issues to be dealt with, such as the level of openness of the market, the separation of the operators of transmission networks from the production systems, the guarantee of non-discriminatory access in the application of prices. In this context, I would like to thank Mr Mombaur for his resolution' s support for the importance of the separation of producers and operators of transmission networks.
Furthermore, the efforts of the Florence Forum are invaluable and we must continue along that route. If they turn out to be insufficient, they will be supplemented with Commission initiatives. In that respect, there is a will to seek an establishment of tariffs which will lead to an increase in exchanges and clear access to the network.
I must also point out that the Florence Forum - with regard to electricity - must be supplemented by the Madrid Forum on gas. Both of these reflect an original institutional approach, since representatives of Parliament participate in them.
There is a physical aspect, the capacity for interconnection, which must also be developed and which currently lead to limitations in the development of this single market, both in the electrical sector and in the gas sector.
If we are to continue to make progress with liberalisation, we cannot forget one key element: the public service role of electricity - and gas as well, although on a different level. This means that the supply must be guaranteed - as some of you have said - and there must be an adequate service for all citizens. This aspect will be included in the initiatives which I propose to present to the Council and Parliament at the end of this year, so that they may be ready in the Spring, for the European Council, in order to provide more impetus for liberalisation in the areas I have mentioned.
I also wish to say that the aspects relating to safety standards must also be developed soon and I am going to propose to Parliament and the Council that we hold a debate, not on the nuclear sector, nor on the coal or renewable energy sector, but on the guarantees of the European Union' s energy supply as a whole, when we will be able to consider the different sources of energy and the problems relating to each of them, because nothing is free, everything has its price, its pros and cons. We need to hold a reasoned debate on the possibilities available to us, in terms of sources and the guarantees of supply, in the light of the Kyoto commitments.
I consider water to be a form of renewable energy, of course. Hydro-electricity is a form of renewable energy. The problem is that the hydro-electrical industry as a whole is not taken into account when it comes to subsidies, which are another issue. We believe that we have to support renewable energy sources as much as possible. This is an extremely important European technology, with industrial possibilities beyond our European borders, which we must continue to support. The Directive excludes hydroelectricity from the consideration of subsidies, which means that it is not sustainable. We must continue to include it within the broad consideration of renewable energy resources.
Mr President, I do not have time to expand further. I would like to thank Mr Mombaur once again for his magnificent report and point out that we are going to present proposals in order to continue the progress in the field of liberalisation. We are going to deal with the social aspects of the electricity sector and its public service element. The assessment is frankly positive and we must continue to make progress in accordance with what the Council has told us, at both the Lisbon and the Feira Summits.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Community railway undertakings
The next item is the joint debate on the following two reports:
(A5-0173/2000) Recommendation for second reading by Mr Jarzembowski, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council directive amending Directive 91/440/EEC on the development of the Community's railways [5386/1/2000 - C5-0178/2000 - 1998/0265(COD)];
(A5-0171/2000) Recommendation for second reading by Mr Swoboda on behalf of the Committee on Regional Policy, Transport and Tourism on:
I. the Council common position for adopting a European Parliament and Council directive amending Directive 95/18/EC on the licensing of railway undertakings [5387/1/2000 - C5-0176/2000 - 1998/0266(COD)];
II. the Council common position for adopting a European Parliament and Council directive relating to the allocation of railway infrastructure capacity, the levying of charges for the use of the railway infrastructure and safety certification [5388/1/2000 - C5-0177/2000 - 1998/0267(COD)].
Before I set the signal for the railwaymen to green and because we have another new team here, I should like to make a brief comment. We still have a long debate ahead of us. I beg you to keep to the speaking times. As the two chief railwaymen starting the debate have unlimited speaking time, I leave it to their discretion to keep their speeches short.
Mr President, Madam Vice-President, ladies and gentlemen, the Committee on Regional Policy, Transport and Tourism proposes that plenary at last gradually but properly liberalise the railway market, with liberalisation to be completed by the year 2010. Only then will we achieve our common goal of shifting more freight from the roads on to the railways and, hence, of sustainable mobility within the European Union.
First I must thank the Commission, especially the Vice-President, Mrs Palacio, and the Finnish Presidency, without whom there would have been no common positions in the Council in December 1999. We are most grateful for that. But Parliament will defend the view in the codecision procedure that the positions taken do not go far enough in order to safeguard the long-term future of the railways. The Council wants to move one small step at a time. We take the view that it is high time, eight years after the completion of the single market, to set signals and regulate conclusively so that the liberalisation of the railway sector can be completed by 2010. This also fits in with what was said at the Lisbon Summit, where the Heads of State and Government pressed for further liberalisation of the transport sector.
So what are our most important proposed amendments? First, we agree with the Council that, if the railway networks are to be used efficiently, only cross-border freight traffic need be liberalised for a special trans-European rail freight network. But we take the view that five years is long enough to show railways and their employees that they have nothing to fear from the liberalisation of the networks. We feel that railway undertakings should have access to the entire network of the fifteen Member States in five years' time, for both international and national freight traffic, and by 2010 for international and national passenger traffic.
This gradual liberalisation plan would give us a real common network in the European Union by 2010. In order to ensure that railway undertakings in all Member States also have real access to local networks in other Member States, we feel that there must be a strict, compulsory division between the management of individual networks and the provision of transport services by individual national railway undertakings. Experience over the past 40 years shows that, if infrastructure and operations are not separated, the national railway undertaking always reserves the best lines for itself, thereby denying other railway undertakings effective, non-discriminatory access.
We take the view that, if there is to be even greater use of the networks, legal entities other than railway undertakings, such as shippers and forwarding agents, should have the right to apply for and be granted licences to use lines throughout the Community. Liberalising the right to apply to use lines in all fifteen Member States by 2005 will do two things: first, it will take account of the role of shippers and forwarding agents, who need no encouragement to use the railways and, secondly, it will represent a further step towards the completion of the single market in the railway sector in that the railways' exclusive right to use the infrastructure will be somewhat mitigated.
Another factor is the question of track charges. We take the view that track charges should be increased in the medium and long term in order to move towards the objective of covering costs. Only if the user pays, i.e. the railway undertakings also bear the cost of operating and maintaining the network, will it be possible to fund network operation and maintenance.
Finally, the Committee on Transport voted by a large majority to abolish the derogations for Ireland, Greece, Luxembourg and Great Britain with respect to Northern Ireland. We feel that, first, legislation should be the same in all parts of the Union and, secondly, even in geographically remote areas, which we of course all value, the principles of accuracy and clarity of costs and open access to the network should apply.
Allow me to close by stressing once again that we can use our vote in Parliament tomorrow to give a signal. If we adopt the recommendation by the Committee on Transport by a large majority, we will have a real chance of reaching a compromise with the Council during the conciliation procedure which is acceptable to both the Council and Parliament, which goes beyond the common positions and which enables a real move to be made towards liberalising the railway sector, because we all want to strengthen the railways. We want to shift more freight from the roads to the railways, which is why we need a clear compromise with the Council. And we shall only get it if we adopt a clear stance here in Parliament.
Mr President, Commissioner, ladies and gentlemen, one could be forgiven for thinking that the three reports under discussion today are in fact technical reports. But oh what emotions I witnessed when I reported on them in my group today, which is a good thing because a hugely important question is in fact at stake here: the question of how to ensure that the European railways gain in weight again in the future, not in the material sense, but as far as their importance is concerned, because what many people forget when they are busy opposing reforms is that, with the state the railways have got into, they are carrying less and less. Trains are still chugging round Europe, but there is less and less freight in their wagons and that is a state of affairs which we cannot tolerate. That is why I, why we all think, that a European railway sector needs to be developed and the Council resolution, the Council consensus, is really a minimum consensus; it does not satisfy us, even if we perhaps differ in our views on many aspects, such as how much further than the Council we should go.
Of course, we have a lot of lost ground to make up, because in the past we have only had national railways. We talk about globalisation. All today's private-sector undertakings operate transnationally; only the railways seem not to have heard of this. So we need to liberalise and open up the markets and of course everyone has differing ideas as to how this should be done. Some think that the market is the invisible hand, the almost divine principle which should guide and control everything, while others think we should be very circumspect in liberalising the market and should only liberalise it where absolutely necessary. I think that our position, and my position, is that there is a middle way which will allow us to move forward, but it must be clearly defined; we must be clear as to how we are going to bring about the liberalisation of the market, whereby the railways must, of course, be given a chance to adapt to the new conditions one step at a time.
For us, competition is a way of increasing services, i.e. we need to get more traffic on to the railways, especially freight traffic, which is the real sore point, if we are to prevent railway services from shrinking yet further. So it is a gradual process, but a clearer and faster process than that planned by the Council.
First, the overwhelming majority of us takes the view that there should be a competition authority, a regulator as it were, in every country. That would give all railway undertakings, all interested parties, shipping agents, whoever, one authority in each country to which they can take recourse if clarity and transparency of competition are violated. It also means that there can be no derogations. We are building up a European railway, not one system for one country and a different system for another, which is why these derogations have to go. That does not mean that everything will be prescribed down to the last detail, it just means that the freedom which we are granting needs to be granted to all countries equally, not more for some and less for others.
Secondly, we have differing views on the compulsory separation of infrastructures. We think that it must also be possible to trade fairly with integrated undertakings, provided of course that the balance sheet and certain basic conditions are kept separate. Our, or my proposal is that the Commission should present a report in a few years' time and report to Parliament on whether or not the principles of free, transparent competition have been contradicted and then we can take another decision.
We take the view that liberalisation should apply first and foremost to freight traffic, both transnational and, in the end, national freight traffic. As far as passenger traffic is concerned, we feel that it is important and that it suffices, at least for the time being, to state clearly that cross-border passenger traffic will also need to be liberalised. As to whether passenger traffic between Stuttgart and Munich should be liberalised: this is a matter which, in my view, should be decided by the German government or the regional government in Bavaria and not necessarily at European level. We feel that the individual Member States should be given room to manoeuvre and take decisions here.
The pricing system is an important issue. How much should be charged for the capacity allocated? There are two schools of thought here. The first feels that only marginal costs should be charged, i.e. the costs incurred in running one more train. The second school feels that the complete costs of providing the route, tracks etc. should be covered. We feel that charging marginal costs make sense in the short term, in order to ensure that there is competition and that the railways can start running trains again. But in the long term, we will need some sort of complete cost-covering method, similar to the principle applied to the roads. Otherwise we shall never manage to get more freight back on to the railways because this is precisely the problem faced by certain railways, including the German railways, to quote just one example: when the complete cost-covering method is used in the present situation, many companies refuse to use the railways' services because they are simply too expensive. Which is why we need a gradual transition and similar conditions for both roads and railways.
I should like to mention one last point. One criticism heard time and again is: has the whole idea of public-sector services gone to the dogs? Is everything to be run on market principles, on private-sector principles? We have therefore reinstated an original clause on public-sector services, and I am grateful for the support it has received because, unfortunately, the European Commission has not yet submitted any general proposals as to how public-sector services are to be dealt with. It will still be possible for a country to say that public-sector services must take priority at certain times and this priority can therefore be stipulated.
I am sure that tomorrow's vote will set a conciliation procedure in motion. That does not present any particular problem. We, the two rapporteurs, and all the groups in the House are willing to reach a compromise. But the Council must also show willing. We have shown willing and, if the Council shows willing, we will be able to reach a compromise. I should like to close by thanking all those who worked with me, both in my group and in other groups here in Parliament, for all the effort which they invested in this, and of course the Commission, and I hope that tomorrow two or three very good reports will come out of this.
Mr President, Madam Vice-President of the Commission, I should like to start by congratulating the two rapporteurs, Mr Jarzembowski, who has taken over from Mr Pavlos Sarlis, our former fellow Member of the European Parliament who acted as rapporteur for the first reading, and Mr Swoboda, for their reports. Allow me to say that they both explained the technical aspects of their reports extremely well.
As Chairman of the Committee on Transport, I should like to highlight two conclusions which I think we need to draw from this debate. The first conclusion concerns the liberalisation of the railways. This is something we have been hearing about for years, just as we have heard a great deal about the single market in the European Union for years. The time has come for action rather than words, on both counts. We need to accept that there will be no complete single market unless transport is fully liberalised and I think that liberalising the railways will be a decisive step in this direction and will make a decisive contribution towards the revival of the declining means of transport which we call the railways.
The second message concerns the Council. The Council needs to take serious account of Parliament's views. Of course, we reached a compromise in Helsinki with Mrs de Palacio's help. This compromise is welcome but it is not enough; we need to go further and account needs to be taken of Parliament's position if we are to do so. The Council is wrong to believe that the discussion ended in Helsinki last December with the compromise at Council level. Parliament is here, it has its views, it supports them clearly and will, we believe, support them during tomorrow's vote which, I think, will confirm what was decided at the committee meeting during which the reports were adopted by a large majority.
Mr President, for the railways the status quo is really not an option. They either have to change or die. Railways in Europe are in terminal decline, not least in the rail freight sector. New freight goes by road in Europe, not by rail. That must change, and I believe it will. That is why I broadly support the Council position which represents a small but important step towards railway liberalisation.
The alternative to this modest step is no step at all. That is why tonight, regretfully I cannot agree with the tactics suggested by Mr Jarzembowski because it is a recipe for going nowhere at all, very quickly. We have to take into account national differences and indeed, social and employment concerns.
Broadly, the Council position has struck the right balance on the charging, licensing, access and separation issues. They have struck a right balance between both extremes and I would advocate - to use Mr Swoboda's term - that "third way" should be applied to the railways in Europe.
Labour MEPs have two particular concerns which I know are shared by many other Members: one is the issue of derogations. We believe that Greece, Ireland and Northern Ireland should have a limited derogation of five years because of their unique geographical and geopolitical circumstances. Secondly, we hope that the deletion of Article 12, led by the Liberals in committee, which could deprive citizens and consumers of network benefits and deprive disabled people of access, can be reinserted into the text. Those basic safeguards must be restored.
The prize for us tonight is that for the first time in history we can achieve liberalisation of the international freight network. That is an achievable goal. Let us not throw it away.
Mr President, I believe that the rapporteurs have done sterling work and the fruits of their labour, which we submitted under their guidance to the Committee on Regional Policy, Transport and Tourism, are a coherent whole with a clearly defined objective. Mr Swoboda referred to this a moment ago: a vigorous railway sector within an internal market, which can be effective for the entire Union. The objective also sends a clear message to the Council, namely that Parliament wants to go further than the Commission. I do not really share Mr Watts' view. In my opinion, we need to go further than the Council stated in its common position.
We must now set the scene for full liberalisation in the medium term, and the step we are now taking is the first step in this process. This step is also the step currently proposed by the Council. We must also take the next steps, namely implement full liberalisation with regard to the transport of goods by 2005 and take the same step for the transport of passengers nationally and internationally in the longer term, this time by 2010, a deadline which is ten years away.
There are a number of points which are vital in this context, and I hope that a sufficient number of MEPs will be able to support those opinions tomorrow. First of all, it is vital that infrastructure and the provision of services be divided. After all, no one can be on both sides of the fence at the same time. Secondly, who can apply for a licence? Not only railway undertakings, others too should be able to do this. I cannot see why, Mr Swoboda, this should be postponed until 2010. In my opinion, we should be able to bring this date forward to 2005.
I should now like to comment on Article 12, which, I believe, is redundant, and a European licence should be subject to European requirements. That is not to say that consumers, railway workers' social rights or safety are deemed immaterial. In fact, safety should come first. European requirements should apply because a European railway system requires regulations at European level rather than additional regulations at national level, because the latter would enable Member States to carry out certain activities which they no longer have to do within a European market. If we pursue this line of attack, railway undertakings will need to put their customers and passengers first, rather than act out of self-interest.
I would like to add a brief, technical comment. Amendment No 23 has been declared inadmissible by the services. I would dispute this on the basis of Rule 80, paragraph 2 (b), and Rule 80, paragraph 3, of our Rules of Procedure. I would invite the services to reconsider their view, because my amendment is also related to Amendment No 24 regarding Article 12, which was declared admissible.
Mr President, Commissioner, ladies and gentlemen, I have to admit that within my group there are two arguments being disputed in relation to the Community railways. Though we unanimously agree to finally and genuinely develop rail transport and, though we unanimously agree to make every effort to facilitate the transfer from road to rail, some think that that this will be achieved most speedily via liberalisation whereas others, including myself, believe that the maximum number of guarantees should be created before liberalisation goes ahead, particularly with regard to passenger transport.
In my view, the present state of the railways in the various Member States does not make it viable to open them up to competition. They are all in need of considerable modernisation in order to offer identical conditions of competition. The reason for this is that in order to achieve genuine and equitable competition, the right conditions need to be created, they are not simply acquired and excesses must be avoided. Companies, particularly public companies, need to be granted enough time to modernise their networks before opening them up to competition.
With regard to the guarantees, be they in relation to the harmonisation of working conditions or vital safety regulations, they are also something that cannot simply be acquired. The disaster in Great Britain is still fresh in our minds and continues to warrant examination of rail safety requirements. The compromise reached on 10 December by the Transport Council marked a step in the right direction. Let us therefore go ahead and set up the rail transport network. It is not a matter of going too far, too fast in terms of passenger transport, what we firstly need to achieve is a rail network that offers the public the chance to get around without causing pollution.
Mr President, rail transport is very important in terms of citizens' mobility, the development of trade within Europe and in terms of the environment and regional planning.
The European Parliament has already paved the way for the liberalisation of international freight transport at its first reading, by granting authorised applicants track access rights. This rail package was the subject of a Council compromise in December.
The Council suggests that the choice of authorised applicants should be left to Member States' discretion, that the freight rail networks be opened up using a specific network called the "Trans-European Rail Freight Network" and, lastly, that the division into separate entities only take place progressively.
I note, without any satisfaction, that the Council' s position also takes account of the various national situations and grants each State the right to determine their own choices and for example, to pursue cooperation commitments. However, we are faced with an ultraliberal proposition at this second reading. The amendments tabled sanction the overall fragmentation of the rail system, which would mark the end of subsidiarity for the authorised applicants in 5 years' time and mean that the separation of entities would not be achieved progressively. It would also mean the complete opening up of international and national freight transport and, by 2010, of passenger transport.
Just a few moments ago we were speaking about electricity and on Thursday we shall address the issue of the single European sky. Throughout the public sector the same refrain is heard: liberalise, it' s magic! In my view, rail transport would be left with an enormous bill. Rail companies would be forced into the role of service provider, which would create unfair competition. While the service providers benefit from the largest part of the commercial margin and are free to choose the most profitable sectors, the rail companies on the other hand are left to bear the high equipment and personnel costs.
In opposition to the argument advanced regarding the increase in traffic, this system might cause the isolation and disastrous creaming off of the more profitable sectors. This same dogma is aimed solely at gaining profits through liberalisation, and users and employees do not get a say. No proper preliminary study was undertaken and what is more, I think that we should take time to study the impact of the decisions taken by the Council. It would also be useful to compare - in relation to the freight paths - the private and the public sector.
If the proposals from this second reading are adopted, they would be considered as a real provocation by all involved in the sector. I can neither endorse them, nor the amendments tabled by the Socialist Group that suggest a need for further opening up on the path to liberalisation.
Mr President, Commissioner, the Council' s common positions within the framework of the railway package are not so much unexpected as they are disappointing in part. If these plans go ahead as they are, then it looks as if the next couple of years will see little in the way of improvements within the Union' s railway industry. I would therefore like to make some observations with regard to the railway sector' s critical state.
First of all, the speed at which the EU-wide railway sector is making headway is far too slow, both in terms of transport of people and goods. This is why it is necessary for measures to apply to the two sectors and the entire Union. History has taught us that excessive interference by governments has hampered the necessary flexibility. The continued protection of certain segments of the market - both geographically and sectorally - is not an option either, because this would not break the downward trend.
In addition, some improvements are needed within the sector itself as well. A number of railway undertakings are still fostering close links with their national governments, due to historic factors. A division of tasks is necessary in order to prevent the unfair treatment of different economic operators. It is therefore important to keep the management of the infrastructure and the execution of transport services strictly separate, and this division should not just exist on paper.
Finally, this sector would also benefit from transparency and decisiveness. We should avoid building complex structures around tasks emanating from regulations within the sector. The fewer bodies involved, the better.
In my view, the European Monitoring System, therefore, adds little in the way of value and, if anything, threatens to obscure the view.
Mr President, let there be no doubt about it: I endorse most comments made by the rapporteurs and would, as such, like to thank them for the sound work they have carried out.
Mr President, I understand the ideal contained in this report to complete the internal market in the railway sector, thereby allowing freight transport by rail to compete successfully with freight transportation by road. This is necessary for the long-term survival of the European railway sector and all Member States would be in agreement with this goal.
It is our task to reach agreement on how best to achieve this, bearing in mind the difficulties involved for some Member States. I speak for my own country of Ireland. Both the Republic and the North of Ireland seek to continue the derogation agreed in December 1999, because of geographic and geopolitical reasons. It is a small country isolated from the European mainland. It cannot be accessed by rail operators elsewhere in the European Union.
I have seen at first hand the continual bombings of the north-south railway lines over the past 30 years due to the Troubles. Only now is there a chance for them to develop and prosper. Implementation at this time of this rail liberalisation package will involve the setting up of a complex administrative structure without enjoying the subsequent benefits that other Member States would. I am sure that the Irish government has agreed to the broad principle of the separation of infrastructure and operation and has pledged to pursue the restructuring of Irish railways to achieve this goal.
I ask that the present derogation be maintained to allow time to implement these changes remembering that, should an EU-rail operator wish to enter the Irish rail market, the derogation would immediately cease. Finally, it is my personal hope that while I support this derogation, I hope that it would in no way hinder the much-needed upgrading and extension of the Irish rail system.
Mr President, Commissioner, ladies and gentlemen, the European transport situation can be summed up using several pertinent figures. Between 1990 and 1997 the volume of transport of goods increased by 21% whilst over the same period the proportion of freight transported by rail dropped by 7%. During the same period, passenger transport increased by 15% and rail transport by only 3%. In terms of both freight and passenger transport European integration has been a considerable factor of mobility, but the roads have been the major beneficiaries of this particularly, but not exclusively, due to the fact that they have been frontier free since the beginning of the 1990s. European railways therefore need to open up urgently and without fear. Their future lies largely in their own hands, however, it is also our job to give them every opportunity to achieve their aims.
Railway workers must rise to the challenge of opening up international networks to trains from all countries in the European Union. The decision taken by the fifteen Ministers for Transport in December 1999 to set plans in motion for the creation of a Trans-European Freight Network that represents 94% of the international freight transport came as a direct response to this challenge. It is entirely logical to adapt national rail legislation to this new system that lays down rules governing access, pricing policy and standard and consistent management practices within the European Union.
The Swoboda report contains commendable proposals regarding the need to adapt legislation to the various national situations. On the other hand, it is wholly unacceptable and, what is more, contradicts Parliament' s first reading, for us to take advantage of this second reading - as the Jarzembowski report suggests - to announce measures to open up all networks to competition and others designed for the widespread privatisation of such networks at national and local level, as that stems from a dogma, an untested belief in the superiority of a market model that has clearly demonstrated its limitations in the United Kingdom. Several moments ago, I stated that the future of rail transport also depended on us, and I should also like to point out the fact that the dogmatic approach that we appear to have adopted in this matter threatens its very success. Everyone here is aware that rail integration in Europe cannot be reduced to a theological debate on the comparative merits of controlled liberalisation and uncontrolled privatisation.
Railways, which only receive 25% of the investment allocated to transport infrastructure in Europe, as opposed to the 65% allocated to roads, are in need of substantial investment in order to enhance interoperability, reduce bottlenecks, extend networks and integrated transport systems, etc. The United Kingdom has demonstrated to what extent privatisation can represent a step backwards. This is why we believe that our work should not threaten the delicate balance of the Council' s common position.
Mr President, the proportion of freight transported by rail within the EU has almost halved over the last thirty years. It is vital, if we are to have a truly sustainable transport policy that this process is reversed.
I congratulate Mr Swoboda and Mr Jarzembowski on their excellent reports which, if adopted, will make a major contribution to railway development. I share some of Mr Watts' concern, however, about Amendment No 1 in relation to the licensing of railway undertakings and the proposed deletion of the replacement Article 12. In any liberalisation process it is very important to ensure that certain standards are maintained, for example those relating to the safety of both workers and consumers. At the same time we need to prevent artificial barriers being put in the way of the opening up of markets.
Fulfilling both of these objectives requires a delicate balance to be struck. I doubt both whether Amendment No 1 serves its intended legal purpose and whether it could have the effects that Mr Watts fears. I believe it could send out the wrong signals. Instead I seek support for Amendments Nos 23 and 24 which, taken together, should have the effect of securing the second of the two objectives without detracting from the first.
- (PT) Mr President, Commissioner, ladies and gentlemen, I could conceivably agree to the Europeanisation of railway transport that has been put forward in the directives we are now considering and, consequently, the liberalisation of the rail sector. I could also give my support to the legal separation of the management of railway infrastructures from the provision of transport services. In order to do so, however, I would have to see guarantees on certain fundamental issues, which are the criteria for the quality and efficiency of the enormously important political and economic measure that should result from these directives.
We are all aware that many European countries were not able to take part in the industrial revolution of the 19th Century at the right time, precisely because they lacked adequate rail connections. Some of them are still waiting today for their railways to be modernised and, more specifically, for access to the European High Speed Network. The liberalisation of this sector must under no circumstances be an obstacle to this access. Rail networks must therefore continue to provide a guaranteed public service in all Europe' s regions, particularly the more remote ones.
Furthermore, liberalisation must not lead to necessary lines being closed, to unemployment or to safety standards and the quality of service falling. Recent events have given us grounds to think that these are possible consequences, which must be prevented at all costs. We therefore harbour grave reservations about supporting these directives.
Mr President, the rapporteur who drafted a report on the development of the Community' s railways has adopted the guiding principle that for the time being, the railway industry has largely lost the competitive battle to road transport and aviation but that despite this, it is preferable to hold on to the railway industry and strengthen it. I could not agree more.
But this is about the only issue on which I see eye to eye with him. I believe Mr Jarzembowski is quite mistaken. What he wants to achieve requires a complete change of tack and what he proposes will lead to further regression. His proposals are in line with views held at the end of the twentieth century.
In all areas, we are witnessing a neo-liberal attack on public services, Community undertakings and employers' organisations. This attack is mainly aimed at postal services, rail and the energy sector, companies which have the potential to demonstrate that we can organise our economy in a more democratic, environmentally-friendly and less profit-oriented manner. Unfortunately, these companies have for years been neglected by their owners, the democratically elected community which belongs to us all, and have been treated as private companies.
The rapporteur considers the rail industry as an irritating state monopoly with difficult and demanding trade unions in tow. He wants to break this monopoly as quickly and radically as possible. Instead of focusing his attention on stepping up cooperation between the existing railway companies and enhancing the democratic say over these companies, so that benefits of the rail industry can be better enjoyed on a European scale and liabilities can be eliminated more effectively, he puts all his hope in competition and liberalisation. In his opinion, the form of organisation by means of which road transport and aviation have largely triumphed over rail, should also be applied to rail itself.
We have now gained some experience in liberalisation thanks to the English and Dutch models. The English variant carved up the national railway industry into regional companies, some of which ended up in the hands of large foreign concerns. In other regions, they remained a monopoly. That country now invests less in innovation than any other country. Trains are shorter and overloaded, and the safety of railways has declined.
According to the Dutch version, competitors can obtain licences for lines on which they want to compete with the existing railway company. This company was established in 1939 and is an amalgamation of old private railway companies which operated inefficiently. Following a propaganda war between a newcomer and the existing company, operating different rates and using different trains, this newcomer was first taken over by a large French water company and subsequently ceased all activity. It is evident that it is only profitable to operate lines over which you have complete control. This reality renders the proposals made by Jarzembowski unviable.
Mr President, ten years ago, Mr Cornelissen found himself in exactly the same debate. If I were to read out his text, nobody would bat an eyelid. The train is at a standstill, and to stand still is to regress. Who in their right mind would take a train that moved backwards?
Thanks to the internal market and e-commerce, the flows of traffic and commodities within the European Union have increased by 70% over the past ten years. To accommodate this increase, we need all the types of transport we can think of, ranging from internal waterways, air, roads and trains, all of which should be just in time and clean.
So far, trains have not contributed in any way. In percentage terms, the train has lost a considerable share in the transport market and it is difficult to detect any movement within European rail. At the same time, the train has proved the European Union right, namely that more competition keeps you on your toes and on the ball. Due to a lack of competition as a result of excessive protectionist behaviour on the part of the Member States, the train has been relegated to the second division in this century too. But from now on, the railways need to take down the barriers that are obstructing the cross-border transport of goods, by using each other' s infrastructure. They need to make their equipment considerably more hard-wearing because they are hopelessly lagging behind road transport in this respect.
In the next phase, the following points will be particularly important, in my opinion. Honest, non-discriminatory access should be granted to the infrastructure. Transport companies should be separated from the management of the infrastructure. It is vital for these components not to be controlled by one and the same body. Safety takes absolute priority and cannot be monitored by the transport companies themselves.
A second key element is the opening up of the railway infrastructure or, in other words, a liberalisation of the market, which is different from privatisation. This is vital if we want to breathe new life into the transport of goods. In this way, new operators are attracted who bring with them new insights and a new management culture.
Liberalisation, as mentioned in the common position, is a good start but is not enough. Only when railway networks open up once and for all will railway undertakings and their employees have a chance. Liberalisation should, however, work both ways. Nobody should have to tolerate competitors on their infrastructure that refuse or are unable to grant the same access at home.
Mr President, Commissioner, ladies and gentlemen, without doubt, the European railways need reviving and that is precisely what the legislative package under discussion is attempting to do. The congestion on the roads, the threat from which to transport and environmental safety increases daily, is so bad that we must now strengthen the railways.
The common positions approved here by the Council obviously promote the required revival by dealing fairly and transparently with all railway undertakings, by defining a logical framework for distributing infrastructure capacity and user charges, by separating railway infrastructure management from the provision of transport services and by discussing how, to what extent and at what speed this separation should apply. Of course we are on the right track and of course we understand the problems facing certain Member States in directly, or almost directly adopting all the new measures proposed. First, the huge disparities between the networks in the various countries and, more importantly, the geographical situations of certain Member States or regions make it very hard for them to change the system quickly and, secondly, forcing the change, as it were, on these Member States would not result in any significant benefit either to the countries in question or the Community as a whole.
We believe that a dogmatic, absolutist approach is risky and is unfair because, as we know full well, it does not apply in all sectors. Sometimes, the apparently contradictory, oxymoronic Ancient Greek proverb "more haste, less speed" is more efficient.
Finally, I must in all honesty congratulate our two rapporteurs on their sterling work and ask for their understanding where special, objectively-identified circumstances exist. In this particular case, this applies to my country, Greece, which has shown that it is making quantum leaps, but only where they are really needed.
Mr President, Commissioner, ladies and gentlemen, our trans-European routes, our roads and motorways, are being clogged up daily by millions of lorries, buses and cars, which leads to wasted time, wasteful energy consumption and significant environmental damage, amongst other things.
For all of these reasons the Group of the Greens/European Free Alliance always defends the railway as an alternative means of transport - currently underexploited - which wastes fewer resources, and is cleaner and more respectful of the natural environment.
Therefore, when amending and implementing the Community legislation on the liberalisation of the railway sector, we wish to argue not only that the railway should not be penalised in relation to other means of transport, but that there should actually be positive discrimination in its favour, so that we can counteract the delay we have caused in terms of investing in it.
With regard to the taxes on the use of the infrastructures, which in the end will be paid by the users, we suggest that, in the short to medium term, these only reflect the marginal costs generated by the rail traffic itself and not those involving the recuperation of investment and maintenance, which should be covered by state budgets, as in the case of roads and motorways. That is the only way we will manage to make the railway a competitive means of transport which is used on a grand scale.
Mr President, Commissioner, fellow members, when you receive a lot of letters from people you do not know, it may be for one of two reasons. Either you are very famous or your correspondents feel very strongly about the matter on which they write. Members of the European Parliament are not very famous. It must therefore be the matter at issue which has triggered the correspondence. We have all received a lot of letters, documents and requests for interviews over the last few days, nearly all from representatives of national railways and nearly all warning us, unisono against the compulsory separation of management and infrastructure called for in the proposals by the rapporteur Georg Jarzembowski.
Mr Swoboda has also addressed this issue, although his argument was that we need to liberalise, but only one step at a time. Georg Jarzembowski submits that our systems in the past, with quasi-monopolistic national carriers, have not allowed optimum use to be made of the system. Who can argue with that? The figures speak for themselves. Our present railway system is a far cry from what we desperately need in Europe, namely an efficient system which is also an acceptable system.
Every example in related sectors confirms the argument. One step at a time gets you nowhere. Telecommunications traffic has demonstrated that, the electricity sector and numerous other sectors besides have demonstrated that. And we expect the same to happen with the railways. The main purpose of the railways is to serve their users and hence to serve a more efficient, improved European transport system. That is what we want, that is what we need and that is what we shall vote for.
Mr President, Commissioner, honourable Members, the overall objective of the railway package under discussion here today is fast liberalisation of the European railways. As you know, we in the PPE are calling for this in all areas needed to complete the single market, wherever healthy competition can replace hand-me-down monopolies.
Only comprehensive liberalisation will allow the necessary progress to be made so that the railway, as a carrier, has the qualitative and quantitative capacity to provide services and integrate with other carriers. The Commission texts on developing railway undertakings, on licensing railway undertakings and on allocating railway infrastructure capacity are a step in the right direction in this respect. My fellow member, Georg Jarzembowski, has earned my unstinting support for his efforts to bring about a self-contained railway package and would like to thank him for his work and his excellent report. What is important to me in all this is that, when management and infrastructure are separated, investments in the infrastructure are examined closely and duly compensated. Liberalisation will only be accepted if it results in real advantages and consumers need not fear for their safety. From this point of view, we must be sure to keep a firm hold on strict conditions when licensing railway undertakings. As far as the allocation of railway infrastructure capacity is concerned, we must ensure that there is non-discriminatory access. I do not deny that flexible regulations governing access to the grid have caused a number of problems in the energy sector. But I still think it is the best market economy approach and that also applies to the railways. We should not just talk about a common Europe, we should have the courage of our convictions and do something about it.
Mr President, and those fellow Members who are still awake, I would like to thank Mr Jarzembowski and Mr Swoboda for their lucid reports, with reference to which we can at last try to revive the railways by opening them up to competition. It is fashionable these days to talk about the railways; it is politically correct. It often feels as if Parliament is a chamber where there is just one permitted truth. We all dash along in the same direction, like a flock of sheep, trying to convince one another that the railways will solve Europe' s transport problems. It is hard for us politicians to admit the facts. I have nothing at all against the railways; on the contrary, I greatly enjoy sitting in the buffet car, having a beer and admiring the landscape as it flits past.
To be able to make reasonable decisions we have to identify the real importance of the railways for the economy and examine just how big a part the various modes of transport play. By far the biggest is road transport. The share of rail transport, measured in tons per kilometre, has fallen to below 15%, but even this way of measuring the figures gives too rosy a picture of the situation. From the economic point of view, transporting fifty computers a thousand kilometres is quite a different matter from transporting a hundred tons of grit ten kilometres, although the tonnage per kilometre is the same in both cases. It is also quite a different matter to transport raw textiles weighing tons as compared to an enormous load of silk neckties - I had one for myself, by the way. For this reason, any comparison must be made on the basis of the value of the consignments, and, if it is calculated this way, the share the railways have is just - surprise, surprise - 3%. I am not mathematically gifted, but I see a dramatic difference in favour of road transport, whose share is more than 95%. It is like comparing a fly with an ox, but it is not any wonder, because it is impossible to ignore the ease of transport, flexibility and door-to-door delivery service we associate with transportation by road.
At present the real role of the railways in Europe' s economy is, unfortunately, marginal, although they receive a good deal of assistance from the taxpayer. But it is just because of this that we have to do all we can to revive rail transportation and support its gradual opening up to competition. We expect a constructive contribution from France when we set the clocks of European railway stations to the new millennium.
Mr President, before going into the details of the various issues relating to the package of railway infrastructures, I would like to offer my heartfelt congratulations to the two rapporteurs, Mr Swoboda and Mr Jarzembowski, on the magnificent work they have done.
I am delighted that Parliament is standing firmly by its convictions in this area, especially with regard to the full realisation of a railway transport market. Because what we are talking about, ladies and gentlemen, is not simply achieving fifteen juxtaposed national railway systems, but carrying out integration by means of a joint shared network throughout the length and breadth of Europe which will specifically allow the railway to function better.
As has already been pointed out by the two rapporteurs - and also Mr Rack when he referred to the number of letters that he had received from different voters - although this involves some very technical issues, at the end of the day it is to a large extent a political issue. In this respect, it inspires passionate sentiments, as has been pointed out and as we have just heard a moment ago.
I would like to say that what is clear to most of us is that things cannot continue as they are: with closed public systems, which are national, confined within national borders, which are leading to a situation where the railway, day after day, is losing its share of the market in goods transport and in the transportation of persons as well, with the exception of a very specific form of transport, that is, high speed trains and suburban trains.
In this respect, we must make a change, we must propose solutions which will improve the quality of the service, because that is the important thing for consumers and users. We believe that, if our first aim is to create a situation where a train can reasonably travel from Hamburg to Lisbon, the first thing we have to do is to see to it that that train can belong to a German company, a French company, a Spanish company, a Portuguese company etc. These may be public or private, nobody is questioning that, but it is obvious that, if we integrate the network, this automatically leads to an opening up of our market. So let us forget dogma, examples of which I have heard here tonight.
Ladies and gentlemen, I wish to tell the two rapporteurs that I like their amendments very much. However, having said this, I will not be able to accept many of them, although I would have loved to have done so. I am going to tell you why, because I am one of those people who believe that the perfect is the enemy of the good, and that it is better to make progress than to reach an impasse.
To accept the amendments of both Mr Jarzembowski and Mr Swoboda, the vast majority of which correspond much more to the Commission' s initial proposal and to my own opinions on the whole, would mean disregarding a compromise which was reached with great difficulty in the Council, as you know, after long arguments, after long periods of impasse and stalemate on this issue, which kept us talking into the early hours of the morning.
I would therefore like to say that there is a margin, because Parliament is not being ignored - Parliament must participate in the creation of these directives - but there exists a fundamental compromise with the Council which I, of course, cannot disregard and you must understand this. That would be counterproductive in terms of what both you and I want to see, which is the promotion of improvements in the railways.
I would like to say that next year I am prepared to present an additional step, a different initiative, which may be accepted or rejected, both by the Council or by Parliament, when the time comes, and modified in its various fields, and which will also deal with certain aspects, at least with regard to the transportation of persons or, possibly, the transport of goods internally within the different countries, but which will be separate from the current package, on which we have reached a fundamental compromise - I insist - with the Council.
Before thanking the two rapporteurs on their work once again, which I know has been very complex - I fully appreciate this - but which I believe has been very important, and before commenting on all the amendments one by one, I would ask the rapporteurs and Parliament as a whole for a degree of flexibility, so that in the end we may achieve a conciliation - since I fear that we will have to go to conciliation, the way things are going - which will allow us to move forward with this package which has a key role to play in the future of the railway.
Turning specifically to each of the reports, after these general comments, and perhaps in order to clarify and not to prolong this debate any further, I would like to refer to amendments relating to the Directive amending Directive 91/440/EEC, whose rapporteur is Mr Jarzembowski. We could accept Amendments Nos 3, 6, 8, 9, 11, 13, 14, 17, 20, 21 and 24. On the other hand, I must reject - although I insist that I agree fully with many of them, but cannot accept them - Amendments Nos 1, 2, 4, 5, 7, 10, 12, 15, 16, 18, 19, 22, 23, 25, 26 and 27.
Amendments Nos 6, 8, 9 and 11, which propose the separation of the operators of infrastructures from the providers of services, clarify the text enormously. I also consider it important to remove Article 6(4), which I believe could be a source of misunderstandings and, therefore, I particularly support Amendment No 8 and the corresponding corrections to the wording.
As for the directives which are the subject of Mr Swoboda' s report, with regard to Directive 95/18/EC, we cannot accept Amendment No 1, since Article 12 serves as a reminder that, as well as European legislation, there are national rules which must be respected - there is an element of national regulation which in no way disappears as a result of this regulation - and, nevertheless, we do accept Amendment No 24.
With regard to Directive 95/19/EC, there are key questions such as, for example - and Mr Swoboda and Mr Ortuondo have mentioned this - the issue of the establishment of tariffs on marginal costs or on total costs, in one case seeing it as a transitional period, in another, as a key element. I would like to say that, although I would perhaps have preferred other proposals, the Commission accepts Amendments Nos 4, 6, 8, 12, 13, 15, 16, 19 and 20; but we cannot accept Amendments Nos 1, 2, 3, 5, 7, 9, 10, 11, 14, 17, 21, 22 and 23.
Mr President, I would once again like to thank the two rapporteurs for their work and ask for flexibility, from them and from Parliament, so that in the end we may achieve a result, which must also be supplemented by the other directive, which involves the interoperability of the systems themselves, which would be a great step forward. There are perhaps some who want more, and others who want a little less, but I am sure that reality will prove us right.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Recognition of professional qualifications
The next item is the recommendation for second reading (A5-0174/00) by Mr Wieland, on behalf of the Committee for Legal Affairs and the Internal Market, on the general system for the recognition of professional qualifications.
Mr President, ladies and gentlemen, fellow members, this report deals with a very complex issue. One of the proposed amendments relates to considerations which, basically, deal prosaically with a matter of general concern to the House - if the large majority in the Committee on Legal Affairs and the Internal Market is anything to go by -, namely the fact that the public seeking legal advice in the European Union is still not being provided with comprehensive legal texts as and when they are needed; and not just the public seeking legal advice, the specialist public or trained legal practitioners.
One proposed amendment therefore calls in particular for the Commission to promptly provide suitably worded texts reflecting the latest developments in the legal world. What we are talking about here is, as it were, a ceterum censeo, which needs to be the subject of debate here in the House for all directives.
Secondly, it is an issue which needs to be taken out of brackets, as it were. A derogation for Italian pharmacists has been extended although, contrary to the common position, the Committee on Legal Affairs proposes that a cut-off date be attached to the derogation. Anyone who began studying before October 1990 will be protected under this directive but must expect to complete their studies within a reasonable period of time.
In addition to these general rules, we have also proposed amendments to the directives which apply to doctors. Doctors are a sensitive issue, human health is a very sensitive issue. If I have a car accident, I can quantify and repair the damage. I know of no-one from my law practice who, having received compensation for physical injury, would not gladly give the money back in return for restored health, which is why this issue requires special attention.
The Committee on Legal Affairs therefore sets great store by the following conclusion: first, that specialists should also keep up with general practice while training as specialists. Differential diagnostics continue to change, which is why specialist training must also include general practice.
Secondly: we are calling, by a large majority, for specialist training to be increased from at least two to at least three years in order to take account of a broad trend within the European Union. It is time for improvements here.
Thirdly: the Committee on Legal Affairs is calling for greater focus on continuing training. We know and admit that this subject was not quite so urgent at first reading but there are now problems here for procedural reasons. An exception is made when Parliament is re-elected between the first and second readings. That applies here, which is why the Committee on Legal Affairs has introduced the concept of continuing training as one of the mainstays of this House and as one of the mainstays of the European Union. We believe that lifelong learning is not just the stuff of soap-box speeches; it should be standard and patients should be able to expect their doctors to complete further training, which is why Amendments Nos 1 to 11 are broadly supported by the committee and will surely be broadly supported by the House tomorrow.
I should like to address one more point. Two other amendments have been proposed concerning Irish architects. The PPE-DE group - my group - intends to withdraw its amendment here. I would recommend that the House also reject the amendment along these lines proposed by the UEN. This is a national problem and must be solved at national level; it cannot, in any case, be solved at European level. If we introduce regulations here then others who are even less entitled to do so will surely table similar requests.
The single market is one of the great achievements of the European Community. To have turned the distinct and fragmented markets of the Member States into a single European market is an extraordinary and revolutionary change. While it is true that the process has not yet been completed, it has been set on an irrevocable course. The mechanics needed to achieve this change are very extensive, as can be seen from even the most cursory examination of Lord Cockfield's 1992 programme, one of the most revolutionary, yet on the face of it unexciting programmes of the post-war world.
Within that framework there is clearly a choice of instruments for putting the single market in place which can be described as the choice between harmonization and mutual recognition. Of these, harmonization is more seductive for the gung-ho politician who wants to be seen doing something, one of the scourges of the contemporary world. In my view systems of mutual recognition are more attractive. They are after all more subtle and sophisticated.
The insensitive imposition of harmonization has caused untold political damage to the European political enterprise and had the single market been based more on mutual recognition and less on harmonization Europe's political condition would be much less febrile than it is today.
One of the great difficulties in establishing a network of mutual recognition is the complexity of the procedures required to put it into place and to ensure the ongoing compatibility and appropriateness of the mutual recognition network.
This requires ongoing monitoring and we very much welcome the revision of the series of directives which are the subject of this debate this evening. As the rapporteur, Mr Wieland, has pointed out in his excellent report, this directive is primarily about procedures as they relate to the recognition of diplomas.
Finally, if I might conclude on a parochial note, as a United Kingdom MEP, we especially welcome the extension of the minimum length for specific training in general medical practice for doctors from two to three years. Secondly, we welcome the stipulation that Member States are to examine the qualifications already recognised in one Member State which have been obtained in a third country.
Finally, and more generally, I would like to reiterate the rapporteur's general conclusion that this is all far too difficult and complicated for anyone other than an expert or a lawyer and every effort must be made to simplify the law and make it more user-friendly so that the single market is understood by all our citizens.
Mr President, ladies and gentlemen, anyone who takes Europe seriously wants to provide a good future for young people in the European Union. This includes, most importantly, ensuring that young people can develop their skills and talent in any place of their choice in any country in the Union, irrespective of where they are from and where they trained. Anyone who has learned something at one end of the Union should be able to pursue his or her career in a country in the middle or at the other end of the Union. The European Parliament takes this aspect of the future of young people very seriously, which is why we keep pressing to have equivalent qualifications recognised in all Member States. We want to ensure that there are no bureaucratic hurdles to hamper citizens' rights of freedom of movement and freedom of establishment. But we also want to guarantee high training standards; high standards guarantee progress and are in the interests of all our citizens.
Thanks to the excellent work by the rapporteur, Mr Wieland, the Committee on Legal Affairs and the Internal Market has had no trouble highlighting a few important points in the directive before us today. I hope that plenary shares its views and will vote in favour by a large majority. The Group of the Party of European Socialists will, in all events, be voting in favour of all, I repeat all the amendments proposed by the Committee on Legal Affairs. It is most important both to me personally and to my group that the need for lifelong learning has been highlighted, thereby ensuring that doctors, who are the focus of this directive, have a high standard of future-orientated professional qualifications. The need for professional qualifications acquired in individual Member States to be seen as equivalent also cut clear across the political divide. That is as important for patients and, in the final analysis, for all citizens, as it is for the medical profession itself. For this reason alone, it is important for the Council to follow the European Parliament's lead and not to take refuge in the conciliation procedure, which may allow it to gain time, but not recognition. Thank you for listening.
Mr President, my task is also on behalf of my group, to welcome Amendments Nos 1 to 11 and the spirit in which they were moved by my friend, Mr Wieland. These are important points although they are not controversial among us.
We welcome in particular the extension of training for general practitioners to three years, together with the amendment originally moved by Mrs Gebhardt for lifelong learning for general practitioners. This is extremely important. The medical associations have been pressing us upon this point and I fully agree with them. It is also important as a purely linguistic matter to make sure that gleichwertig is translated as "equivalent" and its equivalent words in other European languages.
I conclude by taking up the point that nothing is more important than that the laws of the European Union should be understandable to its citizens. Without that our Community and our Union lack the clarity of purpose which will make them not merely acceptable to, but embraced by, the citizens. Therefore all projects of consolidation of law that tend to making the law more readily understood by the citizen and its purposes more lucid to her or him are projects to which we should give our greatest support.
I am very happy to support this report. I once again congratulate my friend, Mr Wieland, on the spirit in which he moved it.
Mr President, after years of confusion, it is time to clarify the system for recognising professional qualifications and diplomas, precisely in order to provide the European citizens with clear, transparent, and, most importantly, universally accessible laws.
This is clearly a somewhat difficult undertaking for, apart from anything else, there are 14 directives in existence on the subject and each one has been amended several times. Moreover, the failures and delays of the Member States in complying with European legislation have all too often been justified by its complexity or by the difficulty of gaining access to information at European level. As the rapporteur points out, even lawyers have trouble. However, at the end of the day, the only people to pay the price for this situation are the citizens, especially young people who may well have invested time and energy in the certainty of obtaining results and official recognition and feel betrayed by the institutions. And the situation is all the more serious if we consider the unemployment levels in Europe.
I belong to the Committee on Culture, Youth, Education, the Media and Sport which, once again, has not been asked to speak on an issue which not only involves legal questions, but should also be subject to consensus in other respects.
The complexity which exists in Europe in relation to the recognition of qualifications gives rise to documents such as this, which, despite the efforts of Parliament and the Commission itself, is a real 'collage' . This document is a 'collage' in the sense that, although it tries to remedy situations which are unjust, those people with most power, such as the doctors' 'lobby' , which has been very active, have managed to resolve their situation. Many other people, however, have travelled, have acquired academic qualifications, have trained professionally and have still not had their qualifications recognised and therefore have no rights.
I believe, and in this respect I am sorry to disagree with Mr Wieland, despite the fact that he has done such good work, that this is a very simple problem when looked at from the point of view of Roman law and its notion of the right of individuals. All individuals have the right for their studies to be recognised. These days we are always talking about mobility. We give grants so that people may have mobility, but then we do not recognise what has been studied with those grants. We talk of the Europe of research and a Europe of knowledge and then we do not recognise, out of pure fear or pure vested interests, anything that people do outside of their own countries.
Therefore, I wish now to ask that we question this directive, so that the recognition of the medical qualifications may be extended to many other qualifications, because it seems to me to be truly unjust that this is not the case, and that a country is unable to pass on what it knows to another country.
The result is that a lot of knowledge is confined to certain areas, in certain universities and in certain companies. If recognition were to be extended, Europe could enjoy the full right to the transfer of knowledge and that would be a real innovation.
Therefore, as representative of the Culture Committee in this case, I ask that this recognition be extended and that the road be opened to greater recognition of equivalence.
Mr President, ladies and gentlemen, I generally welcome any measure or any directive to improve the mutual recognition of professional or academic qualifications. Every member who, like me, lives in a border region, knows the problems encountered by citizens who work or wish to establish in a nearby Member State. The EU Treaty clearly regulates the freedom of movement and the freedom to establish of people in the EU. But the devil is in the detail. We now realise that in fact every job description needs to be regulated. But people no longer understand this. Is this a citizens' Europe? Is this a common market? These are the questions.
The difficulties are clear from the number of current directives alone - there are "only" fourteen on today's subject. We must reduce and harmonise the huge administrative costs, including within the Member States, which is why the Commission proposal to simplify the procedure is most welcome. Individual job descriptions, training courses and pre-requisites vary enormously within the EU. We need to start by finding similarities in training and curricula. In the long run, uniform training courses and uniform curricula would be a great help and we must work towards that.
Until then, the Member States must consider very carefully how and where additional demands and improvements are needed and what sort of subsequent examination then needs to be demanded. The deadline provided for by the Commission - which says that a decision on recognition must be made within three months - is an excellent move. Procedures for recognising diplomas acquired in third countries must also be simplified. We must cut the red tape within the EU, so that our citizens are able to put their skills to good use in every Member State.
Mr President, ladies and gentlemen, this evening I should simply like to welcome the initiative aimed at simplifying and clarifying the directives relating to the recognition of diplomas and professional qualifications. I would therefore like to congratulate the rapporteur, Mr Weiland, and point out that I agree with what Evelyne Gebhardt said before me.
As an MEP from a border region I am frequently questioned by students that have come up against a system that was implemented in 1989 and 1992, and I am not exaggerating when I say that urgent changes are needed as current mechanisms are far from transparent. Too many students come up against brick walls in their attempt to have their qualifications validated by the authorities in the various Member States. All too often they are unjustly denied recognition, which places them in an intolerable position. As far as principles are concerned, this is a violation of the right to the freedom of movement and, from a more human point of view, it creates an often devastating situation for students who have sought to better their qualifications but then cannot find a relevant job at the end of it. The cost of the validation process also warrants discussion. I am personally therefore very pleased to see that measures are finally being taken to apply the principles of free movement in practical terms.
More specifically, the proposal for a directive contains some interesting provisions with regard to clarification. It provides that the host Member State must take account of all of the experience a person has gained since completing the qualification and can no longer demand countervailing measures. We clearly could have taken things a stage further, as will undoubtedly be inevitable for other jobs, and I hope that progress can be achieved with the assistance of a Council that is far less cautious in future. We shall no doubt discuss this issue again, but I hope that this evening' s debate will be welcomed as a step forward in the issue.
Mr President, may I start by thanking the members of your House for the interest they have shown in the proposal and for the work carried out by the Committee on Legal Affairs and the Internal Market and Mr Wieland, in particular?
A number of amendments proposed by Parliament aim to further improve the text of the Council' s common position by illuminating certain points that could otherwise be open to different interpretations. This is the case for Amendments Nos 4, 5, 6 and 11, amendments which the Commission welcomes.
Moreover, the Commission has taken note of the requests made in Amendments Nos 1 and 2 to codify the directive on "recognition of professional qualifications" and to re-examine the problem of recognition of formal qualifications acquired in third countries. In principle, the Commission does not object to these requests, but I would remind you once again that these requests do not belong in the preamble to the directive, especially since they are completely unrelated to the content of the directive. Their approval would contravene the rules governing technical legislation and the interinstitutional agreement that exists in this context.
Regarding medical training, which forms the subject of Amendments Nos 3 and 7 to 10, the Commission shares Parliament' s view that on the one hand, this is a matter of great importance which requires further attention but on the other hand, these amendments only contain a few isolated proposals which require a more general analysis before they can be examined and approved.
Community legislation cannot be altered without a truly global analysis of the role of the GP, the role of the specialist doctor and the respective significance of basic training, specialist training and continuing training. This is why the Commission believes that it is far too early to adopt Amendments Nos 3 and 7 to 10. Moreover, it is said that these amendments will considerably delay the final adoption of the proposal, which would not just be terribly unfortunate, it would also be out of all proportion to the many benefits which we stand to gain from this draft directive.
Amendments Nos 12 and 13 are, in fact, not new. They contain the amendment already adopted at first reading, which was intended to regulate the situation of certain architects from Ireland. The Council and Commission have already explained why this amendment cannot be adopted, namely because this issue is a purely internal affair.
This concludes my response. I thank you for the opportunity you have given me to expand on this matter.
Commissioner, allow me to thank you for being both brief and to the point.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 11.40 p.m.)